Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6515 Filed 12/14/18 Page 1 of
                                     109




                          EXHIBIT 4
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6516 Filed 12/14/18 Page 2 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan



                                                                                               Page 1
         1                       UNITED STATES DISTRICT COURT

         2                       EASTERN DISTRICT OF MICHIGAN

         3                          SOUTHERN DIVISION

         4      LEAGUE OF WOMEN VOTERS OF

         5      MICHIGAN, ROGER J. BRDAK,

         6      FREDERICK C. DURHAL, JR., JACK

         7      E. ELLIS, DONNA E. FARRIS,                   Case No. 2:17-cv-14148-DPH-SDD

         8      WILLIAM "BILL" J. GRASHA, ROSA

         9      L. HOLLIDAY, DIANA L. KETOLA,

        10      JON "JACK" G. LASALLE, RICHARD

        11      "DICK" W. LONG, LORENZO RIVERA,

        12      and RASHIDA H. TLAIB,

        13                    Plaintiffs,

        14               vs

        15      RUTH JOHNSON, in her official

        16      capacity as Michigan Secretary

        17      Of State,

        18                    Defendant.

        19

        20                       DEPOSITION OF JOWEI CHEN,

        21

        22      Taken by the Defendants on Friday, September 7, 2018, at the

        23      offices of Dickinson Wright, PLLC, 350 South Main Street,

        24      Suite 300, Ann Arbor, Michigan, at 9:34 a.m.

        25



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6517 Filed 12/14/18 Page 3 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                               Page 2                                                                        Page 4
        1      APPEARANCES:                                                              1                   Ann Arbor, Michigan
        2
               Counsel for the Plaintiffs:                                               2                   September 7, 2018 - 9:34 a.m.
        3                   MR. JOSEPH H. YEAGER, JR. (IN 2083-49)                       3                   THE REPORTER: Do you solemnly swear the testimony
                            MR. KEVIN M. TONER
        4                   Faegre Baker Daniels, LLP                                    4        you are about to give will be the truth, the whole truth and
                            300 North Meridian Street
        5                   Suite 2700                                                   5        nothing but the truth?
                            Indianapolis, Indiana 46204                                  6                   MR. JOWIE CHEN: Yes.
        6                   317-237-0300
                            Jay.Yeager@FaegreBD.com                                      7                           JOWIE CHEN,
        7                   Kevin.Toner@FaegreBD.com
        8                                                                                8        HAVING BEEN CALLED BY THE DEFENDANT AND SWORN:
               Counsel for the Defendant:
                                                                                         9                           EXAMINATION
        9                   MR. MICHAEL A. CARVIN
                            Jones Day                                                   10   BY MR. YEAGER:
       10                   51 Louisiana Avenue, N.W.
                            Washington, D.C. 20001-2113                                 11   Q.    Good morning, Professor Chen. How are you?
       11                   202-879-3939
                                                                                        12   A.    Good morning, sir, I'm doing well.
                            macarvin@jonesday.com
       12                                                                               13   Q.    I know you had your deposition taken before, I just want to
       13      Co-Counsel for the Congressional Delegation, Intervener:
                           MR. JASON TORCHINSKY                                         14        make two points at the beginning. The court reporter will
       14                  45 North Hill Drive
                                                                                        15        need a verbal response, not a nod or something like that to
                           Suite 100
       15                  Warrenton, Virginia 20186                                    16        make the record clear. And if there is any questions that
                           540-341-8808
       16                  Jtorchinsky@hvjt.law                                         17        I'm asking that you are confused about, please ask me to
       17
               Co-Counsel for the Congressional Delegation, Intervener:                 18        clarify.
       18                  MR. BRIAN D. SHEKELL (P75327)                                19                   Will you swear on that?
                           Clark Hill
       19                  500 Woodward Avenue                                          20   A.    Yes, sir.
                           Suite 3500
       20                  Detroit, Michigan 48226                                      21   Q.    Okay. Is there any reason, medications or otherwise that you
                           313-965-8803                                                 22        can't testify fully or truthfully today?
       21                  Bshekell@clarkhill.com
       22                                                                               23   A.    No, sir.
               REPORTED BY:           Ms. Marjorie Covey, CSR-2616
       23                                                                               24                   (At 9:35 a.m. Exhibit 1 marked.)
       24
                                                                                        25   Q.    Okay. If you could look at what's been marked as Chen
       25


                                                                               Page 3                                                                        Page 5
        1                     TABLE OF CONTENTS                                         1         Exhibit 1, please.

        2                                                                               2                Is that the report you entered in this case?

        3                                                                               3    A. It appears to be so, sir.

        4     WITNESS:                                        PAGE                      4    Q.   Okay. And on the first page you list the cases that you've

        5                                                                               5         previously been involved with, is that right, down at the

        6     JOWIE CHEN                                                                6         bottom?

        7        Examination By Mr. Carvin                           4                  7    A. Yes, sir.

        8                                                                               8    Q.   Okay. Let's start with the cases that you provided trial

        9                                                                               9         testimony on.

       10                                                                               10               MR. YEAGER: Mike, if I could just interrupt. On

       11                                                                               11        the document there was an errata submitted after the report.

       12                                                                               12        I don't know if you have that.

       13     EXHIBITS                                       MARKED                     13               MR. CARVIN: I don't have it, but if it comes up in

       14        Exhibit 1 (Expert Report of Jowei Chen, Ph.D.)            4            14        any way, that stipulation is on the record, and if there is

       15        Exhibit 2 (Redistricting Plans - Excerpt)            98                15        typos or things like that, we'll -- please point it out.

       16                                                                               16   BY MR. CARVIN:

       17                                                                               17   Q.   So let's start with this, if we could, City of Greensboro

       18                                                                               18        versus Guilford County Board of Elections.

       19                                                                               19               Was that a situation where they banned Greensboro

       20        (EXHIBITS WERE RETAINED BY THE COURT REPORTER FOR INCLUSION            20        from participating in referendum?

       21        IN THE TRANSCRIPT.)                                                    21   A. I just want to see where you're starting -- you're going to

       22                                                                               22        the middle of the paragraph.

       23                                                                               23   Q.   I'm going to the ones where I think you said you offered the

       24                                                                               24        trial testimony.

       25                                                                               25   A. I see. Let me get to where that starts.




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6518 Filed 12/14/18 Page 4 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                             Page 6                                                                         Page 8
        1     Q.    Sure.                                                              1        efficiency gap or the mean-median difference -- median-mean

        2     A.    Okay. The first one listed was Raleigh Wake, but you want to       2        difference?

        3          ask about the City of Greensboro.                                   3   A.   Let me try and remember. And again, I'm just going to

        4     Q.    Yes, please.                                                       4        qualify, I'm going to do the best I can to remember, but it's

        5     A.    And if I could just ask you to repeat the question.                5        been awhile.

        6     Q.    What did the case involve?                                         6                MR. YEAGER: Objection.

        7     A.    I believe -- I recall that it was a challenge to a newly           7                Don't guess. You can testify.

        8          redrawn Greensboro City Council districting plan for the City       8                THE WITNESS: My recollection is that I analyzed

        9          of Greensboro.                                                      9        the districts, both the enacted districts and the computer

       10                   I think you had mentioned a referendum. I don't           10        simulated districts in terms of partisanship just by counting

       11          recall -- I don't recall or don't know about that. But I           11        up the number of districts and identifying districts as

       12          recall that the case, to my recollection the case involved         12        either Republican leaning or Democratic leaning.

       13          the Greensboro City Council districting plan and that was          13                My recollection is I did not attempt to calculate

       14          redrawn.                                                           14        an efficiency gap for any of those plans.

       15     Q.    And what was the alleged flaw in the city council                 15                I think you asked me about something other than

       16          redistricting plan?                                                16        efficiency gap. Did I miss something else?

       17     A.    My recollection, to the best of my knowledge, is that             17   BY MR. CARVIN:

       18          plaintiffs were arguing a violation of one-person one-vote of      18   Q.   Median-mean --

       19          some sort. And plaintiffs were alleging that it had been           19   A.   Median-mean, thank you.

       20          done -- the violation of one-person one-vote had been done in      20                I'm not going to guess, I'm just going to admit

       21          a partisan and racial manner. That's my recollection.              21        that I can't remember precisely.

       22     Q.    Now maybe to refresh your recollection, that was the issue in     22   Q.   Okay.

       23          the Wake County case, the Raleigh Wake Citizens v Wake             23   A.   I just can't remember everything that I did.

       24          County, right? They argued they were underpopulated on a           24                I recall that I definitely calculated the number of

       25          racial and political basis?                                        25        Republican districts; and I might have, and I might not have



                                                                             Page 7                                                                         Page 9
        1     A.   That is my recollection. I believe that plaintiffs were             1        reported on, say, the median district partisanship. So I

        2          making a similar argument regarding one-person one-vote done        2        just can't recall specifically doing that.

        3          in a partisan racial manner.                                        3   Q.   All right. Well let's switch to Wake County, the Raleigh

        4     Q.   Okay. And what was your testimony in that case?                     4        Wake Citizens case.

        5     A.   I -- you're asking now about Raleigh Wake County?                   5                As I understand what you told me a moment ago you

        6     Q.   No. No. I'm sorry. I'm trying to keep this clear.                   6        did the same kind of analysis of the population differences

        7                   No. I've been asking about City of Greensboro.             7        and whether that reflected partisan differences?

        8     A.   The Greensboro case, okay, I'll go back to the Greensboro           8   A.   Yes, sir. I did the same fundamental sort of analysis as I

        9          case.                                                               9        just described a moment ago.

       10                   Let me try and remember as best as I can. I just          10   Q.   Including comparing it to simulated plans?

       11          want to qualify it was sometime ago, but I'll do my best           11   A.   Yes, sir.

       12          here.                                                              12   Q.   Okay. And in that case, do you recall whether or not one of

       13                   I ran an expert report in that case where I               13        your measures of the partisan outcome was either the

       14          analyzed the, number one, the population disparities; number       14        efficiency gap or the mean -- median-mean difference?

       15          two, the partisanship; and then number three, the racial           15   A.   Okay. Again, I'm going to qualify that I'll do the best I

       16          composition of the districts in the enacted plan.                  16        can to remember. This was, I think it was a case in 2015 so

       17                   I compared those various numbers in various ways to       17        it's been awhile.

       18          a few hundred computer simulations that I did of Greensboro        18                My recollection is that I did not calculate the

       19          City Council districting plans. The computer produced              19        efficiency gap. It's possible that I calculated the median

       20          districting plans for Greensboro.                                  20        district in some way using partisanship numbers. I don't

       21                   And I reported on the differences that I saw              21        specifically recall doing that, so I'm not going to say for

       22          between the computer-simulated plans and the enacted city          22        sure that I did or did not. I don't specifically recall

       23          council plans on those various measures.                           23        doing so with respect to the mean-median.

       24     Q.   With respect to its partisan outcome, did you analyze,             24                But I definitely recall that I did not calculate

       25          compare the enacted plan to the simulations in terms of the        25        the efficiency gap of either the enacted plan -- let me go




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6519 Filed 12/14/18 Page 5 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 10                                                                     Page 12
        1          back and qualify.                                                1        boundaries of a single district.

        2                When I say enacted plan, we're actually talking            2              So if there were two incumbents within a district,

        3          about two different enacted plans in that case that I            3        that would be double pairing. I guess if there were three,

        4          analyzed. So what I'm saying applies to both of them. I          4        maybe we would call that triple pairing. But the point is

        5          don't recall analyzing or calculating an efficiency gap for      5        that the algorithm was trying to intentionally avoid or

        6          either of those enacted plans.                                   6        minimize that from happening.

        7                And I can't recall specifically calculating a              7   Q.   You have not run any such analysis here in this case,

        8          mean-median. I'm not going to say for sure that I didn't         8        correct?

        9          calculate something like the median.                             9   A.   In the Michigan -- in my analysis of the Michigan plans? And

       10     Q.    Okay. And then let's switch to League of Women Voters versus   10        that is correct. I have not done a comparable analysis on

       11          the Commonwealth of Pennsylvania, that's more recent.           11        Michigan plans.

       12                 Did you do an analysis essentially similar to what       12   Q.   Why not?

       13          you did in this case?                                           13   A.   You're asking me about my expert report now?

       14     A.    I wouldn't call it essentially similar. I mean obviously       14   Q.   Right.

       15          there were differences. But I'll characterize it kind of        15   A.   You're asking me why I didn't do an analysis of that sort of

       16          briefly, and hopefully that will answer your question.          16        double pairing, double bunking, double pairing avoidance.

       17                In this -- in the Pennsylvania case, I analyzed the       17              And the answer is that, number one, Plaintiffs'

       18          enacted Congressional map in Pennsylvania. I analyzed it on     18        counsel did not ask me to do such an analysis; and number

       19          partisan -- on various partisan measures. And then I            19        two, I read the statutory criteria, and I reference those in

       20          performed some number of, I think several hundred               20        my report, MCL 4.261 and 3.63, and they do not reference that

       21          computer-simulated plans. And I compared the partisan           21        as a redistricting goal.

       22          numbers, the partisan calculations of the simulated plans to    22   Q.   And it's your understanding of the statutory criteria that

       23          the enacted plan.                                               23        they're exhaustive?

       24     Q.    In Pennsylvania did you run a second set of simulated plans    24   A.   That is my understanding.

       25          that were designed to protect incumbents?                       25   Q.   So if they don't reference avoiding pairing of incumbents,




                                                                         Page 11                                                                     Page 13
        1     A.   My recollection is that, yes, I did a second set. I can't        1        then it would be inconsistent or violative of those statutory

        2          remember if it was labeled as the first or the second. But I     2        criteria for a redistricting plan to avoid pairing

        3          recall doing a set of simulations that did protect incumbents    3        incumbents?

        4          in the following sense, and I'm just going to explain what I     4   A.    That is a legal judgement that I'm not qualified to opine on.

        5          meant when I said protect incumbents.                            5                 All I was saying a moment ago is that my

        6                In that particular case, I was given, I believe,           6        understanding is that the statutory criteria do not call for

        7          the residential addresses of incumbents, of incumbent            7        explicitly attempting to protect incumbents.

        8          politicians at some point in time. And I determined what         8   Q.    We'll get into this in more detail, but as I understand your

        9          sort of plans would minimize the number of incumbents that       9        report, your understanding is that the listed criteria are

       10          were double paired into a single district.                      10        the exhaustive criteria, the only ones that can be considered

       11                So that is the sense in which I mean protecting           11        by those drawing plans in Michigan, is that correct?

       12          incumbents.                                                     12   A.    Okay. I'm just going to clarify that I understand that to be

       13     Q.   Just so I'm clear, you used the phrase double paired; if two    13        two possibly different questions so I'm going to take them

       14          incumbents are placed in one district, would that be what you   14        one at a time.

       15          would characterize as doubled paired?                           15                 So I'm just going to tell you what I understand to

       16     A.   That is what I -- that is how I operationalized it. I           16        mean by the question first. And then I'll answer the

       17          understand that that's not necessarily the only way that that   17        questions so that there is no ambiguity about what I'm trying

       18          term is used. But I'm just talking about how I                  18        to answer here.

       19          operationalized the term in my report in that case.             19                 When I understood the term exhaustive, all I meant

       20                So I think you characterized it correctly there. I        20        for that -- all I meant is that I understood that I was going

       21          sought to analyze what sort of districting algorithm -- or      21        to operationalize and conduct analysis using only an

       22          what sort of districting plans would emerge from an algorithm   22        exhaustive list of criteria.

       23          that made a conscious effort that intentionally tried to        23                 I don't understand -- now the second part of your

       24          minimize putting two or more incumbent addresses, residential   24        question contained the word can, and that possibly -- I'm not

       25          addresses, into the geographic -- within the geographic         25        sure what you mean by that question. It might mean in a




                                                                   Benchmark Reporting Agency
                                                                         612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6520 Filed 12/14/18 Page 6 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 14                                                                     Page 16
        1          legal sense whether it's legally permissible. And of course         1   Q.   That's fine. And in Pennsylvania did you use a compactness

        2          on that I'm not at all qualified to opine as to what the            2        measure known as Polsby-Popper?

        3          legal meaning might be in this case.                                3   A.   My recollection -- I don't have the report in front of me so

        4                 I am just telling you that I read the criteria, the          4        I'm going to do my best to remember.

        5          statutory criteria, I had conversations with Plaintiffs'            5                My recollection is that I did. That's my best

        6          counsel, and I understood by the question put forth to me to        6        recollection.

        7          be to analyze the sort of plans that would emerge if I had --       7   Q.   Did you use Polsby-Popper as a measure of compactness in this

        8          if I analyzed an exhaustive list of criteria.                       8        case?

        9                 So that's all I meant when I answered your earlier           9   A.   My recollection is that I did not analyze Polsby-Popper

       10          question.                                                          10        measures in my report.

       11     Q.    And to be clear the exhausted list of criteria are those          11   Q.   Why not?

       12          referenced in the two statutes that you referred to earlier?       12   A.   Well, I analyzed two different measures in my report here.

       13     A.    Yeah. That's correct. I'm following the criteria that I           13                I calculated the Reock score, which is probably a

       14          read, that I saw listed in the -- in those two statutes.           14        very common, perhaps the most common -- I'm not really saying

       15     Q.    Do you have any understanding as to whether or not it would       15        it's definitely the most common, but it's certainly a very

       16          be permissible under those statutes to consider nonpartisan        16        common measure of compactness.

       17          criteria other than those explicitly listed in the statutes?       17                And on top of that, I found in reading the statute,

       18     A.    If you mean admissible in any legal sense, again I'm going to     18        that the statutes give what seems to be a precise definition,

       19          give the same answer which is that I'm not qualified to tell       19        Michigan specific definition, or a method of calculating the

       20          you whether it's legally permissible.                              20        compactness of quantifying the compactness of districts.

       21     Q.    Okay.                                                             21                And so I placed -- because I saw that in the

       22     A.    I can tell you how I took those criteria and I built them         22        statute, I placed some greater importance on trying to, at

       23          into my own computer simulation, so I can tell you whether         23        least try to follow that calculation or that method of

       24          they were permissible in a computer simulation in that sort        24        quantifying compactness that I read in the statute.

       25          of technical sense.                                                25                So if you're asking -- I think you're asking about




                                                                            Page 15                                                                     Page 17
        1                 And as you know, I did not explicitly consider, I            1        why didn't I do it in Michigan whereas I did in Pennsylvania.

        2          didn't build in any partisan considerations. I instructed           2                And the answer is I had, in Michigan, I had in

        3          the computer to ignore partisan considerations.                     3        front of me a statute that laid out a, what to me was a

        4     Q.   I'm talking about nonpartisan considerations.                       4        pretty specific quantifiable definition of compactness;

        5     A.   I'm sorry, I misheard you. I apologize.                             5        whereas in Pennsylvania, I didn't have such a specific --

        6     Q.   For example, avoiding pairing of incumbents, is it your             6        such a specific definition put forth to me.

        7          understanding that under the statutory criteria that would be       7   Q.    In addition to the statutory specific definition of

        8          a permissible, traditional districting principle that would         8        compactness, which I'll call the circumscribed circle test,

        9          be acceptable under the criteria as enumerated in the               9        in Michigan you also analyzed compactness under the Reock

       10          statute?                                                           10        test, correct?

       11     A.   Okay, I got you, I heard your question this time. I                11   A.    Yes, sir.

       12          apologize for that.                                                12   Q.    Why did you use a measure of compactness in addition to the

       13                 So I'm going to give the same answer as before              13        ones specified in the statute?

       14          which is that if you're asking permissible in any legal            14   A.    It's just something that I commonly do. It's not necessarily

       15          sense, I obviously can't tell you whether or not the statute       15        something that I thought was based on the statute

       16          is to be interpreted as making something legally or not            16        specifically, but certainly it's been my experience that,

       17          legally permissible. So I can't give you an opinion with           17        number one, compactness is a traditional districting

       18          respect to the legality, the legal permissibility of a             18        criterion, and so very commonly I'll use Reock as a measure.

       19          nonpartisan criteria.                                              19                So it's just because I've done it by practice.

       20                 I can tell you only about the analysis that I did,          20   Q.    But you've also used Polsby-Popper, and why did you Reock and

       21          which is that I obviously did not make it permissible for my       21        not do Polsby-Popper in this case?

       22          computer, for my simulation plans to be drawn with respect to      22   A.    I could well have, but I think that in general I use

       23          a nonpartisan criterion like avoiding the pairing of               23        Polsby-Popper a bit less commonly. So it's by practice that

       24          incumbents.                                                        24        I included the Reock measure.

       25                 So I just want to make that distinction.                    25   Q.    Do you recall that you used the median-mean measure of




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6521 Filed 12/14/18 Page 7 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 18                                                                    Page 20
        1          partisan bias in Pennsylvania?                                   1        double pairing.

        2     A.   It's my recollection that I did include some calculations of     2   Q.    And did you do a mean-median difference analysis of partisan

        3          mean-median gap -- or I think I called it mean-median            3        bias?

        4          difference --                                                    4   A.    I'm going to try to remember as best I can, I'm going to

        5     Q.    Okay.                                                           5        qualify again by saying it's been a while.

        6     A.   -- in my Pennsylvania report.                                    6   Q.    That can be a running stipulation, but go ahead.

        7     Q.    All right. And did you use any efficiency gap measures of       7   A.    I'm going to do my best here.

        8          partisan bias in Pennsylvania?                                   8                 My best recollection right now is that I did not

        9     A.   Efficiency gap measures of partisan bias is what you asked       9        report on the mean-median. That's to the best of my

       10          about?                                                          10        recollection.

       11     Q.    Yes.                                                           11   Q.    And how about the efficiency gap?

       12     A.   I'm going to do my best to try to remember. I'll qualify by     12   A.    My recollection is that I did calculate the efficiency gap of

       13          saying it's been awhile since I have looked at that report.     13        the enacted and in some simulated plans in that report.

       14                  My best recollection right now is that I did, but       14                 I'm not recalling that I calculated the efficiency

       15          I'm just trying to do my best to remember.                      15        gap for all the simulation, for all sets of simulations. But

       16     Q.    So your best recollection is that you did do an efficiency     16        I do recall doing that calculation for some simulations and

       17          gap analysis in the Pennsylvania case?                          17        perhaps not for others.

       18     A.   That's my best recollection right now.                          18                 That's the best of my recollection.

       19     Q.    Okay. And in --                                                19   Q.    Do you have any decisional criteria or policy about when

       20     A.   And again I'm just qualifying that it's been awhile since I     20        you'll use the mean-median difference and when you will use

       21          looked at that report.                                          21        the efficiency gap?

       22     Q.    Okay. And North Carolina Rucho?                                22   A.    I'm not sure exactly what you mean by decisional criteria.

       23     A.   The Rucho case?                                                 23   Q.    Well is there -- I take it from your answers you don't always

       24     Q.    Yes.                                                           24        do both mean-median and efficiency gap, and I'm wondering if

       25     A.   Yes, sir.                                                       25        -- why you choose one over the other in certain



                                                                        Page 19                                                                    Page 21
        1     Q.   In that case, did you run simulations that factored in           1        circumstances.

        2          incumbency protection?                                           2   A.   Oh, well in some cases I choose metrics because -- or I

        3     A.   Let me try to remember.                                          3        employ metrics because I'm trying to respond to questions

        4                  My recollection is that in my report in the Rucho        4        that are put forth to me by counsel. So that certainly is

        5          case, I conducted several different sets of simulations. I       5        part of how I decide what metrics to use. It depends on what

        6          recall I conducted a first set of simulations that, in           6        questions are put forth to me.

        7          addition to following traditional redistricting criteria that    7   Q.   So you'll use the measure of partisan bias suggested to you

        8          were set forth in the adopted criteria that the legislature      8        by the Plaintiffs' counsel?

        9          had, I did not program the simulation algorithm in that first    9   A.   Well I try to answer questions that are put forth to me. And

       10          set to take into consideration the location of incumbents or    10        if those questions are answerable by metrics that I find to

       11          any sort of incumbent protection.                               11        be appropriate, then I will do so.

       12                  So that was one set of simulations that I analyzed      12                Certainly it's not the case that I will employ a

       13          in the report.                                                  13        particular metric simply because a lawyer tells me to do so.

       14                  I recall that there was another set of simulations      14        But if a lawyer asks me to answer a question, that I believe

       15          that, in addition to the nonpartisan traditional districting    15        can be answered by an appropriate measure, then I'll

       16          criteria, did in fact explicitly attempt to maximize the        16        certainly do so, or at least evaluate the feasibility of

       17          number of single -- or isolated incumbents. In other words      17        doing so.

       18          it tried to minimize double or triple pairing of incumbents,    18                And I would add on top of that, I guess, that

       19          tried to separate out incumbents into separate -- into          19        certainly it's not been the case that all of these measures

       20          separates districts without pairing or triple pairing -- or     20        have been -- have been widely used or even known by me during

       21          tripling any incumbents into a single district.                 21        my entire career of writing -- or my entire period of writing

       22                  So I took two different approaches there. And           22        expert reports. And certainly the efficiency gap is one

       23          that's my best recollection.                                    23        example of that.

       24                  So again I just want to qualify that when I say         24   Q.   Of what?

       25          protecting incumbents, what I actually did was to avoid         25   A.   Oh, of a measure not being available to me.




                                                                  Benchmark Reporting Agency
                                                                        612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6522 Filed 12/14/18 Page 8 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 22                                                                     Page 24
        1                   For example, in 2013 I wrote an expert report in           1        statewide challenge.

        2          which I didn't use the efficiency gap because there had been        2   Q.    Okay. Well let's start with Romo, did you testify on behalf

        3          no academic literature in political science really discussing       3        of the plaintiffs in that case?

        4          the efficiency gap. So I just wasn't even aware of the              4   A.   I was deposed, I did not testify at trial.

        5          formula back then.                                                  5   Q.    But did you appear on behalf of the plaintiffs?

        6                   So that's just an example of what might go into my         6   A.   Did I --

        7          decision making.                                                    7   Q.    Did you offer a report for the plaintiffs?

        8     Q.    What about since Stephanopolous and McGhee articulated the         8   A.   I authored a report, yes, sir. Sorry.

        9          efficiency gap in the Chicago Law Review and elsewhere, was         9   Q.    What was the gist of that report?

       10          it known to you then?                                              10   A.   Okay. That was a report in which I had conducted a number

       11     A.    You mean when that article was written, was it then known to      11        of -- first I had evaluated the enacted plan in terms of

       12          me?                                                                12        partisan, its partisanship. And then I had analyzed a number

       13     Q.    Yes.                                                              13        of various sets of computer-simulated plans that were

       14     A.    Well I was generally aware that the article was being             14        simulating Florida's congressional districting planning and I

       15          published, so of course I was aware of generally what they         15        evaluated the partisanship of those.

       16          were describing in that article.                                   16   Q.    And how about the League of Women Voters, what was the gist

       17     Q.    Okay. And then the rest of these cases -- I'm going to try        17        of your report in that case?

       18          to get through this as quickly as I can.                           18   A.   In the League of Women Voters versus Detzner case, I analyzed

       19                   There is about three cases if you look at page one        19        the partisanship and the racial composition of various -- I

       20          where the, that are in Florida where Detzner is the                20        believe I analyzed the partisan composition of the entire

       21          defendant, okay? For example, it says --                           21        Senate plan. I analyzed the racial composition of various

       22     A.    Yes.                                                              22        districts.

       23     Q.    -- Romo v Detzner, League of Women v Detzner. I believe           23                 And then I performed some number of simulations, I

       24          there is one other.                                                24        believe more than one set of simulations using differing --

       25                   Are those all the same cases, or are those                25        differing configurations of districts that were held frozen.




                                                                            Page 23                                                                     Page 25
        1          different cases?                                                    1                  And I analyzed the partisanship, and I recall that

        2     A.   Okay. You're talking about Rene Romo versus Detzner and then        2        I analyzed the partisanship of those simulated plans.

        3          League of Women Voters versus Detzner.                              3   Q.     Okay. And then in Brown?

        4     Q.   Right.                                                              4   A.    In the Corrine Brown versus Detzner case -- you're asking

        5     A.   Okay. My recollection is that those were different cases.           5        what I did in my report, right?

        6          Those were different districting plans that were being              6   Q.     Yes.

        7          challenged.                                                         7   A.    Okay. I believe I wrote one report, that's my recollection.

        8     Q.   And what was the difference?                                        8        And in that report I produced data looking at the

        9     A.   Let me try and remember. Those two cases in fact do have            9        partisanship -- I believe using, looking at the voter --

       10          similar names so I'm going to try to keep it straight here.        10        using the voter registration files looking at the

       11                  I believe, I'm going to try my best here, to my            11        partisanship, and possibly the racial composition of one or

       12          recollection, the Rene Romo versus Detzner case was a              12        more congressional districts.

       13          challenge of Florida's then enacted -- then just enacted           13   Q.     Did you run any simulated plans in that report?

       14          congressional districting plan. And then my recollection is        14   A.    I did not produce any computer-simulated plans.

       15          that the League of Women Voters versus -- of Florida versus        15   Q.     And in all of those cases the plaintiffs were challenging a

       16          Detzner case was a challenge to the then enacted Senate --         16         redistricting plan enacted by a Republican legislature?

       17          State Senate plan.                                                 17   A.    To the best of my knowledge, the Florida legislature was

       18     Q.   And how about Corrine Brown v Detzner?                             18        Republican -- was unified Republican controlled during the

       19     A.   Okay. I see that one. I believe that that was a case in            19        time of redistricting at the beginning of this decade.

       20          which Congresswomen Brown challenged the -- challenged             20                  So I believe that is an accurate characterization,

       21          something to do with a specific -- a specific congressional        21        to the best of my knowledge.

       22          district or a set of congressional district lines that             22   Q.     And the plaintiffs in Romo and League of Women Voters were

       23          obviously involved her congressional district. So it was a         23         alleging that the Republicans had engaged in an

       24          congressional challenge.                                           24         antidemocratic gerrymander, correct?

       25                  I don't recall it being -- I don't believe it was a        25   A.    I can't speak to that. I can tell you that the plaintiffs




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6523 Filed 12/14/18 Page 9 of
                                     109
                                      Deposition of Jowei Chen - 9/7/2018
            League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 26                                                                     Page 28
        1          were challenging districting plans that had been enacted.         1   Q.    Okay. Georgia State Conference of the NAACP versus State of

        2     Q.    On what grounds?                                                 2        Georgia, that's a 2017 case --

        3     A.   Which case are we talking about now?                              3   A.    Well --

        4     Q.    I'm trying to put together Romo and League of Women Voters.      4               MR. YEAGER: Wait, let him ask a question.

        5     A.   Okay.                                                             5               MR. CARVIN: That's fair.

        6     Q.    If there is a difference, let me know.                           6               THE WITNESS: I see that case.

        7     A.   There might be, I am not sure. I'll have to think about           7               MR. YEAGER: Wait, Jowie, let him ask the question,

        8          this.                                                             8        then you answer.

        9                   My best -- to the best of my knowledge, Romo was         9   BY MR. CARVIN:

       10          purely a partisan challenge. To my knowledge, I don't -- I'm     10   Q.    I take it from the pause that you have seen this case listed

       11          not aware of the Romo plaintiffs alleging racial                 11        now on page one of your report, correct?

       12          gerrymandering.                                                  12   A.    Yes, sir.

       13     Q.    How about League of Women Voters?                               13   Q.    Okay. So now, what was the issue in that case, and what was

       14     A.   To the extent that I'm aware, I'm not aware of the League of     14        the gist of whatever report you authored in that case?

       15          Women Voters of Florida alleging anything other than a           15   A.    Okay. Sure.

       16          partisan bias in the redistricting. I'm not aware, for           16               To my knowledge, that case is one in which

       17          example, that they made a racial challenge.                      17        plaintiffs are challenging the drawing of two State House

       18     Q.    Just to be clear, they were alleging a partisan bias against    18        districts, District 105 and 111, in Georgia's state

       19          Democrats?                                                       19        legislature, State House.

       20     A.   I'm not sure that they characterized it that way. And I'm        20   Q.    And on what grounds are they challenging that?

       21          just not going to speak for the League of Women Voters,          21   A.    I'm going to do my best to answer the question. I think this

       22          plaintiffs.                                                      22        is part of the dispute in that case so I'm just going to do

       23     Q.    Which party was disadvantaged according to the plaintiffs in    23        my best to -- and I'm not legally qualified to accurately

       24          the League of Women Voters, Democrats or Republicans?            24        characterize these sort of cases.

       25     A.   Well I can tell you about my findings. And certainly I           25               But my understanding is that the plaintiffs are




                                                                          Page 27                                                                     Page 29
        1          analyzed things in terms of a Republican or Democratic bias.      1        alleging racial considerations in the drawing of House

        2          And I'm happy to characterize my own findings as there being      2        Districts 105 and 111.

        3          a partisan bias that favored the Republicans.                     3   Q.   And what, if anything, have you analyzed in that case?

        4     Q.    Okay.                                                            4   A.   I conducted analysis of the voting patterns in those two

        5     A.   I'm just saying -- all I'm doing is I'm saying I'm not going      5        districts, which are parts of Gwinett County and Henry

        6          to speak for the plaintiffs themselves.                           6        County.

        7     Q.    Have you ever been involved in a case where you allege that      7              I looked at voter registration numbers and analyzed

        8          there was a partisan bias in favor of Democrats?                  8        voting patterns in terms of candidates preferred, as well as

        9     A.   If I could ask you to repeat the question.                        9        racial -- the racial composition of the electorate, of the

       10     Q.    Have you ever been involved in a case where you concluded or    10        turnout of the electorate.

       11          alleged that there was a partisan bias in favor of Democrats?    11              And I performed a model -- I may have used the term

       12     A.   I can't recall doing that.                                       12        simulations, but it's still in the sense that I've been

       13     Q.    Okay. And you're a Democrat?                                    13        discussing simulations here, a model predicting what would

       14     A.   You're asking about me personally?                               14        have happened in a hypothetical district using voter

       15     Q.    Yes.                                                            15        registration records.

       16     A.   I'm not.                                                         16   Q.   And what was your conclusion?

       17     Q.    You are not a registered Democrat?                              17   A.   In general my conclusion was that had the two districts that

       18     A.   My understanding is that in Michigan we don't have partisan      18        were being challenged, 105 and 111, had they not been redrawn

       19          registration.                                                    19        in the way that they were in the middle of the decade, that

       20                   We don't have -- my understanding is that Michigan      20        the election outcomes may well have been different than they

       21          does not allow voters to register as a member of a particular    21        actually were.

       22          party.                                                           22   Q.   Different in terms of party or --

       23     Q.    Would you align yourself with the Democratic or Republican      23   A.   Different in terms of the candidate who won.

       24          party in your voting practices?                                  24   Q.   And were you analyzing whether that candidate was the

       25     A.   Neither.                                                         25        preferred candidate of choice of the black community?




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6524 Filed 12/14/18 Page 10 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 30                                                                     Page 32
        1      A.   I did. I analyzed racially polarized voting --                   1         object to the extent that the question requires him to

        2      Q.    Right.                                                          2         disclose conversations with counsel that would be protected

        3      A.   -- in my report.                                                 3         by Rule 26 and Work Product Doctrine.

        4      Q.    And your conclusion was that prior to the re-draw, the black    4                 You may answer.

        5           preferred candidate would have been successful; but after the    5                 THE WITNESS: My recollection is that what I'm

        6           re-draw, he would not have been, or she would not have been?     6         referring to in this footnote, and when I'm saying

        7      A.   That was generally my conclusion.                                7         alternative maps, I'm talking about the simulated plans that

        8      Q.    Okay. And where is that at this point? Has there been a         8         I produced in this report.

        9           trial?                                                           9    BY MR. CARVIN:

        10     A.   That case, to my knowledge, has not gone to trial.               10   Q.    So you draft a footnote, you're referring to all 3000

        11     Q.    Okay. Have you submitted a report?                              11        simulated plans?

        12     A.   I have. I wrote a report.                                        12   A.   That's my recollection of what I meant by that phrase, by

        13     Q.    Have you been deposed?                                          13        that footnote.

        14     A.   I have.                                                          14   Q.    Did you ever prepare one map for Congress, one map for

        15     Q.    Okay. And NAACP versus St. Louis?                               15        Senate, and one map for the House, by yourself?

        16     A.   Actually let me just make sure that my report was correct in     16   A.   Oh, by hand? Personally?

        17          describing my involvement in that case.                          17   Q.    No. Did you either select among the thousand or create your

        18                   So I listed that Georgia case as one in which I've      18        own map?

        19          written an expert report, and as I said, I've been deposed,      19   A.   Well --

        20          but have not -- did not -- there has been no trial in which I    20                MR. YEAGER: Okay, wait. Just wait.

        21          have testified in that case.                                     21                I'm going to object. We'll have to go through this

        22                   I just wanted to make sure I was describing that        22        a little bit at a time.

        23          accurately.                                                      23                The witness is instructed not to testify as to his

        24     Q.    Okay. And then at the very top you have Missouri National       24        conversations with counsel, which are protected by Rule 26

        25          Association for the Advancement of Colored People versus         25        and the Work Product Doctrine, or other work that he did



                                                                         Page 31                                                                     Page 33
         1          Ferguson and St. Louis County Board, and that was in 2014.        1        that's not reflected in his report for the same reason.
         2          Do you see that case?                                             2                 THE WITNESS: Okay.
         3     A.    Yes, sir.                                                        3                 MR. YEAGER: Go ahead. With that constraint,
         4     Q.    Okay. And what was your analysis -- what issues did you          4        answer to the extent that you can.
         5          analyze in that case?                                             5                 THE WITNESS: Okay. And I'm just going to ask you
         6     A.    I was a co-author on a, I believe it was a rebuttal report in    6        if you could please reask your question.
         7          which I helped to -- I did some statistical analysis in which     7   BY MR. CARVIN:
         8          I helped to analyze, I recall, the racial composition of a        8   Q.    Did you produce maps, individual maps to Plaintiffs' counsel
         9          districting plan that I believe had been proposed.                9        and/or Professor Mayer?
        10                    That's all that I can specifically remember being      10                 MR. YEAGER: Same objection and instruction.
        11          my work in that case.                                            11                 THE WITNESS: I'm going to follow Plaintiffs'
        12     Q.    Was the issue again racial block voting?                        12        counsel's instruction.
        13     A.    I'm not sure I know enough to characterize it as that, but I    13   BY MR. CARVIN:
        14          do recall it involved racial issues.                             14   Q.    No, you're going to answer the question.
        15     Q.    Okay. If you could turn to the second page of your report,      15                 MR. YEAGER: Okay, hold on. Do you want to take a
        16          please. I'd like to direct your attention to footnote one.       16        break and talk about this?
        17     A.    Yes, sir.                                                       17                 MR. CARVIN: We can do it on the record. We can do
        18     Q.    Okay. You say here, you reviewed the statutory criteria and     18        it on the record.
        19          applied the criterion mandated in these statutes to produce a    19                 MR. YEAGER: Okay.
        20          set of alternative maps for Michigan's Congressional, Senate     20                 MR. CARVIN: You attached three alternative maps to
        21          and House districting plans.                                     21        your complaint.
        22                    To your knowledge are those the plans that were        22                 MR. YEAGER: Yes.
        23          attached to Plaintiffs' complaint in this case?                  23                 MR. CARVIN: Professor Mayer has already testified
        24     A.    Let me just review where I -- where this footnote starts.       24        that Professor Chen drew those plans. He also testified that
        25                    MR. YEAGER: While he's reviewing, I'm going to         25        Professor Chen forwarded those plans to him.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6525 Filed 12/14/18 Page 11 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                       Page 34                                                                   Page 36
         1                   You stated in the deposition that those were the       1                  (At 10:20 a.m. went off the record.)

         2          plans that were attached to Plaintiffs' complaint.              2                  (At 10:26 a.m. went on the record.)

         3                   I'm simply trying to confirm that reality which is     3                  MR. CARVIN: Back on the record.

         4          already out there and certainly can't be hidden from the        4    BY MR. CARVIN:

         5          Court.                                                          5    Q.   Who chose the alternative maps that were attached to

         6                   MR. YEAGER: Okay. First of all, if you want to         6         Plaintiffs' complaint?

         7          play games about hiding things from the Court, that's clever,   7                  MR. YEAGER: You may answer that question, to the

         8          but not appropriate, number one.                                8         extent you know.

         9                   Number two, that -- you've not correctly summarized    9                  THE WITNESS: My understanding is that Plaintiffs'

        10          the prior testimony, I object to that.                          10        counsel did.

        11                   And number three, the witness is going to answer to    11   BY MR. CARVIN:

        12          the extent it's not protected, just as Professor Mayer did.     12   Q.   Okay. Did you have conversations with him about which map to

        13                   Now if you want to narrow your question to             13        choose?

        14          something that is not protected, the witness will answer.       14                 MR. YEAGER: You can answer that yes or no.

        15                   MR. CARVIN: I'll go back to where I started.           15                 THE WITNESS: I did not have conversations

        16     BY MR. CARVIN:                                                       16        regarding what map they were going to choose.

        17     Q.   Are the maps that you -- are you aware of alternative maps      17   BY MR. CARVIN:

        18          being attached to Plaintiffs' complaint?                        18   Q.   Did you play any role in selecting the map that was attached
        19     A.   I am generally aware of that.                                   19        to the Plaintiffs' complaints?
        20     Q.   Did you prepare those maps?                                     20                 MR. YEAGER: You may answer that yes or no.
        21                   THE WITNESS: What are my instructions?                 21                 THE WITNESS: Yes, I did.
        22                   MR. YEAGER: You can answer that yes or no, to the      22   BY MR. CARVIN:
        23          extent you know.                                                23   Q.   What was that role?
        24                   THE WITNESS: Okay. The answer is that to the best      24                 MR. YEAGER: So I'm going to object to the extent
        25          of my recollection those plans were produced by computer        25        that that would require you to disclose communications



                                                                       Page 35                                                                   Page 37
         1          simulations that I programmed.                                   1        between you and us; but to the extent that you can answer the

         2     BY MR. CARVIN:                                                        2        question without referring to communications between us, you

         3     Q.   But there was only one map for each office attached to           3        may answer the questions.

         4          Plaintiffs' complaint, correct, not a thousand?                  4                 Do you want to hear it back again?

         5     A.   That is my understanding.                                        5                 THE WITNESS: Please give me your instructions

         6     Q.   Okay. Did you select the one map for Congress, the one map       6        again.

         7          for Senate, and the one map for the State House that was         7                 MR. YEAGER: Okay. You may answer the question to

         8          attached to the Plaintiff's complaint?                           8        the extent it does not require you to disclose communications

         9                   MR. YEAGER: Objection.                                  9        between you and Plaintiffs' counsel. To the extent it does

        10                   You can answer that yes or no.                         10        not require a disclosure of the content of those

        11                   THE WITNESS: I did not make that selection.            11        communications, you may answer.

        12     BY MR. CARVIN:                                                       12                 THE WITNESS: I'm going to do my best to answer as

        13     Q.   Did you -- well then I'm confused. They were -- you didn't      13        much of the question as I can, while still following Mr.

        14          select among the thousand?                                      14        Yeager's instructions that he just gave to me. So I'm going

        15                   MR. YEAGER: You can answer that yes or no.             15        to do my best to follow both of those things.

        16                   THE WITNESS: I did not make the selection.             16                 So my answer is that I produced a number of

        17     BY MR. CARVIN:                                                       17        computer-simulated plans.

        18     Q.   Who made the selection?                                         18                 Now I can't answer any further without violating

        19                   THE WITNESS: Can I answer the question?                19        Mr. Yeager's instructions to me. So I'm going to follow Mr.

        20                   MR. YEAGER: Well the objection is the same             20        Yeager's instructions to me by stopping right there.

        21          objection about matters protected by Rule 26.                   21                 MR. YEAGER: And let me clarify my instruction in a

        22                   I'd like to take a break and talk to the witness to    22        way that might make this easier.

        23          find out what he knows and doesn't know, so that he can         23                 To the extent that you could answer further without

        24          answer your question the best that he can.                      24        disclosing the content of communications between us, you may

        25                   MR. CARVIN: All right.                                 25        answer further.




                                                                  Benchmark Reporting Agency
                                                                        612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6526 Filed 12/14/18 Page 12 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 38                                                                      Page 40
        1                  THE WITNESS: I've answered as far as I can while         1         maps that were attached to the complaint?

        2           still following Plaintiffs' counsel's instructions to me.       2                 MR. YEAGER: You can answer that question.

        3      BY MR. CARVIN:                                                       3                 THE WITNESS: I produced a number of simulated

        4      Q.    Completely unacceptable.                                       4         maps.

        5                  MR. CARVIN: I'll try it another way. I'll ask            5    BY MR. CARVIN:

        6           you, Mr. Yeager.                                                6    Q.   Okay. In your report obviously you produced -- let's use

        7                  Who produced the maps that you presented to the          7         Congress as an example, you produced a thousand alternative

        8           Court as part of your complaint?                                8         maps for Congress?

        9                  MR. YEAGER: Well I'm not going to be deposed in          9    A.   Yes, sir.

        10          the deposition. I'm pleased to have that conversation with      10   Q.   Is that, when you say you produced a number are those the

        11          you, but we're not going to have it on the record in a          11        maps you're referring to?

        12          deposition.                                                     12   A.   Yes.

        13                 MR. CARVIN: I'm not going --                             13   Q.   Okay. One map was attached to the complaint. Do you know --

        14                 MR. YEAGER: And we can have that conversation            14   A.   Oh, let me actually go back and clarify my answer if I could.

        15          right now if you prefer. We're not going to have it on the      15                MR. YEAGER: Go ahead.

        16          record in a deposition.                                         16                THE WITNESS: So you are correct in that I produced

        17                 MR. CARVIN: Okay. Let's go off the record for a          17        one thousand congressional maps and obviously one thousand

        18          minute.                                                         18        Senate maps and one thousand House maps.

        19                 (At 10:30 a.m. went off the record.)                     19                Even before, I recall as early as 2016, I had

        20                  (At 10:47 a.m. went on the record.)                     20        already -- I had already produced a, also a number of maps, I

        21                 MR. CARVIN: Back on the record.                          21        recall of the House and Senate plans. I don't recall the

        22     BY MR. CARVIN:                                                       22        Congressional plans. But I had produced already a large

        23     Q.    I'm going to try to get through this without putting you in    23        number of House and Senate maps.

        24          an awkward spot in terms of your communication with counsel.    24   BY MR. CARVIN:

        25          I'm not entirely sure where we left off when we were talking.   25   Q.   In connection with this litigation?




                                                                         Page 39                                                                      Page 41
         1                    So let me just ask you a couple of questions. To      1    A.   They were -- back in 2016 I was just first producing draft

         2          the extent you can answer them without referencing              2         simulations.

         3          consultation with counsel, you can tell me -- you can tell me   3    Q.   But why?

         4          that you got that problem. But if you can answer it without     4                 MR. YEAGER: Can I just comment?

         5          referencing that, I'd appreciate it if you did. I think this    5                 MR. CARVIN: Yes.

         6          will be clear once I ask the question.                          6                 MR. YEAGER: We had engaged him. He was doing

         7     A.    Okay.                                                          7         preliminary work that led to this case.

         8                    THE WITNESS: And if I could just ask, Mr. Yeager,     8                 MR. CARVIN: That's what I'm trying to figure out.

         9          are my instructions the same as before that I am not to         9    BY MR. CARVIN:

        10          reference -- are you instructing me not to answer any           10   Q.   When you say a large number, for example, how many -- in the

        11          questions with reference to conversations with Plaintiffs'      11        rough neighborhood how many House maps did you produce?

        12          counsel.                                                        12   A.   Definitely over ten.

        13                    MR. YEAGER: Well we're going to go question by        13   Q.   Okay.

        14          question. So let's just listen to the question --               14   A.   I don't recall, and certainly didn't keep record of --

        15     BY MR. CARVIN:                                                       15   Q.   Were those ten produced pursuant to the same algorithm that

        16     Q.    Mr. Yeager is right. I apologize for interrupting. I don't     16        you later used for the one thousand?

        17          think this will be an issue as I --                             17   A.   No. An earlier draft.

        18                    THE WITNESS: Or are my instructions to wait for       18   Q.   Okay. An earlier draft of the algorithm?

        19          you?                                                            19   A.   To my recollection, when I started out I went through

        20                    MR. YEAGER: You have no instructions until you get    20        multiple drafts, and went through structural changes. And so

        21          a question; and then if instructions are needing to be given,   21        certainly I had produced, using earlier drafts of my

        22          you can count on me.                                            22        simulation algorithm, a number of House and Senate plans.

        23                    THE WITNESS: Great.                                   23   Q.   When you use the word draft, do you mean draft simulation

        24     BY MR. CARVIN:                                                       24        algorithms or draft actual maps?

        25     Q.    Okay. So did you play any role in selecting the alternative    25   A.   Both.




                                                                   Benchmark Reporting Agency
                                                                         612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6527 Filed 12/14/18 Page 13 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 42                                                                        Page 44
        1      Q.   Okay.                                                            1   A.    That's the best of my knowledge.

        2      A.   In other words, the simulation code, in the draft form,          2   Q.    And just to be clear, the maps you just referred to, were

        3           produced maps in draft form.                                     3        those among the thousand simulated maps or did they precede

        4      Q.   But you subsequently made changes to the simulation algorithm    4        the production of those?

        5           which produced different maps. Do I understand that              5   A.    You're asking about the maps attached to Plaintiffs'

        6           correctly?                                                       6        complaint.

        7      A.   Correct.                                                         7   Q.    Yes.

        8      Q.   Okay. And at the end of that process you had roughly, say,       8   A.    I don't know.

        9           ten maps for the House?                                          9   Q.    Okay. Do you know whether the five to ten or whatever it was

        10     A.   I don't want to say it was roughly ten, I definitely recall     10        were among the thousand?

        11          at least ten. I just didn't keep a record, and it was such a    11                MR. YEAGER: Objection, vague, ambiguous.

        12          long time ago.                                                  12                You may answer.

        13     Q.   Okay. To your knowledge, were those maps attached to the        13                THE WITNESS: I think by five and ten, you're

        14          Plaintiffs' complaint?                                          14        referring to the draft maps that I was talking about from

        15     A.   I have no idea.                                                 15        back in 2016.

        16     Q.   Okay.                                                           16   BY MR. CARVIN:

        17     A.   Wait, let me think about that. I want to think about whether    17   Q.    The ones you just referenced in your answer.

        18          I know the answer to that.                                      18   A.    Yeah, I think I know what you're talking about, you're

        19                 Your question was to my knowledge, were they             19        talking about early drafts. And that's why I described them

        20          attached to the Plaintiffs' complaint?                          20        as early drafts.

        21     Q.   Right. I don't want to wordsmith here.                          21                I certainly went through drafts of the algorithm

        22                  Do you know if the maps that were attached to the       22        and then made more changes and started all over again, and

        23          Plaintiffs' complaint were among the maps that you had          23        ultimately produced one thousand. So I'm talking about two

        24          produced in 2016?                                               24        different sets, separate maps.

        25     A.   I don't know.                                                   25   Q.    I know you did. But you also said there was a smaller subset




                                                                        Page 43                                                                        Page 45
         1     Q.    Okay. Do you know if they came from the one thousand            1        that you had produced as well. Right?

         2          simulated maps that you produced pursuant to your algorithm?     2                You used the phrase five to ten a minute ago.

         3     A.    I don't know.                                                   3   A.   I was talking about the same thing. I mean the point is that

         4     Q.    Okay. What if anything do you know about the maps that were     4        I produced draft maps, draft simulation algorithms years ago,

         5          attached to the Plaintiffs' complaint?                           5        produced some maps; and then later on, produced one thousand

         6                   THE WITNESS: What are my instructions?                  6        for the purpose of the three sets in my report.

         7                   MR. YEAGER: You're asking about the maps that were      7   Q.   Just to clarify for the record, I'm now talking about, say,

         8          attached to the complaint?                                       8        the Congressional map that was attached to the complaint, was

         9                   MR. CARVIN: Yes.                                        9        that among the draft maps that you had prepared?

        10                   MR. YEAGER: I believe the witness can answer this      10   A.   Okay. I gotcha. I apologize for misunderstanding the

        11          question without invading work product or Rule 26 protection.   11        question.

        12                   So my instruction to you is to answer the question.    12                And the answer is that I don't know.

        13                   If you believe your answer is going to require you     13   Q.   You've never reviewed the maps that were attached to the

        14          to disclose communications with counsel, other than just        14        complaint?

        15          providing maps, then don't answer that and we can discuss       15                THE WITNESS: What are my instructions?

        16          what you may need.                                              16                MR. YEAGER: You can answer that.

        17                   Within that constraint, you may answer.                17                THE WITNESS: I can answer that even by making

        18                   THE WITNESS: Okay. I'm going to do my best to          18        reference to communications with Plaintiffs' counsel? What

        19          answer your question while following Mr. Yeager's instruction   19        are my instructions?

        20          to me, which puts some limits on how I can answer here.         20                MR. YEAGER: Okay. Now the witness has expressed a

        21                   So to my knowledge, I produced a significant number    21        concern about that communication so we're going to have to

        22          of maps, definitely over five or ten. And to my knowledge,      22        take a break so I can figure out what it is and figure out if

        23          some of those were attached to Plaintiffs' complaint.           23        he can answer the question that's on the table.

        24     BY MR. CARVIN:                                                       24                (At 10:55 a.m. went off the record.)

        25     Q.    Okay.                                                          25                (At 11:00 a.m. went on the record.)




                                                                  Benchmark Reporting Agency
                                                                        612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6528 Filed 12/14/18 Page 14 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                              Page 46                                                               Page 48
         1                 MR. CARVIN: Back on the record.                               1               Is that a fair assumption?

         2     BY MR. CARVIN:                                                            2   A.    That is correct. I'm just saying I didn't transmit to him

         3     Q.   What if anything do you know about where the alternative maps        3        any maps.

         4          attached to Plaintiffs' complaint came from?                         4               MR. CARVIN: Counsel, we did have a discussion

         5     A.   My understanding is that they came from maps that I produced.        5        earlier. Can you make any representation about where the

         6     Q.   And do you know whether the maps you produced were among the         6        demonstration plans came from, and whether they're different

         7          thousand simulated maps, or were they perhaps different, as          7        from the Plaintiffs' alternative map?

         8          far as you know?                                                     8               We are going to make quite an issue of this, if --

         9     A.   You're talking about the maps -- about the complaint maps?           9        but you can clarify the situation if you want.

        10     Q.   Yes.                                                                10               MR. YEAGER: Well I'm not going to do it on the

        11     A.   I don't know. I don't know for sure the answer to that.             11        record in this deposition. I'll be glad to do it in some

        12     Q.   Okay. Fair enough.                                                  12        other appropriate format.

        13                 Did you read Professor Mayer's report?                       13               I know there is some outstanding discovery about

        14     A.   No, sir.                                                            14        this. I'm having e-mails right now with your co-counsel

        15     Q.   Okay. Do you know that he referenced demonstration plans?           15        regarding files for the maps that we've produced. And you

        16     A.   I have been overhearing conversations between you and Mr.           16        and I did have that conversation.

        17          Yeager this morning, and I gathered that was the case.              17               If there is something, a particular fact that you

        18     Q.   So do you know whether or not the demonstration plans are           18        want stipulated, I'll consider that.

        19          different from the maps attached to the Plaintiffs'                 19               MR. CARVIN: Okay. Yes. What we'd like you to

        20          complaint?                                                          20        stipulate to is that the demonstration maps were either

        21     A.   To my knowledge, I have not -- well, I have not seen                21        provided by you and/or are different from -- the same as or

        22          Professor Mayer's report, so that's not something I can say         22        different from the alternative maps.

        23          for sure. I've just not seen his report.                            23               What I'm trying to figure out is are the

        24     Q.   Fair enough. So you don't know if any similarity or lack of         24        alternative maps attached to the complaint different than the

        25          similarity between the demonstration plans are analyzed in          25        demonstration plans in Mayer's report.



                                                                              Page 47                                                               Page 49
         1          Professor Mayer's reports and the maps produced, attached to         1               MR. YEAGER: As I've told you, those two sets are

         2          the complaint?                                                       2        not identical. They may not be -- there may be some overlap.

         3     A.   I have not reviewed the maps that Professor Mayer apparently         3               MR. CARVIN: Okay.

         4          reviewed in his report. I haven't seen the report. So I              4               MR. YEAGER: I'm just not aware as I sit here

         5          don't know what maps those are. I wouldn't have any basis            5        because I haven't gone back and reviewed them since you

         6          for being able to answer that.                                       6        raised that issue this morning. Again that's all in the

         7     Q.   For the same reason, I take it, you don't know the genesis of        7        materials that have been provided.

         8          the plans in the Mayer report?                                       8               But that's the answer to the question.

         9     A.   Not being able to identify those maps, I can't say for sure.         9               MR. CARVIN: And that's fair. And I'm assuming

        10     Q.   Okay. Are you aware of any transmittal of maps to Professor         10        from Professor Chen's answer that since he wasn't the source

        11          Mayer?                                                              11        of the provision to Mayer, and Mayer didn't produce the maps,

        12     A.   Am I aware of any transmission of maps?                             12        without revealing any confidences, those were provided by

        13     Q.   Yes.                                                                13        Plaintiffs' counsel to him.

        14                 MR. YEAGER: To Professor Mayer?                              14               Is that fair?

        15                 MR. CARVIN: Correct.                                         15               MR. YEAGER: I'm sorry, I'm distracted.

        16                 THE WITNESS: From me or from Plaintiffs' counsel?            16               Would you read that back?

        17     BY MR. CARVIN:                                                           17               (Record read: Q. And I'm assuming from Professor

        18     Q.   Just anybody.                                                       18           Chen's answer that since he wasn't the source of the

        19     A.   I can speak for myself. I have never transmitted any maps to        19           provision to Mayer, and Mayer didn't produce the maps,

        20          Professor Mayer by myself.                                          20           without revealing any confidences, those were provided

        21     Q.   I really think this is just a clean-up question. You've             21           by Plaintiffs' counsel to him.

        22          testified that you haven't seen the demonstration plans, you        22                   Is that fair?)

        23          haven't read the Mayer report. I'm going to assume from that        23               MR. YEAGER: The maps that Professor Mayer attached

        24          that you don't know who gave him the plans or anything about        24        to his report were provided by Plaintiffs' counsel.

        25          the plans.                                                          25               MR. CARVIN: Okay. Thank you.




                                                                          Benchmark Reporting Agency
                                                                                612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6529 Filed 12/14/18 Page 15 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 50                                                                 Page 52
        1      BY MR. CARVIN:                                                          1   Q.   Okay. We want the one that is not substantially the same,

        2      Q.   All right. Hopefully we're not going to get into another           2        but is the one that was actually used. Can you provide that

        3           sticky discovery issue, but let me wade in here as well.           3        to us?

        4                   Have you provided Defendants with the source code          4   A.   I save draft code as I make changes to it. And I went back

        5           from which -- well the source code for the use for the             5        and looked, and that, to the best of my recollection, and as

        6           thousand simulated maps?                                           6        far as I can tell, is essentially identical. It is identical

        7      A.   The simulated maps in my report is what you're referring to?       7        in structure to the simulations that I ran.

        8      Q.   Yes.                                                               8   Q.   All right. But why do you have to give us one that's

        9      A.   And I have provided to Mr. Yeager, or to Plaintiffs' counsel,      9        substantially the same. Why not give us the one that

        10          a draft code that is substantially the same as the code that      10        produced the simulations? Is it not available?

        11          I ultimately used --                                              11   A.   I don't save every single change that I make.

        12     Q.   Okay.                                                             12   Q.   Okay.

        13     A.   -- to produce.                                                    13   A.   I save changes from time to time.

        14                 So it is structurally identical to the ultimately          14   Q.   Did you not save these?

        15          compiled code that I used to produce the three different sets     15   A.   I did. I made -- I saved it in its -- in its form before I

        16          of simulations in my report.                                      16        ran the simulations, in the same structural form before I ran

        17     Q.   Where is the code that you ultimately used?                       17        the simulations.

        18     A.   The code that I ultimately used was a .JAR, it's a compiled       18   Q.   Right. But then you ran the simulations; can you give us the

        19          .JAR file. That's how I ultimately run simulations.               19        source code for the actual simulations that were run? Did

        20     Q.   Where is that .JAR file?                                          20        you save them?

        21                  MR. YEAGER: That was produced.                            21                 MR. YEAGER: Asked and answered.

        22                  THE WITNESS: And well I'll just explain that I            22                 You may answer.

        23          believe back in June Mr. Yeager asked me to produce that .JAR     23                 THE WITNESS: As I said, I turned over, number one,

        24          file. And I went back and identified I believe it was three       24        the actual compiled code.

        25          different .JAR files, I can't remember if it was three sets       25   BY MR. CARVIN:



                                                                            Page 51                                                                 Page 53
         1           of code that were compiled into one .JAR file, but I gave         1   Q.    Right.

         2           those to Mr. Yeager.                                              2   A.    That I identified.

         3     BY MR. CARVIN:                                                          3   Q.    Right.

         4     Q.     Right. But in addition to that you provided a source code        4   A.    And then I turned over the uncompiled draft code in the,

         5           that you say is substantially the same as your final source       5        substantially the same form as I identified it.

         6           code, correct?                                                    6   Q.    Right.

         7     A.     A draft code, a draft source code of the three sets of           7   A.    Before producing that compiled -- that compiled JAR file.

         8           simulations.                                                      8   Q.    Right. And can you give us the one that's not in

         9     Q.     Okay.                                                            9        substantially the same form, but the one that was actually

        10     A.     That is substantially the same.                                 10        used?

        11     Q.     All right. Where is the final draft code?                       11   A.    I did.

        12                    MR. YEAGER: Objection, vague and ambiguous.             12   Q.    No. All right.

        13     BY MR. CARVIN:                                                         13                  You didn't produce the source code that actually

        14     Q.     Are you really confused by this?                                14        relates to the actual simulations, right? You produced one

        15                    MR. YEAGER: When you say final draft code --            15        that you say is substantially the same and functionally

        16     BY MR. CARVIN:                                                         16        identical.

        17     Q.     You said you provided a draft code that was substantially the   17                  MR. YEAGER: Objection, misstates the testimony.

        18           same as the final?                                               18                  You may answer.

        19     A.     Yes.                                                            19                  THE WITNESS: I didn't hear the question.

        20     Q.     Okay. Where is the final?                                       20   BY MR. CARVIN:

        21     A.     That basically is the final draft code. It is structurally      21   Q.    Why don't you tell me what you gave to us in your own words

        22           the same as what I actually ran.                                 22        that was substantially the same.

        23     Q.     Okay. And you have that, and you were able to provide that      23   A.    Oh, you're asking what that is?

        24           to us, correct, the one that's substantially the same?           24   Q.    I'm asking you why you have to give us something that's

        25     A.     Yes, sir.                                                       25        substantially the same as opposed to the actual.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6530 Filed 12/14/18 Page 16 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 54                                                                    Page 56
         1     A.    Because that's the only draft code that I've got.               1               So I'll give an example. When you run Java code,

         2     Q.    And that's why I'm asking. Did you delete it?                   2         you have a console that can display output. It's just, say,

         3     A.    No.                                                             3         numbers or text that pops up on the screen. And it tells you

         4     Q.    Did you not save it?                                            4         about the progress, or the status of various variables or

         5     A.    I just did not save every single iteration or every single      5         various functions, or various classes that are going on in

         6          word that was changed in the code. I only save code when         6         the code.

         7          there is a structural or substantial change made.                7               So it's just kind of like a status update. To put

         8                  So I don't change -- I don't save a draft copy of        8         it in the form of analogy, it's like if you download a huge

         9          the code after every single function that's added or every       9         file from the internet, you might have a window that pops up

        10          single command that's added.                                     10        that says it is 98 percent finished or 58 percent finished,

        11     Q.    And --                                                          11        like status update. Those are things that have no meaning,

        12     A.    I think I understand your question, the answer is it just       12        other than displaying the status of a process on the console

        13          doesn't exist. It never existed.                                 13        for the screen to display.

        14     Q.    Because you didn't -- well it existed to run the simulations.   14              Now obviously that doesn't affect the structure of

        15     A.    I never saved it is what I'm saying --                          15        any of the simulations.

        16     Q.    Right.                                                          16              So that's -- some of those are redundancy checks,

        17     A.    -- when I say it never existed.                                 17        some of those are just for the sake of being able to check

        18     Q.    And you're saying that it's not automatically saved?            18        for the proper running, to check to see how fast the

        19     A.    No. It's not like Microsoft Word where there is something       19        processes are running. But they have no essential structure

        20          like an autosave function that automatically saves every 30      20        in the simulation algorithm.

        21          seconds or something like that.                                  21              And so, for the purposes of producing a large

        22     Q.    Or using Java code?                                             22        number of simulations, you don't want -- I'm going to speak

        23     A.    Oh, I write code in Java.                                       23        for myself, I certainly don't want those taking up processing

        24     Q.    And doesn't that automatically save?                            24        power, taking up RAM.

        25     A.    Like I said, no. There is no autosave.                          25              So those are things that are cosmetic, just are not




                                                                         Page 55                                                                    Page 57
         1     Q.   Is that your testimony?                                           1        helpful, and are just going to slow things down. So that's

         2     A.   Well, okay. I'll say this is my testimony to the best of my       2        the sort of cosmetic thing that I'm talking about.

         3          knowledge.                                                        3              I could give you some more examples if you'd like

         4                 There may well be some kind of Java compiler out           4        to but I'm just trying to explain what I mean when I say

         5          there that does in fact have an autosave function by default.     5        cosmetic.

         6          I'm not specifically aware of it and certainly I haven't used     6   Q.    Did you add or subtract any functions?

         7          any such thing before.                                            7   A.    I subtracted those cosmetic things.

         8                 But in my practice, the way that I write Java code         8   Q.    And what does cosmetic mean in this context?

         9          for my research, I don't use any sort of software or any sort     9   A.    Okay, sure --

        10          of compiler that has an autosave function.                       10               MR. YEAGER: Asked and answered.

        11     Q.   All right. You say they were substantially the same. How         11               You may answer.

        12          did they differ?                                                 12               THE WITNESS: I think I was just trying to answer

        13     A.   Sure. I went back and looked at the various drafts of my         13        that with your previous question. I'll try again, so I

        14          Java code that I had actually saved and I identified this one    14        apologize if I'm repeating myself here.

        15          draft as being substantially the same. But I could see that      15               What I mean by cosmetic changes is changes that are

        16          there were cosmetic changes, there were cosmetic differences     16        removing things that are not essential to the structure or

        17          that I would -- that, to the best of my recollection, I          17        functioning of the algorithm.

        18          certainly would have taken out, simply because they're not       18               So an example is like I was saying a minute ago,

        19          part of the essential structure of the simulation.               19        when you have to run Java code, there is a console, and that

        20                 So these are cosmetic things that I certainly would       20        console can display text or numbers. And so there are

        21          not have wanted to really be running in part of the final        21        various lines of codes that will, say, display the value of a

        22          code because they're cosmetic.                                   22        particular variable, display the progress for a particular

        23     Q.   Okay. Can you describe that, what you took out?                  23        class that's running, display something that's going on.

        24     A.   Yeah. I'll do so to the best of my recollection. But like I      24               Those aren't actually helping to create a simulated

        25          said they're all cosmetic changes.                               25        plan, those are just kind of like status updates.




                                                                   Benchmark Reporting Agency
                                                                         612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6531 Filed 12/14/18 Page 17 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                                Page 58                                                                   Page 60
         1                   The example I gave you a second ago is you download           1                 I'm just saying that I don't know how to activate

         2          a file of the internet, a window pops up and says 58 percent           2        an autosave.

         3          of the file has downloaded, downloading still in progress.             3   BY MR. CARVIN:

         4          That's just kind of an analogy.                                        4   Q.    What did you use?

         5     BY MR. CARVIN:                                                              5   A.    I'm sorry?

         6     Q.   Right.                                                                 6   Q.    Java code, what did you use to run these simulations?

         7     A.   But these are cosmetics things. That windows that pops up              7   A.    I used Java code.

         8          that tells you 58 percent of the file is downloading, that's           8   Q.    And your version of Java code doesn't automatically save

         9          not actually -- that's not actually part of the structure of           9        different iterations?

        10          downloading the file. It's just updating the console,                 10                 MR. YEAGER: Asked and answered.

        11          updating the window telling you that it has made a certain            11                 You may answer.

        12          amount of progress.                                                   12                 THE WITNESS: I think what I said a minute ago was

        13                That's what I mean by cosmetic.                                 13        I don't have a Java compiler or anything on my computer that,

        14     Q.   Right. And the version you provided to us will have those             14        to my knowledge, autosaves Java code.

        15          cosmetic functions in it?                                             15   BY MR. CARVIN:

        16     A.   To my knowledge, I looked in that draft code, and I saw -- I          16   Q.    Okay. In the litigation in North Carolina, did you produce

        17          saw some number -- a substantial number of those kind of              17        your final source code, in the litigation, do you know?

        18          cosmetics things.                                                     18   A.    My recollection is that I produced .JAR compiled Java code

        19     Q.   And your testimony is the only difference between what you've         19        file.

        20          provided to us and what went into producing the actual                20   Q.    Right. But the uncompiled source code?

        21          simulated plans, is those cosmetic functions?                         21   A.    In the North Carolina case?

        22     A.   Yes. I saw lots of these cosmetic things that I definitely            22   Q.    Yes.

        23          would have taken out. And to the best of my knowledge, those          23   A.    No.

        24          were the changes.                                                     24   Q.    Okay.

        25     Q.   But you can't provide us when you made those changes because          25   A.    My recollection is no.



                                                                                Page 59                                                                   Page 61
         1          you chose not to save them?                                            1   Q.   How about in Pennsylvania?

         2     A.    It's just not my normal practice to save after only purely            2   A.   My recollection is no.

         3          cosmetic changes. Let me just state that more clearly. I               3   Q.   Okay. In any case have you ever produced your final source

         4          don't think all the words got out there.                               4        code?

         5                   It is not my normal practice to save drafts of my             5   A.   You're talking again about the uncompiled source code?

         6          Java code after every single cosmetic change that makes no             6   Q.   Yes.

         7          substantial or structural change.                                      7   A.   And my recollection is, no, except that sometime last month

         8     Q.    Right.                                                                8        Mr. Yeager asked me to look through and identify draft,

         9     A.    I only save -- I generally save drafts of my Java code, to my         9        uncompiled source Java code.

        10          recollection, when I made structural, substantial changes.            10   Q.   Has anyone beside you ever seen the final source code for any

        11     Q.    And it's your testimony that Java does not save these drafts         11        of these analysis that you produced in any of these

        12          automatically as far as you understand?                               12        litigations?

        13                    MR. YEAGER: Asked and answered.                             13   A.   To my knowledge, yes.

        14                    You may answer.                                             14   Q.   Who?

        15                    THE WITNESS: Same answer as before. Obviously I'm           15   A.   I'm going to do my best to answer the question, but obviously

        16          not going to testify that I know about all the different Java         16        I'm going to qualify that I couldn't possibly know an

        17          compilers that there out in the world and what different Java         17        exhaustive list.

        18          programmers might use or not use.                                     18                So certainly I know -- I recall that there have

        19                    I'm just telling you from my own personal                   19        been -- I recall that there was an expert hired by the

        20          experience and my own personal practice, I do not employ and          20        Defendants in the North Carolina Rucho case that testified

        21          have never used a Java compiler that has that sort of                 21        that he reviewed my Java code, the .JAR file that I turned

        22          autosave function that you're describing.                             22        over.

        23                    If it's there, I don't know how to use it. I've             23                Now that was his testimony. Obviously I'm saying

        24          never made it a practice to do so. But to my knowledge, I             24        I'm just taking his word for it. I don't know whether he

        25          don't know how to.                                                    25        actually did or not. But to my knowledge he testified that




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6532 Filed 12/14/18 Page 18 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 62                                                              Page 64
        1           he did.                                                          1            which prevented you from rapidly responding to discovery

        2      Q.   How did he obtain it?                                            2            requests or providing the kind of code that we've been

        3      A.   I'm sorry?                                                       3            discussing between, say, June 1st and mid August?)

        4      Q.   How did he obtain it, in North Carolina?                         4                MR. YEAGER: I think the witness wants to consult

        5      A.   How did he obtain that .JAR file?                                5         with me on answering that question. Is that okay with you?

        6      Q.   Oh, now you're back to the .JAR file, right?                     6                MR. CARVIN: Yeah, but we've got a lot of --

        7      A.   Yes.                                                             7                MR. YEAGER: We'll make it quick. We'll step out

        8      Q.   Okay. The compiled?                                              8         very quickly.

        9      A.   Yes.                                                             9                (At 11:23 a.m. went off the record.)

        10     Q.   But nobody has ever seen the uncompiled final source code,       10               (At 11:28 a.m. went on the record.)

        11          right?                                                           11               MR. YEAGER: Can you read back the question please?

        12     A.   Okay. In -- let me just go back and explain what I was           12               (Record read: Q. Was there any health issues

        13          saying about the North Carolina case.                            13           which prevented you from rapidly responding to discovery

        14                   As I said, I turned over a .JAR file in the North       14           requests or providing the kind of code that we've been

        15          Carolina case. And the expert that I was just referring to,      15           discussing between, say, June 1st and mid August?)

        16          to my knowledge, he testified that he had reviewed that, and     16               THE WITNESS: The answer is yes.

        17          testified to some things about it, gave his opinion about it.    17   BY MR. CARVIN:

        18                   I do not recall -- to my knowledge, I did not turn      18   Q.   And can you give me a rough time estimate, how long were you

        19          over uncompiled code because I wasn't asked to.                  19        disabled or disadvantaged?

        20     Q.   Okay. So again as far as you know, nobody, except you, in        20               MR. YEAGER: Well that's going to ask him to reveal

        21          any of these litigations on the opposite side of the             21        another bit of health information.

        22          litigation has ever seen your uncompiled final source code,      22               MR. CARVIN: I don't need it.

        23          right?                                                           23               MR. YEAGER: You don't need it? Okay.

        24     A.   Not to my knowledge.                                             24               MR. CARVIN: I got to get through this.

        25     Q.   Okay. Did you have any health issues between June 1st and        25               MR. YEAGER: Okay.



                                                                           Page 63                                                              Page 65
         1           mid August of this year?                                        1    BY MR. CARVIN:

         2     A.     Yes.                                                           2    Q.   My last -- what compiler do you use?

         3     Q.     What was that?                                                 3    A.   What Java compiler do I use?

         4                     MR. YEAGER: I'm going to object.                      4    Q.   Yes.

         5     BY MR. CARVIN:                                                        5    A.   I use a number of different -- I have used a number of

         6     Q.     I'm going to give you some relevance because obviously this    6         different compilers. I most commonly use, it's just a piece

         7           is an atypical question, and I don't want to get involved in    7         of software called Eclipse, E-C-L-I-P-S-E.

         8           your personal privacy.                                          8                There are others that I've used from time to time.

         9                     Was there any health issues which prevented you       9         I can't recall names off the top of my head, but there are

        10           from rapidly responding to discovery requests or providing      10        others.

        11           the kind of code that we've been discussing between, say,       11   Q.   Which one did you use here?

        12           June 1st and mid August?                                        12   A.   Which compiler did I use for the purpose of the -- for the

        13                     MR. YEAGER: I'm going to let him answer that          13        simulations here in my report?

        14           question, but just to protect his private health information,   14   Q.   Yes.

        15           I'll just ask you to answer yes or no and then we'll go on if   15   A.   Again, I used a number, and Eclipse is certainly one that I

        16           counsel would like to go on.                                    16        used. I recall that I have certainly used another one

        17     BY MR. CARVIN:                                                        17        that -- I'm trying to think of the name, but I just can't get

        18     Q.     Just to reinforce Mr. Yeager's point, I'm not at all           18        it off the top of my head.

        19           interested in your health issues and I understand the privacy   19               But I have tried using multiple compilers, and

        20           concerns.                                                       20        Eclipse is the one I most commonly use.

        21                     I'm wondering if this was a factor in any potential   21   Q.   Do you recall which one you used here?

        22           delays in responding to our discovery requests?                 22   A.   Multiple.

        23                     MR. YEAGER: Could you just read back the question     23   Q.   So it wasn't just Eclipse?

        24           that's on the table?                                            24   A.   I don't want to say that it was definitely only just Eclipse.

        25                     (Record read: Q. Was there any health issues          25        I definitely recall at times using other compilers, with




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6533 Filed 12/14/18 Page 19 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                               Page 66                                                                      Page 68
         1           Eclipse being the most common one.                                   1        redistricters to do in Michigan, correct?

         2                   I recall having definitely used another compiler             2   A.   I'm not sure how a layman's opinion would be different than a

         3           called -- I believe it's called Netbeans.                            3        legal opinion. But the point is I'm not offering any legal

         4     Q.     Can you spell that, please?                                         4        expertise about how this statute would apply to other map

         5     A.     I think it's N-E-T-B-E-A-N-S. That's all I can recall off           5        drawers, aside from explaining how I imposed these

         6           the top of my head right now.                                        6        prohibitions and these criteria on my own computer code.

         7     Q.     All right. If you could turn to page three of your report,          7   Q.   So in your understanding of the statutory criteria, did the

         8           please.                                                              8        statutes prohibit consideration of incumbency protection,

         9     A.     (Witness complied.)                                                 9        preserving the cores of existing districts, preserving

        10     Q.     And you provide a summary of the statutory criteria, that you      10        communities of interest?

        11           say the statutes described five criteria to be followed in          11   A.   Again, same qualification as before, not a legal opinion.

        12           producing each districting plan, correct?                           12              And my reading of the statute tells me that there

        13     A.     I see that, yes, sir.                                              13        are criteria to be used, and that I interpreted those

        14     Q.     And then you list the five criteria, correct?                      14        criteria, and the statute, as telling my simulation algorithm

        15     A.     Yes, sir.                                                          15        to not use any other criteria not mentioned, such as

        16     Q.     Okay. Then you state, both statutes state that the list of         16        incumbency protection.

        17           districting guidelines detailed in each statute is                  17               MR. YEAGER: I apologize, just let me turn this off.

        18           exhaustive.                                                         18               Go ahead.

        19                   Is that right?                                              19   BY MR. CARVIN:

        20     A.     I see that.                                                        20   Q.   You described what you used to come up with your simulations.

        21     Q.     Then you say, hence it is clear that both statutes not only        21        My question is somewhat broader.

        22           specify the five districting criteria in their order of             22               Do you have an understanding of the statutes that

        23           priority, but they also prohibit any other considerations.          23        would prohibit as impermissible in Michigan consideration of

        24                   Is that correct?                                            24        non-listed criteria such as protecting incumbents, preserving

        25     A.     I see that.                                                        25        the cores of existing districts, and preserving communities




                                                                               Page 67                                                                      Page 69
         1     Q.   Okay. So it's your understanding of the statute that they             1        of interest?

         2          not only specify the five districting criteria, but they              2   A.    As impermissible in Michigan, is what your question asked?

         3          prohibit consideration of other considerations, correct?              3        And I interpret that as asking whether I have a legal

         4     A.   Yes. And I'm just going to qualify that obviously, as I               4        opinion, and I don't.

         5          relatedly explained earlier today, when I use the word                5   Q.    What I'm asking you -- I don't want you to qualify it as a

         6          prohibit there I'm talking about prohibit for the purposes of         6        legal opinion.

         7          my applying the criteria to my own simulations. I'm                   7                 When you're interpreting the statute, do you have

         8          obviously not giving you a legal opinion.                             8        any interpretation of the statute which would prohibit

         9     Q.   Nor are you commenting on what other map drawers might have           9        consideration of incumbency protection, cores or communities

        10          understood were the criteria guiding the redistricting in            10        of interest?

        11          Michigan, is that correct?                                           11                 MR. YEAGER: Asked and answered.

        12     A.   To my knowledge, I don't know of -- well, I just don't know          12                 You may answer.

        13          of what other map drawers may have been, or not been using.          13                 THE WITNESS: Like I said, it's just not part of my

        14          So that's -- I think that's a correct statement because I            14        expert opinion to say what the statute means for Michigan

        15          just have no personal knowledge of other map drawers.                15        drawing maps.

        16     Q.   So when you use the words, the statute prohibits any other           16   BY MR. CARVIN:

        17          considerations, you were not suggesting that the statute             17   Q.    Okay.

        18          prohibits line drawers in Michigan from considerations in            18   A.    I can only tell you what it meant for the purpose of my

        19          addition to the five listed statutory criteria, is that              19        operationalizing these in simulated plans.

        20          correct? You're just saying what you did.                            20   Q.    Are you aware that incumbency protection, preserving the

        21     A.   I'm talking about how I applied the criteria. I'm obviously          21        cores of existing districts, often play a role in

        22          not talking about a legal opinion regarding what other map           22        redistricting generically?

        23          drawers should or should not do.                                     23   A.    I'm generally aware that those have been cited and

        24     Q.   Right. You're not offering either a legal or layman's                24        sometimes -- cited or alleged as considerations in other

        25          opinion about what the statutory criteria require                    25        states. I'm very generally aware of that. I'm not saying




                                                                         Benchmark Reporting Agency
                                                                               612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6534 Filed 12/14/18 Page 20 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 70                                                                         Page 72
        1           anything about the legality of it. Obviously I'm not saying       1         they use the word traditional districting principles to only
        2           anything about whether that is permissible.                       2         reference criteria that are specifically specified in the
        3                  But I'm generally aware those are cited or alleged.        3         constitution or state statute, is that your testimony?
        4      Q.    And how about is preserving communities of interest a            4   A.     That's not quite what I said.
        5           traditional districting --                                        5                    What I said was traditional districting criteria is
        6      A.   Actually, I want to just make sure that I heard your previous     6         usually what I would refer to as a political scientist as a
        7           question correctly. And I apologize for going back, but           7         principle that is commonly or often enshrined in state
        8           could I hear the previous question again and make sure that I     8         constitutions or in state statutory guidelines regarding
        9           answered the question that I thought I was answering?             9         criteria to be followed in redistricting.
        10                 (Record read: Q. Are you aware that incumbency            10                    An example is compactness. That's one that you
        11             protection, preserving the cores of existing districts,       11         very commonly find as being one that's required or a
        12             often play a role in redistricting generically?               12         guideline for redistricting in many different states,
        13                 A. I'm generally aware that those have been cited         13         possibly most states.
        14             and sometimes -- cited or alleged as considerations in        14                    So that's all. I just wanted to clarify that. I
        15             other states. I'm very generally aware of that. I'm           15         don't think what you recounted was quite what I said.
        16             not saying anything about the legality of it. Obviously       16   Q.     I'll ask it again. Is it your understanding that traditional
        17             I'm not saying anything about whether that is                 17         districting principles only encompass criteria that are
        18             permissible.                                                  18         specifically referenced in constitutional or statutes in the
        19                      But I'm generally aware those are cited or           19         particular state?
        20             alleged.                                                      20                    MR. YEAGER: Asked and answered.
        21                      Q. And how about is preserving communities of        21                    You may answer.
        22             interest a traditional districting --)                        22                    THE WITNESS: Right, and my answer again is, no,
        23                 THE WITNESS: Thank you.                                   23         that was not my understanding.
        24                 I just want to go back to the previous question.          24   BY MR. CARVIN:
        25          And I want to qualify that the answer I gave to the previous     25   Q.     Okay. So it could include things that are not referenced in



                                                                           Page 71                                                                         Page 73
         1          questions only applies to the protection of incumbents,           1        constitutions and statutes, correct?

         2          which -- that was what I was giving my answer to.                 2   A.   That's not -- that's also not what I said. But I'll take

         3                  With respect to, I think you described it as              3        that question by itself.

         4          preservation of the cores, I'm not sure that I'm able to give     4              And I think your question was, could traditional

         5          the same answer to that one.                                      5        districting criteria include things that are not referenced

         6     BY MR. CARVIN:                                                         6        at all in state statutes or in constitutions.

         7     Q.    Let's break it up.                                               7              Certainly it's possible that if there is one state

         8                  Is preserving the cores of existing districts in          8        that does not reference compactness, that certainly doesn't

         9          your opinion as a political scientist a traditional               9        mean that compactness is not a traditional districting

        10          districting principle?                                           10        criteria.

        11     A.    No, sir.                                                        11              But if, say, in a hypothetical world there were no

        12     Q.    Why not?                                                        12        state constitution, no state statute, no legislative

        13     A.    Usually what we mean by traditional districting criteria, as    13        statements regarding redistricting criteria that ever

        14          a political scientist, is criteria that are commonly             14        mentioned compactness, then it would be awfully hard to claim

        15          enshrined in various state's constitutional or statutory         15        that compactness is a traditional redistricting criteria.

        16          provisions laying out principles to be followed or criteria      16        That's obviously a counterfactual hypothetical.

        17          to be followed in districting.                                   17              But that's the basis of my answer.

        18     Q.    It's -- I'm sorry.                                              18   Q.    But we agree that traditional districting principles can

        19     A.    I was just going to add to that by saying that, so it is not    19        include factors that are not mentioned in the constitution or

        20          the case that, for example -- it is not the case that most       20        statutes, correct?

        21          states have constitutional or statutory provisions requiring     21   A.   I think that's the question you asked a moment ago, so I'm

        22          the, some kind of idea of preservation of cores.                 22        just going to give the same answer.

        23                  So that's why we wouldn't call it a traditional          23              It certainly is possible that if there is a

        24          districting principle as a political scientist.                  24        criteria that is not mentioned in one state's constitution,

        25     Q.    So it's your understanding in the political science community   25        that fact by itself does not automatically mean that the




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6535 Filed 12/14/18 Page 21 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 74                                                                      Page 76
         1          criterion is not a traditional districting criterion.             1   Q.    So it might be a traditional districting principle if it's

         2     Q.    That's not my question.                                          2        been mentioned in a traditional opinion in your

         3                  The question, for the fourth time is, do                  3        understanding?

         4          traditional districting principles include criteria that are      4   A.    As I said earlier, what I mean by the term traditional

         5          not mentioned in the state's constitution or the state's          5        districting principle is whether it is enshrined in state

         6          statute?                                                          6        constitutions and state statutes.

         7                  MR. YEAGER: Objection, asked and answered.                7   Q.    Okay.

         8                  You may answer.                                           8   A.    You're posing evidence that is outside of that.

         9                  THE WITNESS: Okay. I'm going to answer the                9   Q.    Is it widely accepted in the political science community that

        10          question that I think I heard, which is the same question        10        traditional districting principles only include criteria that

        11          that I think I've heard previously.                              11        are -- or usually only include criteria that are mentioned in

        12                  Which is that it certainly is the case that if           12        constitutions and statutes?

        13          there is one state's constitution that does not include a        13   A.    Oh, I'm telling you how I use the term. I mean I can only

        14          specific criterion like compactness, that doesn't                14        speak about how I understand the term as a political

        15          automatically mean that compactness is not a traditional         15        scientist.

        16          districting criteria.                                            16   Q.    Right.

        17     BY MR. CARVIN:                                                        17   A.    I'm not going to testify for you that, say, all political

        18     Q.    Could it include -- I'll try it again. So it could include      18        scientists share the same view or that an X percentage of

        19          criteria that are mentioned in other state's constitutions       19        political scientists share the same view. I'm just here to

        20          and statutes, correct?                                           20        testify about my own expert opinions.

        21     A.    Traditional districting criteria could include criteria that    21   Q.    Right. So you're not offering any view as to what the

        22          are included in other state's constitutions and statutory        22        political science community would view as traditional

        23          criteria.                                                        23        districting principles, just your own personal views,

        24                  You said could, and I agree with that, that is           24        correct?

        25          possible.                                                        25   A.    Like I said, I've not taken a survey or a poll of other



                                                                           Page 75                                                                      Page 77
        1      Q.   Okay.                                                             1        political scientists, so I really can't give you any basis

        2      A.   Obviously I'm not saying it's automatically the case, but it      2        for saying X percent or 75 percent of political scientists

        3           is possible.                                                      3        share exactly my view or disagree with me.

        4      Q.   Do you have a view as to whether or not preserving the cores      4   Q.   Okay. How about communities of interest, is that a

        5           of existing districts has ever been mentioned in judicial         5        traditional districting principle?

        6           opinions as a traditional districting principle?                  6   A.   My understanding is that different jurisdictions have

        7      A.   I'm not specifically aware of that right now.                     7        different -- when employing that phrase, have used different

        8      Q.   If they have been referenced as traditional districting           8        meanings of communities of interest.

        9           principles in judicial opinions, how would that affect your       9               So there is not -- that means that we don't have

        10          attitude about whether or not it's a traditional districting     10        the ability to issue a blanket statement by saying

        11          principle?                                                       11        communities of interest definitely are or definitely are not

        12     A.   I'm not sure that it would.                                      12        a traditional districting criteria simply because different

        13     Q.   Meaning the fact that the judicial opinions reference it as a    13        jurisdictions often mean different things by that.

        14          traditional districting principle would not suggest to you       14               So I'm not able to give you a straight, absolute

        15          that preserving the cores of existing districts is a             15        yes or no answer.

        16          traditional districting principle?                               16   Q.   Okay. Can you turn to page 59 of your report, please?

        17                  MR. YEAGER: Objection, incomplete hypothetical.          17   A.   Yes, sir.

        18                  You may answer.                                          18   Q.   If you'd turn to the third full paragraph, please.

        19                  THE WITNESS: Yeah, I'm not sure that would affect        19   A.   Yes.

        20          my opinion.                                                      20   Q.   Just to put this in context, I'm reading from Appendix A

        21     BY MR. CARVIN:                                                        21        where you describe the statutory guidelines and the

        22     Q.   What do you mean you're not sure?                                22        computer-simulated districting algorithm that you did in this

        23     A.   I can't say for certain.                                         23        case, is that right?

        24     Q.   One way or the another?                                          24   A.   Third full paragraph, I see that.

        25     A.   Correct.                                                         25   Q.   Okay. Because, and you state there do you not, because of




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6536 Filed 12/14/18 Page 22 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                             Page 78                                                                    Page 80
         1          the clarity, specificity and exhaustiveness of the referenced       1   Q.    We know that it is possible to create a congressional plan

         2          statutes regarding the five districting criteria, as well as        2        with only nine county breaks, right, because 22 simulated

         3          their order of priority, programming the districting                3        maps came up with that?

         4          simulation algorithm to produce Congressional, Senate and           4   A.   Okay.

         5          House plans for Michigan was a purely technical exercise with       5   Q.    Right? And I'm just wondering why, if it's possible to do

         6          no subjective judgement or guesswork needed.                        6        that, why the algorithm wouldn't have had all one thousand of

         7                    Is that correct?                                          7        the simulated maps do that?

         8     A.    I see that.                                                        8   A.   Okay. So you're just generally asking why it is that the

         9     Q.    Okay. And that's what you did?                                     9        computer also produced these 978 congressional plans that did

        10     A.    Yes, sir.                                                         10        not reduce the number of county breaks to nine.

        11     Q.    It was a purely technical exercise, right?                        11                 Is that right?

        12     A.    Yes, sir.                                                         12   Q.    Yes.

        13     Q.    And so all one thousand simulations were the same goals with      13   A.   Okay. Let me just start by pointing out that when -- I think

        14          respect to contiguity, equal population, minimizing county         14        you're reading the 978 from the second row, if I got that

        15          and municipal breaks and compactness?                              15        right.

        16     A.    Oh, I employed those five criteria, yes, sir.                     16   Q.    Yes.

        17     Q.    Right. And in this technical way, the algorithm was               17   A.   Okay. And that second row is describing the number of

        18          instructing how these simulations were to come about. Right?       18        counties divided into multiple districts.

        19     A.    Well I don't know that they were instructing how the plans        19   Q.    Okay.

        20          were to be drawn, they were instructing a specific process by      20   A.   So what the second row is telling us is that the enacted plan

        21          which the plans were to be drawn.                                  21        divided eleven counties into multiple districts in the

        22     Q.    Okay. And the process was, for example, after contiguity and      22        enacted plan.

        23          equal population, that they should seek to minimize the            23   Q.    Right.

        24          number of county and municipal breaks, right?                      24   A.   And the number of divided counties in the simulated plans was

        25     A.    Correct.                                                          25        either nine or ten.




                                                                             Page 79                                                                    Page 81
         1     Q.    And if you could turn to page 15 of your report.                   1                  But your question, I think from a moment ago,

         2     A.   Yes, sir.                                                           2        unless I misheard you, was about county breaks.

         3     Q.    Okay. So this is detailing the comparison of the enacted           3   Q.    Let's eliminate the ambiguity. Let's go down to the next

         4          Congressional plans and your computer-simulated Congressional       4        one, okay?

         5          plans, is that right?                                               5                  Municipal breaks, now we're talking about municipal

         6     A.   Yes, sir. And I'm just going to point out here, now that            6        breaks, right? And 18 simulated maps found nine municipal

         7          you've referenced this table, I believe that there was a            7        breaks, and 982 had ten municipal breaks.

         8          corrected version --                                                8                  And I'm wondering why under the algorithm the vast

         9     Q.    Okay.                                                              9        majority would come up with a municipal break that apparently

        10     A.   -- of this table. And I'll bring it up again if you ask me         10        was not -- was avoidable?

        11          about the parts of it that I recall were corrected.                11   A.    Okay. I will answer that question. But if you could,

        12     Q.    Okay.                                                             12        please, I just want to go back and finish my answer to your

        13     A.   I just wanted to raise that.                                       13        previous question.

        14     Q.    So well it's more of an illustrative point. You have, for         14   Q.    There is no reason to, we can move on.

        15          example, that in 22 simulated maps there was nine county           15                  MR. YEAGER: Are you withdrawing the prior

        16          breaks, and in 978 simulated maps, there was ten county            16        question?

        17          breaks.                                                            17                  MR. CARVIN: Yes.

        18                   That was not part of your errata, was it?                 18                  MR. YEAGER: Let's go on then, he's withdrawing the

        19     A.   You're correct, sir.                                               19        prior question.

        20     Q.    All right. Can you explain to me why that would come about        20                  THE WITNESS: Okay. So I think I understand your

        21          if the criteria encouraged and required minimizing county          21        question. You're basically asking why it is that there are

        22          breaks, why the vast majority of them would have an                22        982 simulated maps that split -- or, sorry, that have ten

        23          additional county break that was unnecessary?                      23        municipal breaks, when certainly you're saying correctly,

        24     A.   I'm not sure what you mean by was unnecessary. If you could        24        that it's possible, in the simulations, to produce only nine

        25          just clarify.                                                      25        municipal breaks.




                                                                         Benchmark Reporting Agency
                                                                               612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6537 Filed 12/14/18 Page 23 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 82                                                                   Page 84
         1                  And the answer is that every simulation is a little       1   A.    Well I'm going to try my best to answer your question, and

         2          bit different. The simulation is within the constraints that      2        I'll just qualify it by saying that's a hypothetical. I

         3          are, that I've described, is a random districting process,        3        haven't analyzed it, but I'm going to do my best shot of

         4          certainly within constraints, and within goals that are being     4        giving a guess.

         5          pursued here.                                                     5               Certainly I can hypothetically think of, say, if

         6                  So the algorithm is trying to draw different              6        you really wanted to place certain incumbents in certain

         7          districts with an eye towards minimizing county breaks, and       7        districts or not pair certain incumbents, you could do that

         8          minimizing municipal breaks, but it's not going to arrive at      8        by manipulating district lines and, say, breaking an extra

         9          the exact same plan every single time. Otherwise we would         9        municipality or breaking a county -- breaking an extra

        10          just end up with one thousand completely identical plans.        10        county.

        11                  So there is randomness in the process. Which is          11               I mean as a purely hypothetical matter, yes, one

        12          why the plans are going to be a little bit different from one    12        could pursue a certain placement of incumbents in a certain

        13          another, and that's why, when -- even when you pursue a          13        configuration and achieve that by breaking more counties or

        14          specific goal like minimizing county breaks or minimizing        14        breaking more municipalities. Just as a purely hypothetical

        15          municipal breaks, you're not always going to arrive at the       15        matter, that's possible.

        16          exact same plan every single time because of the randomness      16               But obviously I'm not giving you an opinion as to

        17          inherent in the computer simulation process.                     17        whether in general this explains that, whether or not a

        18                  And another way of putting it is that what the           18        particular criterion that I did not put in my simulated plans

        19          computer is doing is not dictating a certain set of lines to     19        would necessarily cause or justify or lead to a certain

        20          be drawn. It's not dictating the districts be drawn with         20        change in number of municipalities being broken, etcetera. I

        21          particular boundaries, so much as it's saying draw random        21        just wanted to qualify my answer that way.

        22          districts, but when you're drawing these random districts        22   Q.    Right. What about preserving the cores of existing

        23          pursue certain criteria.                                         23        districts? That too could have an effect on the number of

        24                  So that's why there is some small amount of              24        county lines broken or the compactness of districts. So that

        25          variation here in the number of municipal breaks that we see     25        might well be an explanation from more county line breaks and




                                                                           Page 83                                                                   Page 85
        1           in the simulated plans.                                           1        lesser compactness than the simulated plans because they

        2      BY MR. CARVIN:                                                         2        didn't consider that as a criteria, right?

        3      Q.   Well if you could turn to page 40 of your report.                 3   A.   Well that is a little bit of a different situation and the

        4      A.   Okay.                                                             4        answer there is it depends. So I'm just going to clarify

        5      Q.   I'll point you to the number of municipal breaks, this is         5        something first and then I'll give you my best shot at

        6           related to the House plans. 300 simulated maps came up with       6        answering your question.

        7           13 municipal breaks, and 700 came up with 14.                     7               So I think when you're talking about preservation

        8                  Is your answer essentially the same on why the             8        of cores, my understanding, and please correct me if I'm

        9           difference between the two?                                       9        wrong, is that you're talking about preserving the cores of

        10     A.   Yeah, I would give the same explanation.                         10        the districts from the previous decade's plan. So with that

        11     Q.   Okay. Is 14 a de minimis difference from 13, in your view?       11        understanding let me try and answer your question.

        12     A.   I'm not sure what you mean by de minimis.                        12               So it really depends. If we had a previous

        13     Q.   Is it significant to you as a political scientist analyzing      13        decade's plan -- or I'll just call it a benchmark plan. If

        14          these plans?                                                     14        we had a benchmark plan that did a really poor job of

        15     A.   I'm not sure that a political scientist -- I'll just speak       15        following municipal boundaries, and a really poor job of

        16          for myself. I don't really have an opinion on whether            16        following county boundaries, let's just hypothetically say

        17          something is a de minimis difference.                            17        they split apart one thousand different municipalities and 50

        18                All I do is quantify. I can say it's a difference          18        counties, obviously a very extreme hypothetical. And if that

        19          of one. I really don't have an expert opinion as to whether      19        were the existing benchmark plan, and a map drawer came in

        20          one is huge or one is tiny or de minimis.                        20        and said, I would like to preserve the cores of those

        21     Q.   If a line drawer considered factors other than the five          21        benchmark plan districts as much as possible, the best way to

        22          statutory criteria, such as protecting incumbents, preserving    22        do that is to draw a plan that similarly breaks apart all of

        23          the cores of existing districts, and preserving communities      23        those one thousand municipalities or 50 counties or whatever

        24          of interest, that might explain the departure from the           24        I said.

        25          statutory criteria, correct, relative to the simulated plan?     25               That is an example, kind of an extreme example, of




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6538 Filed 12/14/18 Page 24 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 86                                                                    Page 88
         1          where preservation of cores taken to an extreme would lead to     1   Q.   And you haven't examined that hypothetical in Michigan, have

         2          a plan that really breaks a part of lot of municipalities or      2        you?

         3          counties.                                                         3   A.   I haven't examined the benchmark or the previous decade's

         4     Q.   What if --                                                        4        plan.

         5     A.   At the very -- if I could just try a finish my explanation        5                But what I said was that it may well be that

         6          here.                                                             6        preserving --

         7                   At the other sort of extreme, if you had a               7   Q.   Right.

         8          benchmark plan that does a really good job of not breaking        8   A.   -- the cores would mean drawing a plan that actually breaks a

         9          apart counties, not breaking apart municipalities, and you        9        similarly few number of municipalities and counties.

        10          had a map drawer come in and say, I'm going to try and draw a    10                It may well also not be. There are a lot of other

        11          new plan that preserves those cores as much as possible, then    11        factors such as population changes, redrawing of the

        12          it may well be the opposite, that trying to preserve the         12        municipal boundaries, and probably many other factors that I

        13          cores of a benchmark plan that actually minimized county         13        could think of, but just haven't named yet, that would also

        14          breaks leads to another plan that also minimizes the number      14        affect the source of things.

        15          of county breaks.                                                15                But the point is it could be, and it may not be.

        16                   So that's why I said it really depends.                 16   Q.   And you haven't sought to answer that --

        17     Q.   And what, for example, in this case, if the 2011 plan largely    17   A.   I have not.

        18          mimicked the number of county breaks in the benchmark plan,      18   Q.   Okay. And you haven't explored the possibility of the fact

        19          that would suggest that they were trying to achieve the same     19        that preserving the cores of existing districts because that

        20          minimization of county breaks, while preserving the cores of     20        was not among the five enumerated statutory criteria that

        21          existing districts, right?                                       21        were programmed in your simulation?

        22                   MR. YEAGER: Objection, incomplete hypothetical.         22   A.   Well it just wasn't one of the criteria that I followed.

        23                   You may answer.                                         23   Q.   So you don't know what the effect of somebody who sought to

        24                   THE WITNESS: That would not necessarily lead to         24        preserve the cores of existing districts would have on the

        25          the conclusion that you're posing.                               25        plan here?




                                                                           Page 87                                                                    Page 89
         1     BY MR. CARVIN:                                                         1   A.    That's not a question that I have analyzed for my report.

         2     Q.   Well have you examined whether or not the 2000 redistricting      2   Q.    If there was a departure from the simulated plans that was

         3          did a good job, as you said it in terms of preserving county      3        explained by preserving the cores of existing districts, it

         4          lines?                                                            4        would be false to assume that the departure from the

         5     A.   I did not analyze that.                                           5        simulated plans was caused by partisanship, correct?

         6     Q.   Okay. Have you analyzed whether or not the existing plan          6                 MR. YEAGER: Objection, incomplete hypothetical,

         7          does as good a job as the prior plan in terms of preserving       7        misstates the record, hypothetical.

         8          county lines?                                                     8                 THE WITNESS: If I could ask you to read back the

         9     A.   Because I did not analyze the previous decade's plan for the      9        question.

        10          purpose of my expert report, I can't make that comparison for    10                     (Record read: Q. If there was a departure

        11          you here.                                                        11            from the simulated plans that was explained by

        12     Q.   So the hypothetical you gave me a minute ago, where the          12            preserving the cores of existing districts, it would be

        13          benchmark plan tried to do a good job in terms of minimizing     13            false to assume that the departure from the simulated

        14          county breaks, and the next plan sought to preserve the          14            plans was caused by partisanship, correct?)

        15          cores, one very natural explanation would be that they would     15                 THE WITNESS: Okay. I think I understand the

        16          come out with the same amount of county breaks as the            16        hypothetical you're asking.

        17          benchmark plan, is that right?                                   17                 And my answer is that it is correct that I just

        18     A.   No, that would not necessarily be the case. I'd need to have     18        wouldn't automatically assume that conclusion. I would have

        19          more information.                                                19        to do further analysis.

        20     Q.   But before you said, if they had tried to do a good job in       20                 But your question was just whether I would assume

        21          the benchmark plan, and the new plan preserved those cores,      21        that conclusion, and my answer is I would not assume that

        22          then one would expect they would do as good a job?               22        conclusion.

        23     A.   Well I said that it may well be.                                 23   BY MR. CARVIN:

        24     Q.   Yes.                                                             24   Q.    Okay.

        25     A.   It may well be the case.                                         25   A.    I would do further analysis if I were to try and answer that




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6539 Filed 12/14/18 Page 25 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 90                                                                   Page 92
        1           question.                                                         1         clarify at the outset whether or not you did anything other

        2      Q.    What does your algorithm do with respect to the requirements     2         than freeze the districts to comply with the Voting Rights

        3           of the Voting Rights Act?                                         3         Act, or was that really what you did was freeze the

        4      A.    I did not explicitly program the algorithm to try and            4         majority-minority districts?

        5           interpret and account for the Voting Rights Act in any            5    A.   I understand your question. And I'm going to try to answer

        6           particular way.                                                   6         it here. What I'm also trying to be careful to do is not to

        7                  As you -- as my report explains, I dealt with a            7         characterize my answer as being responsive to the part of

        8           number of majority-minority districts in surrounding areas in     8         interpreting the Voting Rights Act. But I'm trying to give

        9           a particular way. And obviously I'm happy to go through that      9         you a complete answer here.

        10          if that's responsive to your question.                            10   Q.    Explain to me, did you freeze all the majority-minority

        11     Q.    Basically you just froze all the majority-minority districts     11        districts?

        12          in the state and the Senate, House and Congressional plans?       12   A.   To my knowledge, the districts that I froze includes all of

        13     A.    That's a part of what I did.                                     13        the majority-minority districts in the Congressional, the

        14     Q.    What else did you do?                                            14        Senate and the House plans with one exception.

        15     A.    Okay. I'll start -- I'm going to have to start with each         15   Q.    What's that?

        16          plan individually. So I'll go through in detail and maybe         16   A.   And there is a different -- so the area is Flint in the House

        17          you can stop me if this isn't responsive to your question.        17        plan. And I'm going to explain to you what I did.

        18                 So I guess I'll start with the Congressional plan.         18               I'm going to qualify again at the outset that I

        19          And certainly for the Congressional plan --                       19        don't take this to either mean following or not following the

        20     Q.    Maybe this will be simpler, did you do anything other than       20        Voting Rights Act, but I'm going to explain to you what the

        21          freezing the majority-minority districts to account for the       21        simulation algorithm does in Flint.

        22          requirements of the Voting Rights Act?                            22               In the area of Flint the algorithm, it makes sure

        23                 MR. YEAGER: Just to clarify, are you withdrawing           23        that there is -- the simulations make sure that there is a

        24          the prior question?                                               24        district in the Flint area that has a black voting age

        25                 MR. CARVIN: I'm just trying to cut to the chase.           25        population, an African American voting age population of 55




                                                                            Page 91                                                                   Page 93
         1                    MR. YEAGER: Well, if you're not withdrawing the          1        percent or higher.

         2           prior question, you need to let him finish.                       2                I did not freeze any Flint area districts for the

         3                    MR. CARVIN: Yes, that's my question.                     3        purposes of the House plan.

         4                    MR. YEAGER: Wait, I'm sorry. I want to be                4                So I'm just saying that to explain what I did. And

         5           precise. Did you withdraw the prior question?                     5        again, I'm being careful not to characterize that as either

         6                    MR. CARVIN: Sure.                                        6        following or not following the VRA.

         7                    MR. YEAGER: Thank you.                                   7   Q.    Why didn't you freeze the Flint district?

         8                    Now you can answer the question that's on the            8   A.    Why didn't I freeze the Flint House district?

         9           table.                                                            9                I took the approach that I just described because

        10                    THE WITNESS: Okay. I don't have any particular          10        Plaintiffs' counsel instructed me to do so.

        11           understanding of what I did to be, say, an interpretation or     11   Q.    What was the approach?

        12           following the Voting Rights Act or not following the Voting      12   A.    Okay. What I was just --

        13           Rights Act.                                                      13                 MR. YEAGER: Asked and answered.

        14                    I'm happy to tell you what I did with particular        14                 You may answer.

        15           frozen districts, and in one case with a Flint area district.    15                 THE WITNESS: The approach was that the computer

        16                    So I'm happy to talk about those, but I want to         16        requires that there be a district, a House district, a

        17           clarify at the outset that I don't have a particular             17        simulated House district in the Flint area that has an

        18           understanding of what I'm doing as necessarily following or      18        African American voting age population of at least 55

        19           not following the Voting Rights Act.                             19        percent.

        20                    So with that, I'm happy to go into specifically         20   BY MR. CARVIN:

        21           what I did.                                                      21   Q.    And could that be different than the 55 percent district in

        22      BY MR. CARVIN:                                                        22        the enacted plan?

        23      Q.    All I'm trying to clarify at this point, Professor, is if you   23   A.    Could the number -- could the BVAP be different?

        24           want to tell me how you froze the districts, I'm more than       24   Q.    No. Could the district be different even though it achieves

        25           happy to have you elaborate on that. But I just want to          25        the same BVAP?




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6540 Filed 12/14/18 Page 26 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 94                                                                  Page 96
         1     A.    Okay. The district doesn't necessarily achieve the same          1    A.   I didn't -- there is no analogous place where I said, say,

         2          BVAP, the district there just necessarily achieves a 55           2         the districts have to have a BVAP of a certain population

         3          percent.                                                          3         except obviously when you're freezing certain districts in,

         4                    And the answer is, yes, the district could well be      4         say for example in Wayne County, obviously you're going to

         5          different.                                                        5         achieve whatever BVAP was already there in the enacted

         6     Q.     Okay. As I understood it with respect to, for example, the      6         district.

         7           two minority-majority districts in the Congressional plan you    7    Q.    So your algorithm takes no account of Section 5 of the Voting

         8           froze the lines. You didn't come up and say, create a            8         Rights Act?

         9           district with an equivalent BVAP or certain minimum BVAP for     9    A.   That is beyond my expertise to tell you that the plans

        10           the Congressional districts. Do I have that right?               10        produced by an algorithm either do or do not comply with

        11     A.    The Congressional simulations just freeze the lines for          11        Section 5.

        12          Congressional districts --                                        12                 Now I mean obviously the algorithm, it's a

        13     Q.     Right.                                                          13        computer, it's not able to interpret or understand Section 5

        14     A.    -- 13 and 14.                                                    14        beyond the instructions I put in there, which we've been

        15     Q.     And that's -- you took a different approach with respect to     15        talking about here.

        16           the majority black district in Flint, you did not freeze the     16   Q.    And you gave it no instructions with regard to Section 5 of

        17           lines?                                                           17        the Voting Rights Act?

        18     A.    With the House plans --                                          18   A.   I'm just not able to answer that question beyond saying the

        19     Q.     Right.                                                          19        instructions that we've been talking about are the

        20     A.    -- in Flint? That is correct.                                    20        instructions that I put into the -- or put into the computer

        21     Q.     Okay. But you did have some district in the Flint area with     21        code.

        22           a minimum of 55 percent BVAP?                                    22                 The algorithm doesn't -- the computer code can't

        23     A.    There is going to be one district in Flint.                      23        tell you, and I cannot tell you whether a particular plan

        24     Q.     Okay.                                                           24        complies with or doesn't comply with Section 5.

        25     A.    I don't think it's -- I'm not sure that I ever specifically      25   Q.    Do you know what Section 5 of the Voting Rights Act requires?




                                                                            Page 95                                                                  Page 97
        1           analyzed this completely, but I don't think it's really            1   A.    I'm generally aware of it, but I can't really give you any

        2           possible to draw two or more.                                      2        legal interpretation --

        3      Q.    Okay.                                                             3   Q.     Give me your best --

        4      A.   There is going to be one district in the Flint area, one           4   A.    -- or a precise legal definition.

        5           House district in the Flint area with a 55 percent BVAP.           5   Q.     Give me your best understanding.

        6      Q.    Was that the only majority black district in all of the plans     6                  MR. YEAGER: Objection, calls for speculation based

        7           where you didn't actually freeze the lines, the one with the       7         on the prior answer, lack of foundation.

        8           House district in Flint?                                           8                  You may answer.

        9      A.   To my knowledge, to my recollection, that is. And my               9                  THE WITNESS: Okay. I'll give you my best shot.

        10          recollection is I analyzed the racial compositions of all the     10         I'm going to start again by qualifying that I have no legal

        11          enacted districts in the various plans, and that was the only     11         expertise on this, on the question that you're asking me.

        12          area in which I did not freeze a majority-minority BVAP           12         This is not part of my academic expertise to tell you what is

        13          district.                                                         13         required for a particular districting plan.

        14     Q.    And the algorithm did not put in anything about any criteria     14                  And so with that qualification I'll give you my

        15          relating to the Voting Rights Act?                                15         best shot.

        16     A.   The algorithm does not really -- it's a computer. It's not        16                  My understanding is that -- and I'm going to

        17          really capable of making sense of or understanding the Voting     17         further qualify by -- well I'll just give you my best shot

        18          Rights Act other than me putting in instructions such as          18         here.

        19          freeze this district, achieve a 55 -- you know, the computer      19                  My understanding is that Section 4 and Section 5

        20          code can certainly calculate the BVAP of a district and apply     20         generally require pre-clearance for certain jurisdictions,

        21          that, but obviously the algorithm has no idea what the Voting     21         when there are changes in things like district boundaries.

        22          Rights Act means other than me programming it that way.           22         And that the pre-clearance process requires submission to the

        23     Q.    And you didn't program it with respect, outside of the House     23         Department of Justice. And that there are various rules that

        24          Flint district, you didn't program it with respect to BVAP in     24         have been applied during that -- during that pre-clearance

        25          any other district?                                               25         process. Sometimes that pre-clearance process leads to Court




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6541 Filed 12/14/18 Page 27 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                             Page 98                                                                   Page 100
         1          cases.                                                              1        as few county boundaries as is reasonably possible.

         2                      So that's generally what I'm aware of.                  2                 And later down, Congressional district lines shall

         3     BY MR. CARVIN:                                                           3        break as few city and township boundaries as is reasonably

         4     Q.    Do you know what the substantive standard of Section 5 is?         4        possible. Okay.

         5                      MR. YEAGER: Same objection.                             5                 My question, however, goes to the state legislative

         6                      You may answer.                                         6        lines. Where does the Act 463 governing state legislative

         7                      THE WITNESS: I'll give all the same qualifications      7        lines say that it shall break as few county, city and

         8          again that I'm not qualified -- I'm not legally qualified to        8        township lines as possible?

         9          answer the question.                                                9   A.    Okay, if you'll give me a moment to review.

        10                      I have a very general understanding that there is a    10   Q.    Yes.

        11          retrogression standard. I can't really tell you exactly how        11   A.    Okay. We're on 4.261, section (e), and my recollection of

        12          it's applied to any particular case.                               12        what I did is that I read section (e), that states Senate and

        13                      (At 12:13 p.m. went off the record.)                   13        House of Representative district lines shall preserve county

        14                      (At 1:01 p.m. went on the record.)                     14        lines with the least cost to the principles of equality of

        15                      MR. CARVIN: Okay. We can go back on the record.        15        population.

        16                       (At 1:01 p.m. Exhibit 2 marked.)                      16   Q.    Right. So that's different language than the Congressional

        17     BY MR. CARVIN:                                                          17        statute which says as few as reasonably possible, but you

        18     Q.    Good afternoon, Professor Chen.                                   18        think it means the same thing?

        19                      I'd like to begin by directing your attention to       19   A.    Let me just compare those two.

        20          what's been marked as Chen Exhibit 2, and those are the            20                I don't know that it was necessarily my

        21          statutory criteria that you referenced, I'll represent to you      21        interpretation that they mean the same thing. I certainly
        22          in your report, MCL 4.261 and MCL 3.63, okay? And I'd like         22        read this part of the 4.261 statute, and obviously I spoke
        23          to ask you a few questions about that.                             23        about it with Plaintiffs' counsel and came away with that
        24                      MR. YEAGER: Do you have extra copies of that?          24        understanding.
        25                      MR. CARVIN: I apologize, sure.                         25   Q.    Okay.



                                                                             Page 99                                                                   Page 101
        1                  MR. YEAGER: Thank you.                                       1   A.   It wasn't something that I analyzed whether or not it was

        2      BY MR. CARVIN:                                                           2        exactly the same or written the same as the Congressional

        3      Q.    If you could turn to page 59 of your report, please.               3        statute. I just developed a, my own understanding of 4.261

        4                  I'd like to direct your attention to the fourth              4        by reading it and consulting with Plaintiffs' counsel.

        5           sentence in the first paragraph. You state, both statutes           5   Q.   All right. What is your understanding of what it means when

        6           are clear that district contiguity is an absolute inviolable        6        it says, shall preserve county lines with the least cost to

        7           principle and that county and municipal lines may be broken         7        the principle of the equality of population? What does that

        8           only for the purpose of satisfying the district population          8        mean?

        9           threshold requirement.                                              9   A.   My understanding of that section, and of what the statute is

        10                 That's your understanding of the statutory                  10        calling for, at least as applied to my simulations, was that

        11          criteria?                                                          11        district lines were going to be drawn in a way so that you

        12     A.   I'm just trying to get to where you are. We're on page 59,         12        were not supposed to -- one was not supposed to, say, violate

        13          and which paragraph?                                               13        the general 95 to 105 percent population requirement laid out

        14     Q.   First paragraph, fourth sentence, begins, both statutes?           14        in (d) in order to break fewer counties or fewer

        15     A.   Both statutes.                                                     15        municipalities.

        16                 Okay. I see that.                                           16                So I interpreted least cost of the principle of

        17     Q.    Okay. And that's your understanding that county and               17        equality meaning that you could not subordinate the

        18          municipal lines may only be broken for the purpose of              18        population equality threshold requirement in favor of

        19          satisfying the district population threshold requirements, is      19        decreasing the number of county lines broken.

        20          that correct?                                                      20   Q.   Okay. So if option one was to, say, have 95 percent

        21     A.   And contiguity.                                                    21        population equality, without breaking the county line, but

        22     Q.   Yes.                                                               22        option two was to have 99 percent population equality that

        23     A.   Yes.                                                               23        does break the county line, then option two would be

        24     Q.   Okay. And you cite on page 63 the Congressional statute for        24        permissible or required under this section under your

        25          that where it says, Congressional district lines shall break       25        understanding?




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6542 Filed 12/14/18 Page 28 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 102                                                                     Page 104
         1     A.   I'm not -- I think I heard the question correctly, and so --      1        event of a county or municipal line break, the fewest whole

         2          I don't think that's quite right.                                 2        cities or whole townships necessary shall be shifted.

         3                  What I interpreted, the way I applied this, was to        3                  Was that something you put in your algorithm?

         4          say that the population equality threshold was not somehow        4   A.    What the algorithm does is when it's going through, say,

         5          compromised by having a 95 rather than a 99 percent populated     5        iterative changes and redrawing the boundaries between

         6          district.                                                         6        districts --

         7                  And that certainly if you're choosing between those       7   Q.    Right.

         8          two sorts of districts, then you want to consider minimizing      8   A.    -- it will build up a district, first in order to fill up a

         9          county breaks.                                                    9        county. And then, say, it has to intrude into a neighboring

        10     Q.    So you think least cost to the population principle of          10        county in order to complete the district, it will start

        11          equality only means don't go below the 95 percent or 105         11        randomly adding municipalities --

        12          percent threshold?                                               12   Q.    Right.

        13     A.   My understanding is that the principle of equality of            13   A.    -- cities and townships, and add just enough to achieve an

        14          population refers to those 95 to 105 percent threshold. So       14        equally populated district. So that's what the algorithm

        15          there would be obviously a cost to that principle, were a        15        does.

        16          district to deviate outside of the 95 to 105 percent             16   Q.    Right. But it doesn't -- there is nothing in the algorithm

        17          boundaries.                                                      17        that says shift as few as possible, right? If you had one

        18     Q.    So what do you think least cost means then? In neither          18        district -- well, is there any provision that says shift as

        19          instance can you go beyond the 95 to 105 percent                 19        few as possible?

        20          requirements, so how do you interpret the word least cost?       20   A.    You're asking me to read (f), is that right?

        21     A.   I'm not sure that I made any particular attempt to attribute     21   Q.    Yes.

        22          any meaning to that other than the way that I just described,    22   A.    I see that on the second line there is the phrase, the fewest

        23          which is that I applied this principle by saying, it's got to    23        whole cities or whole townships necessary.

        24          be 95 to 105 percent of the ideal district population. And       24   Q.    Right. And is there a provision in the algorithm that

        25          then within those boundaries, a district line is to be drawn     25        requires the shifting of the fewest whole cities or townships



                                                                          Page 103                                                                     Page 105
         1          so as to try to not break, not break counties.                    1        when a county line is broken?

         2     Q.    This will be my last question on this. It's quite clear that     2   A.   Well what I'm explaining is what the algorithm does is like I

         3          the 95 to 105 percent threshold predominates over county          3        said when it intrudes into a new county, it adds -- it keeps

         4          lines regardless, right, because of the priorities you said?      4        on adding municipalities chosen at random and adds enough to

         5     A.    Well I gather that from (e), among other parts of the statute    5        bring it to an equally populated district.

         6          here.                                                             6   Q.    So just so we're clear, you didn't have any specific

         7     Q.    Okay. All right. Let's turn to (f), right after that, okay?      7        directions in the algorithm to shift the fewest; you're just

         8     A.    Okay.                                                            8        saying that that's what you think the result --

         9     Q.    Do you see (f) right underneath (e) that we were talking         9   A.   It's not going to, say, create an equally populated district

        10          about?                                                           10        and then keep on adding municipalities is what I'm

        11     A.    Yes.                                                            11        clarifying.

        12     Q.    It says, does it not, if it is necessary to break county        12   Q.    Right. Okay. But there is no specific directive in the

        13          lines to stay within the range of allowable population           13        algorithm to shift the fewest counties, is that correct?

        14          divergence provided for in subdivision (d), the fewer whole      14   A.   Well I'm just clarifying what the algorithm does.

        15          cities or whole townships necessary shall be shifted between     15   Q.    Right.

        16          two cities or townships, both of which will bring the            16   A.   It adds enough just to get to an equally populated district,

        17          districts into compliance with subdivision (d) and (h), the      17        and then stops.

        18          city or township with the lesser population shall be diluted,    18   Q.   Right. And you're saying --

        19          do you see that?                                                 19   A.   So I think you're asking, are there are any extra steps

        20     A.    Yes, I see that.                                                20        beyond that, the answer is no.

        21     Q.    If you could turn to page 62 and 63 of your report.             21   Q.   Okay. Now let's assume that, for example, if you could go to

        22     A.    (Witness complied).                                             22        the last sentence of (f), between two cities or townships,

        23     Q.    This describes what the algorithm does with county and          23        both of which will bring the districts into compliance with

        24          municipal breaks. But it contains no discussion of the           24        subdivision (d) and (h), the city or township with the lesser

        25          provision, or the concept I just talked about that in the        25        population shall be shifted.




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6543 Filed 12/14/18 Page 29 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 106                                                                  Page 108
        1                     Was the algorithm directed, when it had a choice,      1   A.    My point is just that in general it's obviously 95 to 105

        2           to bring it into the population threshold to choose the city     2        percent. And then of course I understand in Detroit it's

        3           or township with the lesser population?                          3        also got -- you also got that special 98 to 102 percent.

        4      A.   It was not intentionally, say, advantaging the city or the       4   Q.    I'm just talking about the general rule.

        5           township with the lesser population.                             5                 The algorithm would accept plans to use your

        6      Q.    Okay. All right. Do you know if you -- so you didn't get        6        recollected numbers, either 85,000 or 94,000 in a House plan,

        7           into that at all.                                                7        because that would be within the plus or minus 5 percent,

        8                     Do you know how many cities or townships were          8        right?

        9           shifted, for example, in the House plans?                        9   A.    We'll just call it 95 percent to 105 percent.

        10     A.   You're asking how many cities or townships were shifted in      10   Q.    Right. And they would accept that?

        11          counties that are broken, is that right?                        11   A.    Yes. That's -- I mean that's the population threshold that

        12     Q.    Well obviously, yes, that would be the context in which it     12        the algorithm is using.

        13          would arise.                                                    13   Q.    And what's the average deviation into the simulated plans

        14     A.   Okay. And the answer is that I did not systematically go and    14        from the perfect 89,000 equality?

        15          analyze that with the enacted or simulated maps.                15   A.    I'm not sure that -- the average deviation district by

        16     Q.    Okay. With respect to the Senate and the House plans, do you   16        district?

        17          know how close to perfect population equality the simulated     17   Q.    Well if you sum them altogether, what would be the average

        18          plans were?                                                     18        deviation?

        19     A.   Let me take that one at a time.                                 19   A.    Well I'm just going to try to remember if I ever calculated

        20                 With respect to the Senate and the House maps,           20        that.

        21          perfect -- how close to perfect population, the simulated or    21                 I'm not sure that I ever would have done that

        22          the enacted?                                                    22        calculation other than obviously to verify compliance with

        23     Q.    Simulated.                                                     23        the 95 to 105 rule.

        24     A.   The simulated maps.                                             24   Q.    And you didn't report that in your report, right?

        25                 Well, I followed the criteria, the statutory             25   A.    Not to my recollection.



                                                                         Page 107                                                                  Page 109
        1           criteria regarding population equality, as I laid out in my      1   Q.   Do you know what the maximum deviation was? Was it 10

        2           report, as I explained. And so in general, for most              2        percent?

        3           districts, that threshold is 95 to 105 percent.                  3   A.   Oh, well, I think that the maximum deviation should be 5

        4      Q.    Right.                                                          4        percent. The point is you can go all the way up to 105 --

        5      A.   There are a few -- there are some exceptions to that. But in     5   Q.   I might not have been clear.

        6           general it's 95 to 105 percent.                                  6                 The maximum deviation in the simulated plans ran

        7                  So that would be -- the ideal House district in           7        all the way from 95 percent to 105 percent? There were some

        8           Michigan is something like 89 thousand several hundred           8        plans with 105 percent, some plans with 95 percent?

        9           people. And so 95 percent of that is something in the rough      9   A.   Oh, I see what you're asking. I'll try to be more precise to

        10          ballpark of, I believe, 85 thousand, and maybe several          10        the best of my recollection.

        11          hundred people, up to, I believe 94 thousand several hundred    11                 I think the way the algorithm quantifies the 95 to

        12          people. I don't have the exact numbers off the top of my        12        105 percent threshold is to say you must be over 95 percent

        13          head. I think some of those numbers are reported in my          13        and you must be under 105 percent.

        14          report.                                                         14   Q.   Right.

        15                 But I think you got the idea.                            15   A.   So if you are to look at the deviation between the smallest

        16     Q.    Right.                                                         16        populated district and the largest populated district, it

        17     A.   So in general 95 to 150 percent. And then there is -- there     17        would be a little bit less than that total 10 percent band

        18          are specific places where the population equality has got to    18        because I'm not allowing districts to be exactly 95 percent.

        19          be more -- has got to be a bit higher than that from 98 to      19        I mean I think, I'm assuming 95 percent is actually a

        20          102 percent and for the House plan that applies to Grand        20        fraction, I assume. There is probably a fraction of a person

        21          Rapids --                                                       21        in that number.

        22     Q.    Let's put that to the side.                                    22                 But the point is that I'm requiring over 95 and

        23     A.   Okay. We won't go into that right now. We'll talk about         23        under 105 percent to the maximum. So the total range of the

        24          that later.                                                     24        deviation will be a little bit under 10 percent. I really

        25     Q.    But the 98 to 1 --                                             25        couldn't give you whether it's 9.9 or 9.8 percent. And




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6544 Filed 12/14/18 Page 30 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 110                                                                Page 112
         1          obviously that number I'm sure differs from plan to plan.        1                 Now having separated them apart, they can be

         2     Q.   Did you check whether there was a partisan pattern in the        2        treated as a base building block for the simulation so that

         3          over and under population? For example, were the more            3        you can adjoin together those things and not accidentally end

         4          Republican districts overpopulated relative to the Democratic    4        up with a noncontiguous district, which is the whole point of

         5          districts?                                                       5        having to separate them apart.

         6     A.   To my recollection, I never checked that pattern that you're     6                 So in general, that's what I did, I separated them

         7          describing there, saying was there a correlation between,        7        apart.

         8          say, more underpopulated districts and whether those             8                 So, for example, Michigan starts with having, I

         9          districts were more Democratic and more Republican.              9        believe, I'm going to try to get the number right, I think

        10                 I would say that the only extent to which I'm aware      10        it's 1,573 municipalities. Obviously some of them are

        11          that there could even potentially be such a pattern, to my      11        townships with islands. So I separate apart those islands

        12          knowledge, would be, say, obviously I understand that we got    12        and you end up with more than 1,573 polygons in the end

        13          certain tighter population thresholds for the Detroit           13        because I've separated apart the township islands from many

        14          districts. Obviously we know that Detroit districts are more    14        of the townships. So I separate them out and treat them

        15          Democratic leaning, and so maybe there could be some kind of    15        separately.

        16          correlation there in so far as all of those districts are       16                 Now obviously in the end I have to come back and

        17          required to be tightly populated, something like that.          17        treat them as a single township for the purpose of counting

        18                 It's not something that I have systematically            18        or identifying municipal breaks. But just for the purpose of

        19          analyzed. But obviously I'm not able to tell you that there     19        producing a simulated plan, the computer code separates them

        20          is or is not a even small correlation along those lines.        20        apart and treats them separately.

        21     Q.   Okay. And how did you deal with the issue of island             21                 So that's in general, the approach that the

        22          townships, that part of the township is wholly within another   22        computer code takes.

        23          township, how did the algorithm deal with that?                 23                 There are then ways that specifically I dealt with

        24     A.   Okay, sure. I'm going to answer that as completely as I can.    24        this with respect to the House simulated plans. So after

        25          I'm going to start by giving you the basis of my answer,        25        separating the noncontiguous portions of the township




                                                                        Page 111                                                                Page 113
         1          which is the details of how I dealt with those township          1        islands, in all of the townships, there were certain

         2          islands, islands within cities, is all captured and performed    2        townships -- there were certain municipalities where I took

         3          in my computer code that I turned over.                          3        township islands and integrated them back together with the

         4                 Now having said that, I'm going to try to do my           4        city surrounding that township.

         5          best to try to answer this succinctly without going into too     5              So an example is Ann Arbor Township has a large

         6          much detail here, and to the best of my recollection.            6        number of islands, and Pittsfield Township has a large number

         7                 So in general -- and I'll speak generally for all         7        of islands within the City of Ann Arbor. I think the same is

         8          three sets of simulations, at first. In general, what the        8        true of Kalamazoo Township which has a number of

         9          code does is my computer code was written to, first, take a      9        noncontiguous islands, and some of them are wholly within the

        10          noncontiguous township island that are not contiguous from      10        City of Kalamazoo.

        11          say the main portion of the township, and divide them apart,    11              And for those cases, I took the township islands,

        12          separate them apart into separate polygons.                     12        say Ann Arbor Township islands, and integrated them, merged

        13                 The background for this is that the shape file for       13        them together with the, in Ann Arbor Township -- in the case

        14          the municipalities that I started with treats every single      14        of Ann Arbor Township, it was the northern portion of the

        15          municipality as a single polygon in the shape file, that it     15        city of Ann Arbor, and for Pittsfield Township it covers the

        16          is a single row by itself. It has the entire land area of       16        southern portion of Ann Arbor.

        17          the township, with all of its noncontiguous portions            17              I merged it together. And the reason I did that

        18          encapsulated in a single row, in a single polygon, in a         18        was to allow the algorithm the opportunity to possible see if

        19          single row of the shape file.                                   19        it was going to be geographically and mathematically possible

        20                 Now obviously that means, for example, Ann Arbor         20        to create plans that keep, say, all of Ann Arbor Township

        21          Township would be a row consisting of some noncontiguous        21        together or all of Pittsfield Township together without

        22          parts. So what I did, and my computer code did was take them    22        separating the township islands from each other.

        23          apart and divide them into separate polygons, each of which     23              So those were the different ways --

        24          itself is contiguous. So take those islands and separate        24   Q.   Can I just follow up on that?

        25          them apart.                                                     25   A.   Sure.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6545 Filed 12/14/18 Page 31 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 114                                                                   Page 116
         1     Q.    I just want to ask something specific about that.                  1   Q.   Okay.

         2     A.    Okay.                                                              2   A.   So if it's a single district, but it breaks the county in two

         3     Q.    Because I think I may have lost your thread.                       3        completely separate noncontiguous -- two completely different

         4                   If it was mathematically and geographically                4        places of that county, I think that's what some people would

         5          possible was the algorithm instructed to, for example, keep         5        refer to as double traversal of that county, you kind of

         6          the Ann Arbor townships together?                                   6        intrude into the county but at two completely different

         7     A.    Yes, it treats that as a township that needs to be kept            7        places that don't touch one another except through another

         8          together, otherwise it might count as a municipal break.            8        county, that I counted as a single break, not two separate,

         9     Q.    Okay.                                                              9        not an additional county break, but rather one single county

        10     A.    So the algorithm, in trying to keep townships together, it        10        break.

        11          tries to keep all the noncontiguous fragments together.            11   Q.   Okay. And then right underneath that you see, the number of

        12                   And I'm aware that in some cases, it is just              12        counties divided into multiple districts.

        13          mathematically impossible to, but in general I set it up so        13                Again, I'm just trying to clarify, would that mean

        14          the algorithm has the opportunity to try and do so.                14        if, for example, a number of districts were wholly within the

        15     Q.    And that would -- for the goal of minimizing the township and     15        county but never broke a county line, would that show up in

        16          city breaks?                                                       16        that tabulation, that 28?

        17     A.    Correct.                                                          17   A.   Yes. And that's why you see including Wayne County there, so

        18     Q.    Okay. Did you review the 1982 correspondence between Mr.          18        obviously you're going to have to break Wayne County,

        19          Apol and the Supreme Court Clerk Pogue and the Supreme Court       19        obviously you're going to have to break Washtenaw County.

        20          Justice Charles Levin on the Apol criteria?                        20        Obviously there are several counties that inevitably will

        21     A.    To my knowledge, to my recollection I am not aware of that        21        show up on this list. Again Wayne County counts as one

        22          correspondence.                                                    22        county that is divided into multiple districts.

        23     Q.    Okay. If you could turn to page 40 of your report, please?        23   Q.   Do you think that's a relevant criteria under the statute,

        24     A.    (Witness complied.) Yes.                                          24        how many districts you have within a county, if it doesn't

        25     Q.    So I'm just really trying to make sure we're talking about        25        break a county line?




                                                                            Page 115                                                                   Page 117
        1           the same things here and this is just an illustrative               1   A.    Do I think it's a relevant criteria for the purpose of

        2           example.                                                            2        interpreting the statutes, for what purpose?

        3                  You have a number of county breaks, this is for the          3   Q.    Do you think the statute speaks to the question of how many,

        4           enacted plan, you say 17 county breaks?                             4        the number of districts are within a county without breaking

        5      A.   Let me just --                                                      5        a county line?

        6      Q.   Do you see that on the left-hand side?                              6   A.    Okay. I would recognize that the statute does not have an

        7      A.   Yes, sir. I see that.                                               7        explicit mention of this sort of number of counties divided

        8      Q.   Okay. So I'm just trying to figure out, does that mean a            8        into multiple districts the way that I calculated that.

        9           district line broke a county line? What I'm getting at, what        9   Q.    So what information are you conveying on this chart with that

        10          if a district line broke the county line twice, the same           10        column, that row?

        11          county, would you count that as one or two breaks?                 11   A.    The column conveys -- that row conveys exactly what I

        12     A.   If a district line -- if a single district --                      12        described.

        13     Q.   If there was ambiguity in my question, I apologize.                13   Q.    I know, but do you think it has any relevance to compliance

        14                 No, let's assume different districts broke -- or            14        or adherence to the statutory criteria?

        15          the same district broke a county line twice, in two different      15   A.    That's a legal question that I'm not qualified to answer.

        16          places, would you count that as one break or two?                  16        I'm just explaining what I did.

        17     A.   I see. I'm going to ask those two questions separately.            17   Q.    From the -- wholly apart from legality, do you think it

        18                If it's two different districts causing, each                18        reflects any divergence from or adherence to what your

        19          causing a county break of the same county, my recollection is      19        understanding of the statutory criteria are?

        20          I would call that -- I would count that as two separate            20   A.    As I said, I recognize that the statute does not have an

        21          breaks. I can't give you an example off the top of my head,        21        explicit section or line that defines number of counties

        22          but I think I wrapped my head around that sort of situation        22        divided in the way that I operationalized it and quantified

        23          you're describing.                                                 23        it here.

        24     Q.   Okay. And the second --                                            24   Q.    Okay. If there is a choice between breaking a county line a

        25     A.   I got your second part of your question.                           25        second time, or breaking a different county line, what did




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6546 Filed 12/14/18 Page 32 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 118                                                                      Page 120
         1          the algorithm require?                                            1        recollection is that I excluded Wayne County from the number

         2     A.    I want to try to understand your question. If there is a         2        of divided counties because Wayne was just not really even a

         3          choice between breaking a county line a second time --            3        part of the simulation process in any random sense, since all

         4     Q.    Right.                                                           4        of Wayne County was carved up in exactly the same way due to

         5     A.    -- versus breaking another completely different county.          5        those frozen districts.

         6     Q.    Right.                                                           6                 Now turning to the other table you referenced on

         7     A.    Okay. So I think the first choice that you're giving there       7        page 40, that's Table 4 describing the enacted House plan and

         8          is what we were discussing before, what I had said some           8        the computer-simulated House plans, you noted that I did

         9          people might call a double traversal.                             9        include Wayne County in this, in this count.

        10     Q.    Right.                                                          10                 And the point here is that I was not freezing every

        11     A.    And as I said since my computer code calls that a single        11        single district, every single House district within the

        12          break, that would be treated as more preferable to the second    12        boundaries of Wayne County. The computer code froze many of

        13          scenario where you're saying you're going to break a whole       13        them, but not all of them. So there was actually some real

        14          another county, a completely different -- a completely           14        simulation process going on in some parts of Western Wayne

        15          different county.                                                15        County. So I included them.

        16                   So if I'm understanding the question correctly          16                 Again, it's not particularly meaningful if you do

        17          there, the first would be what is prioritized in terms of        17        or not. The point is just to do it consistently so there is

        18          decreasing or minimizing the number of county breaks.            18        an apples-to-apples comparison when I'm comparing the enacted

        19     Q.    Okay.                                                           19        House plan to the computer-simulated plans. And in this case

        20     A.    Obviously the caveat being all else being equal, nothing else   20        I chose to include Wayne County which meant that there was

        21          being violated, no population equality being violated,           21        going to be one more county, Wayne, that was divided in both

        22          etcetera.                                                        22        the enacted House plan as well as the computer-simulated

        23     Q.    On page 40, you just referenced the point that the number of    23        plans.

        24          counties divided includes Wayne County. But if you turn to       24                 The broader point is as long as you're doing an

        25          page 27 of your report that's dealing with the Senate plans,     25        apples-to-apples comparison using the same rules for the




                                                                         Page 119                                                                      Page 121
         1          you exclude Wayne County from that. Why is that?                  1        enacted plan and the computer-simulated plans, that's what

         2     A.   Well, I just wrote those lines in there to make clear exactly     2        really matters here. Obviously Wayne County is always going

         3          what I was counting and how I was counting them.                  3        to be divided up in any equally populated plan that you can

         4                  As to why I did it one way in one table and another       4        draw for Michigan's House district. So it's really just

         5          way in the other table, I mean first of all I was just trying     5        adding one to both columns there.

         6          to be transparent and explain clearly what I was doing, even      6                 My recollection is that's generally why I included

         7          if it was slightly different for these two tables.                7        Wayne County here but not in the other, in the Senate table.

         8                  In general, what I did in -- I think I'm going to         8   Q.    One last question on how you count county breaks.

         9          start with the Senate table, which is the page 27 one you         9                  So if you have, if district one and district two

        10          referred to. What I did in the Senate plan was I froze           10        split county line between Smith County and Jones County,

        11          districts one through seven from the enacted plan, all seven     11        okay? In other words all of district one is composed of

        12          districts covering the entirety of Wayne County.                 12        parts of Smith and parts of Jones, all of district two is

        13                  And what that means is that Wayne County is              13        composed of parts of Jones and parts of Smith County, do you

        14          effectively excluded from the simulation process, all of         14        follow so far?

        15          Wayne County is. And so we all know what happens in              15   A.    Yes.

        16          districts one through seven. Wayne County is obviously           16   Q.    Okay. I assume from your prior answer, that's one -- you

        17          divided into multiple districts.                                 17        count that as one county break?

        18                  So it really doesn't matter if you want to include       18   A.    And just to clarify you're telling me that neither district

        19          Wayne County or you don't want to include Wayne County. If       19        one or two cover any parts of any other county other than

        20          you want to include Wayne County, add one to everything; or      20        those two?

        21          if you don't want to, subtract one, and that's what I            21   Q.    That's the key point, correct.

        22          reported. The point is to do an apples-to-apples comparison      22   A.    I got you, let me think about that.

        23          when I'm comparing the enacted plan to the computer-simulated    23                 I'm going to give you my best shot at answering

        24          plan.                                                            24        that and I'll start by qualifying it by saying that when I

        25                  But I guess in this particular case, I just -- my        25        counted up the county breaks in all the 3000 simulated maps,




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6547 Filed 12/14/18 Page 33 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 122                                                                    Page 124
         1          obviously I wasn't doing it by hand, I was doing it by           1        remaining population of Smith would have to be combined with

         2          computer code and that computer code contains the rules that     2        all of Jones for the second House district.

         3          I used, contains the instructions that I used to count county    3              That sort of configuration is the sort that would

         4          breaks. So it's all in that computer code that counts county     4        be prioritized because, as I'm thinking about that

         5          breaks.                                                          5        hypothetical, that would be one county break. That's just a

         6                   So what you're asking me to do here is to count,        6        shifting of a small part of Smith into Jones.

         7          not by hand, but by thinking hypothetically about                7              And so that would be the sort of configuration that

         8          hypothetical counties, and I'll do my best, but I want to        8        would be prioritized when you're trying to minimize county

         9          qualify by saying this is obviously not the sort of process I    9        breaks.

        10          went through in my report to calculate county breaks.           10   Q.   I don't want to explore that hypothetical too far.

        11                   So as I think I understand the district one and two    11               That's true however, if Smith is not big enough for

        12          Smith and Jones County situation you're setting up, that        12        the district, it has to go somewhere to get extra population.

        13          sounds to me, as I'm sitting here just thinking about it in     13        One choice is to go into Jones to get the extra population,

        14          my mind without any sort of visualization here, that sounds     14        and whatever you take out of Jones you leave enough in Jones

        15          to me like -- that sounds to me like that's two separate        15        that if Jones went into Smith for the second population, that

        16          county breaks. It could be thought of as Smith being shifted    16        would be the county break.

        17          into Jones or Jones being shifted into Smith for both           17               If you didn't do that, then the excess population

        18          district one and district two, and so that sounds to me like    18        in Jones would have to go to another district to get its

        19          two different county breaks.                                    19        population. Do you follow what I'm saying?

        20     Q.    Okay.                                                          20               And I'm just trying to figure out what the

        21     A.    But again same qualifications as before. I'm just visually     21        algorithm told it to do in those circumstances.

        22          thinking about this sort of removed-from-reality hypothetical   22               MR. YEAGER: Objection, incomplete hypothetical.

        23          here.                                                           23        Assumes facts not in evidence.

        24     Q.    Well to follow up here though on your qualification, these     24               You can answer.

        25          issues do arise in the real world. Do you have a specific       25               THE WITNESS: Okay. I'm not sure if you are




                                                                         Page 123                                                                    Page 125
         1          recollection of what instructions you gave to the algorithm      1        starting to talk a somewhat different hypothetical than what

         2          in these sort of circumstances when the computer is tallying     2        I was talking about a moment ago.

         3          up county breaks?                                                3                  What I was saying is that if it is the case that

         4     A.   Well I can tell you the sort of prioritization the algorithm     4        these two counties, Smith and Jones combined together are

         5          would inevitably give to a situation like that, because of       5        roughly the size of two House districts --

         6          how it's trying to minimize county breaks.                       6   BY MR. CARVIN:

         7                  Inevitably, I'll stick with your example, either         7   Q.    Right.

         8          Smith or Jones County has the larger population of the two.      8   A.    -- then the sort of configuration that the algorithm, that

         9          And if we're talking about House districts, obviously those      9        the code is going to prioritize is one in which one of the

        10          two counties have to sum up to roughly 180,000 or so in         10        two districts is fully within the larger of the two counties.

        11          population because they're going to include fully two           11        And then the smaller of the two counties will obviously have

        12          districts. And I think you're qualifying, I believe, correct    12        to be combined with the remaining portion of the larger

        13          me if I'm wrong, that there are no other districts within       13        county.

        14          these two counties, within Smith and Jones.                     14               And then that would be one total county break, so

        15                  So those two counties have to end up summing up in      15        that would be prioritized.

        16          total population somewhere around 180,000 in population to be   16   Q.    Okay. Now assume with me that district one and district two

        17          two full House districts.                                       17        share the Smith and Jones County population, but district one

        18                  I know you didn't specify House districts, but I'm      18        also goes out and gets a third county, whole county, how many

        19          adding to your hypothetical here.                               19        breaks does that count?

        20                  So what the algorithm would do is it would try to       20                  MR. YEAGER: Same objection.

        21          only -- to draw those districts by only splitting up one        21                  You may answer.

        22          county. Let's suppose that Smith is the bigger county in        22                  THE WITNESS: I'm starting to have a little more

        23          terms of population and Jones is the smaller county in terms    23        trouble following along. Is it all right if I take a pen and

        24          population. That definitely means you would be able to fit a    24        paper and try --

        25          full House district within Smith County, and then the           25   BY MR. CARVIN:




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6548 Filed 12/14/18 Page 34 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 126                                                                          Page 128
        1      Q.   I will try it again.                                             1        totally have all the information I need here, but I think I'm

        2      A.   Okay.                                                            2        able to understand what information you've given me here so

        3      Q.   We were initially talking as you just mentioned between Smith    3        far. And so that's my best shot at it.

        4           and Jones sharing all of the populations of district one and     4                Again I'll qualify all of this by saying that

        5           two, but now one of the districts is underpopulated, so it       5        obviously getting a pen and paper here and doing these little

        6           goes out and reaches out and gets Johnson County, okay, as       6        hypotheticals like I'm trying to do right here is not at all

        7           well.                                                            7        how I actually counted breaks in my computer code. Obviously

        8                   And I'm wondering if that changes the amount of          8        I've programmed the computer to follow a series of steps to

        9           county breaks that your computer would count.                    9        calculate county breaks. But I'm giving you my best shot

        10                  MR. YEAGER: Objection, incomplete hypothetical and      10        here.

        11          the witness has asked for paper.                                11   Q.   But wouldn't the way the computer code counts the county

        12                  Would you like me to give him some?                     12        breaks conform with your understanding of how to count the

        13                  MR. CARVIN: You can give him all the paper you          13        county breaks?

        14          want.                                                           14   A.   To the best of my knowledge.

        15     BY MR. CARVIN:                                                       15   Q.   Okay. If you could turn to page 64 of your report, please.

        16     Q.   Go ahead.                                                       16   A.   (Witness complied.) Yes, sir.

        17     A.   I'm going to try and write down what you said here.             17   Q.   Okay. So it states, does it not, the simulation algorithm

        18                  We've got Smith County, and we've got Jones County.     18        thus seeks to achieve compactness where required only after

        19          And if I'm understanding you correctly, districts one and two   19        prioritizing the four aforementioned criteria. The

        20          comprise -- it would comprise all of Smith and Jones County,    20        algorithm, after doing the four, then favors districts that

        21          have I got that right so far?                                   21        minimize the Michigan land area inside of each district's

        22     Q.   You do.                                                         22        circumscribing circle but outside of the district itself.

        23     A.   All right. Now can you go to the last part of your question     23                 Is that correct?

        24          where you brought in Johnson County?                            24   A.   Yes.

        25     Q.   Under that hypothetical district one is underpopulated, so it   25   Q.   Okay. And that is the measure that is specified in the




                                                                        Page 127                                                                          Page 129
        1           goes out and reaches and brings in all of Johnson County         1         statutory criteria?

        2           which brings it within the population threshold. You're not      2   A.     I tried to -- the criteria is a little -- is maybe -- it's a

        3           breaking Johnson County line, but you're adding it to the        3         little bit general, but I tried to faithfully follow what I

        4           district one you just described.                                 4         saw in the criteria in describing this unique sort of

        5                   Does that count as an additional county break or do      5         compactness quantification that I saw in the statute.

        6           you tally them up the same way as you would have under the       6   Q.     And that's the first measure that you did, but you also did

        7           original hypothetical?                                           7         the Reock score in addition to that, right?

        8                   MR. YEAGER: Same objection.                              8   A.     That is -- well I calculated the Reock score of the

        9                   You may answer.                                          9         districts.

        10                  THE WITNESS: Okay. I think your question is does        10   Q.     Okay. And you used that even though it's not in the statute

        11          going out and grabbing Johnson County count as an additional    11         for what reason?

        12          county break?                                                   12   A.     Why did I use the Reock score?

        13     BY MR. CARVIN:                                                       13   Q.     Yes.

        14     Q.   That's exactly right.                                           14                   MR. YEAGER: Asked and answered.

        15     A.   Okay. I'm going to try my best to answer your question. I'm     15                   You may answer.

        16          going to first start by qualifying that this seems like such    16                   THE WITNESS: I think I said earlier this morning I

        17          a nonideal situation in terms of optimization of county         17         calculated it because it's something -- it's something that I

        18          breaks that it's not the sort of situation that I, to my        18         believe I almost always do when I evaluate the compactness of

        19          recollection, I remember seeing in, say, the simulated maps     19         districting plans, enacted plans and computer-simulated

        20          that I analyzed.                                                20         plans.

        21                  So my understanding of the situation is that we've      21   BY MR. CARVIN:

        22          got one county break involved with district two, just as        22   Q.     If you'd turn to page 40.

        23          before; and then we've got two county breaks involved with      23   A.     (Witness complied.)

        24          district one. So that's a total of three breaks.                24   Q.     Okay. Let's start with the Reock score, because that's more

        25                  And that's -- I'm not sure -- I'm not sure I            25         commonly used.




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6549 Filed 12/14/18 Page 35 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 130                                                                  Page 132
         1                   The Reock score for the enacted plan is 0.415. Is       1        scores makes clear there is no such thing as an either or

         2          there any consensus or dominant view within the political        2        when it comes to compactness. It's not as if there is a

         3          science community on what Reock score would render a plan        3        magical cutoff that turns a district from being non-compact

         4          non-compact?                                                     4        into compact or vice versa.

         5     A.    My sense of a general view, and at the very least I'm           5                The point here is that this is the range, this is

         6          speaking for myself here, and obviously again, it's not          6        the general range of scores that one can expect from a

         7          something I've ever taken a survey or a poll on, but there is    7        computer simulation algorithm that is prioritizing

         8          not really a one-size-fits-all answer that will tell you,        8        compactness in the way that I'm trying to do here.

         9          say, a .5 is a great score and a .2 is a bad score.              9   Q.    And .415 is outside that range?

        10                   When it comes to Reock it's context dependent and      10   A.    Yeah. Mathematically or statistically it's outside that

        11          geography dependent. And you can easily see that if you         11        range.

        12          imagine, for example, what sort of Reock score one would get    12   Q.    Right. And I get that statistically. I'm wondering as a

        13          if you were to draw some districts in the State of Hawaii, or   13        matter of political science or otherwise, is it a significant

        14          say Alaska's Aleutian Islands and then calculate the Reock      14        difference? Is there any real difference between 0.415 to a

        15          score by fitting an abounding circle around those districts.    15        0.418 in terms of the goals that redistricting plans are

        16                   Of course the sort of Reock scores that one could      16        designed to achieve, are you opining on that?

        17          reasonably expect from a districting plan in Hawaii or the      17   A.    Well I'm certainly opining that it's statistically different,

        18          Alaskan Aleutian Islands would be just of a completely          18        obviously.

        19          different nature than if you drew, say, a district involving    19   Q.    Right.

        20          the State of Wyoming, which is just a perfect square. The       20   A.    As to whether this can be characterized as a really, really

        21          state is a perfect square. And say if you were drawing          21        severe or just a sort of small sacrifice, that's not really

        22          Wyoming into two districts, you could expect some pretty        22        the sort of thing that I'm quantifying here beyond just

        23          compact, pretty good Reock scores.                              23        reporting the numerical numbers here, and describing the

        24                   But obviously if you're doing that in Hawaii,          24        results in terms of here is the statistical properties of

        25          you're going to expect a completely different sort of Reock     25        distribution. This score is a statistical outlier, extreme



                                                                        Page 131                                                                  Page 133
         1          score.                                                          1         statistical outlier.

         2                   So I think the consensus is that it really is          2                 But I'm not actually taking that statistical

         3          jurisdiction dependent or context dependent. In other words     3         conclusion and telling you, for example, that this somehow

         4          what we can say about a good Reock score that makes for, say    4         proves that compactness was only factored one-fifth as much

         5          the sort of plans that were clearly prioritizing compactness,   5         as it should have been or anything like that that would say

         6          what sort of Reock scores would indicate an effort to try and   6         anything more substantive than just the statistical

         7          prioritize compactness in Wyoming is completely different       7         properties that I've described.

         8          than the sort of Reock scores that one would expect to see      8    Q.    Can you cite an article or a case which has ever attributed

         9          typical plans drawn in Hawaii.                                  9         significance in a substantive way to the kind of differences

        10                   That's what I mean by it's context dependent. And      10        we see between 0.415 and 0.418 to 0.435?

        11          I think that political scientists who study redistricting       11   A.   Well obviously you're giving specific numbers and I'm sure

        12          recognize that for the most part that you're dealing with       12        there has never been a scholarly number that has precisely

        13          different geographies.                                          13        these --

        14     Q.   So there is no general benchmark under the Reock score, it's    14   Q.    That's a very literal interpretation of my question. Let me

        15          geographic specific. So for example the Reock scores for the    15        do --

        16          House are from .418 to .435, would you suggest that that is     16   A.   I get your question and --

        17          the benchmark from separating a compact plan from a             17   Q.    Let me rephrase it since you're going to interpret it

        18          non-compact plan?                                               18        literally.

        19     A.   No. I don't think I'm opining that at all.                      19                Have you ever seen a case or scholarly article that

        20     Q.   You're just telling us that the enacted plan is less compact    20        ever ascribed substantive significance to the kinds of

        21          under the Reock score than the simulated plan?                  21        differences reflected on page 40 between the simulated and

        22     A.   That I'm definitely saying just as a purely statistical         22        the enacted plans?

        23          matter.                                                         23   A.   Sure. I get the general question you're asking me, you're

        24     Q.   Right.                                                          24        basically asking me if anybody has ever used this method,

        25     A.   It's -- it's not as if -- and certainly looking at Reock        25        this abstract method of comparing.




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6550 Filed 12/14/18 Page 36 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 134                                                                       Page 136
        1      Q.   No.                                                              1        scores that you found in the simulated plans versus an

        2      A.   Okay.                                                            2        enacted plan, has any scholarly article attributed

        3      Q.   Let's assume it's one alternative plan versus another and        3        substantive significance to that difference?

        4           they have differences analogous to those between the             4   A.   Enacted plans to an alternative plan is what you're asking

        5           simulated plans and the enacted plans. Has any Court ever        5        about now?

        6           suggested that that's a significant or meaningful difference     6                  I can't specifically think of one off the top of my

        7           in compact --                                                    7        head, but I really don't have much doubt, given what I

        8                   MR. YEAGER: Calls for a legal conclusion.                8        generally know which is that there is lots of literature

        9                   You can answer.                                          9        describing say the Reock scores, the Polsby-Popper scores,

        10                  THE WITNESS: I was just going to say that               10        etcetera, of various districting plans, I have no doubt that

        11          obviously I'm not qualified to tell you if a Court has          11        there certainly have been articles that compare one plan to

        12          interpreted something one way or another way.                   12        another.

        13     BY MR. CARVIN:                                                       13                  Now was it specifically an enacted plan versus a

        14     Q.   So you're unaware of any Court cases that have done that?       14        computer-simulated plan, or a plan proposed by somebody that

        15     A.   Not to my knowledge.                                            15        was not officially enacted? I don't know that I can

        16     Q.   Is there any scholarly article, which is in your area of        16        specifically answer that precisely or if I could specifically

        17          expertise, that has attributed any substantive significance     17        recall of an instance like that. But I don't doubt in

        18          to the kind of differences between the enacted plans' Reock     18        general that there has certainly been articles that have

        19          scores and the Reock scores expressing the range of the         19        compared one plan to another along Reock or Polsby-Popper or

        20          simulated plans?                                                20        some other similar measure.

        21     A.   Okay. That was a little bit of a different question than        21   Q.   And in those articles does it say a difference, analogous to

        22          what you asked previously. So I'll answer that question now.    22        the difference between the enacted plan and the simulated

        23                  And the answer is, yes, I have done so in my            23        plans would be substantively significant?

        24          scholarly, in my peer review and academic work.                 24   A.   I'm going to have you ask that again.

        25                  So, yes, I am aware.                                    25   Q.   Would the differences in the Reock scores between the enacted




                                                                         Page 135                                                                       Page 137
        1      Q.   Anybody besides you?                                             1        plan and the simulated plans would be substantively

        2      A.   You know, if you're asking has there been another article        2        significant, any such articles?

        3           that uses some kind of computer-simulation redistricting         3   A.    I'm still not sure that I understand the question.

        4           algorithm and does all, does these sorts of things where you     4   Q.    Are there any articles which suggest the differences

        5           draw a bunch of alternative plans and compare it to an           5        analogous to that between the enacted plan and your range of

        6           enacted plan, in general I would say that, one, there is just    6        the simulated plans would be substantively significant?

        7           not a whole lot of literature doing that.                        7   A.    Okay. You're talking about the difference that we're seeing

        8      Q.   So the answer is no?                                             8        here on Table 4 on page 40, have I got that right?

        9      A.   Well I'm going to answer your question.                          9   Q.    Yes.

        10     Q.   Maybe if you could answer it yes or no and then explain, that   10   A.    Okay, I got you, I misunderstood what you were asking about

        11          would be good.                                                  11        earlier.

        12     A.   Okay. I appreciate that.                                        12                  MR. YEAGER: No, you understood.

        13                  I'm not specifically aware. It's possible that it       13                  THE WITNESS: I can't specifically recall that.

        14          has happened and it's possible it has not.                      14        I'm sure that there have been articles talking about

        15     Q.   Let's take out the simulation from the hypothetical.            15        differences, calculating mathematical differences between two

        16                  MR. YEAGER: I object, he wanted to give a longer        16        different plans in terms of their Reock score.

        17          answer. You said he could answer yes or no and then explain,    17                  I can't really give you precisely what those

        18          so are you going to let him explain?                            18        authors might have said about what -- their opinion about

        19     BY MR. CARVIN:                                                       19        what a significance difference is. I can't specifically

        20     Q.   Sure.                                                           20        recall.

        21     A.   I was just going to briefly qualify that. It's not as if        21   BY MR. CARVIN:

        22          there is decades and decades of peer-reviewed articles doing    22   Q.    How does a 0.415 Reock score compare generally to the

        23          exactly this sort of method that I'm doing here.                23        compactness of Congressional plans throughout the nation, do

        24     Q.   Okay. So let's take that out, forget the simulated plans.       24        you know?

        25                  Alternative plans that reflect roughly the Reock        25   A.    Throughout all 435 districts is what you're asking --




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6551 Filed 12/14/18 Page 37 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 138                                                                  Page 140
        1      Q.   No, I didn't think you were giving me Reock scores for           1         very similar to the number of districts in Michigan. But
        2           individual districts. You were giving me for the entire          2         North Carolina's geography, underlying geography is quite
        3           Congressional districting plan. How does 0.415 stack up          3         different from Michigan. Michigan has a lot more coast line
        4           among analogous Congressional districting plans in the United    4         than North Carolina does.
        5           States, do you know?                                             5                   So I'm not sure that comparing Reock scores from
        6      A.   It's not something I've thoroughly analyzed. I can generally     6         Michigan to North Carolina would be terribly helpful.

        7           say, as I said sometime early, that obviously Reock scores       7                   But my overall answer to your question is in the

        8           are very context and geography dependent.                        8         context of that kind of stuff, I haven't down that kind of

        9                 So I can say for example, with pretty good                 9         study. I haven't really tried to identify states comparable

        10          certainty, that say a .415 is a low score in comparison to      10         to Michigan and directly compare the Reock scores. I'm not

        11          Wyoming's Congressional district. That I'm comfortable          11         sure that such a study makes much sense to me.

        12          guessing about even though I've not specifically calculated     12   BY MR. CARVIN:

        13          the Wyoming Reock score.                                        13   Q.     All right. Could you turn to page 64 of your report, please?

        14                And I'm also pretty comfortable saying --                 14   A.     (Witness complied.)

        15     Q.   Do you know how many Congressional districts there are in       15   Q.     Okay. And this is sort of repeating what I read to you

        16          Wyoming?                                                        16         before. But just to confirm, after the algorithm takes care

        17     A.   There is one.                                                   17         of the first four factors, the algorithm then favors

        18     Q.   So at this point you're being facetious?                        18         districts that minimize the Michigan land area inside of each

        19     A.   No. I'm just --                                                 19         district circumscribing circle but outside of the district

        20     Q.   I just want to know at this juncture do you have any sense of   20         itself.

        21          where this stacks up among comparable redistricting plans?      21                   Is that right?

        22     A.   Okay, comparable --                                             22   A.     Oh, it favors districts that are more compact.

        23                 MR. YEAGER: Objection, characterization.                 23   Q.     Right. And are you suggesting that the statute favors or

        24                 You may answer.                                          24         requires minimizing Michigan land area inside of each

        25                 THE WITNESS: Okay. So comparable redistricting           25         district's circumscribing circle?



                                                                        Page 139                                                                  Page 141
         1          plans. I'm just going to -- I'm trying to understand the        1    A.   I'm not giving an opinion about what the statute legally

         2          question as best as I can.                                      2         requires or doesn't require.

         3     BY MR. CARVIN:                                                       3                  All I'm doing, obviously, is reporting to you --

         4     Q.    No, you're not. But go ahead.                                  4         reporting here on what I actually did in the algorithm.

         5                  MR. YEAGER: Objection. I object to the                  5    Q.    Right.

         6          characterization. The witness is answering your questions to    6    A.   So I'm describing how I operationalized the criteria that I

         7          the best of his ability and it's inappropriate for you,         7         understood.

         8          Counsel, to make comments on what he's trying do. He's          8    Q.    And you're not suggesting that your, how you operationalized

         9          trying to answer your questions to the best he can.             9         the criteria reflect what the statute uses as operational

        10                  If you ask a clear question, and, yes, he will take     10        criteria, right?

        11          you literally, and he will give you a clear answer.             11   A.   Well I certainly read the statute. But I am not giving an

        12                  And I really object to your making comments about       12        opinion on whether a particular reading of the statute that I

        13          his intent that they're inaccurate and they're inappropriate.   13        operationalized it as is legally required or is prohibited or

        14                  Now if there is a question on the table, you can        14        some other legal judgement. I'm just telling you about what

        15          answer it; if there is not a question on the table, let's       15        I did, how I operationalized the criteria that I read.

        16          wait for a question.                                            16   Q.    So you're not in any way opining that the statute favors

        17                  THE WITNESS: So I think you just clarified by           17        districts that minimize the Michigan land area inside of each

        18          talking about comparable districting plans. You didn't say      18        district's circumscribing circle, right?

        19          exactly what comparable means but I'm going to -- I think you   19   A.   I'm not opining on whether something is legally required or

        20          could say comparable in terms of the number of Congressional    20        not.

        21          districts. So if there were other states that had 14 or say     21   Q.    Or whether the statute encourages that?

        22          close to 14 Congressional districts.                            22   A.   You're saying encourages the legislature? Have I got that

        23                  And my answer there is even then, it's still very       23        right?

        24          context dependent, very geography dependent. Obviously a        24   Q.    I'm just trying to figure out why you put this into your

        25          state like North Carolina has 13 Congressional districts,       25        algorithm.




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6552 Filed 12/14/18 Page 38 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                              Page 142                                                                     Page 144
        1      A.   Okay.                                                                 1   BY MR. CARVIN:

        2      Q.   This idea of minimizing the compactness. If it doesn't come           2   Q.     Were you instructed to create districts that minimized or

        3           from the statutory criteria, I assume it's your own personal          3        maximized compactness as you described it in your report?

        4           idiosyncratic view of redistricting. Am I wrong about that?           4                 MR. YEAGER: You may answer that question.

        5      A.   What I said is that I have no view as to whether the statute          5                 THE WITNESS: Okay. My understanding of my

        6           requires or even encourages in any legal sense. Obviously             6        discussions with Plaintiffs' counsel was that compactness was

        7           I'm also telling you about what I did in my own computer              7        to be pursued in the way that I prioritized it here, which

        8           code. And I'm saying that I understood the criteria, and I            8        obviously again is beyond the -- beyond the first four

        9           operationalized the criteria in this particular way.                  9        criteria that we've mentioned earlier. That beyond that,

        10     Q.   Was your personal --                                                 10        districts are to be favored when they're more compact rather

        11     A.   So I --                                                              11        than less compact.

        12     Q.   -- understanding of the criteria that you needed to minimize         12                 So that was generally my understanding of what I

        13          the compactness --                                                   13        was going to analyze.

        14     A.   If I could just finish my answer to the question.                    14   BY MR. CARVIN:

        15                 I am just saying that this is how I operationalized           15   Q.     Okay. But that's not your understanding of what the statute

        16          it. And so I don't know if that -- I don't really reach any          16        encouraged? You were doing that because Plaintiffs' counsel

        17          conclusion regarding, say, require or encouraged beyond this         17        told you to do that, not because you had any independent view

        18          is what I did to operationalize it.                                  18        that that's what the statute encouraged, right? Do I

        19                 I apologize for interrupting you.                             19        understand that correctly?

        20     Q.   Did you do that because your understanding was that the              20   A.    To the best of my recollection, that's correct.

        21          statute encouraged line drawers to minimize the Michigan land        21   Q.     Okay. We can go through it, but there is nothing in -- and

        22          area inside of a district's circumscribing circle after              22        you can review this all you want, in either the congressional

        23          taking account of the first four criteria?                           23        or state legislative statute, is there, that says you favor

        24                 MR. YEAGER: Asked and answered.                               24        districts that maximize compactness after the first four

        25                 You may answer.                                               25        criteria have been satisfied, right?



                                                                              Page 143                                                                     Page 145
         1                    THE WITNESS: I didn't take any opinion -- I don't          1    A.   My understanding is that there are portions in the statutes

         2          have an opinion on how the statute affects line drawers,             2         where drawing -- where maximizing compactness is explicitly

         3          which is the term you just used.                                     3         called for in some circumstances.

         4     BY MR. CARVIN:                                                            4    Q.   Yes. Let's identify those circumstances.

         5     Q.    Why did you do it in your algorithm?                                5                If you look to the 1999 plan on congressional

         6     A.    Why did I prioritize compactness, why did I pursue                  6         redistricting, if you look at (c)(vi), it says, within the

         7          compactness?                                                         7         city or township to which there is apportioned more than one

         8     Q.    In the way -- yes.                                                  8         Congressional district, district lines shall be drawn to

         9     A.    Okay, sure. And the answer is the same with respect to              9         achieve the maximum compactness possible.

        10          compactness as with respect to the other criteria that I             10               So in those circumstances the line shall be drawn

        11          operationalized in my code.                                          11        to achieve the maximum compactness possible, right?

        12                  I read the statute, I consulted with Plaintiffs'             12   A.   I see that.

        13          counsel, and I determined the criteria that I was going to           13   Q.   Is there any other circumstances where the statute references

        14          computerize or build into the computer code.                         14        maximum compactness of districts or lines?

        15     Q.    Did Plaintiffs' counsel tell you that the statute encourages        15   A.   Well I see that right after that there is a general provision

        16          minimizing compactness in districts?                                 16        on compactness and how one is to understand compactness.

        17                    MR. YEAGER: Well I'm going to object.                      17   Q.   All right. In addition to -- I'll repeat it. In addition to

        18                    You can testify as to what instructions you were           18        (c)(vi) is there any other part of the statute which requires

        19          given. I'm going to object to, and instruct you not to               19        or encourages drawing districts to maximum compactness?

        20          answer as to discussions that may have occurred with counsel         20               MR. YEAGER: Objection, calls for a legal

        21          that are protected by Rule 26 and work product outside of            21        conclusion.

        22          whatever instructions you were given.                                22               You may answer.

        23                    You may answer.                                            23               THE WITNESS: I can't give you an expert opinion on

        24                    THE WITNESS: I can't answer your question and              24        what the statute requires or encourages. I can tell you

        25          follow Mr. Yeager's instructions to me.                              25        about the words on the statute.




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6553 Filed 12/14/18 Page 39 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 146                                                                    Page 148
        1      BY MR. CARVIN:                                                        1        paragraph is talking about.

        2      Q.    Okay.                                                           2   A.   Okay, I gotcha.

        3      A.   And if that's all you're asking about, I can affirm for you      3   Q.    The first finding is that the enacted plan is more

        4           that there is not another place other than where we've just      4        pro-Republican than the simulations. Is that correct?

        5           read from that says maximize compactness.                        5   A.   That is generally what I'm describing in that

        6      Q.    And the one you referenced, because you are able to read the    6        third-from-bottom paragraph.

        7           statute, simply tells you how to determine compactness. It       7   Q.    And then the Congressional plan is outside the compactness

        8           doesn't say that they favor compactness relative to other        8        range of all thousand simulated maps, right?

        9           alternatives, right?                                             9   A.   I see that in the next-to-the-last paragraph.

        10     A.   I see that it just -- that next section just tells us --        10   Q.    And from that you conclude, these findings suggest that the

        11     Q.    Right.                                                         11        enacted Congressional plan was drawn under a process in which

        12     A.   -- a quantifiable measure of compactness.                       12        a partisan goal, the creation of nine Republican districts

        13     Q.    Right. And those are the only two references to compactness    13        predominated. I am thus able to conclude with over 99.9

        14          in the Congressional statute, correct?                          14        percent statistical certainly that the enacted Congressional

        15     A.   Yes.                                                            15        plan created districts less compact than what would have

        16     Q.    Okay. We can look at the state legislative one, the act of     16        reasonably emerge from the districting process not driven by

        17          1996.                                                           17        partisan intent. Is that your conclusion?

        18     A.   Okay.                                                           18   A.   Yes, I see that.

        19     Q.   I can make this short or long. Doesn't it essentially say       19   Q.    Okay. Well, the basis -- what is the Reock score that, or

        20          the same thing as the Congressional statute that we just went   20        circumscribed scores that would have emerged from a

        21          through?                                                        21        districting process not driven by partisan intent?

        22     A.   I'm happy to tell you I'll give you all the same answers        22   A.   Okay. What I mean in that last sentence is a process -- a

        23          there.                                                          23        process that I simulated, that I programmed using my computer

        24     Q.    Okay, great.                                                   24        code, that's what I'm referring to when I'm talking about a

        25                    All right. If you could turn to page 14 of your       25        districting process not driven by partisan intent.




                                                                         Page 147                                                                    Page 149
        1           report.                                                          1   Q.   And it was also a districting process that was driven by a

        2      A.   I just want to point out if there is an opportunity for me to    2        command to favor the most compact districts, right?

        3           use the restroom, I'd be very appreciative.                      3   A.   I am favoring compactness as one of multiple criteria, we've

        4      Q.   Can we go three more minutes?                                    4        talked about this before.

        5      A.   Sure.                                                            5   Q.   Right.

        6      Q.   I have a few more questions, but just generally whenever you     6   A.   Obviously there is a hierarchy of priority, and I think we

        7           need to take a break, Professor, just raise your hand.           7        talked about that before.

        8                     MR. YEAGER: Is that okay, three more minutes?          8               But I think I understand your question. You're

        9                     THE WITNESS: Sure.                                     9        asking what sort of compactness scores would emerge under

        10     BY MR. CARVIN:                                                       10        such a nonpartisan process such as my computer -- my computer

        11     Q.   Okay. This page, I'll give you a chance to review it,           11        algorithm.

        12          discusses the differences between the compactness of the        12   Q.   A nonpartisan process that didn't maximize compactness, might

        13          enacted Congressional plan and the other plans. And we've       13        well have produced a Reock score similar to the enacted plan,

        14          already talked about the differences that we identified.        14        correct?

        15     A.   I just want to -- I want to orient myself, we're on page 14?    15   A.   A nonpartisan process that did not maximize compactness, that

        16     Q.   Yes.                                                            16        did not pursue compactness as one of those five goals?

        17     A.   Which paragraph?                                                17   Q.   Yes.

        18     Q.   I'm about to direct your attention to the prior paragraph but   18   A.   I did not analyze that, so I really can't give you an expert

        19          I want to make sure you understand the context I'm about to     19        opinion on what sort of compactness scores would have emerged

        20          read. So please take your time to read the preceding            20        if my algorithm had completely ignored compactness. Because

        21          paragraphs.                                                     21        you're asking me about essentially a compactness-blind

        22                    MR. YEAGER: I didn't catch that.                      22        algorithm, not necessarily one that disfavors compactness,

        23     BY MR. CARVIN:                                                       23        but is just completely blind. That's an empirical question,

        24     Q.   Please read the two paragraphs above the bottom paragraph to    24        I haven't tried to answer that --

        25          make sure that I'm not misleading you about what the bottom     25   Q.   Have you tried to ask the empirical question that sort of




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6554 Filed 12/14/18 Page 40 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                       Page 150                                                                   Page 152
         1          favors compactness but not as much as your algorithm?           1         your algorithm, right?

         2          Wouldn't that be another explanation for why it departs from    2    A.   I wasn't analyzing that hypothetical as a, say an alternative

         3          the Reock and the other scores produced by the thousand         3         hypothesis.

         4          simulated plans?                                                4    Q.   So the answer to me is, yes, it's certainly possible?

         5     A.    In general I'm not really sure by what's meant by sort of      5    A.   I have no basis for saying that it is or is not. I'm just

         6          favoring compactness but not totally, whether that means        6         telling you that I did not analyze that hypothetical that

         7          favoring compactness, but only in odd number districts,         7         you're putting forward to me.

         8          something like that. It's not something I've tried to           8    Q.   But nonetheless, you wrote down in your report that you can

         9          analyze.                                                        9         state with over 99.9 percent statistical certainty that the

        10                 I wasn't interested in what sort of plans would          10        enacted Congressional plan created districts less compact

        11          emerge if only some districts were drawn to be compact, but     11        than that would have reasonably emerged from a districting

        12          others were not. I can't answer that.                           12        process not driven by partisan intent.

        13                 MR. YEAGER: So the witness has asked for a break         13   A.   Yes.

        14          and it's been awhile. Can we take a break?                      14   Q.   Well what if it was a process that was not driven by partisan

        15                 MR. CARVIN: Yes. Thank you.                              15        intent, but wasn't driven by compactness?

        16                    (At 2:17 p.m. went off the record.)                   16   A.   Same answer as before. That is not what, the analysis I'm

        17                    (At 2:28 p.m. went on the record.)                    17        referring to right here.

        18                 MR. CARVIN: Back on the record.                          18               What I was saying before is that what I mean in

        19     BY MR. CARVIN:                                                       19        that last sentence, when I'm saying emerged from a

        20     Q.    Just to follow up on what we were chatting about before the    20        districting process not driven by partisan intent, I'm

        21          break, Professor, what is the basis for your assertion that     21        describing the process I programmed.

        22          the lower Reock and other scores in the enacted plan was        22   Q.   So really what you're saying is that reasonably would have

        23          driven by partisan intent rather than a decision by whoever     23        emerged from your districting process that was not driven by

        24          drew those plans that they wouldn't maximize compactness to     24        partisan intent. Is that right?

        25          the extent that your algorithm does?                            25   A.   That's what I said sometime ago and that's what I'm saying




                                                                       Page 151                                                                   Page 153
         1     A.   Okay, I'll explain the basis of my answer.                      1         now too.

         2                I am comparing two situations here and putting            2    Q.   Okay.

         3          together two sets of findings. And obviously I'm putting        3    A.   What I'm referring to here is the analysis that I did

         4          together findings regarding the partisan outlying nature of     4         comparing the enacted plan to the actual process that I

         5          the enacted plan as compared to the computer-simulated          5         modeled, that I programmed, and I'm drawing conclusions by

         6          processed plans.                                                6         comparing those two things.

         7                And then I'm putting together that with my finding        7    Q.   Right. So it would be accurate to say that you can conclude

         8          regarding the statistically outlying nature of the Reock        8         with over 99.9 percent statistical certainly that the enacted

         9          score and the compactness scores as defined by the statutory    9         Congressional plan created districts less compact than what

        10          criteria. And as we talked about sometime earlier today,        10        would have reasonably emerged from your algorithm, right?

        11          those Reock and compactness scores that I calculated, so I'm    11   A.   That's correct.

        12          putting together those two findings.                            12   Q.   Okay. And throughout this report you make similar comments

        13                And I'm saying that it is -- how likely it is that        13        about you can state with 99.9 percent statistical certainty

        14          the plan that we're seeing here was one that was produced by    14        about the partisan intent of the line drawers, right? I can

        15          the sort of nonpartisan process that the computer was           15        point it to you, but the one we just read is a good example.

        16          programmed to follow, and I'm finding that to be very           16   A.   Well I am --

        17          statistically unlikely because of its partisan outlying         17                MR. YEAGER: Let him ask a question.

        18          nature.                                                         18   BY MR. CARVIN:

        19                So putting those findings together leads me to            19   Q.   So the question is, you don't describe how you computed the

        20          conclude that it's something to do with the partisan outlying   20        level of statistical certainty. I'm going to assume that you

        21          nature of the plan, that was related to the statistically       21        did the sort of normal confidence interval analysis, the 99

        22          outlying nature of the compactness scores that I was            22        percent confidence?

        23          reporting on.                                                   23   A.   Well here it is a 99.9 confidence interval, but I think were

        24     Q.   Right. But they could have lower or worse compactness scores    24        both talking about the same thing.

        25          simply because they didn't emphasize compactness as much as     25   Q.   Right. So you look at the thousand simulated plans and you




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6555 Filed 12/14/18 Page 41 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 154                                                                         Page 156
         1          see the enacted plan as not within the thousand, so you can         1        exhaustive list of all the possible ways one could produce a

         2          state to a very, very high degree of statistical certainty          2        nonpartisan plan in compliance with these criteria.

         3          that that would not have been produced if somebody followed         3                 I'm designing an algorithm as best as I can using

         4          your algorithm?                                                     4        the criteria that's put forth to me, that's all I'm doing

         5     A.    Okay. Now that you've said that, I think we're talking about       5        here.

         6          slightly different things.                                          6   Q.   Right.

         7     Q.    Okay.                                                              7   A.   I'm not giving you an exhaustive list of, say, if you had a

         8     A.    I'd be happy to clarify that.                                      8        commission draw a redistricting plan it would or would not be

         9     Q.    Right.                                                             9        nonpartisan, or anything like that. I'm just describing my

        10     A.    It's not literally just looking at the middle 99 or 95            10        own computer process.

        11          percent or whatever, and saying is the enacted plan within.        11   Q.   And that is one subset of nonpartisan plans the way you did

        12          That's certainly one thing that you can do.                        12        it, but it doesn't exhaust the universe of nonpartisan plans,

        13                  But when I'm talking about statistical certainty           13        right?

        14          what I'm specifically talking about are basic statistical          14   A.   Sure. Obviously I recognize it as possible for a human to go

        15          tests that we would do to characterize a statistical               15        out and draw a nonpartisan plan. And I'm not trying to

        16          distribution.                                                      16        somehow deny that that is a possible way to draw a

        17     Q.    Did you describe those statistical tests in your report?          17        nonpartisan plan.

        18     A.    I described the results of them by saying --                      18   Q.   For example, a plan that disagreed with your interpretation

        19     Q.    Okay. It would be helpful if you'd listen to my question.         19        to statutory criteria, but didn't consider partisanship,

        20          Did you describe those tests in your report?                       20        wouldn't be captured by your simulated plans, right?

        21     A.    I only described the results of tests.                            21   A.   Well to the extent that such a process might not be exactly

        22     Q.    Right.                                                            22        the same as what I programmed in the computer code, obviously

        23     A.    I didn't describe, say, the underlying methodological             23        those could very well end up with slightly different

        24          foundations of those basic statistical tests.                      24        districting plans.

        25     Q.    Okay. And would those differ in any way from the 95 percent       25   Q.   Sure.




                                                                           Page 155                                                                         Page 157
         1          confidence interval test? Would they tell you something more        1   A.    The point is obviously not that I am saying that this

         2          statistically?                                                      2        computer code is the exhaustive list of all possible ways, as

         3     A.   A moment ago when I told you I thought we were talking about        3        somehow the only way that anybody could ever produce a

         4          the same thing, then you asked another question and I               4        nonpartisan districting plan.

         5          realized you were actually talking about something a little         5   Q.    Okay. So then what is your statistical certainty analysis

         6          bit different than the sort of statistical tests that I'm           6        based on, whether it's the 95 percent confidence, other than

         7          referring to.                                                       7        a comparison of your simulated plans to the enacted plan?

         8                 I'm happy to go into in it in some detail here if            8   A.    Well it is actually just that, it's a comparison of a

         9          you feel that's responsive. But I'll let you tell me what to        9        simulated to the enacted plan.

        10          answer.                                                            10                 Are you asking me about the methodology or are you

        11     Q.    Well I'm trying to figure out exactly what you're                 11        just asking me about the fact that I'm comparing simulations

        12          statistically certain about and maybe we can come back to the      12        to the enacted plan?

        13          test, right?                                                       13   Q.    And that your levels of statistical certainty are based on

        14                 You're saying that your algorithm process was               14        comparison of the simulated plans to the enacted plan, which

        15          nonpartisan, right?                                                15        I think you just answered.

        16     A.   Yes.                                                               16   A.    It is. What I was trying to clarify a moment ago is that I

        17     Q.    Okay. And your algorithm process adhered to be statutory          17        don't think you had quite correctly described the statistical

        18          criteria as you interpreted them or as Plaintiffs' counsel         18        methodology by which I'm arriving at, say, the statement on

        19          told you to interpret them, right?                                 19        page 14 about 99.9 percent statistical certainty.

        20     A.   As I operationalized them.                                         20                 But I think you got it correct with respect to the

        21     Q.    All right. And you are you saying that that simulation is         21        fact that I'm obviously comparing simulated plans to the

        22          the only way you could do a nonpartisan redistricting plan         22        enacted plan.

        23          not designed to enhance Republican representation?                 23   Q.    Okay. Are you contending that the thousand simulations are a

        24     A.   No, I'm not testifying to that, I'm not opining on that. I'm       24        random sample of all nonpartisan plans?

        25          not, say, coming up with an opinion to say here is an              25   A.    I was not even interested in characterizing the whole




                                                                         Benchmark Reporting Agency
                                                                               612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6556 Filed 12/14/18 Page 42 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 158                                                                    Page 160
         1          universe of all possible nonpartisan plans, especially if         1        your simulated plans and the enacted plans, right?

         2          they're not drawn pursuant to the criteria that I am building     2   A.   Right. I'm comparing the partisanship of the enacted to the

         3          into my computer code.                                            3        simulated plans.

         4                 So that's not a question I would have been                 4   Q.   Okay. Did you look -- so let's go back, I guess, to page 40.

         5          interested in seeking to analyze.                                 5        This would be helpful.

         6     Q.    So you didn't use any of the methods that people could use to    6                 So again, we've been over this, the simulated maps

         7          figure out whether your thousand simulated plans are a            7        have 14 county breaks and the enacted plan according to you

         8          representative sample of all potential nonpartisan                8        has 17, right?

         9          redistricting configurations?                                     9   A.   Yes. I see that row here.

        10                 MR. YEAGER: Objection, assumes facts not in               10   Q.   Did you compare the number of county breaks or any of the

        11          evidence.                                                        11        other criteria in the enacted plan to the alternatives that

        12                 You may answer.                                           12        were proposed during the legislative process?

        13                 THE WITNESS: Okay. Compared to all possible               13   A.   You're referring to the plans that the legislature drew

        14          nonpartisan redistricting plans.                                 14        during the current decade's redistricting process, or

        15                 I don't know if your question is seeking to include       15        proposed?

        16          even plans that are not drawn with pursuit of the criteria       16   Q.   Either proposed by legislators or anybody else.

        17          that I programmed into my algorithm. Obviously I was only        17   A.   I'm not sure that I've ever had access to those maps or those

        18          trying to produce the sort of plans that followed the            18        files. So to my recollection, I've not analyzed that

        19          criteria as I've laid out in my computer code and as I've        19        question.

        20          described in my report.                                          20   Q.   So you don't know whether or not the number of county breaks

        21                 So I'm not interested in, for example, the broader        21        and all the other criteria equal or exceeded the proposed

        22          set -- the broader universe of plans that are not drawn in       22        alternatives that were available to the legislature at the

        23          pursuit of these criteria. It's just not something I             23        time?

        24          analyzed.                                                        24   A.   To my recollection, I don't believe I had the basis to answer

        25     BY MR. CARVIN:                                                        25        that question. I'm just -- I'm trying to remember as




                                                                         Page 159                                                                    Page 161
        1      Q.   Okay. And all of your plans have fewer county and municipal       1        accurately as I can.

        2           breaks then the enacted plan, right?                              2                 It may have been that -- it may have been that

        3      A.   Are we talking about the Congressional?                           3        Plaintiffs may have mentioned something very general about

        4      Q.   I'm actually -- you can look at them all, for the                 4        alternative plans that were proposed, but I certainly don't

        5           Congressional, Senate and House.                                  5        remember myself going and analyzing any such alternative

        6      A.   Okay. And you're asking about county breaks, right?               6        plans.

        7      Q.   Is it true that the enacted plan has more county breaks in        7   Q.    Okay. Have you analyzed -- assume with me that the map

        8           all three plans than in your range of simulated plans?            8        drawers for the enacted plan thought that their plan had the

        9      A.   I believe so, that's my recollection.                             9        fewest number of county breaks, relative to all alternatives.

        10     Q.   Are you contending that they subordinated county breaks in       10        And that your computer algorithm came up with a different

        11          order to achieve partisan end?                                   11        way, a better way to minimize county breaks. Would you think

        12     A.   I'm not really contending anything. I'm just reporting on my     12        that that in any way reflects on the intent underlying the

        13          findings and saying it seems clear from the findings that the    13        legislature's plan?

        14          enacted plan, for each of these three enacted plans was not      14                 MR. YEAGER: Objection, calls for speculation and

        15          drawn under a process like my computer simulation process,       15        incomplete hypothetical.

        16          that was in fact prioritizing the minimization of county         16                 You may answer.

        17          breaks. It's a statistical outlier in that nature.               17                 THE WITNESS: Okay. In general I'm not an expert

        18                I don't really read anything into it more than             18        on opining that sort of -- that sort of question because

        19          that, which is to say that it clearly was not trying to          19        obviously I don't have firsthand knowledge of what was on the

        20          prioritize -- prioritize the minimization of county breaks       20        legislator's mind. I can't really go further than to give

        21          because there is clearly a difference between that and the       21        you the general statistical conclusions that I've given you

        22          sort of computer-simulated plans that emerged.                   22        obviously in my report here.

        23     Q.   Okay. And I think you've clarified then that when you say        23                 I would probably -- at the very least I would need

        24          that the plan was driven by partisan intent, that inference      24        a lot more information.

        25          is based on the fact of the statistical difference between       25                 I think you posed it as compared to the other




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6557 Filed 12/14/18 Page 43 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 162                                                                      Page 164
         1          alternative plans that the legislature was considering, the      1        right?

         2          enacted plan had the fewest number of county breaks, and         2   A.   I'm not sure it was totally six years, but something in that

         3          obviously that's a big unknown there. What were the              3        rough -- obviously several years. I get your point.

         4          alternative plans? Was there just one alternative or were        4   Q.   Let me ask you a hypothetical. In an employment context, the

         5          there a hundred? And were those alternative plans drawn with     5        employer hires a white person. Five years later, a clearly

         6          an effort towards minimizing the number of county breaks?        6        objectively better-qualified black person applies for the

         7                   At a very minimum I'd need to know some answers to      7        job. Would you infer that the failure to select the

         8          those sorts of questions before I could really --                8        objectively better-qualified black person reflects racial

         9     BY MR. CARVIN:                                                        9        intent?

        10     Q.    So you're really not opining on the partisan intent behind     10   A.   I mean obviously it's just going to be beyond my expertise to

        11          these plans because you haven't examined these relevant         11        tell you anything about racial intent in employment.

        12          issues, right?                                                  12                 I understand your general point which is that that

        13     A.    Well that's not what I just said.                              13        second candidate was not available at the time of the

        14                   I am opining about the partisanship of the enacted     14        original hiring, I get where you're going.

        15          plan; but the basis, as I've said, the basis of my opining on   15                 But obviously I'm going to have to answer that it's

        16          it is simply comparing it to these computer-simulated plans.    16        beyond my expertise to tell you anything about racial intent

        17          Obviously I've not gotten into the heads of the legislators,    17        and employment.

        18          figured out what they were considering or any alternatives      18   Q.   Okay. So as far as you know your entire analysis of partisan

        19          they were considering.                                          19        intent is directly analogous to somebody arguing racial

        20     Q.    So you're not opining on their intent, you're simply opining   20        intent based on not selecting a better-qualified black

        21          on the results as compared to your simulated plans, right?      21        applicant who applied five years after the decision was made?

        22     A.    Well if you mean intent as in have firsthand knowledge of      22                  MR. YEAGER: Objection, misstates the testimony.

        23          what was in their minds, certainly I'm not.                     23                  You may answer.

        24                   I am opining to their partisan intent insofar as       24   BY MR. CARVIN:

        25          I'm able to say this is the sort of enacted plan -- this        25   Q.   You're not trying to distinguish my hypothetical from the




                                                                        Page 163                                                                      Page 165
         1          enacted plan is the sort of plan that has a partisanship that    1        analysis used in your report, right?

         2          could not be explained or could not have reasonably been         2                  MR. YEAGER: Same objection.

         3          expected to emerge from this sort of simulated districting       3                  You may answer.

         4          process that prioritizes these things.                           4                  THE WITNESS: I'm not agreeing with that at all,

         5                   That's the basis of me saying it seems like there       5        obviously. I simply said that I understand what you're

         6          was some kind of partisanship here.                              6        trying to say with that analogy.

         7     Q.   Right.                                                           7                  I certainly didn't opine at all, and I'm not -- I'm

         8     A.   So I mean whether you want to call that partisan intent or       8        not opining that I think your analogy is completely the same

         9          not --                                                           9        or really --

        10     Q.   That's your phrase.                                             10   BY MR. CARVIN:

        11     A.   Sure. I mean I call it partisan intent because I'm              11   Q.    Well you are.

        12          comparing --                                                    12                  MR. YEAGER: Let him finish.

        13     Q.   Right.                                                          13   BY MR. CARVIN:

        14     A.   -- the sort of enacted plan that emerges from another process   14   Q.    Okay.

        15          that I am designing to be ignorant of partisanship.             15   A.    All I really meant to say was that obviously I'm not agreeing

        16     Q.   Right.                                                          16        with your statement that those two are perfectly analogous.

        17     A.   So I call it partisan intent.                                   17   Q.    Let me make it more general. You are opining on the partisan

        18                   I sort of understand that you're sort of meaning       18        intent of the enacted plan; when you're analyzing intent,

        19          something a little bit different when you're asking me about    19        partisan, racial or any others, the only relevant comparison

        20          legislators considering alternative plans. And to the extent    20        is between the alternatives available to the decisionmaker at

        21          that that's a different concept, obviously I'm telling you      21        the time, right?

        22          that I have no firsthand knowledge of anything the              22   A.    No. I mean obviously that's not the way I'm analyzing

        23          legislature -- the legislature was considering.                 23        partisanship here.

        24     Q.   And your algorithm in all these plans were developed, what,     24   Q.    I know. Can you give me an example of where you're trying to

        25          six, seven years after they had already voted on the plan,      25        discern intent, you use an example that was not available to




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6558 Filed 12/14/18 Page 44 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 166                                                                  Page 168
        1           the decisionmaker to infer a negative intent? We always          1        drivers employed by Fed Ex in New York City has roughly the

        2           analyze it in terms of the alternatives reasonably available     2        same number of packages to deliver, roughly the same miles

        3           to the decisionmaker at the time the decision was made, don't    3        that they have to drive, something like that.

        4           we?                                                              4              I mean obviously I'm not characterizing it exactly

        5      A.   I'm not qualified to answer that question.                       5        in a precise way, but you get the idea.

        6      Q.   Okay. So if that is true, then whatever evidence is produced     6              So Fed Ex has to draw delivery zone maps. How do

        7           by your plans that were created five years later, doesn't        7        they do that? They wouldn't just have a human go in and draw

        8           shed any light on intent, correct?                               8        what looks to be a good idea. They actually really, really

        9                   MR. YEAGER: Objection, incomplete hypothetical,          9        try to optimize those maps to try to save on things like fuel

        10          misstates the record.                                           10        efficiency, reduce the number of say left-hand turns that

        11                  You can answer.                                         11        drivers have to make throughout the day, all kinds of

        12                  THE WITNESS: I'm obviously not agreeing with that.      12        logistical things. Make it so that the driver can park

        13     BY MR. CARVIN:                                                       13        safely while they're delivering packages, that sort of

        14     Q.   But you're not disagreeing, are you?                            14        considerations.

        15     A.   Well my answer to your previous question was that I'm just      15              And what a programmer in that kind of context is

        16          not qualified to give you an analogy in another context         16        trying to do is optimize a map by building in criteria.

        17          outside of my academic work, or my academic expertise here      17        There is probably not one perfect map, but certainly with

        18          with how I evaluate enacted and simulated districting plans.    18        those criteria, some maps are definitely better than others

        19                  You asked me if I could give you an analogy, I said     19        at achieving those criteria.

        20          I'm not qualified to do that. But I'm not really concluding     20              So that's the general idea. I mean that's just one

        21          or giving an opinion drawing from that in any other way.        21        random example of an industry application that's probably

        22     Q.   Your methodology in creating these simulated plans, is this     22        pretty widely used.

        23          something you -- well how would you characterize the            23   Q.   Outside of your algorithms for redistricting, have you ever

        24          methodology, I guess? What are you trying to accomplish         24        taught or written about this optimization method?

        25          here? Is there any commercial or other analogs to what          25   A.   Have I ever taught or written about it? Sure. I write about




                                                                        Page 167                                                                  Page 169
        1           you're doing?                                                    1        it quite a bit in my academic work.

        2      A.   Are there commercial analogs to redistricting algorithms?        2   Q.    Outside of the redistricting context?

        3           That was the question, right?                                    3   A.    Well my academic work is outside of the redistricting

        4      Q.   Yes.                                                             4        context. The point is --

        5      A.   There is nothing quite literally the same, but the general       5   Q.    I know you wrote three articles that talk about the kind of

        6           principle of drawing geographic boundaries using a computer      6        analysis --

        7           algorithm is certainly, I think, pretty widespread. It's         7   A.    Or you're asking --

        8           commonly used in the commercial world.                           8   Q.    I'm saying more generally in terms -- go ahead.

        9                   I could probably give you a couple of very rough         9   A.    I think you're trying to ask if I use algorithms that

        10          examples off the top of my head if you'd like.                  10        optimize something, but not redistricting.

        11     Q.   Sure.                                                           11   Q.    Right.

        12     A.   I'll give some very general examples.                           12   A.    Not redistricting criteria.

        13                  Imagine if you are Fed Ex and you want to develop       13               No. I mean it's my academic -- it's really one of

        14          -- or UPS, really any shipping company, and you want to         14        my core academic areas. I specialize in writing about

        15          develop delivery zones. You deliver packages in, say, New       15        legislative districting, political geography. So this is

        16          York City. And obviously you're not going to have just one      16        basically what I focus on.

        17          driver working for you in New York City, you're going to have   17   Q.    But the optimization method itself is not something in,

        18          hundreds of drivers. You have to develop delivery zones.        18        anything that you've taught or opined on the correct way to

        19          You have to draw, in other words, maps that optimize on         19        create samples, create random sort of samples?

        20          something.                                                      20   A.    That is what I write about in my redistricting papers. And I

        21                  Now obviously those optimization criteria are not       21        think you're asking do I do any of that same sort of stuff in

        22          the sort of redistricting criteria that we've been talking      22        any area of study outside of redistricting. I think that was

        23          about here today. Those optimization criteria are probably      23        your question.

        24          something like what sort of delivery zones would allocate       24               And again, the answer is no. I primarily write --

        25          drivers in the most efficient way so that each of the hundred   25        these days I primarily write about legislative districts and




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6559 Filed 12/14/18 Page 45 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 170                                                                     Page 172
         1          about political geography.                                       1         analyses are of the elections that have already occurred. My

         2     Q.   And you've never been hired as a consultant outside of this      2         question is are you inferring from what has occurred in the

         3          context on optimization methods more generally?                  3         past any predictions or statements to a reasonable degree of

         4     A.   On optimization methods?                                         4         professional certainty about what will occur in the 2018

         5     Q.   The kind of thing you described with the Fed Ex, for example.    5         elections under these redistricting plans?

         6     A.   Oh, yeah, I'm not a consultant for Fed Ex or any entity like     6                 MR. YEAGER: Asked and answered.

         7          that.                                                            7                 You may answer.

         8     Q.   Okay.                                                            8                 THE WITNESS: Like I said, all I'm doing is

         9     A.   If I were, I probably couldn't have given you that example.      9         characterizing the general partisan performance of those

        10     Q.   Right. So you've presented a number of analyses in your         10         districts. That characterization is generally going to be

        11          report here of districts, particularly in the past elections,   11         valid as -- if the districting plan continues to be in place.

        12          right? The 2006 through 2010 statewide elections, and the       12   BY MR. CARVIN:

        13          2012 through 2016 elections.                                    13   Q.     So you are -- what do you mean by likely to be valid? You're

        14                   My question is are you doing any analysis or making    14         saying that the numbers produced in 2018 will be very similar

        15          any forecasts about results that will reasonably occur in       15         to, identical to the numbers in your report?

        16          2018 or 2020 relative to the three offices at issue in this     16                 MR. YEAGER: Asked and answered.

        17          case?                                                           17                 You may answer.

        18     A.   I did not make any forecasts regarding specifically what I      18                 THE WITNESS: No. I certainly am not predicting

        19          expect to happen in 2018 or 2020, beyond generally just         19         that because -- I'll just throw out a random example. I

        20          analyzing the enacted districts.                                20         calculated that in the enacted Congressional plan, using

        21     Q.   Right. But you're not making any predictions in terms of the    21         recent past statewide election results, you can see that nine

        22          number of Republican congressman, Republican state              22         districts favor Republicans and five favor Democrats. It's

        23          legislators that are going to be elected in 2018?               23         not saying that I'm specifically guarantying or predicting

        24     A.   Not beyond just generally analyzing the partisan of the         24         that there will be exactly nine districts going for

        25          districts. So I think I'm generally not trying to say, for      25         Republicans in 2018.



                                                                         Page 171                                                                     Page 173
         1          example, that somehow I think that in November 2018, the        1                It's a general characterization of the partisanship

         2          Republican party will win three more House seats than it has    2         of that districting plan which, if that districting plan is

         3          in the previous election, nothing like that where I'm making    3         still in place in November 2018, then it's still an accurate

         4          a new prediction relative to past partisan performance,         4         characterization of that districting plan for the purpose of

         5          nothing specific to 2018.                                       5         2018, as it was for 2016, as it was for all earlier years.

         6     Q.   But even generally, you're not making any prediction about      6                It's just a characterization. I'm not saying, for

         7          whether or not Democrats will achieve at least proportional     7         example, that I think there is going to be a two percent

         8          representation in the Congressional delegation, Senate          8         Republican tide in 2018 relative to 2016. That would be I

         9          delegation and House delegation in 2018 or 2020, right?         9         think what an election specific prediction does.

        10     A.   Okay. That's a little bit of a different question. I            10   BY MR. CARVIN:

        11          definitely am not analyzing whether either party will achieve   11   Q.   I don't want to focus on the word specific. Are you opining

        12          proportional representation in any election really.             12        on the likelihood of electing seven Democrats in the

        13     Q.   All right. And you're not making any predictions about          13        Congressional delegation in 2018 based on all the numbers in

        14          whether Democrats will achieve any level of representation in   14        your report?

        15          the 2018 or 2020 elections with respect to the three offices    15   A.   Only insofar as in general, what I am opining on is that, for

        16          at issue?                                                       16        example, the enacted Congressional plan is a nine-five plan,

        17     A.   Again, only insofar as I've generally analyzed and reported     17        meaning that what my opinion is is that the long-run average

        18          on the partisanship of the enacted districting plans.           18        is going to be, over any number of elections, is going to be

        19     Q.   Right.                                                          19        that an expectation that the Republicans will win nine

        20     A.   So I've generally characterized the partisanship of those       20        districts out of 14 in the Congressional plan.

        21          plans and obviously that is a characterization that could       21               Now I'm not characterizing that as a 2018 specific

        22          apply in an election like 2018 or 2020. But it's not a          22        prediction, but obviously you can see how that prediction

        23          characterization that is specific to 2018, as opposed to        23        could cover the 2018 election year. I just want to make that

        24          2016, as opposed to 2014.                                       24        distinction.

        25     Q.   Well all your other things are backward looking, all the        25   Q.   I'll ask you again. What percentage likelihood is there of




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6560 Filed 12/14/18 Page 46 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 174                                                                      Page 176
         1          electing seven Democrats in 2018 or 2020 based on your             1        results through a uniform swing analysis. Do I have that

         2          analysis in this report? Are you opining on that?                  2        straight?

         3                   MR. YEAGER: Asked and answered.                           3   A.   Yes.

         4                   You can answer.                                           4   Q.   And your uniform swing analysis was based on actual

         5                   THE WITNESS: I'm not arriving at a prediction to          5        Congressional elections or House elections or Senate

         6          say there is X percent probability that the Republicans will       6        elections that occurred in the last six years, right?

         7          win seven, Y percent probability that the Republicans will         7   A.   In '12, '14 and '16, yes, so I guess that's -- well I get

         8          win eight, nothing like that.                                      8        what you're saying.

         9                   As I said, I'm characterizing the partisanship            9   Q.   You didn't base your uniform swing analysis on the numbers

        10          which I take to mean -- to say that in the long-run               10        produced by your collection of statewide races from 2006 to

        11          expectations Republicans are going to win in the enacted          11        2010 and 2012 to 2016, right? You based it on the real world

        12          Congressional plan nine seats and Democrats will win five.        12        endogenous elections?

        13     BY MR. CARVIN:                                                         13   A.   I did not apply uniform swing to the statewide election

        14     Q.    The long-run expectation in this case is the 2020 elections,     14        measure.

        15          you understand that, right?                                       15   Q.   Right. You applied it to real world endogenous elections,

        16     A.    Well I'm trying to analyze really all elections for a number     16        right?

        17          of years.                                                         17   A.   I'll just state the real world legislative elections. I'm

        18                   And I understand that some of those are in the           18        not going to guess what you mean by the term endogenous, but

        19          past, and I appreciate your making this distinction that we       19        I think we're obviously, we're talking about the actual

        20          only have 2018 and 2020 ahead of us.                              20        legislative elections that actually occurred in '12, '14 and

        21     Q.    Okay. But you don't think that this litigation is going to       21        '16.

        22          affect the 2018 elections, do you?                                22   Q.   Okay. Just to be clear and maybe save some time, when I say

        23     A.    That's completely outside of my expertise.                       23        endogenous I mean elections for the office at issue as

        24     Q.    Do you have a calendar? You don't really --                      24        opposed to exogenous elections for governor, etcetera.

        25     A.    All right. I'll grant you that we're pretty darn close to        25   A.   Sure, I got you.




                                                                          Page 175                                                                      Page 177
         1          November. I'll go out of my way to agree with you on that.         1   Q.    All right. And why did you do that?

         2     Q.   All right. So all we're talking about 2020, that's the only        2   A.    Why did I analyze the uniform swing here with respect to the

         3          significance here.                                                 3        so-called endogenous elections?

         4                  I'll ask you again, do you have any general                4   Q.    Right.

         5          analysis of the likelihood of electing seven Democrats under       5   A.    Well I wanted to analyze the partisan durability of the

         6          the enacted plan in 2020?                                          6        various enacted plans that I was analyzing.

         7     A.   Same answer as before. What my numbers are saying is that in       7   Q.    But when you were comparing the partisan results of the

         8          general we expect the enacted Congressional plan, as an            8        enacted plan through 2016, you didn't use the real world

         9          example, to be a nine-five plan. That's a general                  9        endogenous election results, you used this collection of

        10          expectation, and sure, you can apply it to the 2020. And          10        statewide races from 2006 -- 2012 through 2016?

        11          that's how I intend for it to be used.                            11   A.    Correct. And obviously '06 to 2010 as well.

        12                  Obviously, as I said before, I'm not specifically         12   Q.    Right. Why would you use a different set of elections to

        13          giving you a predicted probability that the Republicans would     13        analyze the durability of a partisan gerrymander going

        14          win seven as opposed to six as opposed to eight, nothing like     14        forward, than from whether, analyzing whether or not it was a

        15          that.                                                             15        partisan gerrymander through 2016?

        16     Q.   And you're not going to give me a predicted probability that      16   A.    Well it's two different questions. So I'll speak to the

        17          Republicans are going to win nine, right?                         17        durability here and I'm happy to go back to the simulation

        18     A.   I'm not giving you a predicted probability. All I'm telling       18        analysis.

        19          you is that in general there are nine Republican districts.       19                 But it's two different questions here. What we're

        20     Q.   As you defined it. Okay.                                          20        asking when I'm trying to analyze partisan durability is to

        21                  Let me ask you about how you do define them. If           21        say, let's suppose you applied a shock, an exogenous shock.

        22          you could turn to page 52 of your report, please?                 22        What sort of swing would it take to, say for example, flip

        23     A.   Okay.                                                             23        around the partisan control or even out the partisan control.

        24     Q.   And essentially what you're describing on these pages is you      24                 It's just a completely different kind of question

        25          analyzed the durability of the enacted plan's partisan            25        based on actual partisan elections here in the recent past.




                                                                        Benchmark Reporting Agency
                                                                              612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6561 Filed 12/14/18 Page 47 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 178                                                                       Page 180
        1                  I'm not -- with what I'm doing here, I'm not just          1    A.   No, I wouldn't necessarily say so. Again, it's going to be

        2           trying to characterize -- characterize, say, the enacted          2         context dependent. And there are some various reasons for

        3           plans in terms of their overall partisanship so that I can        3         that and I'm happy to start listing out some of those

        4           directly compare it to the simulated plans. When I'm looking      4         reasons.

        5           at durability here I'm not doing a direct comparison to the       5                  But as a general principle, there is no one

        6           simulated plans.                                                  6         election that is always going to be the perfect measure. And

        7                  So we don't need to get out of the, out of the             7         in general the reason I use statewide elections when I'm

        8           realm of the individual districts and come up with a measure      8         measuring the partisanship of enacted plans and along with

        9           of partisanship that can apply to alternative districts.          9         the simulated plans, is because using more elections is more

        10          That's off the table here.                                        10        helpful, more stable and gives us a more accurate indicator

        11                 What I'm doing with durability is nothing but              11        of the long-run partisanship of a district.

        12          looking at the actual districting plans. So I'm able to use       12   Q.    What about -- I'm sorry.

        13          the so-called endogenous elections because I don't have this      13   A.   But to get back to using the endogenous elections, it could

        14          sort of issue of trying to come up with an apples-to-apples       14        be. But it might not be. It's really context dependent.

        15          comparison to simulated districting plans.                        15                 It could be that the endogenous elections are

        16     Q.   Right.                                                            16        really skewed by, say, biases that were present because of

        17     A.   So it's just two completely different sorts of analyses.          17        the incumbents that were already in place elected from the

        18     Q.   But if you were, wholly apart from the simulated plans,           18        previous decade's plans. Those things could skew the mere

        19          trying to assess the partisan results of the enacted plan,        19        use of endogenous elections in evaluating the current

        20          you would use endogenous elections. The reason you're using       20        decade's plan.

        21          exogenous elections is because you need to compare the plan       21                 The point is just that nothing is perfect, and it's

        22          to these thousand simulated plans. Do I have that right?          22        context dependent.

        23     A.   I will agree to qualify that's one of the reasons. There are      23   Q.    What is a better predictor of the results -- the results in

        24          other reasons as well, but that is certainly one of the           24        the Congressional elections of 2018 and 2020, the results in

        25          reasons.                                                          25        the Congressional races for 2012 through 2016, or exogenous




                                                                        Page 179                                                                       Page 181
         1     Q.     Okay. If you were just trying to figure out the partisan        1         elections for other offices during that time period?

         2           effect of a redistricting plan, which is better, endogenous      2    A.   Which is better for the purpose of predicting 2018 to 2020

         3           or exogenous elections?                                          3         results? It really depends. It could be the case that

         4                     THE WITNESS: If I could ask you to read that back.     4         endogenous elections are a more accurate predictor, but

         5                        (Record read: Q. If you were just trying to         5         that's not necessarily the case.

         6               figure out the partisan effect of a redistricting plan,      6                  It's context dependent because using endogenous

         7               which is better, endogenous or exogenous elections?)         7         elections brings in inevitably a large number of factors that

         8                     THE WITNESS: The answer is it will depend on what      8         are not necessarily always going to be present in those same

         9           you mean by partisan effect.                                     9         districts.

        10                     What I'm trying to answer, which obviously I do in     10                 So if there are drastic shifts in say a partisan

        11           my report, is what is the partisan difference --                 11        tide that was present in 2016 that's not present in 2018,

        12     BY MR. CARVIN:                                                         12        that could affect things. If there were campaign finance

        13     Q.     Right.                                                          13        differences, if there were incumbency differences, all those

        14     A.     -- between an enacted plan --                                   14        factors could mean that using statewide elections is actually

        15     Q.     I apologize for interrupting, I really do, but I want to        15        a better predictor.

        16           clarify my prior question.                                       16   Q.    Have you ever written an article on what is a better

        17     A.     Okay.                                                           17        predictor for the last -- for future elections, the results

        18     Q.     You're making a very helpful distinction between the partisan   18        in prior endogenous elections in the same districts or

        19           difference between an enacted plan and the simulated plans.      19        exogenous results?

        20                     Now I'm asking you to say you're not examining that    20   A.   Let me make sure I understand the question. Have I ever

        21           question, the partisan differences, you're just simply trying    21        written an article in which I'm specifically comparing

        22           to figure out the partisan effect of the enacted plan in and     22        statewide elections versus endogenous elections?

        23           of itself.                                                       23   Q.    Sure.

        24                     In that circumstance, endogenous elections are more    24   A.   That's the question?

        25           probative than exogenous elections, is that right?               25   Q.    Yes.




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6562 Filed 12/14/18 Page 48 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 182                                                                      Page 184
        1      A.   Let me think. I can't recall an article where that was the       1        candidates and campaign efforts, or campaign finances, and

        2           specific focus of the article was to compare these two           2        incumbency advantage. Those are the kinds of factors that

        3           methods and to say one is better in these cases or the other     3        affect election outcomes in the real world, right?

        4           is better.                                                       4   A.   Yes, that's what I said here.

        5      Q.   Can you cite me an article that contends that exogenous          5   Q.   And your analysis of the statewide election doesn't pay any

        6           elections are better predictors of future results in those       6        attention to those real world factors that affect elections

        7           offices than exogenous elections?                                7        in the real world, right?

        8      A.   Can I cite any academic article that has tried to show using     8   A.   No. That's not true at all. Obviously these factors, at

        9           exogenous elections is superior?                                 9        least some of these factors, are present in any set of

        10     Q.   Yes.                                                            10        statewide election results, or at least they can be present.

        11     A.   I'm going to try off the top of my head. I'm generally aware    11   Q.   All right. Let's take them one at a time. You're saying

        12          that that's been the subject of some study in the literature,   12        that incumbency advantage is factored into the results for

        13          and there is a paper by Simon Jackman, and I believe two        13        the university and board of trustees in the districts you're

        14          co-authors that gets at that question. And they settle upon     14        analyzing?

        15          using some kind of statewide election. I believe they settle    15   A.   I'm not specifically saying that about the university board

        16          upon using something like a presidential election based         16        elections.

        17          method of predicting Congressional election outcomes.           17   Q.   All right. Any of the statewide elections don't factor in

        18                 And I think it's limited to just Congressional, not      18        the House, Senate or Congressional incumbent in their

        19          state legislative predictions.                                  19        election results?

        20                 It was Jackman and two other authors, I can't            20   A.   Oh, okay, I get what you're going. You're going to something

        21          remember off the top of my head right now. I think one of       21        a little bit different than what I was thinking about.

        22          them was Josh Clinton, but I'm kind of blanking on who the      22               So all I really meant with my previous statement

        23          last one was.                                                   23        there was that as a very obvious matter, in a race for the

        24                 So I'm generally aware of that kind of literature.       24        U.S. Senate or the state governor, the incumbency of the

        25     Q.   Okay. If you could turn to page six of your report?             25        current officeholder of that office, obviously can be a




                                                                         Page 183                                                                      Page 185
         1     A.    What page?                                                      1        factor. And I'm just admitting that, sure, some of these

         2     Q.    Six. I'd like to direct your attention to the first --          2        factors are present too in statewide elections.

         3          second full sentence. You say, statewide elections are thus      3               I obviously didn't mean to imply that what you were

         4          a better basis for comparison than the results of legislative    4        kind of getting at which is that somehow the State Senator

         5          elections such as U.S. House and state legislative elections,    5        being an incumbent from State Senate -- State Senate District

         6          because the particular outcome of any legislative election       6        number five would affect the Michigan gubernatorial race, or

         7          may deviate from the long-term partisan voting trends of the     7        how much it would affect.

         8          constituency, due to factors idiosyncratic to the legislative    8               Obviously what I'm talking about is the incumbency

         9          district as currently constructed. Right?                        9        of the officeholder in those statewide elections.

        10                 So you think that the outcome of legislative             10   Q.   Right.

        11          elections at issue in this litigation may deviate from the      11   A.   And obviously I'm saying that things like campaign finance

        12          long-term partisan voting trends that are reflected in the      12        can certainly affect statewide elections.

        13          statewide elections, correct?                                   13   Q.   Yes, I know. But when you're analyzing legislative elections

        14     A.    Like I said earlier, that's always a factor. Or there are      14        on the basis of statewide elections, you will not look at

        15          always many such factors when we're looking at legislative      15        either the incumbent in the district, how well financed he is

        16          election races.                                                 16        or the quality of his challenger, none of that will be

        17                 And just as a very general principle, like I'm           17        factored in? All of those factors will be factored in if you

        18          stating here, when we look at a large number of statewide       18        looked at prior elections for the office in the real world

        19          elections, and very often there is more than one statewide      19        district, right?

        20          election in a particular election year, we get greater          20   A.   And just to clarify, you're now going back to my statewide

        21          stability in our understanding of the partisanship of a         21        measure analysis of the enacted and the simulated plans --

        22          particular district.                                            22   Q.   Correct.

        23     Q.    Right. And you list legislative specific factors that affect   23   A.   -- when you're asking that. Okay. I get where you're going

        24          outcomes in the real world, right? The presence or absence      24        now. Obviously I acknowledge that's true.

        25          of a quality challenger, anomalous differences between the      25               All I'm doing here is adding up the number of




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6563 Filed 12/14/18 Page 49 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 186                                                                    Page 188
         1          Republican and Democratic votes in those statewide elections.    1                 In general they're both indicative of the

         2          I'm not, say, adding a two point boost for a really good         2        underlying partisanship of the districts.

         3          campaign fundraiser or something like that.                      3   Q.    But you haven't made any analysis or determination as to

         4     Q.   Nor are you looking at the elections in those districts which    4        which of the two sets is more probative of the partisan

         5          included factors such as incumbency, campaign finance and the    5        constituency of the plan?

         6          like?                                                            6   A.    No. Other than to generally see that they are both pretty

         7     A.   I simply just measured the partisanship with respect to those    7        highly correlated with the overall partisan performance of

         8          statewide elections.                                             8        the districts during this decade.

         9     Q.   Okay. In North Carolina, in addition to the analysis based       9                 I didn't, say, calculate whether one produced a

        10          on statewide races, you analyzed the simulated plans based on   10        slightly higher correlation than the other, other than to

        11          vote shares generated by a regression model that controlled     11        generally figure out that they were in fact -- they seemed to

        12          for incumbency and turnout, did you not?                        12        be strongly correlated.

        13     A.   Yes, that's correct.                                            13   Q.    Okay. You say that using recent past statewide elections has

        14     Q.   And incumbency and turnout will effect elections in the real    14        been an extremely accurate predictor of actual legislative

        15          world?                                                          15        outcomes in the enacted plan. Correct?

        16     A.   Well I can characterize my findings in North Carolina, which    16   A.    Maybe you could just help orient me.

        17          was that obviously I produced a regression model --             17   Q.    I'm sorry, the second paragraph. I find that overall, using

        18     Q.   I'm not asking about that.                                      18        past statewide elections has been an extremely accurate

        19     A.   Okay.                                                           19        predictor of actual legislative election outcomes in the

        20     Q.   I'm asking, does incumbency affect elections in the real        20        enacted plan's districts?

        21          world?                                                          21   A.    Yes, I see that sentence.

        22     A.   Okay. You're just asking as a very general question.            22   Q.    Okay. And then you go on and you say that it's been accurate

        23     Q.   Yes.                                                            23        in Congress because the statewide elections predict nine

        24     A.   And my answer is in general we know it does, obviously there    24        Republican seats, and that's what happened in the real world.

        25          is variation in when it does. But in general.                   25        Right?



                                                                        Page 187                                                                    Page 189
         1     Q.    And turnout affects elections in the real world?                1                 So you got the number -- the statewide elections

         2     A.    Does incumbency affect turnout?                                 2        predict the number of Republican seats in the Congressional

         3     Q.    No, does turnout affect election results?                       3        elections, right?

         4     A.    Oh, sure. I mean obviously the relative turn out of             4                 MR. YEAGER: Objection, incompletely states the

         5          Democrats and Republicans in any particular election is          5        document.

         6          obviously going to have influence on who wins.                   6                 You may answer.

         7     Q.    And you didn't do any similar analysis in this case like you    7                 THE WITNESS: What I'm reporting here is that there

         8          did in North Carolina, is that true?                             8        are nine districts that, using the statewide elections, are

         9     A.    Oh, that's not true at all. I mean if you'd like to ask me      9        favoring Republicans over Democrats in both the 2006 and

        10          about something specific --                                     10        2010, as well as the '12 to '16 statewide elections. And I

        11     Q.    Maybe I misunderstood. You did --                              11        can see that obviously those nine districts are the same ones

        12     A.    I think you were trying to ask specifically about the          12        that have been electing Republicans.

        13          regression model.                                               13   BY MR. CARVIN:

        14     Q.    Yes, did you do a regression model like the one I described    14   Q.   And you would count a Republican district as anything that's

        15          in North Carolina in this case?                                 15        a 50.1 percent district under the statewide, correct?

        16     A.    I got you. And the answer to that question is here I did not   16   A.   That's correct. I'm simply characterizing them as having

        17          do that sort of regression model, I just counted on the         17        more Republican votes or more Democratic votes as a share of

        18          statewide election votes.                                       18        the total summed up aggregated two-party votes across all

        19     Q.    Okay. And then if you turn to page ten of your report?         19        those statewide elections.

        20           Well, you breakdown these components into 2012 -- 2002 to      20   Q.   So you would equate a 51 percent Republican district as a

        21          2016, and 2006 to 2010, right? You present them both ways?      21        Republican district, as well as a 65 percent Republican

        22     A.    2006 to 2010 then '12 to '16.                                  22        district?

        23     Q.    Yes. And which is more probative of those two, if either?      23   A.   I wasn't really equating them other than saying I'm

        24     A.    That's not a question that I directly tried to pit one         24        characterizing them as Republicans.

        25          against the other, and tried to adjudicate between the two.     25   Q.   Right.




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6564 Filed 12/14/18 Page 50 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 190                                                                 Page 192
        1      A.   So I guess you could say they were given characterizations       1         see if over the course of a decade every single State House

        2           that were the same.                                              2         race produced exactly 61 or 55 districts favoring Republicans

        3      Q.   What I'm trying to figure out is did you ever look at how        3         with never a deviation. One would start to probably question

        4           close the real world percentages were to the statewide           4         the legitimacy of election results if they were that

        5           percentages in the individual districts?                         5         predictable.

        6      A.   Okay. I see, you're asking if I ever took the difference         6                 But the point is that we expect in general to have

        7           between the results in the endogenous election, and the          7         around 61 out of 110 districts favoring Republicans. And

        8           aggregated partisan vote share in the exogenous statewide        8         from the '12, '14 and '16 results that's basically what we

        9           elections.                                                       9         see. They're all clustered right around 61 out of 110.

        10                To my recollection, I can't specifically remember          10   Q.   So you don't expect -- or you do expect to be off by say two

        11          doing that here in this report. I certainly don't recall         11        seats based on your statewide analysis in terms of predicting

        12          reporting such numbers here in this report.                      12        election results?

        13                It's something I've generally studied as a                 13   A.   I wouldn't say it's in general we expect to be wrong by

        14          political scientist in my academic work.                         14        exactly two seats.

        15     Q.   But you didn't do it here?                                       15   Q.   In other words, it wouldn't surprise you?

        16     A.   I don't recall specifically reporting it here.                   16   A.   Well, it depends. In general we obviously know that

        17     Q.   It's not in your report?                                         17        statewide legislative election results ebb and flow along

        18     A.   I don't recall it being in my report.                            18        with whatever partisan tides are going on at the time.

        19     Q.   Okay. And even with respect to whether or not the same           19                So if in 2016 the Republicans have an especially

        20          results occur in terms of whether a seat is Republican or        20        good year, we expect that number to be a little bit above 61.

        21          Democratic, with respect to the House, if you'll go to the       21        In 2012 when you've got President Obama on the ballots and

        22          last paragraph, you predict in your amalgam of races that the    22        the Democrats have a relatively good year, we expect that

        23          State House elections would be 61 Republicans, right?            23        number to be a little bit below 61. In an even year you

        24     A.   I'm basically just counting up and reporting that, yeah, it's    24        might expect it to be closer to the expectation.

        25          61 districts that have more Republican than Democratic votes     25                But the point is that we expect there to be some




                                                                         Page 191                                                                 Page 193
         1          during the '6 to '10 and the '12 to '16 elections.                1        kind of fluctuation naturally because obviously partisan

         2     Q.    And that's under both the 2006 to 2010 elections and the 2012    2        tides, and obviously other idiosyncratic factors are

         3          to 2016 elections, right?                                         3        something that's a constant in these sort of elections.

         4     A.    I see that right there, yes.                                     4   Q.    What would you expect in 2018 in the Congressional elections?

         5     Q.    And in the real world there has never been 61 Republicans in     5   A.    Oh, I'm not the sort of forecaster --

         6          the House in 2012, 2014 and 2016?                                 6   Q.    But you're a political scientist --

         7     A.    I can see here in the next sentence that it's basically right    7   A.    But I'm not --

         8          around 61, it's 59, 63 and 63. In other words all clustered       8                 MR. YEAGER: Wait, wait. We're going to have

         9          right around 61.                                                  9        questions, and we're going to have answers.

        10     Q.    Right.                                                          10                 Professor, let's wait until he asks a question.

        11     A.    Obviously never exactly 61, not one more or one less.           11                 Please ask a question.

        12     Q.    And every year you were off by at least two seats when you      12                 THE WITNESS: I get --

        13          compared the statewide election results that you came up with    13                 MR. YEAGER: Wait until he asks a question.

        14          and the real world elections for the House, right?               14                 THE WITNESS: Okay.

        15     A.    Yeah. I guess you could say 59 is two below and then 63 is      15                 MR. YEAGER: Is there a question on the table?

        16          two above.                                                       16   BY MR. CARVIN:

        17     Q.    And you consider that an extremely accurate predictor, being    17   Q.    Historically how does the president's party do in the

        18          within two House seats? You think that's an extremely            18        following off-year elections in Congress, better or worse

        19          accurate predictor?                                              19        than prior elections?

        20     A.    Well in general when we're predicting, say, state legislative   20   A.    If I could ask, in the following off-year?

        21          districts, from my experience having used similar sorts of       21   Q.    Yes.

        22          statewide elections in other states to predict legislative       22   A.    Oh, in the second year of the president's term?

        23          elections, this sort of accuracy is about what we expect.        23   Q.    Yes.

        24                 I mean obviously the point is that not every              24   A.    I'm going to start by qualifying this is not the sort of

        25          single -- we would never expect -- it would be shocking to       25        thing I study. I don't study political election history, I




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6565 Filed 12/14/18 Page 51 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                   Page 194                                                                          Page 196
         1          don't study historical election results.                         1   BY MR. CARVIN:

         2                It is sometimes certainly the case that the                2   Q.    Again, I think we left off when we were at page ten of your

         3          president, that the president's party doesn't do as well in      3        report.

         4          the second term -- I'm sorry, in the second year of the          4   A.    Okay.

         5          president's first term. But that's not always an absolute.       5   Q.    And under both your 2006 to 2010 and your 2012 to 2016

         6          That's a very, very general pattern with lots of exceptions.     6        statewide elections, you assessed that there would be 24 of

         7                And more broadly the point is that I'm not an              7        the 38 districts would have more Republican votes, correct?

         8          expert in election forecasting. I'm not the sort of              8   A.    I see that there, yep.

         9          political scientist who tells you that I think that Trump's      9   Q.    And then in the real world, the Republicans won 27 seats?

        10          approval rating is going to translate to a particular           10   A.    Correct.

        11          performance by Republican or Democratic candidates this         11   Q.    So again, your analysis based on the statewide elections was

        12          November. That's just not the sort of expertise I have or       12        off by three votes in a, what, 38-seat body, right?

        13          do.                                                             13   A.    From the math there, that's the difference between 27 and 24.

        14     Q.   You're not an expert in what will happen in upcoming            14   Q.    Right. Three seats is a lot in a 38-seat body, isn't it?

        15          elections?                                                      15   A.    It really depends on the context. And the point is not that

        16     A.   Well again that's not quite accurate. The point is that         16        if you have one election, that you will somehow predict there

        17          election forecasters make specific predictions about specific   17        to be exactly the number of Republican victories as what the

        18          upcoming elections using things like polling data, surveys.     18        statewide elections would have favored. That's not the point

        19                I'm able to still characterize the general                19        at all.

        20          partisanship of a district or a state jurisdiction, and say     20                  As I said, when we construct, say, a partisan

        21          over the long term here is what we expect the partisan          21        measure using a long range of statewide elections, it's a

        22          performance of that district to be.                             22        long-run expectation. You expect that over several

        23                But I'm not the sort of election forecaster who is        23        elections, some will inevitably be a Republican tide, some

        24          able to look at a bunch of polls and somehow define these       24        will inevitably be a Democratic tide, and some will be more

        25          poll numbers are going to translate into really good news for   25        even. But over the long run in expectation there are 24




                                                                   Page 195                                                                          Page 197
         1          the Republicans or something like that.                          1        districts that are -- 24 districts is what's most likely to

         2     Q.    So you're not even an expert in making general predictions      2        emerge in expectation.

         3          about the composition of the Congressional or State Senate or    3                   That's not making a specific prediction that I know

         4          State House delegations?                                         4        with some degree of certainty that it will be exactly 24 in

         5                  MR. YEAGER: Objection, asked and answered.               5        any particular election.

         6                  Misstates the testimony.                                 6                   So in other words it doesn't surprise me at all

         7                  You may answer.                                          7        that you can have one election and the deviation from the

         8                  THE WITNESS: Okay. That's not what I said, and           8        number 24 could be three. That's really just to be expected.

         9          that is not what I said earlier.                                 9   Q.    So it wouldn't surprise you at all in one Senate election if

        10     BY MR. CARVIN:                                                       10        your predictions based on the statewide analyses was off by

        11     Q.    Well if you can't forecast specific cases, how in the world    11        three seats, right?

        12          can you forecast the general composition of the delegation?     12   A.    I think that's just what I said is that it's really not at

        13                  MR. YEAGER: Hold on. You interrupted the last           13        all surprising to see that you have election results that,

        14          answer, do you want to withdraw that question? Or do you        14        over several elections, cluster around the predicted number

        15          want him to answer the rest of the question, the prior          15        which in this case is 24.

        16          question?                                                       16                   So clustered around means that there is inevitably

        17                  MR. CARVIN: Go ahead and answer the question.           17        going to be some deviation.

        18                  MR. YEAGER: The prior question?                         18   Q.    Hum-hum. And that deviation might well occur in 2018 or 2020

        19                  MR. CARVIN: Whatever will get us through this           19        as far as you know?

        20          quicker.                                                        20   A.    Yeah. The same caveats, that I'm not making any specific

        21                  After you filibuster, please answer the question.       21        prediction about 2018.

        22                  MR. YEAGER: Let's stop and take a break.                22                   Obviously there is no such thing as saying we can

        23                   (At 3:32 p.m. went off the record.)                    23        take this statewide measure and say with accurate certainty

        24                   (At 3:41 p.m. went on the record.)                     24        that the Republicans will win exactly 24 and no more or no

        25                  MR. CARVIN: Back on the record.                         25        less. That's not the point of measuring the partisanship




                                                                  Benchmark Reporting Agency
                                                                        612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6566 Filed 12/14/18 Page 52 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 198                                                                  Page 200
         1          using statewide elections like this.                               1        of an outlier or red flag automatically by virtue of being

         2     Q.    You used efficiency gap and mean-median differences, at least     2        above X percent.

         3          a robustness check on your partisan skew analysis, right?          3   Q.   I can give you examples, but in your report you use the words

         4     A.   I used them to look at the partisanship of the districting         4        Democratic districts have been packed and cracked. And I'm

         5          plans. They are generally robustness checks.                       5        just trying to get your definition of those terms. What's

         6     Q.    I thought that's how you characterized them.                      6        your definition of a packed district?

         7     A.   I'm affirming that they are robustness checks.                     7   A.   So because you're talking about when I use those terms at the

         8     Q.    Okay. Is there a generally accepted viewed in the political       8        end of my report, right?

         9          science community about what efficiency gap scores                 9   Q.   Certainly at the end, but I think there was a couple of

        10          constitutes an extreme or unacceptable partisan bias?             10        occasions before that. But regardless --

        11     A.   I'm not going to characterize -- I'm not sure I'm in a            11   A.   Okay.

        12          position to characterize the entire literature in the entire      12   Q.   -- what's your definition --

        13          political scientist field.                                        13   A.   Of packing and cracking, okay.

        14                   Obviously I'm aware that some people have opined         14              I'll give you my best shot. I'll qualify in

        15          about what constitutes an extreme efficiency gap. It's not        15        general that by saying that as a political scientist I don't

        16          something that I take a particular opinion on. Obviously I'm      16        understand those terms to mean anything precise in any

        17          aware that some others have, and I'm clarifying that I am not     17        academic sense. Meaning that there is no standard or set

        18          taking an opinion.                                                18        political science definition of how do you quantify what

        19     Q.    So it's not a consensus or well-accepted view, it's              19        rises to the level of clear cracking or packing. There is

        20          individual opinions about this?                                   20        just not an objective scientific definition of that.

        21     A.   I'm not sure I surveyed the field enough to say for sure          21              And so when I use the term cracking and packing,

        22          whether there is something approaching a consensus. I'm just      22        those are terms that are really just borrowed from what

        23          not really in a position to do that kind of survey and tell       23        people use colloquially, from what the popular press uses,

        24          you what the field thinks.                                        24        from what journalists use. Obviously journalists use those

        25                   Like I said, some people think there is some             25        terms.




                                                                           Page 199                                                                  Page 201
         1          particular threshold that that person thinks is extreme. I'm       1               And I generally understand what the popular media

         2          not sure if that's the exact characterization that some            2        means when it uses those terms. Again, I don't have a

         3          people would use and obviously others don't. I'm                   3        precise academic objective definition of crack and packing.

         4          acknowledging there is a diversity of opinion.                     4        But I tried to operationalize that in the context of my

         5     Q.    Can you give me an example?                                       5        analysis here by taking what I understand others to mean by

         6     A.   Can I give an example?                                             6        those terms, by the terms crack and packing.

         7     Q.    Of a number that somebody thinks --                               7               So I'll give you now my best shot at explaining how

         8     A.   Oh, of a number? I don't want to make something up off the         8        I operationalized and defined those terms here in my report.

         9          top of my head. I'm generally aware that some scholars have        9        So I just wanted to make all those qualifications first.

        10          cited an actual percentage. And I can't accurately attribute      10               What I call a -- we will just start with packing.

        11          to somebody a precise percentage off the top of my head. But      11        What I operationalize a packed district to be, and again this

        12          I'm aware that's been done in different forms.                    12        is just my best shot at trying to put an operation to what

        13     Q.    I can ask you the say questions for the mean-median              13        others mean by the term, is to say if there is a district

        14          difference, and I will. Is there any consensus or                 14        that is a certain percentage Democratic vote share, just as

        15          well-accepted view about what constitutes an unacceptable or      15        an example, and it's an enacted district, and it has a

        16          extreme mean-median difference score?                             16        certain percentage Democratic vote share, and then I go look

        17     A.   Not that I'm aware of. I think there are recognized methods       17        at alternative computer-simulated districting plans, and look

        18          of -- there are recognized methods of arriving at a way to        18        at the same district in that same geographic area, as the

        19          quantify what might be an extreme mean-median, just as            19        enacted district, and I look at several simulated districts

        20          certainly there have been approaches used to try to quantify      20        in that same geographic area, and I look at the partisan vote

        21          what sort of efficiency gap one might expect in a particular      21        share, the Democratic vote share of those alternative

        22          state.                                                            22        computer-simulated districts, and I see that the vast

        23                   I think sometimes those can be context or geography      23        majority of those alternative computer-simulated districts in

        24          dependent. But I'm not aware of any, say, broad consensus         24        that same geographic area are less Democratic leaning, have a

        25          that a mean-median gap over X percent is somehow, some sort       25        lower Democratic vote share, in other words, a higher




                                                                        Benchmark Reporting Agency
                                                                              612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6567 Filed 12/14/18 Page 53 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                      Page 202                                                                   Page 204
         1          Republican vote share, than that enacted district, that I        1        the enacted district comparison.

         2          just for shorthand call packed.                                  2   Q.    So you would call any Democratic district cracked at 48

         3                  Again, not a scientific term in any way, just            3        percent if the middle 95 percent was 48.5 or higher?

         4          trying to operationalize it.                                     4   A.   Right. The 50 percent cutoff that I think you're thinking

         5     Q.    I'm confused. You're saying that if the alternative plans       5        about, that's not relevant here.

         6          have a lower Democratic percentage, then anything above that     6   Q.    No, but can you answer my question?

         7          percentage is packed?                                            7   A.   Sure, I apologize. That's right.

         8     A.   No. I got it backwards. And I apologize if I misspoke and        8               I mean you're just looking at whether there are,

         9          mislead you there. I'll put some actual numbers to try to        9        say, something like 95 percent or more of the simulated

        10          make this clearer.                                              10        districts that are all on one side or the other.

        11                  So let's suppose that the enacted district number       11   Q.    Okay. So you're using packed and cracked in a very specific

        12          one, hypothetical district, has a 70 percent Democratic vote    12        way that applies only to your simulation analysis. You're

        13          share. And then we look at the computer-simulated districts     13        not using it in the way that's used in most political science

        14          in that same geographic area, covering the same geographic      14        literature, is that what I understand?

        15          area, and they all have lower than a 70 percent Democratic      15   A.   Well I'm not going to try to characterize how, quote, most

        16          vote share, that I just label packing.                          16        political science literature uses it. I don't have the basis

        17     Q.    All right. Let's assume district one has got a 53 percent      17        for answering that.

        18          Democratic vote share, and all the alternatives are at 52.      18               I am acknowledging that this is an

        19          Are you arguing that the 53 percent is a packed district?       19        operationalization of the cracking and packing terms that is

        20     A.   If it's one thousand out of one thousand, I'm applying that     20        specific to my analysis here.

        21          same shorthand label packing. It's just a purely                21   Q.    Do you have an understanding of how the term is generally

        22          mathematical operationalization.                                22        used in political science, packed for example?

        23     Q.    So any time an enacted plan in this case has a higher          23   A.   Well the reason I gave that caveat, that long caveat at the

        24          Democratic percentage than the simulated plans, it's a packed   24        beginning, I'm saying look, I don't understand the terms

        25          district?                                                       25        packing and cracking to mean anything very precise in



                                                                      Page 203                                                                   Page 205
         1     A.   Than virtually all the simulated districts in that same          1        political science literature. I'm obviously aware that other

         2          geographic area, I'm labeling that packing.                      2        scholars have used it before in academic literature, and I've

         3     Q.    And that's for above 50 percent.                                3        seen it used in slightly different ways and slightly

         4                  For below 50 percent, is the district cracked when       4        different contexts. And to my knowledge or at least to the

         5          the enacted plan has a lower Democratic percentage than the      5        extent of my expertise, there is not a single objective

         6          simulated plans?                                                 6        operationalizable, clearly understood in a scientific manner

         7     A.   Let me -- if I could, let me just review my report and I want    7        objective definition of exactly what packing and what

         8          to make sure I get this absolutely right, so if you could        8        cracking is.

         9          allow me a moment.                                               9               That's why I gave that very long caveat just to say

        10     Q.    Yes.                                                           10        that what I'm trying to do is just to understand how I think

        11     A.   Okay, thank you for that.                                       11        it's popularly used and do my best shot at applying it here.

        12                  Yeah, I think your characterization there was --        12   Q.    Do you have a view on what constitutes a competitive

        13          basically I'm going to put it in my own terms to make sure I    13        district?

        14          got it right, but I think this is the same thing as what        14   A.   I don't really have a precise definition. Again same answer

        15          you're saying.                                                  15        there, I'm aware that --

        16                  So for cracking, what we're describing here is if       16   Q.    What would you say the most accepted view in the political

        17          there was a district where, and I believe I used 95 percent,    17        science literature is?

        18          if 95 percent of the simulated districts are on the other       18   A.   I really couldn't say.

        19          side, in terms of partisan vote share, then it's                19   Q.   Would you say 45 to 50?

        20          characterized as, with the label crack, cracking.               20   A.   I really couldn't say whether that's somehow the most

        21     Q.    Just to be clear, when you say on the other side, you don't    21        accepted viewed or not. I mean I'm generally aware that

        22          necessarily mean that the seat switches, but are on the other   22        people have tried to quantify it, but I really couldn't give

        23          side in terms of the higher Democratic percentage?              23        any sort of informed, precise answer, other than to say

        24     A.   Correct. I'm not necessarily saying anything about the seat     24        obviously I know in the literature people do try to quantify

        25          flipping above or over 50 percent. It's purely relative to      25        competitive --




                                                                   Benchmark Reporting Agency
                                                                         612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6568 Filed 12/14/18 Page 54 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 206                                                                  Page 208
         1     Q.    40 to 60, would that be a potential definition of                 1   Q.   Right.

         2          competitive?                                                       2   A.   I'm happy to -- maybe this isn't responsive to your question,

         3                   MR. YEAGER: Asked and answered.                           3        but I would be happy to walk you through and explain

         4                   You can answer.                                           4        statistically how I would analyze such a hypothetical

         5                   THE WITNESS: Same answer as before. I'm aware             5        question.

         6          that people have tried to operationalize it by saying              6   Q.   Well I'm just asking in lay terms because it's getting really

         7          something like is this a district that is within X to Y            7        late and I really don't want to go into extended digression.

         8          percent of a 50/50 line, something like that. I'm generally        8        How can something that conformed to 32 percent of the

         9          aware that people have tried that.                                 9        nonpartisan plans be viewed as a partisan outlier?

        10                   I'm just not comfortable saying that there is any        10   A.   Well, okay, you're basically asking me how I would analyze

        11          sort of real consensus on the one right way to do it.             11        it. And I'm happy to explain that.

        12     BY MR. CARVIN:                                                         12                 So as I said some time ago, what I do when I

        13     Q.    All right. If you could turn to page 17 in your report,          13        compare the enacted plan to the computer-simulated plans with

        14          please.                                                           14        respect to any of these measures, and earlier we talked about

        15     A.    Okay.                                                            15        a compactness measure and now we're referring to a

        16     Q.    The top table, and this reflects the 2006 through 2010           16        partisanship measure, I would do a statistical confidence

        17          statewide elections?                                              17        interval. And that's constructed by something called --

        18     A.    Yes. I see that.                                                 18   Q.   I understand.

        19     Q.    And 32 percent of the simulated maps produce an eight            19   A.   I won't keep going. I'll stop answering.

        20          Republican, six Democratic plan for Congress?                     20   Q.   Back at the envelope, do you really think this would be

        21     A.    I see that there, yes.                                           21        outside the 95 percent confidence interval, eight Republican

        22     Q.    Okay. And let me see. And 77.8 percent produce a plan with       22        seats? Honestly, do you really think that could happen with

        23          at least seven Republicans?                                       23        32 percent of the simulated plans coming out --

        24     A.    I think you're adding up -- sorry, I believe you're adding up    24                 MR. YEAGER: Incomplete hypothetical, asked and

        25          45.3 and you're adding 32 to that, so that's 77.3 percent. I      25        answered, and vague and ambiguous.




                                                                           Page 207                                                                  Page 209
        1           agree with your math.                                              1                  You may answer.

        2      Q.   All right. So if the enacted plan had produced an                  2                  THE WITNESS: My answer is I won't speculate

        3           eight-Republican delegation, that would not have been a            3         without doing the calculations.

        4           partisan outlier?                                                  4                  It's not as simple as saying, look, there are 32

        5      A.   I didn't do that analysis. I'm happy to tell you how I would       5         plans that are at eight, therefore it couldn't possibly be

        6           do that analysis in terms of statistical tests. But I'm just       6         outside of let's say a 95 percent confidence interval. It's

        7           clarifying that I did not analyze that hypothetical.               7         a little bit more involved in the statistical test than just

        8      Q.   Okay. Okay. But it would be consistent with 32 percent of          8         that.

        9           the plans that were produced without any partisan intent,          9                  I'm happy to go into that, but I don't think you

        10          right?                                                            10         want me to so I won't for now unless you ask me to.

        11     A.   In your hypothetical where the enacted plan is an eight-six       11   BY MR. CARVIN:

        12          plan, right.                                                      12   Q.     So let's stay with this.

        13     Q.   Right.                                                            13                  Do you know what the statewide Democratic vote was

        14     A.   Sure. I mean obviously by definition you're saying would          14         for year 2006 to 2010 statewide elections?

        15          that enacted plan have the same number of Republican seats.       15   A.     What the overall Democratic vote share was --

        16     Q.   And maybe I am misunderstanding your terminology.                 16   Q.     Yes.

        17                   Are you saying that if it had, if the enacted plan       17   A.     -- in those elections?

        18          had predicted an eight Republican seat delegation, you would      18                  I'm sure I calculated that. I don't recall if I

        19          consider that a partisan outlier based on 2006-2010 statewide     19         reported it. Obviously I can't remember off the top of my

        20          elections?                                                        20         head.

        21                   MR. YEAGER: Asked and answered.                          21   Q.     And I'll stipulate to you that Professor Mayer using these

        22                   You can answer.                                          22         said it was 53.2 percent statewide. Does that sound about

        23                   THE WITNESS: Yeah, I said that I did not do that         23         right?

        24          analysis.                                                         24                  MR. YEAGER: I'm sorry, Democratic or Republican?

        25     BY MR. CARVIN:                                                         25                  MR. CARVIN: Democratic statewide vote sharing.




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6569 Filed 12/14/18 Page 55 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                      Page 210                                                                      Page 212
        1                    THE WITNESS: Fair enough, and if you wouldn't mind     1         share. It's never that clean at all because there are

        2           me asking you, 53.2 percent is the Democratic share of the      2         obviously lots of other factors such as the underlying

        3           two-party vote or the --                                        3         political geography of a state, and various other districting

        4      BY MR. CARVIN:                                                       4         criteria.

        5      Q.   Just two party.                                                 5    Q.    None of which you've analyzed in Michigan, right?

        6      A.   So we're throwing out the third party.                          6    A.   Actually I have.

        7      Q.   Yes.                                                            7    Q.    So what is the winner's bonus to be expected in Michigan?

        8      A.   Got it, thank you.                                              8    A.   Okay. I was talking about the criteria that was mentioned.

        9      Q.   And in those circumstances even with 53.2 percent of the        9         Obviously I've analyzed those.

        10          statewide vote, 32 percent of the plans are only giving them    10   Q.    But you haven't analyzed how they affect the seats-votes

        11          six of 14 seats, which comes to 42.9 percent.                   11        curve or the winner's bonus in Michigan?

        12     A.   I'm sorry, where did the 42.9 --                                12   A.   I did not try to quantify say an entire seats-to-votes curve

        13     Q.   Six out of 14, do you want to do the math?                      13        insofar as trying to say if the Republicans were to

        14     A.   No. Maybe I just need you to repeat what -- your sentence       14        hypothetically win 65 percent of the votes, what seats would

        15          there.                                                          15        they analyze.

        16     Q.   Even though the Democrats had 53 percent of the statewide       16              The underlying concepts are at the heart of the

        17          vote, 32 percent of the purely nonpartisan simulated plans      17        analysis that I did at the end of my report where I'm

        18          only gave them 42.9 percent of the seats, six of 14.            18        applying, say, a uniform swing to different elections.

        19     A.   I gotcha. So you're doing six divided by 14.                    19              Now I'm not saying that's a complete seats-to-vote

        20     Q.   Correct.                                                        20        curve, but the principle is the same there. So to that

        21     A.   I'll take your word for it that the math is right. It sounds    21        limited extent --

        22          roughly right.                                                  22   Q.    We'll come back to that.

        23     Q.   Okay. Have you ever heard the phrase, seats-votes curve, or     23               Isn't the fact that 32 percent of the wholly

        24          winner's bonus?                                                 24        nonpartisan plans only give Democrats 42.9 percent of the

        25     A.   I have heard of those terms.                                    25        vote, when they get 53 percent of the statewide vote, at




                                                                      Page 211                                                                      Page 213
        1      Q.   Do you know how that's defined in the political science         1         least an indication that the state naturally skews Republican

        2           literature?                                                     2         even through neutral redistricting?

        3      A.   I'm not right here able to give you a precise definition.       3    A.   Okay. Your question there I think you said 42 percent of the

        4           I'm happy to give you my best shot.                             4         vote, and I think you probably meant to say seats.

        5                    But, you know, not having just reviewed the various    5    Q.    Seats. Right.

        6           literature on those topics, I'm not sure I can give you a       6    A.   So you're asking is that indicative of political geography?

        7           precise definition right now.                                   7         Is that your question?

        8      Q.   In broad strokes, isn't it true that what's characterized,      8    Q.    Doesn't that tend, the natural geography and the

        9           the winner bonuses seats-votes curves you would expect a 53     9         concentration of Democratic voters together tend to favor

        10          percent statewide vote to translate into either 56 or 59        10        Republicans even in a neutral redistricting scheme?

        11          percent of the seats, have you ever heard that?                 11   A.   I'm going to answer that the best that I can.

        12     A.   It's not quite as precise as saying 56 or 59, and there are a   12              And in general, it's certainly the case that there

        13          lot of other factors at play.                                   13        is a political geography in Michigan that clusters Democratic

        14                   But I get what you're trying to get at which is the    14        voters. And as a general principle, that does have some kind

        15          general principle that all else being equal, that if your       15        of partisan effect as a very, very general matter, before

        16          party has greater than -- a little greater than 50 percent of   16        specifically analyzing specific districting criteria. And

        17          the two-party vote share, then all else equal, cancelling out   17        that's true of a lot of different states.

        18          all other factors such as things like political geography and   18              But one doesn't necessarily lead to the other. You

        19          other factors that affect districting and legislative           19        cannot attribute all of that, or even a quantifiable, a

        20          elections, campaign finance, all those other things, all else   20        specific portion of that to nothing but political geography

        21          being equal, you're going to get a bit of a bonus in terms of   21        in the context of, say, the study that I did here because the

        22          obviously 53 percent of the vote wouldn't necessarily           22        point is that I'm accounting for not just political

        23          translate into exactly 53 percent of the seat share.            23        geography, but also all of the specific operationalization of

        24                   Now it's not as precise as saying 53 percent of        24        districting criteria that I'm programming into this

        25          votes translates automatically into a 56 to 59 percent seat     25        simulation algorithm here.




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6570 Filed 12/14/18 Page 56 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                            Page 214                                                                 Page 216
         1     Q.    But if I understand you correctly, that means the simulated        1   Q.   If you could turn to page 25 of your report. And you're

         2          plans are a benchmark for the expected partisan results that        2        writing on page 25 at the top about the efficiency gap from

         3          would occur under a nonpartisan districting plan, right?            3        the simulated Congressional plans as presented on page 24,

         4     A.    There is just a bit of a distinction here between that             4        okay?

         5          question and your previous question.                                5   A.   I see page 24 here.

         6                 The interpretation of the simulation results that I          6   Q.   Okay. And you contend that this figure reveals that most of

         7          make is simply to say this is, obviously this number of six,        7        the one thousand simulated districting plans are reasonably

         8          seven and eight Republican seats, this is the sort of               8        neutral with respect to electoral bias, is that correct?

         9          distribution that we expect from the combined effect of,            9   A.   Let me see exactly what I said here.

        10          number one, obviously Michigan's underlying political              10                I defined that, or I just made a calculation of,

        11          geography, voter geography, boundary lines, political              11        are they within 5 percent of zero. In other words are they

        12          boundaries, applying them to the specific criteria that I          12        between negative 5 to 5 percent. And I did that calculation.

        13          built into the simulation algorithm. And I won't list all          13        And I found that it was over half.

        14          those but we've obviously discussed those at great length          14   Q.   Right. And so a gap within 5 percent is minimal electoral

        15          today. Building all those things together, all those combine       15        bias in your view?

        16          to produce this particular distribution. So that's a fair          16   A.   It's a relative term here. I characterized it in that way.

        17          statement.                                                         17        I'm not doing it in the absolute sense of saying that you can

        18                 It's not a fair statement to say that a particular          18        interpret it in any legal sense. But relative to other

        19          set of simulations is obviously skewed in a particular way         19        efficiency gaps that we see on this figure, obviously

        20          because of voter geography or something like that. That's          20        efficiency gaps within negative 5 percent to 5 percent are

        21          not something that is a fair conclusion from the simulations       21        relatively smaller than some of the others that we see.

        22          I'm analyzing here. It's the combination of all of those           22                I really didn't mean that phrase to mean anything

        23          things.                                                            23        more significant than just here is the calculation that I'm

        24     Q.    Right. But I'll try again. The simulated plans, therefore,        24        doing.

        25          after taking all those factors into account, are an excellent      25   Q.   Okay. And you say 22.5 percent of the simulations produced



                                                                            Page 215                                                                 Page 217
         1          benchmark for what partisan results should be expected from a       1        an efficiency gap between minus one, which hurts Democrats,

         2          nonpartisan redistricting, correct?                                 2        and plus one, which helps Democrats, using the 2006 to 2010

         3     A.   Oh, what partisan results should be expected from a                 3        statewide elections. Do I have that right?

         4          nonpartisan redistricting process like the one that I               4   A.   And I think that's referring to another figure. I'll try and

         5          programmed. That is correct.                                        5        identify it here.

         6     Q.   And we agree that's not the only nonpartisan redistricting          6   Q.   It's on page 24.

         7          program, but certainly in your view it's an excellent               7   A.   No. I mean it's not referring -- I don't think it's

         8          benchmark for what results we should expect from a                  8        referring to that figure because that sentence is referring

         9          nonpartisan process, right?                                         9        to the 2006 to 2010 statewide elections.

        10     A.   Well I mean obviously you had asked me earlier today to            10   Q.   And that's set forth on page 24?

        11          acknowledge that there can in fact be a map drawer that is         11   A.   I gotcha, I apologize. I was misreading there. I apologize

        12          nonpartisan outside of my computer.                                12        for that.

        13                So, again, I'm just qualifying that I'm not                  13   Q.   Okay.

        14          speaking for such hypothetical map drawers.                        14   A.   I see that there. And I can see that I was characterizing

        15     Q.   No, but your simulated --                                          15        that there are -- I mean I obviously did the calculation and

        16     A.   I'm speaking for my --                                             16        I found that there were 22.5 percent that were within minus

        17     Q.   -- are a benchmark for what could be expected to be produced       17        one to positive one percent.

        18          by a nonpartisan process, right?                                   18   Q.   And it's only the 2006 to 2010 that fall within that

        19     A.   It is a benchmark for what could be expected to emerge from        19        category, right? None of the 2012 to 2016 fall within that

        20          the sort of nonpartisan process that I programmed in my            20        category?

        21          algorithm.                                                         21   A.   Let me go back to the figure.

        22                I'm qualifying all of that to say that obviously             22                And just eyeballing the figure, and again, I can't

        23          I'm taking very specific criteria and building them into the       23        do the calculations in front of me, but just eyeballing the

        24          computer code, and the computer code is just following those       24        figure, I believe that's right.

        25          very specific criteria.                                            25                It appears that those, most of those simulated




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6571 Filed 12/14/18 Page 57 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 218                                                                    Page 220
         1          plans that are within negative 5 to 5 percent are not within      1        are not any that are right at zero percent. I think that's

         2          negative one to one percent. And I'm going to guess that          2        what you're asking me, right?

         3          that one outlier that we see is also not within one percent.      3   Q.    Right.

         4                 So it does look like none of those are within minus        4   A.    Yeah. I affirm that.

         5          one to one percent on the 2012 to 2016 election measures.         5   Q.    It's a lot worse than that actually. For 2012 to 2016, the

         6     Q.    All right. In the 2006 to 2010, are there any that are           6        only results you have are at least 5 percent to 14-and-a-half

         7          positive? You say between positive 0.1, the best I can see        7        percent negative efficiency gaps against Democrats, correct?

         8          is zero.                                                          8   A.    Well I'm affirming that there is obviously a bunch of plans

         9                   Is there something above zero? We're all                 9        around negative 5 percent that we discussed earlier.

        10          eyeballing this map.                                             10   Q.    Well the results --

        11     A.    Yeah, I'm eyeballing it too.                                    11   A.    I'm just -- I think you started the question by saying it's

        12                 It looks to me like -- and I obviously don't have         12        worse than that, obviously I'm not agreeing to any value

        13          the underlying data file in front of me or I could give you a    13        judgement about this.

        14          more precise answer. But it looks from this figure that          14   Q.    The 2012 to 2016 are worse for Democrats than the results

        15          yeah, there are some that are right above zero and some that     15        measured in 2006 to 2010, correct?

        16          are right below zero.                                            16   A.    In terms of what, statewide vote share or --

        17                 But obviously they're all within one percent,             17   Q.    Efficiency gap.

        18          they're not very far above. They are all right around that       18   A.    It's not -- you're going to have to ask me about a specific

        19          zero percent, that zero percent line, the horizontal line.       19        group of simulations.

        20     Q.    Well there are certainly none above 0.05?                       20   Q.    Isn't it true that the efficiency gap measured by the 2012 to

        21     A.    That's fair to say.                                             21        2016 statewide elections have an efficiency gap of at least

        22     Q.    Okay.                                                           22        roughly negative 5 percent to negative 14-and-a-half percent

        23     A.    The point is they're all very, very close to zero, and there    23        for Democrats?

        24          may well be some that are positive.                              24   A.    The entire range, you know, obviously starts at a little bit

        25     Q.    If you can go back to page 25, please.                          25        above zero percent. But you're correct in characterizing



                                                                          Page 219                                                                    Page 221
         1                 Referring to the same simulated plans, you say the        1         that most of the simulations on that measure, the '12 to '16

         2          simulated plans with nearly zero efficiency gap are all plans    2         measure, go from roughly negative 5 to about negative 13 or

         3          that contain exactly six Republican and eight Democratic         3         14 percent.

         4          favoring districts as measured by the 2006-2010 statewide        4               I just want to clarify that there was -- you can

         5          election results, right?                                         5         see there is one gray circle there that is right around one

         6     A.   I see that sentence there.                                       6         or 2 percent or so.

         7     Q.   Okay. So the only way not to waste Democratic votes in           7    Q.   Okay. And why does it jump from -- why is there nothing

         8          Michigan is to elect eight Democrats.                            8         between 5 and 14'ish?

         9     A.   Well that's not my conclusion. I'll put it in more -- I'll       9    A.   Why is there nothing --

        10          put that in more precise terms, which would be fair to say       10   Q.   Why are there no plans between 5 and 14?

        11          that -- it is fair to say that if you were looking among         11   A.   Well, that was -- those were the calculations on efficiency

        12          these one thousand Congressional maps and you wanted to find     12        gap that I did. I mean I just calculated numbers, and I'm

        13          one that has an efficiency gap using specifically the 2006 to    13        happy to tell you how I calculated the efficiency gap. But I

        14          2010 statewide election measure, rather than the '12 to '16      14        just reported the numbers I calculated.

        15          measure, then you would obviously be talking about plans that    15   Q.   No, I'm just asking for a commonsense explanation.

        16          are six-eight.                                                   16               My inference is the reason you jumped from five to

        17     Q.   Right. And --                                                    17        14 is because if it's say eight or nine, you'd get a

        18     A.   But now that was a little bit more limited than the question     18        different efficiency gap, and therefore you wouldn't have a

        19          I think you were posing.                                         19        wide range of numbers in the middle. You'd jump from one to

        20     Q.   Well if your qualifications on the 2006 to 2010, those are       20        the other because that's how the efficiency gap works.

        21          the only ones that are anywhere near zero efficiency gap, and    21               But if you have another intuitive explanation, I'm

        22          the only way they achieved it was by a plan that you project     22        more than happy to hear it.

        23          will elect eight Democrats?                                      23   A.   In general what we're seeing there is indeed that there is

        24     A.   Okay. So you're basically just saying, look, on the '12 to       24        obviously a correlation between the efficiency gap, a

        25          '16 election measure, we've obviously discussed that there       25        statistical correlation. I mean this is not saying that they




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6572 Filed 12/14/18 Page 58 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                       Page 222                                                                      Page 224
        1           are somehow equated, but that there is a correlation here.       1   Q.   And how many are in the 5 percent range? You're saying 88

        2                 So recall that I had discussed -- we had discussed         2        percent?

        3           a moment ago that all of those plans that are right around       3   A.   You're asking me the same question with respect to the '12 to

        4           zero percent on the '06 to '10 measure have a six-eight          4        '16 statewide elections, right?

        5           partisan composition. And that's just the way that the           5   Q.   Yes. It just strikes me as very odd the notion that the

        6           efficiency gap metric works.                                     6        right hand is 88 percent when the virtually visually

        7                 If it's not a six-eight, but instead a seven-seven         7        identical left hand is you're claiming 12 percent.

        8           plan, it's a different cluster. And if not a seven-seven,        8   A.   And I'm just doing my best to give you a guess here.

        9           but instead an eight-six, then that's yet a different cluster    9        Obviously I'm not saying that I remember these numbers off

        10          altogether.                                                     10        the top of my head. Same caveats as before, if I had the

        11                I think your intuition was basically right, but I         11        data in front of me, I'd be able to give you a more precise

        12          just wanted to clarify that that's what it's coming from.       12        answer.

        13     Q.   You didn't produce the numbers for how many of your simulated   13              But my best guess here is that, yeah, it appears to

        14          plans produced the efficiency gaps in the 14 percent range      14        be something in the ballpark of 87 percent.

        15          that we're looking at? I can't figure that out.                 15              I think what you were alluding to in your question

        16     A.   How many -- you're asking how many --                           16        is I think you're saying that it seems odd to you because it

        17     Q.   Yeah. I just see dots on the page. You never provided the       17        looks like there are a bunch of clusters on the left column

        18          numbers, right?                                                 18        and there are a bunch of clusters in that middle column and I

        19     A.   Oh, how many numbers are in each of those clusters?             19        think you're trying to ask, well how can they be so different

        20     Q.   How many plans, right.                                          20        in size.

        21     A.   I see that I don't obviously have numbers, precise number of    21              But the point here is what I'm doing in this figure

        22          dots in those clusters.                                         22        is I am stacking on top of one another a fairly large number

        23                Yeah, I'm not sure that I have in front of me right       23        of gray circles that are clustered at certain intervals.

        24          now the data to sort that out. Obviously my underlying data     24              And when you see that clustering, sometimes -- it's

        25          files report those efficiency gap numbers.                      25        hard to precisely count up the circles and see exactly how




                                                                       Page 223                                                                      Page 225
        1      Q.   Okay. And give me your rough guess as to the percentage of       1        many there are in each cluster.

        2           efficiency gaps above 13 percent using the 2012 to 2016 on       2               But again my best guess here is 87 percent.

        3           page 24.                                                         3   Q.    Okay. If you could turn back to page 25.

        4      A.   Above 13 percent?                                                4   A.    Okay.

        5      Q.   Right.                                                           5   Q.    You say, to produce a map with a significant electoral bias

        6      A.   That's going to be a tough one because I'm going to guess        6        deviating by over 15 percent from a zero efficiency gap would

        7           that if you draw a 13 percent line right there, there are a      7        require extraordinary and deliberate partisan map drawing

        8           bunch of observations right around 13. Do you see what I         8        efforts. Correct?

        9           mean?                                                            9                   MR. YEAGER: Can you point out where that is, sir?

        10     Q.   All right. Let's make it 12.                                    10                   MR. CARVIN: The last sentence in the second

        11     A.   Okay, great. So you're basically asking how many are in that    11        paragraph.

        12          range from negative 12 to negative 15 percent?                  12   BY MR. CARVIN:

        13     Q.   Right.                                                          13   Q.    I'm on page 25, Professor.

        14     A.   Let me see if I can try and make a bit of an educated guess     14   A.    Okay. I gotcha. I see it.

        15          from my table here.                                             15   Q.    And I'm just wondering how you can draw that conclusion since

        16                Okay, I'm going to give you my best guess here.           16        at least a substantial percentage of the maps that had no

        17          I'll qualify by saying obviously I don't have the underlying    17        electoral bias produced an efficiency gap of 13, 14 percent.

        18          data here in front of me. If I did, I'd be able to actually     18        Why would 15 percent be some demarcation line between a map

        19          calculate it. So what I'm giving you is a very, very rough      19        motivated by extraordinary and deliberate partisan map

        20          guess. And I'm not telling you that this is a calculation       20        drawing efforts, and the 13 to 14 percent that's produced by

        21          that I remember off the top of my head.                         21        maps wholly devoid from partisan intent?

        22                So I can see that it's going to be roughly around         22   A.    Sure. The basis for my opinion on that is that I'm looking

        23          12 percent, something in the ballpark of 12 percent of the      23        at these efficiency gaps that are merging using the '12 to

        24          thousand simulations that are being depicted here, with all     24        '16 measure. And I'm seeing that there are in fact no maps

        25          those caveats.                                                  25        that have an efficiency gap larger than negative 15 percent.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6573 Filed 12/14/18 Page 59 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 226                                                                   Page 228
         1          In other words, more negative than negative 15 percent.           1        when I say deliberate partisan map drawing efforts.

         2     Q.   So we have -- please finish.                                      2                 So I just wanted to qualify that that's what I'm

         3     A.   I was just generally going to explain that so what I'm            3        opining about here.

         4          looking at here is that distribution.                             4   Q.    Okay. If we could turn to page 21, because I want to ask you

         5                  And of course I intuitively know that the sort of         5        the same questions about the median-mean difference.

         6          plans, because of the clustering that we see in this figure,      6   A.    Okay. Let me get there.

         7          I intuitively know that you're not going to get a greater         7                 Okay, I am at page 21 now.

         8          than negative 15 percent efficiency gap with an eight-six         8   Q.    Okay. And it describes the results of the mean-median

         9          plan because we're looking at a bunch of eight-six simulated      9        difference for the simulated plans, right?

        10          plans here. And all of them have efficiency gaps something       10   A.    Yeah. I see that's what I'm doing in this paragraph.

        11          in the ballpark of 12 to 13 percent.                             11   Q.    And you say, second sentence, second paragraph, almost all

        12                  So that demarcator as you called it of 15 percent,       12        the computer-simulated plans have a median-mean difference

        13          really to get over that line, we'd be talking about plans        13        between 2 percent to 3.8 percent, using the 2006-2010, and

        14          that are nine-five in their partisan composition.                14        between 2 to 3.6 percent using the 2012 to 2016 statewide

        15     Q.   So it's really the one Congressional seat, the eight versus      15        elections, is that right?

        16          nine?                                                            16   A.    I see that sentence.

        17     A.   Yeah. I'm affirming that it is indeed the case that if you       17   Q.    So every computer-simulated plan has a median-mean difference

        18          had had a Congressional plan with nine -- with a nine-five       18        disfavoring Democrats, right?

        19          partisan composition, you'd be talking about an efficiency       19   A.    I'm not sure that I actually characterized it as disfavoring

        20          gap on this '12 to '16 statewide election measure that would     20        Democrats. I see what you're getting at which is to point

        21          be a bit higher than 15 -- a bit larger than negative 15         21        that the median is higher than the mean, and I think that's

        22          percent, probably something closer to about maybe negative 19    22        all I really characterized it as.

        23          percent or so.                                                   23   Q.    Oh, all right. Are you detracting the notion that a

        24     Q.   Right. So again we're talking about an eight-six plan could      24        mean-median difference of a positive nature disfavors

        25          be produced by a nonpartisan line drawer, but a nine, for all    25        Democrats?



                                                                         Page 227                                                                   Page 229
         1           the reasons you previously articulated, requires this            1   A.   I mean I'll let it qualify that, if that's what you're asking

         2           partisan intent as you previously described. So this             2        me about. It obviously -- if you have a mean-median

         3           essentially makes the same point is what you're telling us?      3        difference or a median-mean difference that is a higher

         4                    MR. YEAGER: Objection compound.                         4        median than mean, obviously that disfavors Democrats in the

         5                    But you can answer.                                     5        sense that it makes it harder to win that median district,

         6                    THE WITNESS: I'll clarify what I am actually            6        because that median district is more Republican than the

         7           concluding here. I didn't hear anything in your question         7        overall statewide.

         8           that I thought was incorrect, but I'll just clarify what I       8              So just in their middle best district, it's a

         9           concluded.                                                       9        little bit harder, say in the hypothetical 50/50 participant

        10                    I'm not sure that I specifically here used the word    10        context.

        11           partisan intent. But I mean obviously I am reaching a           11   Q.   Right.

        12           result, reaching a conclusion regarding the partisanship, the   12   A.   So, sure. There is certainly an extent to which Democrats

        13           way in which the partisan composition of the enacted map        13        are disfavored. I just didn't want to give a blanket

        14           emerged.                                                        14        statement that every single district has somehow proven to be

        15                    I'm saying here that that sort of plan does not        15        disfavoring Democrats because of a particular median-mean

        16           emerge in one thousand simulation tries. And from a             16        difference. I just wanted to clarify that.

        17           statistical standpoint that would be a -- it would be an        17   Q.   Is a median-mean difference of, say, 3 percent considered a

        18           extreme statistical outlier.                                    18        telltale sign of a partisan skew or partisan gerrymander?

        19                    That's all I mean when I say here in this last         19   A.   It's never been --

        20           sentence, would require extraordinary and deliberate partisan   20                 THE WITNESS: If I could just ask you to repeat?

        21           map drawing efforts.                                            21                 (Record read: Q. Is a median-mean difference of,

        22                    I'm obviously not speaking to any firsthand            22           say, 3 percent considered a telltale sign of a partisan

        23           knowledge about partisan effort. I'm simply saying that it      23           skew or partisan gerrymander?)

        24           could not have resulted from a process like the one that I      24                 THE WITNESS: I have never opined, and it's not my

        25           programmed in my computer simulations. That's what I mean       25        opinion, that any one particular threshold of a median-mean




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6574 Filed 12/14/18 Page 60 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                         Page 230                                                                Page 232
        1           difference, whether 3 percent or anything else that you could    1         plans would give Republicans a three-seat majority in the

        2           name, is somehow a, quote, telltale sign. I always analyze       2         Michigan House, even though they are completely devoid of

        3           the median-mean difference, the median-mean difference of a      3         partisan intent, right?

        4           plan in the context of the actual states or the actual           4    A.   No. I'm not sure that's quite right. I don't really see --

        5           jurisdiction that we're considering here.                        5         okay, you're asking about the 74.9 percent of the

        6                   Meaning that here obviously I'm considering a            6         simulations, right?

        7           particular median-mean difference in the context of a number     7    Q.   Or 59 or 60.

        8           of computer simulations in the distribution along the            8    A.   Okay. I apologize, I misheard the question.

        9           median-mean difference.                                          9                Obviously I agree that if the Republicans have 58

        10     BY MR. CARVIN:                                                        10        out of 110, that's a three-seat majority. And again in 74.9

        11     Q.   Right. You're always comparing the difference. And I'm just      11        percent of the simulated plans that's what we see. And

        12          trying to figure out is there anything about the simulated       12        obviously the same applies to that 92 percent figure we both

        13          plans' rough average of I'll say 3 to 3.5 percent, do you        13        calculated earlier.

        14          know how that stacks up nationally?                              14   Q.   Right. And in the real world, in 2012, the Republicans won

        15     A.   Do I know how it stacks up nationally? I can't say that I've     15        59 seats in the House, right?

        16          done a comprehensive national study and can really               16   A.   In 2012 you said?

        17          characterize for you whether the median-mean difference          17   Q.   Yes.

        18          viewed in a particular Michigan plan is at the tail end or       18   A.   To my recollection, that is the case.

        19          well within the middle of the distribution. I really haven't     19   Q.   And that was the first year this was implemented. So in the

        20          studied that question.                                           20        first year after implementation, they achieved a seat share

        21     Q.   Do you know how 6.7 percent ranks nationally?                    21        not different from what you would have expected under a

        22     A.   Same answer as before. I don't have -- I don't have              22        totally nonpartisan redistricting plan, right?

        23          empirical basis to say that I've actually looked at the          23   A.   No. I mean what you did there is just an apples-to-oranges

        24          distribution nationally and can rank what a 6.7 percent would    24        comparison. You are comparing the actual endogenous

        25          rank nationally across all 50 states.                            25        elections --




                                                                         Page 231                                                                Page 233
         1     Q.    If you could turn to page 41, please.                           1    Q.   Yes, but I --

         2     A.    Yes, sir.                                                       2                  MR. YEAGER: Let him finish.

         3     Q.    Okay. And it's fair to say that looking at 2012 to 2016         3    BY MR. CARVIN:

         4          statewide elections, the vast majority of the simulated plans    4    Q.   Go ahead.

         5          give Republicans 58 seats?                                       5                  MR. YEAGER: Unless you want to withdraw the

         6     A.    I report here 74.9 percent, so that is certainly probably the   6         question.

         7          vast majority or at least a very sizable majority.               7    BY MR. CARVIN:

         8     Q.    And 91.8 percent of the plans give Republicans 58 or more       8    Q.   No. I'm perfectly happy to clarify.

         9          seats, right?                                                    9    A.   I think I understood the question.

        10     A.    I'm guessing you took 74.9 percent and you added up 16.7        10               What you did there in your question was to compare

        11          percent to that?                                                 11        the number of Republican seats in the legislative elections

        12     Q.    Right.                                                          12        in the House elections themselves.

        13     A.    Roughly in the ballpark of 92 percent. Is that what you         13   Q.   Right.

        14          said?                                                            14   A.   But then you compared that to a distribution here in figure

        15     Q.    Yes.                                                            15        13 where I'm reporting on the distribution with respect to

        16     A.    Okay. I affirm the math or close enough. I affirm that          16        the number of Republican seats using the 2012 to 2016

        17          you're pretty close probably.                                    17        statewide elections aggregated.

        18     Q.    So again, this -- for the record, how many seats are there in   18   Q.   Right.

        19          that Michigan House?                                             19   A.   And so that's -- that's obviously an apples-to-oranges

        20     A.    We're still talking about the 2012 to --                        20        comparison. You can't just say, well there was 58 in the

        21     Q.    No. It's 110 seats in the Michigan House.                       21        State House legislative election results, and that is somehow

        22     A.    I gotcha, I apologize for misunderstanding your question.       22        equated to the number 58 on this figure, which is calculated

        23                  Yes, there are 110 seats or districts in the             23        using the 2012 to 2016 statewide election results.

        24          Michigan State House.                                            24   Q.   I'm somewhat puzzled why you think your statewide elections,

        25     Q.    So even these 90 plus percent of these completely simulated     25        which are designed to predict, or designed to assess




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6575 Filed 12/14/18 Page 61 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 234                                                                  Page 236
         1          elections in the real world, are apples, and the real world        1   A.   What I said is apples and oranges was to say that somehow

         2          election results are oranges.                                      2        taking the number 59 from the endogenous elections, and then

         3                   You're telling me there is not really much -- there       3        comparing that to the 58 or 59 here that we see in this

         4          is a very significant difference between your statewide            4        distribution, using the exogenous elections, would be a valid

         5          elections and elections in the real world?                         5        comparison. That's what the apples-to-oranges comparison

         6     A.   That's not what I'm saying. What I'm saying is that if you         6        that I was referring to is.

         7          want to directly compare the enacted plan to a distribution        7   Q.   Right. The results produced by the 2012-2016 statewide

         8          of simulated plans --                                              8        elections, and the results produced in the real world are

         9     Q.   Right.                                                             9        apples and oranges?

        10     A.   -- you need to evaluate both of those sets, both of those         10   A.   That's not what I said.

        11          things using the same statistical metrics, the same               11               I said to equate by saying that the enacted House

        12          quantified metric of partisanship.                                12        plan is to be evaluated using a different election than the

        13                 And so certainly I do that in figure 13. The               13        2012 to 2016 statewide election, that comparison of the

        14          question that you had posed a moment ago was not doing that.      14        enacted plan to a distribution would be an inappropriate

        15          You were using one set of elections on one side to evaluate       15        apples-to-oranges comparison.

        16          the enacted House plan, and then another set of elections to      16   Q.    Okay. Now let's assume the result was 62 using the statewide

        17          describe the simulated plans.                                     17        elections. That would obviously be impossible to do absent a

        18     Q.   Right. You're predicting --                                       18        severe partisan intent, correct?

        19     A.   That's what is an apples-to-oranges comparison.                   19               MR. YEAGER: Objection, incomplete hypothetical.

        20     Q.   You've assigned 61 seats to the House on the basis of             20               You may answer.

        21          statewide elections which were exogenous. In the real world       21               THE WITNESS: Okay. When you're saying 62, I'm not

        22          they got 59, right?                                               22        sure if you are referring to a hypothetical State House

        23     A.   Okay.                                                             23        election result or if you're referring to --

        24     Q.   Is that true?                                                     24   BY MR. CARVIN:

        25     A.   Your characterization was not correct. So I'm happy to go         25   Q.   Any plan that produces 62 Republican seats as measured by the




                                                                           Page 235                                                                  Page 237
         1          and correct that here.                                             1        2012 to 2016 statewide elections is necessarily a product of

         2     Q.   Your assessment of the expected Republican seats under the         2        partisan intent, right?

         3          enacted House plan based on the 2012 to 2016 statewide votes       3   A.    Okay. So you're asking if I had seen a plan, if I had seen

         4          is 61, is that correct?                                            4        an enacted plan, would I have reached that conclusion?

         5     A.   The 61 refers to --                                                5                I would look at this distribution. If we had a

         6     Q.   Is that correct?                                                   6        plan all the way out at 62, I would have concluded that that

         7     A.   I'm not sure that's how I would characterize it. I'm just          7        creation, that plan's creation of 62 Republican seats is a

         8          going to put it in my own words and I think this is                8        statistical outlier on partisanship that is not something

         9          responsive to your question.                                       9        that generally ever really occurs in these one thousand

        10                 The 61 for the enacted House plan that we see with         10        simulations.

        11          the red line, that refers to the number of districts in the       11   Q.    And it wouldn't be possible to produce that result if there

        12          enacted House plan out of 110 that have more Republican than      12        was no partisan intent behind the line drawing, right?

        13          Democratic votes in the 2012 statewide elections.                 13                MR. YEAGER: Objection, incomplete hypothetical.

        14     Q.   Right. And in the real world they got 59 in 2012, correct?        14                You may answer.

        15     A.   And now you're talking about --                                   15                THE WITNESS: My conclusion is limited to saying

        16     Q.   Is that correct?                                                  16        the following, that such a plan, a 62 plan, a 62 Republican

        17     A.   I'm just -- I just want to clarify my understanding of your       17        plan could not plausibly have been the result of a

        18          question.                                                         18        nonpartisan districting process of the sort that I programmed

        19                 And now you're talking about the actual State House        19        into my, in my expert report, obviously with the nonpartisan

        20          election results. And I'm affirming that indeed in the State      20        criteria that I built into the computer code.

        21          House election results in 2012, it was 59.                        21                So that's what I mean when I say this is a partisan

        22     Q.   Okay. And that you think that the comparison of the real          22        outlier.

        23          world election results and the number that you have assigned      23   BY MR. CARVIN:

        24          61 is a comparison of apples and oranges, is that your            24   Q.    Okay. If you could turn to page 51, please.

        25          testimony?                                                        25                Just to make it clear, we're now talking about the




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6576 Filed 12/14/18 Page 62 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 238                                                                 Page 240
         1          House plan, because we've been jumping around a little bit.      1    Q.    I thought the enacted plan's efficiency gap was 12.1 percent

         2          I'm going back to what we were talking about before.             2         under the '12 to '16 numbers. Do I have that wrong?

         3                    And you say, do you not, at the top of page 51,        3    A.   That sounds about right. I see that's right around 12.1

         4          that the mean-median figure reveals that most of the one         4         percent. So I was answering the previous question.

         5          thousand simulated districting plans reflect a small amount      5                  I was just saying that -- you were asking me if I

         6          of electoral bias in favor the Republicans -- I apologize,       6         could characterize that as small, and I usually just need to

         7          that's referencing the efficiency gap, I may have just misled    7         know small in relation to what.

         8          you.                                                             8                  Certainly it's small in relation to a 12.1

         9                    On page 49 you describe what you're looking at in      9         percent --

        10          terms of the efficiency gap, and at the top of page 51 you       10   Q.    Ten is small in relation to 12?

        11          give the example.                                                11   A.   Okay. I just want to try to finish answering your previous

        12     A.   Okay. You're at the sentence that says the fact that the one     12        question first.

        13          thousand simulated plans in figure 17, is that right?            13   Q.    Okay.

        14     Q.   Yes. Well I actually think we're looking at figure 18.           14   A.   It's certainly small in relation to the enacted plan's

        15                    If I misled you, I want to go to the efficiency gap    15        efficiency gap of negative 12.1 percent. It really just

        16          numbers now in the House.                                        16        depends on what the context is.

        17     A.   Okay. I'll just -- if it's helpful I will point you to where     17                 So I would characterize in that context as small,

        18          the text is and maybe this is where you're trying to point me    18        but obviously I'm not opining that a general efficiency gap

        19          to.                                                              19        of say, 9 percent is small in any absolute universal sense.

        20                   Page 51 --                                              20   Q.    How would you characterize it without reference to the

        21     Q.   Right.                                                           21        comparison to the enacted plan?

        22     A.   -- second paragraph, is that where you're going?                 22   A.   Well I would characterize it as just what I've been saying.

        23     Q.   Right. And your description, just so I'm clear is that most      23        It's roughly 8 --

        24          of the one thousand simulated districting plans reflect a        24   Q.    Would you characterize it as small?

        25          small electoral bias in favor of Republicans. Do I have that     25                 MR. YEAGER: Asked and answered.



                                                                          Page 239                                                                 Page 241
         1          right?                                                           1                  THE WITNESS: What I just said --

         2     A.    Significantly more wasted Democratic votes than wasted          2    BY MR. CARVIN:

         3          Republican votes, yes. So, yes, you could characterize that      3    Q.   Without reference to the enacted plan, would you characterize

         4          gap as a small bias in favorite of the Republicans.              4         it as small?

         5     Q.    And if you look at the graph on page 50, the 2012 to 2016       5                  MR. YEAGER: Asked and answered.

         6          numbers?                                                         6                  You may answer.

         7     A.    Okay.                                                           7                  THE WITNESS: Without reference to the enacted plan

         8     Q.    It looks to me, given these clusters, that the substantial      8         or any other sort of benchmark or reference points, I'm not

         9          majority of the plans have an efficiency gap of negative nine    9         really sure that I can really, I can really answer that.

        10          to negative ten, is that fair?                                   10                 It's always within reference to some kind of

        11     A.    Around that cluster, I see the two clusters you're talking      11        benchmark.

        12          about. And, yeah, I can see there with one cluster that's        12                 It would be like if I asked you is 58 a big number?

        13          roughly from about, we'll call it maybe about 8.7 to roughly     13        And obviously there is no right answer to that, it depends is

        14          9.3 or so. And then there is another cluster to the left of      14        58 bigger than some other number. You need a reference

        15          that that's around maybe 9.8 or so to about 10.2 or so.          15        point.

        16     Q.    Right.                                                          16                 And I'm just saying if the enacted plan is the

        17     A.    I think those are the two clusters you're referring to.         17        reference point, then I'm able to say that.

        18     Q.    Right. Would you say that an efficiency gap of nine or ten      18   BY MR. CARVIN:

        19          reflects a small amount of electoral bias?                       19   Q.   That's entirely right, you need a reference point. And our

        20     A.    I wouldn't really ever characterize something in absolute       20        reference point for plans that are completely unbiased drawn

        21          term. It's all relative. I have to know small compared to        21        by your neutral process produce an efficiency gap of 9 to 10

        22          what.                                                            22        percent. We therefore must analyze the enacted plan as 12.1

        23                   I would certainly characterize it as -- I would         23        percent in light of that gap, correct?

        24          characterize it as small in relation to the enacted plans,       24   A.   Well that's certainly what I do. I analyze the enacted plan

        25          the efficiency gap. It's small in relation to--                  25        in reference to the distribution of the simulations.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6577 Filed 12/14/18 Page 63 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 242                                                                   Page 244
         1     Q.    Right. And in other circumstances, a 9 to 10 percent             1        elections, correct?

         2          efficiency gap could be characterized as severely                 2   A.    Let me just try and see where I reported that number. And

         3          anti-Democratic. You've been involved in litigation where         3        5.19 percent, I see that, okay.

         4          it's been characterized that way, haven't you?                    4   Q.    So that is very much a modest skew, very much in line with

         5     A.    I'm not specifically aware of that. I'm happy to take your       5        the mean-median difference produced by the completely

         6          word for it. Obviously I've said that's not the sort of           6        nonpartisan simulated plans, right?

         7          characterization I ever make in my academic work or expert        7   A.    No, you're talking about an apples-to-oranges comparison here

         8          work. But --                                                      8        again.

         9     Q.    But -- please.                                                   9   Q.    All right.

        10     A.    I'm happy to take your word for it that out there that other    10   A.    When we're calculating a median-mean difference, here is the

        11          people, may be litigants who like to put those kinds of          11        essential points of the mean-median difference. And I really

        12          characterizations.                                               12        want to explain this because it's such an important point.

        13     Q.    This number reveals, does it not, that there is a relatively    13                The median-mean difference is calculated as the

        14          large inherent bias against Democrats under a neutral            14        difference between the median district and the mean district

        15          Michigan redistricting plan that produces a 9 to 10 percent      15        vote share. It's not exactly the same, but it's usually very

        16          efficiency gap?                                                  16        similar to the overall statewide vote share. If you take the

        17     A.    I'd said what it generally reveals if you're producing a        17        mean of all 110 House districts, you're getting something

        18          partisan-neutral redistricting plan for Michigan's House         18        close to, not precisely, the overall statewide vote share in

        19          districts, and you follow a specific criteria that I followed    19        all of Michigan.

        20          in my computer code, which we've talked about at length, then    20                So that is a measurement, this median-mean

        21          you're generally going to end up with efficiency gaps in this    21        difference is a measurement that is anchored around, maybe

        22          range that we've been talking about. I think that's an           22        with reference point to, the overall partisanship of the

        23          accurate characterization.                                       23        states in whatever set of elections were analyzed.

        24     Q.    And even holding apart from partisan intent, you would have a   24                So if there is a difference in the overall

        25          relatively substantial efficiency gap disfavoring Democrats      25        partisanship in one set of elections versus another, then




                                                                          Page 243                                                                   Page 245
         1          in Michigan, correct?                                             1        you're talking about a somewhat different anchoring point in

         2     A.   I mean it's fair to characterize that efficiency gap as a         2        the median-mean difference.

         3          range, as one where clearly there are some more number of         3   Q.   I got it.

         4          wasted Democratic votes than wasted Republican votes. That's      4   A.   So what that means is just that when we're making comparisons

         5          how I would characterize an efficiency gap in this sort of        5        between the enacted plan and the simulated plans, using the

         6          range that we're talking about.                                   6        median-mean difference, you really have to be sure to make an

         7     Q.   All right. Well let's talk about the mean-median difference       7        apples-to-apples comparison using the same set of election

         8          from the House, right?                                            8        results.

         9                 You characterized the -- I'm now on page 49. And           9   Q.   All right. But you're not retracting your statement in the

        10          you say that the small mean-median differences in the            10        report that the 4.5 to 6 percent mean-median difference in

        11          computer-simulated plans reflects a modest skew. Right?          11        the simulated plans is a modest skew, are you?

        12          That's how you characterized it, a modest skew?                  12   A.   I'm just trying to find where we are here.

        13     A.   Yes, I see that sentence.                                        13   Q.   I just read it to you from page 49. You characterized the

        14     Q.   If you'd turn to page 47.                                        14        4.5 percent to 6 percent as a small median-mean difference

        15     A.   I am there.                                                      15        that reflects a modest skew.

        16     Q.   Okay. You can see that the mean-median difference using the      16   A.   Which line are we on where we have the 4 percent?

        17          2012-2016 statewide elections is 4.5 to 6 percent, correct?      17   Q.   The 4.5 to 6 percent is on page 47.

        18     A.   Okay. You're in the second paragraph where it says using the     18   A.   Okay, I gotcha.

        19          2006 to 2010 statewide elections --                              19   Q.   And you characterize that mean-median difference, as well as

        20     Q.   I'm actually in between --                                       20        the other one, you characterized it as small median-mean

        21     A.   Right. I know what you're talking about. And between 4.5         21        differences in the computer-simulated plans that has a modest

        22          percent to 6.0 percent, using the '12 to '16 statewide           22        skew.

        23          elections. I see that sentence.                                  23                 Do you see that on page 49?

        24     Q.   And the mean-median difference in the enacted plan is 5.19       24   A.   Now we're back to 49. I just want to understand where you

        25          percent using admittedly the 2006 to 2010 statewide              25        are, where you're reading from.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6578 Filed 12/14/18 Page 64 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 246                                                                 Page 248
         1                   And can you point me to the line on 49 that you         1         apples-to-oranges characterization, I don't really draw any

         2          just read from?                                                  2         conclusions from trying to compare --

         3     Q.    The second sentence on page 49. The small median-mean           3    Q.   You don't?

         4          differences in the computer-simulated plans may also             4    A.   -- the median-mean gap using one set of elections in an

         5          partially reflect a modest skew in Michigan's voter geography    5         enacted plan directly compared to a set of simulation

         6          that slightly benefits the Republicans in the district. This     6         calculations using another set of elections.

         7          modest skew in the simulated district plans, and you go on.      7    Q.   Well I'm --

         8     A.    I gotcha. Sure. I'm happy to explain the basis of that if       8    A.   But I'm generally --

         9          that's what you're looking for.                                  9    Q.   But --

        10     Q.    I'm not asking that. I'm asking whether or not the 5.19         10                 MR. YEAGER: We're going to stop until he can just

        11          percent median-mean difference is also a small median-mean       11        answer.

        12          difference?                                                      12                 (At 4:55 p.m. went off the record.)

        13     A.    No. I wouldn't characterize that as a small median-mean         13                 (At 5:05 p.m. went on the record.)

        14          difference.                                                      14                 MR. CARVIN: Back on the record.

        15     Q.    Then why is 4.5 to 6 percent a small median-mean difference,    15   BY MR. CARVIN:

        16          but 5.19 percent is not?                                         16   Q.   If you'd turn to page 52 of your report, please.

        17                   MR. YEAGER: Objection, misstates the documents.         17   A.   Yes.

        18                   You may answer.                                         18   Q.   As we alluded to previously you did a uniform swing analysis

        19                   THE WITNESS: I'm going to try to clarify here. As       19        on the durability of the enacted plan's partisan bias, is

        20          I said before when we were distinguishing the efficiency gap     20        that right?

        21          at length, to characterize something as small, you do it in      21   A.   Yes.

        22          the context of some kind of reference point.                     22   Q.   Okay. And what you do in those circumstances is you ask what

        23                   So when we're talking about the median-mean             23        percentage statewide swing would be needed to give Democrats

        24          difference of 5.19 percent using the '06 to 2010 statewide       24        half the seats in each of the relevant bodies?

        25          elections, I'm characterizing that as extreme with reference     25   A.   That's right.



                                                                          Page 247                                                                 Page 249
        1           to the distribution of simulations as measured using those       1    Q.   Okay. And basically what you're trying to figure out is

        2           exact same statewide elections.                                  2         whether a party -- I'm now quoting from the last paragraph on

        3                    So if we switch to another set of elections, then       3         page 52, whether a party's majority control over a

        4           that obviously is talking about a different reference point.     4         legislative chamber or congressional delegation is strong

        5      BY MR. CARVIN:                                                        5         enough to withstand a reasonable range of alternative

        6      Q.   Right.                                                           6         electoral conditions, right?

        7      A.   So again with a different reference point, what something --     7    A.   I want to try to find that.

        8           what makes something relatively small or relatively large is     8    Q.   The last paragraph.

        9           going to change depending on that reference point.               9    A.   First sentence, right, first, last paragraph.

        10                   So that's the point I'm trying to clarify here,         10   Q.   Right.

        11          which is that when you're going to compare, say, the enacted     11   A.   I see it, I gotcha.

        12          plan's 5.19 percent, it's with reference to the distribution     12   Q.   What would be a reasonable range of alternative electoral

        13          of simulated plans as measured by the same set of elections.     13        condition in Michigan for the rest of the decade?

        14     Q.   They go up to 4-and-a-half percent?                              14   A.   It's not a question that I specifically analyzed. I didn't

        15     A.   Right.                                                           15        look at the distribution of all swings.

        16     Q.   So the difference between 4-and-a-half percent and 5.19          16               I was simply characterizing the swing that would be

        17          percent you would view as substantively significant?             17        necessary to flip or to tie the partisan control of each

        18     A.   Again, first I'm not -- I'm looking at the figures here and      18        chamber.

        19          I'm not quite sure they go all the way up to 4-and-a-half        19   Q.   Well if you turn to the last sentence on page 53, you do

        20          percent. I can see they come sort of close.                      20        state that this Republican majority control would also have

        21     Q.   It's your number on page 47.                                     21        been durable even under a reasonable range of alternative

        22     A.   Okay. I appreciate that. I think they stop a little bit          22        electoral conditions.

        23          short.                                                           23                 So what did you mean by a reasonable range of

        24                   But the general point here is I don't really have       24        electoral conditions in that sentence?

        25          an opinion on trying to, other than to say it's an               25   A.   Well like I said, I didn't characterize it as a precise




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6579 Filed 12/14/18 Page 65 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 250                                                               Page 252
        1           threshold. I just calculated the various swings that were         1    Q.   Well what about the next election after that? What happened

        2           necessary.                                                        2         then?

        3      Q.   Right.                                                            3    A.   What happened from --

        4      A.   I reported those swings on Table 5.                               4    Q.   In 2010.

        5      Q.   Right. But I'm trying -- please.                                  5    A.   From 54 to 47 --

        6      A.   Okay. Okay. I reported the numbers on Table 5. And I don't        6    Q.   After we go from 55 to 44 we go from 54 to 47 in the next

        7           mean reasonable range in any precise sense other than to say      7         election cycle. So you have an 8-and-a-half percent swing

        8           that certainly they all are negative swings that are              8         and then a 7 percent swing back to back.

        9           necessary. And they're certainly all larger, at least a           9    A.   And you're asking me --

        10          little bit larger than one percent, and often several more        10                MR. YEAGER: Object, it's not 7 percent.

        11          than one percent.                                                 11                THE WITNESS: 47.6 percent I think is what you're

        12                   I didn't take -- I didn't take a particular              12        trying so say.

        13          threshold and say, if it's above one percent or if it's above     13                Sure. So I'll answer with respect to that.

        14          two percent, that would be a larger swing or a smaller swing.     14                I mean that actually brings a different set of

        15     Q.   Would 3 to 5 percent be a reasonable swing?                       15        factors in because obviously what happens in 2012 was not

        16     A.   It really depends on the context. I would need to have more       16        just a change from the 2010 Republican tide year, but there

        17          specific information.                                             17        was obviously also redistricting. So you have a different

        18     Q.   In Michigan.                                                      18        set of Congressional races that are factoring into the number

        19     A.   Right. I understand.                                              19        that's being reported there.

        20     Q.   In 2018, would a 3 to 5 percent swing be reasonably expected      20                So the point is if you just want -- if you're just

        21          or quite unreasonable?                                            21        asking is the math correct, certainly there is a swing there

        22     A.   It's really not just a question I analyzed.                       22        that is something on the order of 6 or 7 percent or so. But

        23     Q.   So you don't know. How about 7 or 8 percent?                      23        the point here is that there are obviously factors that go

        24     A.   Same answer there. I mean it's context dependent even             24        into making it not-terribly reliable just to say let's look

        25          depending on the specific set of elections that we're talking     25        at the difference from 2010 to 2012 or from '08 to 2010, and



                                                                           Page 251                                                               Page 253
        1           about, but again I'm saying it's not something that I              1        characterize that as a typical or not typical uniform swing.

        2           analyzed.                                                          2   BY MR. CARVIN:

        3      Q.   Okay. If you'd turn to page 65, please.                            3   Q.    Well let's go back to Table 5 on page 57.

        4      A.   Okay.                                                              4   A.    Okay.

        5      Q.   This is the, your table showing the past statewide results,        5   Q.    All right. We see here, if there is a uniform swing of as

        6           right, Congress, etcetera?                                         6        little as 3.37 percent from the 2012 year, then Democrats

        7      A.   Yes, I see this.                                                   7        will win at one-half of the Congressional districts.

        8      Q.   Okay. You can see for example in one election between 2008         8                Are you opining that a 3.37 diminution in

        9           and 2010 the Republican vote share went from 45.65 to 54.15.       9        Republican votes share in 2018 or 2020 is unlikely?

        10          Right?                                                            10                MR. YEAGER: Objection, vague and ambiguous.

        11     A.   I see that.                                                       11                You may answer.

        12     Q.   Okay. So we had a 9 percent -- or 8-and-a-half percent swing      12                THE WITNESS: Okay. I'm not giving an opinion as

        13          in one election cycle. Is that unusual?                           13        to whether in general a 3.37 percent swing in the Democratic

        14     A.   Well what you did to get to that 9 percent or 8 percent or so     14        direction is, as an absolute matter categorically likely or

        15          is to take the difference between 2010 to 2008.                   15        unlikely. It's certainly context dependent.

        16     Q.   Right.                                                            16                To give a more concrete example, let's suppose we

        17     A.   That's not necessarily what's -- what you're doing in any         17        had a really good Republican year, a historically good

        18          sort of uniform swing analysis all the time.                      18        Republican year, whatever the vote share was in that year.

        19                   Obviously this is an unusual pair of elections in        19        How likely is it that in the next election the Republicans

        20          that in general the Democrats did quite well in 2008, and in      20        would do even better and have another 3 percent swing in the

        21          general the Republicans did quite well in 2010. There were        21        Republican direction?

        22          extreme partisan tides in the opposite directions, but that's     22                Well knowing that the benchmark for that was an

        23          not to say that certainly a one election to the next swing of     23        already good Republican year, that's probably less likely.

        24          8 percent is to be commonly expected. That was an unusual         24                But let's suppose the converse, that we just had a

        25          pair of elections back to back.                                   25        really good Democratic year, an historically good Democratic




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6580 Filed 12/14/18 Page 66 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 254                                                                      Page 256
         1           year. How likely is it that in the next election, from this      1        conditions in 2018 or 2020, correct?

         2           previous really good Democratic year, will we have a swing of    2   A.   With respect to the 2018 elections and the 2020 elections, I

         3           3 percent in the Republican direction.                           3        am not even forecasting what those elections would, results

         4                     That's obviously a lot more likely. That's what I      4        would be. So I'm obviously not going to be able to opine on

         5           mean when I say it's context dependent. There is no absolute     5        a specific prediction about what kind of uniform swing we

         6           answer when you're trying to compare one election to the         6        might or might not see. That goes back to election

         7           next --                                                          7        forecasting.

         8     BY MR. CARVIN:                                                         8   Q.   Right. So you're not making any prediction as to whether or

         9     Q.     So you're not opining that a 3.37 percent swing from the        9        not, in any of the three seats, whether or not Democrats

        10           Republican vote share in November of 2012 is outside of the     10        will -- whether Republicans will retain majority control

        11           range of reasonable alternative electoral conditions for 2018   11        under reasonable alternative electoral conditions?

        12           and 2020, correct?                                              12   A.   In any of the three seats?

        13                     MR. YEAGER: Please finish your prior answer,          13   Q.   Any of the three chambers at issue.

        14           Professor, unless he withdraws the question.                    14   A.   Any of the three chambers?

        15                     THE WITNESS: Okay. I'll finish what I was saying      15   Q.   Sure.

        16           before and then I'll let you ask your next question.            16   A.   Okay. Am I making a prediction as to whether the Democrats

        17                     My point was just generally that it's context         17        would win one-half or the Republicans would retain control?

        18           dependent. And certainly the sort of reasonable swings from     18                I mean that's a separate question. And again I

        19           a prior election, which is what you were just asking me about   19        would say that the same caveat as before, I'm obviously not

        20           that one can expect, depends on whether that prior election     20        forecasting specific 2018 election outcomes. But in

        21           was a really good Republican year or really good Democratic     21        expectations, we would certainly not expect the Democrats

        22           year or a neutral year, or whatever.                            22        under the current districting plans to win one-half of the

        23                     That's the point when I say -- that's what --         23        current districts in any of those three plans.

        24           that's the basis of why I'm saying you can't just give an       24   Q.   Now I have to ask the same question again.

        25           absolute answer as to this is or is not a large or reasonable   25                So you're saying you certainly would not expect a




                                                                        Page 255                                                                      Page 257
         1          uniform swing.                                                    1        3.37 percent uniform swing from the 2012 election results in

         2     BY MR. CARVIN:                                                         2        Congress in either 2018 or 2020?

         3     Q.   And you haven't analyzed any of the contextual factors that       3   A.    I think that's the same question that I just answered so I'm

         4          would affect the swing in 2018 or 2020, right?                    4        going to answer that question as I understood it.

         5     A.   I haven't analyzed the 2018 elections at all so I'm not           5                And again what I'm saying here is I'm not making a

         6          making any predictions or saying what sort of uniform             6        specific election forecast about 2018. But again, in the

         7          swing --                                                          7        long term, in the long-run expectation over any number of

         8     Q.   So you're not opining that a 3.37 percent uniform swing is        8        elections, we normally don't expect to see such a uniform

         9          outside the range of reasonable alternative electoral             9        swing of a negative 3.37 percent.

        10          condition in 2018 or 2020, correct?                              10   Q.    You don't? Why is that? What's the average swing throughout

        11     A.   Swing compared to what? Are you talking about a swing from       11        a decade in state legislative races?

        12          2016?                                                            12   A.    I'm not sure I could tell you that off the top of my head.

        13     Q.   2012.                                                            13        I'd need a definition of what you're talking about. Are you

        14     A.   Oh. From '12. So you're saying would the difference between      14        talking about the change from '12 to '14? Something like

        15          the 2012 to 2018 elections, could we see a 3.37 percent          15        that?

        16          uniform swing? That's the question, right?                       16   Q.    Throughout the decade, what kind of changes in either

        17     Q.   Yes.                                                             17        direction is typical in the majority of state legislative

        18     A.   And I haven't specifically analyzed that. In part because        18        elections?

        19          again, to go back to my earlier answer, I'm not an elections     19                MR. YEAGER: Objection, vague and ambiguous.

        20          forecaster here. I'm not making a specific prediction about      20                You can answer.

        21          what is the probability that we'll see a particular outcome      21   BY MR. CARVIN:

        22          in the specific 2018 or specifically the 2020 election.          22   Q.    Do you know?

        23     Q.   And since you haven't analyzed it you are not opining that a     23   A.    It's not something I can tell you off the top of my head.

        24          3.37 percent uniform swing from the 2012 election results is     24   Q.    What's the range?

        25          outside the range of reasonable alternative electoral            25   A.    Same answer as before. I don't have those numbers in front




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6581 Filed 12/14/18 Page 67 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                        Page 258                                                                   Page 260
        1           of me to give you precise numbers.                                1        saying that in general in expectations we don't expect a

        2      Q.   So you don't know if 3.37 percent is well within the expected     2        uniform swing that large.

        3           range of swings, correct?                                         3   BY MR. CARVIN:

        4      A.   What I am saying here is that over the long-term average we       4   Q.   Who is we? Why don't you expect that?

        5           don't expect to see -- in long-term expectation we don't see      5   A.   Sure. Obviously by we I'm speaking for myself here.

        6           it. And obviously again I'm not saying with respect to a          6   Q.   You haven't analyzed the issues so how can you have

        7           particular election we will or will not see uniform swing of      7        expectations one way or the other?

        8           a particular size.                                                8   A.   Sure. I'm saying I haven't precisely calculated a threshold

        9                    If what you mean by uniform swing is the change          9        for each particular set of elections showing a distribution

        10          from say '12 to '14, or the change from '14 to '16, that's a     10        of what sort of uniform swings we would or would not expect.

        11          specific -- that's another specific definition of a uniform      11              And this is just based on my general looking at

        12          swing, and certainly we have the numbers in front of us here     12        election results in Michigan, which I'm not saying that I've

        13          to at least characterize a little bit of what those swings       13        done a specific study to calculate a threshold.

        14          have been under the current decade.                              14   Q.   Well what's been the most recent history in the Senate in

        15                   But that's a different analysis altogether.             15        terms of swings statewide?

        16     Q.   What is your reasonable expectation in the long term for         16   A.   You're asking about a swing from one election to the next?

        17          whether or not there will be a 3.37 percent uniform swing        17        Or you're asking from a long-term average?

        18          from the 2012 Congressional election results?                    18   Q.   Either.

        19     A.   I'm not sure I understand the question.                          19   A.   I don't have the data here in front of me to be able to give

        20     Q.   You keep saying that you're not making any forecast for 2018     20        you any sort of precise number.

        21          or 2020, you're talking about long-term expectations. What       21   Q.   Turn to page 65, please.

        22          is your long-term expectation for a likely or reasonable         22                 Again we see, do we not, between 2006 and 2010, in

        23          uniform swing from 2012 election results for Republicans?        23        one election cycle we see a nearly 9 percent increase in

        24     A.   Okay. My answer is going to be that I haven't done that          24        Republican vote share?

        25          specific study.                                                  25   A.   Okay, I got you. You're pointing to the second part of this




                                                                        Page 259                                                                   Page 261
         1     Q.    All right. And can you turn to page 57?                          1        table here.

         2     A.    Okay.                                                            2   Q.   Right.

         3     Q.    Okay. For the State Senate, you say they need a 6.4 percent      3   A.   So I appreciate that you're pointing me to some actual

         4          uniform swing, for Democrats to win one-half of the Senate        4        election data here. And, sure, I can affirm your math that

         5          districts, correct?                                               5        from say '06 to 2010 there is a swing of something almost

         6     A.    We're talking about November 2014 Congressional --               6        like 9 percent. That's not necessarily how I would answer

         7     Q.    Right.                                                           7        the question of what sort of uniform swings we would expect.

         8     A.    -- second row? Yes, I see the 6.45 percent.                      8              So I think your question was just about the math,

         9     Q.    And November of 2014 was an excellent year for Republicans in    9        so I'll stop there because I think I answered your question.

        10          the Senate, right? Your statewide excellent predictor of         10   Q.   Okay. But you haven't analyzed swings in any way for State

        11          seats predicted 23 or 24, when in fact they won 27, is that      11        Senate elections in Michigan, right?

        12          right?                                                           12   A.   I wouldn't say I haven't analyzed them in anyway. I haven't

        13     A.    Okay. We're talking about the State Senate elections now.       13        analyzed it specifically with an eye towards answering the

        14                   I agree that the November 2014 elections were good      14        question that, about what is or is not a reasonable uniform

        15          for the Republicans.                                             15        swing.

        16     Q.    Is it an unreasonable alteration in electoral conditions that   16              I mean I think in general one wouldn't do so by

        17          there will do 6.4 percent worse in any elections during this     17        saying, well, look, we've got a change from '06 to 2010 of

        18          decade?                                                          18        about 9 percent, so clearly that's typical. That wouldn't

        19                    THE WITNESS: Could I have that read back?              19        really be the appropriate way to do it.

        20                       (Record read: Q. Is it an unreasonable              20              You might do something like looking at the

        21              alteration in electoral conditions that there will do        21        long-term average.

        22              6.4 percent worse in any elections during this decade?)      22   Q.   And -- go ahead.

        23                    THE WITNESS: I think it's fair to say that that        23   A.   Okay. I was just going to say one might look at the

        24          would be a fairly large gap to overcome. Again, I'm not          24        long-term average --

        25          forecasting to say that it could never happen. I'm just          25   Q.   But you haven't looked at the long-term average, have you?




                                                                     Benchmark Reporting Agency
                                                                           612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6582 Filed 12/14/18 Page 68 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 262                                                                  Page 264
         1     A.    Okay, I'm just going to finish answering the previous             1        what, roughly 7 percent in one election cycle?

         2          question. And then I'll try to remember this question.             2   A.    That's right. 2010 was a really strong Republican year.

         3                 So one might do something like looking at the               3   Q.    Right.

         4          long-term average, and then saying what were the swings            4   A.    And then 2012 was kind of a strong Democratic year.

         5          during individual elections from that long-term average, and       5   Q.    Right. And if 2016 was a strong Republican year and 2018 was

         6          what range was actually possible, or what ranges were              6        a strong Democratic year, there is no reason not to expect a

         7          observed.                                                          7        swing of equal magnitude, or certainly more than the one

         8                 And then I think your next question was whether             8        percent, right?

         9          I've done that, and obviously I said, no, I haven't                9   A.    And now we're talking about swings from one election to the

        10          specifically done that.                                           10        next, and you're specifically talking about the 2016

        11     Q.    Okay. If I ask you what you've looked at, it would be very       11        election.

        12          helpful because we're particularly short on time, if you          12   Q.    Right.

        13          could answer that question, rather than hypothesize what one      13   A.    We're no longer talking about the 2012 election where that

        14          could do. Is that okay?                                           14        1.04 percent number came from.

        15     A.    All right. I appreciate that.                                    15   Q.    Right.

        16     Q.    Thank you. If you could turn to page 57?                         16   A.    And I agree with you that certainly 2016 was obviously a

        17     A.    (Witness complied.)                                              17        pretty good Republican year. And if, very hypothetically,

        18     Q.    Okay. Now the uniform vote swing we need to give Democrats       18        there were to be a strong Democratic year next, then

        19          one-half of the House districts, if you look at 2012 would be     19        certainly we may very well expect a swing of over 1.04

        20          a change of one percent -- 1.04 percentage points.                20        percent.

        21                 Are you going to opine that a swing of 1.04                21   Q.    Well let's look at page 57.

        22          percentage points from the results in 2012 is outside the         22                  In this very good Republican year of November 2016

        23          range of reasonable alternative electoral conditions in 2018      23        a swing from 4 percent, just 4 percent between that and 2018

        24          or 2020?                                                          24        would give Democrats one House -- one-half of the House

        25     A.    Well the point here is that it hasn't happened. We've seen       25        districts. You are not opining in any way I take it that a 4




                                                                           Page 263                                                                  Page 265
         1          three election results and it hasn't happened. And the same        1        percent negative swing against Republicans is at all unlikely

         2          qualification before in that I'm not opining that in general       2        from 2016 to 2018, is that right?

         3          a particular uniform swing is or is not likely. It's always        3   A.   Did you say unlikely?

         4          context dependent here. But certainly we haven't seen such a       4   Q.   Yes. Is at all unlikely.

         5          uniform swing from the 2012 election results.                      5   A.   Is at all unlikely.

         6                That is not to say, however, that one would never            6              I'm not sure that I've done the analysis to be able

         7          expect to see a 1.04 percent uniform swing from some election      7        to specifically answer this. I haven't done the analysis to

         8          result. That, again, is another separate -- is a different         8        be able to specifically answer that.

         9          question altogether.                                               9              But I'm just pointing out that was a very different

        10                But specifically from the 1.04 percent listed there         10        question from asking whether a particular uniform swing from

        11          in November of 2012 row, we haven't seen 1.04 percent swing.      11        the 2012 results was likely.

        12     Q.   We haven't? Well let's turn to page 65 again, right?              12   Q.   Now the response to my different question is that you've done

        13                You're saying, I take it, we haven't seen that              13        no analysis and cannot opine whether it's likely or unlikely

        14          swing in 2014 and 2016, was that your point?                      14        that Republicans will get 4 percent less statewide vote than

        15     A.   We haven't seen the swing from the 2012 result is what I was      15        they got in 2016, right?

        16          saying.                                                           16   A.   I agree it's not something I've specifically analyzed.

        17     Q.   From meaning since?                                               17   Q.   Or analyzed in general?

        18     A.   No. No. No. No. From meaning take the results of the 2012         18   A.   Well I've generally looked at election results, but I'm

        19          and subtract 1.04 percent from every district. That's what I      19        agreeing that I have not specifically analyzed the question

        20          mean by from 2012 .                                               20        that you posed to me.

        21                I'm not saying was there such a change from '14 to          21   Q.   And you're asking the question how much would it take to give

        22          '16. Obviously there have been swings from one election to        22        Democrats one-half of the House district. Right?

        23          the next larger than 1.04 percent. That's goes without            23   A.   In the bottom --

        24          saying.                                                           24   Q.   In the House.

        25     Q.   Right. For example from between 2010 and 2012 they lost,          25   A.   Okay, I gotcha.




                                                                    Benchmark Reporting Agency
                                                                          612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6583 Filed 12/14/18 Page 69 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 266                                                                Page 268
        1      Q.    Why would you ask that question when the non-simulated plans      1               To calculate the median Congressional district,

        2           give Republicans roughly 58 percent -- 58 of the House             2        you're calculating the midpoint between number seven and

        3           districts? Isn't the relevant question what swing is               3        number eight.

        4           necessary to return them to what occurred under the simulated      4   Q.    You're looking at the vote swing necessary in the 7th

        5           plans?                                                             5        district, the 7th most --

        6      A.   I'm not sure -- you just said in your question when the            6   A.    For the Congressional plan that's what's going on here in

        7           non-simulated plans gave the Republicans 58.                       7        this figure.

        8      Q.    I'm sorry, if I said -- let me rephrase the question.             8   Q.    Okay.

        9                     As we discussed at length the vast majority of the       9   A.    It's the 7th ward, in the House, it's the 55th.

        10          nonpartisan simulated plans would have given Republicans 58       10   Q.    Isn't it true that the vote swings in the most competitive

        11          seats under the way you analyzed that. If that is true,           11        districts in state tend to change more than the statewide

        12          shouldn't we ask ourselves what would the vote swing be           12        average?

        13          necessary to give Republicans 58 seats instead of 55 seats?       13   A.    That is not a question I have analyzed in the context of

        14     A.   Okay. I gotcha.                                                   14        these districts.

        15                   I agree that there is a possibility, or one can do       15   Q.    Doesn't it make sense that if elections are competitive, the

        16          that, as a purely statistical matter. You can certainly take      16        Democrats, the Republicans are going to be putting a lot more

        17          districts from a simulated plan, analyze them using statewide     17        resources and candidate recruitment into those districts that

        18          elections, and then apply various uniform swings to see what      18        are winnable, than they would in either safe Republican or

        19          the effect on the number of Republican seats would be.            19        safe Democratic districts in order to achieve a majority?

        20                   I didn't do that analysis here. That analysis            20   A.    That is not a question that I've analyzed in my work here.

        21          wasn't appropriate for the question that was put forth to me      21   Q.    Have you thought about it?

        22          here. So that's why I didn't do it here.                          22                 I'll just ask you generally. Do parties put more

        23     Q.    All right. The uniform swing analysis assumes an equal swing     23        money into competitive elections that will swing a

        24          in every district, right?                                         24        legislative body in their favor than they do into safe seats

        25     A.   That's essentially what it does. You're applying various          25        that will have no effect on whether or not the body swings?



                                                                           Page 267                                                                Page 269
        1           hypothetical swings at an equal percentage in every district.     1         You haven't looked at that?

        2      Q.    Right. And your touchstone for when they achieve half of the     2    A.   Again I'm going to say that's outside of my expertise.

        3           House districts or half of the Senate districts or half of        3               I'm obviously aware of that as a general strategy.

        4           the Congressional districts looks at the vote needed in the       4         I can't say that's within my expertise to say that's a

        5           median district to turn Democrat, right?                          5         general pattern that's happening in Michigan.

        6      A.   If I could ask --                                                 6    Q.   Okay. If you could turn to page 56, please.

        7      Q.    You're looking at the median district percentage, right?         7                Okay. On page 56 you analyzed -- you say that

        8      A.   I gotcha. You're saying for the purposes of calculating           8         Congressional Districts 1, 4, 5, 8, 9, 10, 11 and 12 are

        9           whether or not Democrats are going to be able to win              9         partisan outliers?

        10          one-half.                                                         10   A.   I see that paragraph there.

        11     Q.    Right.                                                           11   Q.   Okay. And you conclude from that these are the most

        12     A.   It's not quite -- I get why you're saying that. It's not          12        effectively cracked and packed districts in the enacted maps,

        13          quite literally the median district. And it's just a small        13        on page 56?

        14          technical thing, you can feel free to cut me off if you don't     14   A.   Where are you referring to on 56?

        15          want to hear the technical explanation.                           15   Q.   The last paragraph.

        16                   When I say one-half of the House districts or            16   A.   Right. Just with the same caveat that I was just

        17          one-half of the Congressional districts in this table, I'm        17        operationalizing those terms cracking and packing in the way

        18          saying 55 out of 110, or seven out of 14 of the Congressional     18        we discussed at length earlier today.

        19          districts.                                                        19   Q.   I'm just trying to figure out -- we can go through the

        20                   To win that you don't literally need to win the          20        appendix. As I understand it, you looked at -- well, maybe

        21          median district. The median district is statistically             21        it will be helpful to look to -- go to Appendix D5 and D3 on

        22          calculated as, for the House plan, the mid point between 55       22        page 74 and 75, okay? Do have that in front of you?

        23          and 56. Just a small technical point. That's what we mean         23   A.   Yes, sir.

        24          by the median. That's just statistically how you calculate        24   Q.   First one is titled Comparison of Each Enacted Plan District

        25          the median.                                                       25        to the District that Geographically Overlaps Most with the




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6584 Filed 12/14/18 Page 70 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                           Page 270                                                                   Page 272
        1           Enacted District. And then D3 is a Comparison of the Enacted      1         Congressional District 1, each Congressional district here,

        2           Plan District to Simulated District Containing at least 50        2         is it inside or outside of that range. And if it's outside,

        3           Percent of the Enacted District's Population.                     3         I'm listing that in that paragraph.

        4                     I assume from your report that your judgement on        4    Q.   Okay.

        5           the packing and cracking that we just talked about was based      5    A.   And all I meant to say is I didn't -- I obviously didn't

        6           on the comparison with the 50 percent of the enacted              6         intend to, and I apologize if I accidentally misled you with

        7           district's population, not based on the one that                  7         that paragraph regarding the partisan direction of that. I

        8           geographically overlaps most, but tell me if I'm wrong.           8         simply said what's a 95 percent interval, and if it was

        9      A.   That is my recollection of what I did, it was Appendix D3 is      9         outside of that, then it would be listed.

        10          the one we're talking about here.                                 10   Q.   All right. So I had a lot of those questions along those

        11     Q.    Right.                                                           11        lines, but I'm again going to cut to the chase with you.

        12     A.   That's my recollection. I think I spelled out somewhere in        12                 If I understand what you just said correctly, if

        13          the report exactly what I was -- which figure we were looking     13        the enacted plan is outside of the range represented by

        14          at.                                                               14        these, I don't know what else to call it, the concentrated

        15     Q.    Right. And I'm trying to save time, but stop me if you need      15        circles, I don't want to call them blobs, but if they're

        16          to.                                                               16        outside of that, then that's the decision-making process that

        17                    As I understood it what you did is you said it was      17        led you to include them among the districts that you

        18          a partisan outlier and packed and cracked, and was outside        18        categorized as partisan outliers; whereas if the star appears

        19          that middle 95 percent range that we talked about comprising      19        within those districts, within the blobs, then you don't

        20          the districts where you have a 50 percent overlap in              20        characterize them that way?

        21          population.                                                       21   A.   That's basically right . Again, it is a purely statistical

        22     A.   I think that's basically right. I was constructing the 95         22        exercise here. And obviously you and I talked quite a bit at

        23          percent interval.                                                 23        length earlier today about how I was attempting to just

        24     Q.    Yes.                                                             24        operationalize, even though I don't have a particular

        25     A.   And then asking whether or not the enacted district in each       25        scientific understanding of the terms cracking and packing, I




                                                                           Page 271                                                                   Page 273
        1           of these rows was inside or outside of that 95 percent             1        just took a very specific statistical identification here

        2           interval.                                                          2        where I said, what's the 95 percent interval, that middle 95

        3      Q.    Okay. So let's look at D3 in your appendix, D3, okay. And         3        percent range, and is the enacted district within or outside

        4           you may have to go back, I apologize, to make sure I'm not         4        of it.

        5           misleading you. But you listed District 1 on page 56 as one        5                 That's it. I just wanted to make sure that was

        6           of these partisan outliers. You can keep going back if you         6        clear.

        7           need to, it's page 56.                                             7   Q.    Okay. Well even in light of that, I thank you because that

        8      A.   I gotcha.                                                          8        saved us a boat load of time.

        9      Q.    So I want to ask you some questions about CD-1.                   9                 I'm still a little confused.

        10                    The only thing I see on your graph there is a more      10                 If you could turn to Appendix D6 on page 78, right?

        11          Republican district, a somewhat safer Republican district.        11        And again, check me on page 56, but I think you list District

        12          Why would that be a packed or cracked partisan outlier? Am I      12        8 as one of these partisan outliers, that Senate District 8

        13          misunderstanding? The star is the enacted plan district,          13        if you want to check me on page 56?

        14          right?                                                            14   A.    On 56.

        15     A.   Correct.                                                          15   Q.    I'm representing to you that you listed SD-8 as one of the

        16     Q.    And the thing to its right, meaning more Republican, is the      16        partisan outliers. If you want to check my veracity you can

        17          50 percent of the enacted plan -- the simulated plans that        17        look at page 56 and see if I got that right.

        18          overlap by 50 percent.                                            18   A.    I gotcha.

        19                    So how could CD-1, if it's less Republican, be a        19   Q.    So now I have a question about SD-8 based on the thing on

        20          pro-Republican district?                                          20        page 78.

        21     A.   Okay. Well all I'm doing here as I said a moment ago is I am      21                 I would have thought that that circle would have

        22          just looking at -- and this is a purely technical exercise.       22        been between the two blobs, so it wouldn't have been a

        23     Q.    Okay.                                                            23        partisan outlier under the mechanistic view that you just

        24     A.   I'm just looking at the middle 95 percent range. And I'm          24        described. So how did SD-8 wind up on this list?

        25          just asking is that red star representing the enacted             25   A.    Right. I think what you're saying is you're seeing two




                                                                       Benchmark Reporting Agency
                                                                             612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6585 Filed 12/14/18 Page 71 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                             Page 274                                                                   Page 276
         1          distinct blobs.                                                      1        this table. But I didn't see you attach any significance to

         2     Q.   Yes.                                                                 2        ranking the Congressional plans or the other plans' districts

         3     A.   And you can't understand why 95 percent of them would be on          3        alined from least to most Republican. Is that part of your

         4          one side rather than the other. And I get where you're               4        cracking or packing analysis? Is this part of that?

         5          coming from.                                                         5   A.   It's a different sort of analysis just looking at outliers.

         6     Q.   Right.                                                               6        And since you asked about packing and cracking obviously I'm

         7     A.   The answer again is I actually did just construct a middle 95        7        giving the same caveat as before, I don't understand those

         8          percent interval. And I realize that it's difficult to               8        terms in any sort of scientific, precise, objective way.

         9          concern how many circles are here, and obviously I don't have        9                But this Appendix D1 figure is just generally part

        10          the data file in front of me here to be able to prove it to         10        of my analysis of district-by-district outliers. And it's

        11          you or verify it right in front of us. But again what I did         11        just configured in a slightly different way where I'm lining

        12          here --                                                             12        up the districts from least to most Republican within each

        13     Q.   So your --                                                          13        plan. So that's a little bit different than the figures that

        14     A.   Let me just --                                                      14        you and I were just talking about a moment ago because now

        15     Q.   Sure.                                                               15        we're not looking at, say, the simulated districts that

        16     A.   What this figure is doing is just stacking a bunch of gray          16        geographically overlap with an active Congressional district,

        17          circles on top of each other, and often it's in a very close        17        but instead we're looking at the most Democratic district at

        18          cluster.                                                            18        the very bottom. Then we're looking at the second most

        19                   It is actually really to be able to look at one of         19        Democrat district on the second row. In the third row, we're

        20          these clusters and be able to discern and accurately estimate       20        looking at the third most Democratic district, and so on.

        21          whether that's several hundred or just 50 or 20 or so               21                So it's just a somewhat different basis of

        22          circles. That's why it's probably -- it's not a safe bet to         22        comparison for looking at partisan outliers in this form.

        23          try to just look at the blobs and try to estimate out those         23   Q.   All right. If you could turn to page four of your report,

        24          numbers.                                                            24        please.

        25                   But again what I'm saying what I did was I actually        25                MR. YEAGER: Page four?




                                                                             Page 275                                                                   Page 277
         1          did calculate the middle 95 percent range. And just because          1                MR. CARVIN: Four.

         2          you see a blob there doesn't necessarily mean -- on the left,        2   BY MR. CARVIN:

         3          doesn't necessarily mean it's as big as the blob on the              3   Q.   The only reason I'm directing you to this is the last

         4          right.                                                               4        paragraph where you say, the algorithm freezes the enacted

         5     Q.    Right. I guess you're going to give me the same answer if           5        plan's boundaries of House Districts 1 through 10. Do you

         6          you look at SD-27 real quickly?                                      6        see that in the fourth paragraph there?

         7                    The star is within the blob, but it's at the far           7   A.   Yes, I see that.

         8          end. So I take it the reason that's identified as an outlier         8   Q.   And that's consistent with your recollection, you froze House

         9          is it's outside the 95 percent middle range?                         9        Districts 1 through 10?

        10     A.    Right. Same answer as before.                                      10   A.   Yes, there was more than that. But House Districts 1 through

        11     Q.    Same answer?                                                       11        10 were certainly frozen.

        12     A.    Obviously I don't have the data here to verify it right here       12   Q.   Okay. And then if you look at HD-2, okay, turn to page 80

        13          on the spot.                                                        13        I'll represent to you that all the other House -- we talked

        14     Q.    Right.                                                             14        about Flint before, but the other ones, HD-1 through 10 you

        15     A.    But you see that blob and it's hard to precisely discern are       15        just see one star and one blob around it, and I assume that's

        16          there really a lot of gray circles at the very left hand, or        16        the consequence of the freeze?

        17          just a small number. But my calculation was take that middle        17   A.   Yes.

        18          95 percent range.                                                   18   Q.   But if you go to HD-2, you see the star at the far end of a

        19     Q.    Okay. And then if you could turn quickly to Appendix D1,           19        big blob, which suggests to me that there was alternative

        20          please.                                                             20        versions of HD-2. But please explain.

        21     A.    (Witness complied.)                                                21   A.   No, that's not correct. You were correct all the way up

        22     Q.    Okay.                                                              22        until the end, so I'll clarify where the misunderstanding I

        23     A.    Let me just get there. I gotcha.                                   23        think on your part came from.

        24     Q.    So in this one you -- and again I'm trying to cut to the           24   Q.   Okay.

        25          chase here. You mentioned this in your report, you present          25   A.   So we're on Appendix D8, right? I just want to make sure.




                                                                          Benchmark Reporting Agency
                                                                                612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6586 Filed 12/14/18 Page 72 of
                                     109
                                       Deposition of Jowei Chen - 9/7/2018
             League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan


                                                                          Page 278                                                   Page 280
         1     Q.   Right.                                                           1           MR. CARVIN: Can you give me one second?
         2     A.   So HD-2, the row for HD-2 is the 17th row from the bottom,       2             (At 5:50 p.m. went off the record.)
         3          you see that, right?                                             3             (At 5:50 p.m. went on the record.)
         4     Q.   Yes.                                                             4           MR. CARVIN: For your sake as well as my own, I
         5     A.   So what that means is HD-2 in the enacted plan is the 17th       5     want to end this pleasant exercise. We have no further
         6          most Democratic district ranked by Republican -- by partisan     6     questions.
         7          vote share. And that is how I ordered the enacted districts      7           THE WITNESS: Thank you, sir.
         8          along the vertical axis of this figure.                          8             (Deposition concluded at 5:51 p.m.)
         9                  Now I rank ordered the districts in the simulated        9
        10          plans, the one thousand simulated plans, using exactly that      10
        11          same measure ranked from --                                      11
        12     Q.   Please finish.                                                   12
        13     A.   I'm happy to interrupt my explanation there.                     13
        14     Q.   Because I'm just going to confirm if I do have it. If you        14
        15          look at appendix D-4 on page 76?                                 15
        16     A.   Okay. Let me get to where you are.                               16
        17     Q.   Do you have that?                                                17
        18     A.   Yes, sir.                                                        18
        19     Q.   Okay. I'm going to ask you to trust me that you said you         19

        20          froze SD-6 and SD-7, and you had the same kind of                20

        21          configuration that I just identified for the House district.     21

        22                    I take it your explanation for SD-6 and SD-7 is        22

        23          essentially the same you just gave me for the House district,    23

        24          why there is blobs and all that because this is a rank           24

        25          ordering exercise?                                               25



                                                                          Page 279
         1     A.   Right. Same thing again. So there SD-6, you see that's the

         2          tenth row from the bottom, that means SD-6 is listed there

         3          along with those gray circles as the tenth most Democratic

         4          district in each enacted and simulated plan.

         5                  So all those gray blobs, all the gray circles that

         6          you see on that tenth row, those are not referring to

         7          simulated districts in the same geographic area as SD-6,

         8          instead they're referring to the tenth most Democratic

         9          district.

        10     Q.    Whatever -- and it's undoubtedly not the same number, it's a

        11          different number. Whatever it is, it just happens to be the

        12          tenth most in your example?

        13     A.   Right. So SD-6, even though it's frozen in every plan, is

        14          not necessarily the tenth most Democratic district in each

        15          plan.

        16     Q.    I'll try it one last time to make sure I got it straight.

        17          You're not comparing SD-6 in the enacted plan to the

        18          simulated plans, you're comparing SD-6 in the enacted plan to

        19          whatever district corresponds with it in the rank ordering of

        20          Democratic and Congressional districts?

        21     A.   Exactly.

        22     Q.    Right.

        23     A.   That district may well be in a completely different part of

        24          the state.

        25     Q.    Okay.




                                                                      Benchmark Reporting Agency
                                                                            612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6587 Filed 12/14/18 Page 73 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan



                                                                                           Page 281
         1                CERTIFICATION OF COURT REPORTER AND NOTARY PUBLIC
         2                                 _______
         3
         4      STATE OF MICHIGAN )
         5                       ) SS
         6      COUNTY OF MUSKEGON )
         7
         8                    I certify that this transcript, consisting of 281
         9           pages, is a complete, true and correct record of the
        10           testimony of JOWIE CHEN held in this case on September 7,
        11           2018.
        12                    I also certify that prior to taking this deposition
        13           JOWIE CHEN was duly sworn to tell the truth.
        14
        15
        16            DATE: September 9, 2018
        17
        18
                      _______________________________
        19            MARJORIE A. COVEY, CSR-2616
                      141 East Michigan Avenue, Suite 206
        20            Kalamazoo, MI 49007
                      1.800.878.8750
        21
                              Notary Public Expires: October 14, 2021, Muskegon
        22           County, Michigan/Acting in the State of Michigan.
        23
        24
        25



                                         Benchmark Reporting Agency
                                               612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6588 Filed 12/14/18 Page 74 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 282

               A           213:22           121:5 123:19      233:17            124:21 125:8      160:22 161:9
       a.m 1:24 4:2,24   accuracy           127:3 185:25    ago 7:11 9:5,9      128:17,20         162:18
         36:1,2 38:19      191:23           186:2 206:24      13:5 42:12        132:7 135:4       165:20 166:2
         38:20 45:24     accurate 25:20     206:24,25         45:2,4 57:18      140:16,17         202:18
         45:25 64:9        153:7 173:3    addition 17:7       58:1 60:12        141:4,25        altogether
         64:10             180:10 181:4     17:12 19:7        73:21 81:1        143:5 149:11      108:17
       ability 77:10       188:14,18,22     19:15 51:4        87:12 125:2       149:20,22         222:10
         139:7             191:17,19        67:19 129:7       152:25 155:3      150:1,25          258:15 263:9
       able 47:6,9         194:16           145:17,17         157:16            152:1 153:10    amalgam
         51:23 56:17       197:23           186:9             208:12 222:3      154:4 155:14      190:22
         71:4 77:14        242:23         additional          234:14            155:17 156:3    ambiguity
         96:13,18        accurately         79:23 116:9       271:21            158:17            13:17 81:3
         110:19            28:23 30:23      127:5,11          276:14            161:10            115:13
         123:24 128:2      161:1 199:10   addresses 11:7    agree 73:18         163:24 167:7    ambiguous
         146:6 148:13      274:20           11:24,25          74:24 175:1       213:25            44:11 51:12
         162:25          achieve 84:13    adds 105:3,4        178:23 207:1      214:13            208:25
         178:12            86:19 94:1       105:16            215:6 232:9       215:21 277:4      253:10
         194:19,24         95:19 96:5     adhered             259:14          algorithms          257:19
         211:3 223:18      104:13           155:17            264:16            41:24 45:4      American
         224:11            128:18         adherence           265:16            167:2 168:23      92:25 93:18
         241:17 256:4      132:16 145:9     117:14,18         266:15            169:9           amount 58:12
         260:19 265:6      145:11         adjoin 112:3      agreeing 165:4    align 27:23         82:24 87:16
         265:8 267:9       159:11 171:7   adjudicate          165:15          alined 276:3        126:8 238:5
         274:10,19,20      171:11,14        187:25            166:12          allege 27:7         239:19
       abounding           267:2 268:19   admissible          220:12          alleged 6:15      analogous 96:1
         130:15          achieved           14:18             265:19            27:11 69:24       134:4 136:21
       absence             219:22         admit 8:20        ahead 20:6          70:3,14,20        137:5 138:4
         183:24            232:20         admittedly          33:3 40:15      alleging 6:19       164:19
       absent 236:17     achieves 93:24     243:25            68:18 126:16      25:23 26:11       165:16
       absolute 77:14      94:2           admitting           139:4 169:8       26:15,18        analogs 166:25
         99:6 194:5      achieving          185:1             174:20            29:1              167:2
         216:17            168:19         adopted 19:8        195:17 233:4    allocate 167:24   analogy 56:8
         239:20          acknowledge      Advancement         261:22          allow 27:21         58:4 165:6,8
         240:19            185:24           30:25           Alaska's            113:18 203:9      166:16,19
         253:14 254:5      215:11         advantage           130:14          allowable         analyses
         254:25          acknowledging      184:2,12        Alaskan 130:18      103:13            170:10 172:1
       absolutely          199:4 204:18   advantaging       Aleutian          allowing            178:17
         203:8           act 90:3,5,22      106:4             130:14,18         109:18            197:10
       abstract            91:12,13,19    affect 56:14      algorithm         alluded 248:18    analysis 9:6,8
         133:25            92:3,8,20        75:9,19           11:21,22        alluding 224:15     10:12 12:7,9
       academic 22:3       95:15,18,22      88:14 174:22      12:5 19:9       alteration          12:10,15,18
         97:12 134:24      96:8,17,25       181:12            41:15,18,22       259:16,21         13:21 15:20
         166:17,17         100:6 146:16     183:23 184:3      42:4 43:2       alternative         18:17 20:2
         169:1,3,13,14   activate 60:1      184:6 185:6       44:21 56:20       31:20 32:7        29:4 31:4,7
         182:8 190:14    active 276:16      185:7,12          57:17 68:14       33:20 34:17       61:11 89:19
         200:17 201:3    actual 41:24       186:20 187:2      77:22 78:4        36:5 39:25        89:25 152:16
         205:2 242:7       52:19,24         187:3 211:19      78:17 80:6        40:7 46:3         153:3,21
       accept 108:5        53:14,25         212:10 255:4      81:8 82:6         48:7,22,24        157:5 164:18
         108:10            58:20 153:4    affirm 146:3        90:2,4 92:21      134:3 135:5       165:1 169:6
       acceptable          176:4,19         220:4 231:16      92:22 95:14       135:25 136:4      170:14 174:2
         15:9              177:25           231:16 261:4      95:16,21          152:2 161:4       175:5 176:1
       accepted 76:9       178:12         affirming 198:7     96:7,10,12,22     161:5 162:1       176:4,9
         198:8 205:16      188:14,19        220:8 226:17      103:23 104:3      162:4,4,5         177:18 184:5
         205:21            199:10 202:9     235:20            104:4,14,16       163:20 178:9      185:21 186:9
       access 160:17       230:4,4        aforementio...      104:24 105:2      201:17,21,23      187:7 188:3
       accidentally        232:24           128:19            105:7,13,14       202:5 249:5       192:11
         112:3 272:6       235:19 261:3   African 92:25       106:1 108:5       249:12,21         196:11 198:3
       accomplish        add 21:18 57:6     93:18             108:12            254:11 255:9      201:5 204:12
         166:24            71:19 104:13   afternoon           109:11            255:25            204:20 207:5
       account 90:5        119:20           98:18             110:23            256:11            207:6,24
         90:21 96:7      added 54:9,10    age 92:24,25        113:18 114:5      262:23            212:17
         142:23            231:10           93:18             114:10,14         277:19            248:18
         214:25          adding 104:11    aggregated          118:1 123:1     alternatives        251:18
       accounting          105:4,10         189:18 190:8      123:4,20          146:9 160:11      258:15 265:6



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6589 Filed 12/14/18 Page 75 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                Page 283

         265:7,13        Ann 1:24 4:1        138:24 139:9   answering           232:23           128:21
         266:20,20,23      111:20 113:5      139:11,15,23     64:5 70:9         233:19           134:16
         276:4,5,10        113:7,12,13       140:7 142:14     85:6 121:23       234:19 236:5     140:18,24
       analyze 7:24        113:14,15,16      142:25 143:9     139:6 204:17      236:15 244:7     141:17
         11:21 14:7        113:20 114:6      143:20,23,24     208:19 240:4      248:1            142:22
         16:9 31:5,8     anomalous           144:4 145:22     240:11          applicant          169:22
         87:5,9            183:25            149:24           261:13 262:1      164:21           201:18,20,24
         106:15          answer 10:16        150:12 151:1   answers 20:23     application        202:14,15
         144:13            12:17 13:16       152:4,16         146:22 162:7      168:21           203:2 279:7
         149:18 150:9      13:18 14:19       155:10           193:9           applied 31:19    areas 90:8
         152:6 158:5       15:13 17:2        158:12         anti-Democr...      67:21 97:24      169:14
         166:2 174:16      21:9,14 28:8      160:24           242:3             98:12 101:10   argued 6:24
         177:2,5,13,20     28:21 32:4        161:16         antidemocratic      102:3,23       arguing 6:18
         207:7 208:4       33:4,14           164:15,23        25:24             164:21           164:19
         208:10            34:11,14,22       165:3 166:5    anybody 47:18       176:15           202:19
         212:15 230:2      34:24 35:10       166:11,15        133:24 135:1      177:21         argument 7:2
         241:22,24         35:15,19,24       169:24 172:7     157:3 160:16    applies 10:4     arrive 82:8,15
         266:17            36:7,14,20        172:17 174:4   anyway 261:12       71:1 107:20    arriving 157:18
       analyzed 7:14       37:1,3,7,11       175:7 179:8    apart 85:17,22      164:6 204:12     174:5 199:18
         8:8 10:4,17       37:12,16,18       179:10           86:9,9            232:12         article 22:11
         10:18 14:8        37:23,25          186:24           111:11,12,23    apply 68:4         22:14,16
         16:12 17:9        39:2,4,10         187:16 189:6     111:25 112:1      95:20 171:22     133:8,19
         19:12 24:12       40:2,14           195:7,14,15      112:5,7,11,13     175:10           134:16 135:2
         24:18,20,21       42:18 43:10       195:17,21        112:20            176:13 178:9     136:2 181:16
         25:1,2 27:1       43:12,13,15       204:6 205:14     117:17            266:18           181:21 182:1
         29:3,7 30:1       43:17,19,20       205:23 206:4     178:18          applying 67:7      182:2,5,8
         46:25 84:3        44:12,17          206:5 207:22     242:24            202:20         articles 135:22
         87:6 89:1         45:12,16,17       209:1,2        Apol 114:19,20      205:11           136:11,18,21
         95:1,10           45:23 46:11       213:11         apologize 15:5      212:18           137:2,4,14
         101:1 110:19      47:6 49:8,10      218:14           15:12 39:16       214:12           169:5
         127:20 138:6      49:18 52:22       224:12 227:5     45:10 57:14       266:25         articulated
         158:24            53:18 54:12       230:22           68:17 70:7      apportioned        22:8 227:1
         160:18 161:7      57:11,12          236:20           98:25 115:13      145:7          ascribed
         171:17            59:14,15          237:14 241:6     142:19          appreciate         133:20
         175:25            60:11 61:15       241:9,13         179:15 202:8      39:5 135:12    aside 68:5
         186:10 212:5      63:13,15          246:18           204:7 217:11      174:19         asked 8:15
         212:9,10          64:16 69:12       248:11           217:11            247:22 261:3     18:9 50:23
         244:23            70:25 71:2,5      250:24           231:22 232:8      262:15           52:21 57:10
         249:14            72:21,22          252:13           238:6 271:4     appreciative       59:13 60:10
         250:22 251:2      73:17,22          253:11 254:6     272:6             147:3            61:8 62:19
         255:3,5,18,23     74:8,9 75:18      254:13,25      apparently        approach 93:9      69:2,11
         260:6 261:10      77:15 81:11       255:19 257:4     47:3 81:9         93:11,15         72:20 73:21
         261:12,13         81:12 82:1        257:20,25      appear 24:5         94:15 112:21     74:7 93:13
         265:16,17,19      83:8 84:1,21      258:24 261:6   APPEARANCES       approaches         126:11
         266:11            85:4,11           262:13 265:7     2:1               19:22 199:20     129:14
         268:13,20         86:23 88:16       265:8 274:7    appears 5:3       approaching        134:22
         269:7             89:17,21,25       275:5,10,11      217:25            198:22           142:24
       analyzing 10:5      91:8 92:5,7,9   answerable         224:13          appropriate        150:13 155:4
         29:24 83:13       93:14 94:4        21:10            272:18            21:11,15         166:19 172:6
         152:2 161:5       96:18 97:7,8    answered 14:9    appendix 77:20      34:8 48:12       172:16 174:3
         165:18,22         98:6,9            21:15 38:1       269:20,21         261:19           195:5 206:3
         170:20,24         105:20            52:21 57:10      270:9 271:3       266:21           207:21
         171:11 177:6      106:14            59:13 60:10      273:10          approval           208:24
         177:14            110:24,25         69:11 70:9       275:19 276:9      194:10           215:10
         184:14            111:5 117:15      72:20 74:7       277:25          Arbor 1:24 4:1     240:25 241:5
         185:13            121:16            93:13 129:14     278:15            111:20 113:5     241:12 276:6
         213:16            124:24            142:24         apples 234:1        113:7,12,13    asking 4:17 7:5
         214:22            125:21 127:9      157:15 172:6     235:24 236:1      113:14,15,16     7:7 12:13,15
       anchored            127:15            172:16 174:3     236:9             113:20 114:6     15:14 16:25
         244:21            129:15 130:8      195:5 206:3    apples-to-ap...   area 91:15         16:25 25:4
       anchoring           134:9,22,23       207:21           119:22            92:16,22,24      27:14 43:7
         245:1             135:8,9,10,17     208:25           120:18,25         93:2,17          44:5 53:23
       and/or 33:9         135:17            240:25 241:5     178:14 245:7      94:21 95:4,5     53:24 54:2
         48:21             136:16            257:3 261:9    apples-to-or...     95:12 111:16     69:3,5 80:8



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6590 Filed 12/14/18 Page 76 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 284

         81:21 89:16     attach 276:1      avoidable           271:4,6         beginning 4:14    better 161:11
         97:11 104:20    attached 31:23      81:10           background          25:19 204:24      168:18 179:2
         105:19            33:20 34:2      avoidance           111:13          begins 99:14        179:7 180:23
         106:10 109:9      34:18 35:3,8      12:16           backward          behalf 24:2,5       181:2,15,16
         122:6 133:23      36:5,18 40:1    avoiding 12:25      171:25          believe 6:7 7:1     182:3,4,6
         133:24 135:2      40:13 42:13       15:6,23         backwards           11:6 21:14        183:4 193:18
         136:4 137:10      42:20,22        aware 22:4,14       202:8             22:23 23:11       253:20
         137:25 146:3      43:5,8,23         22:15 26:11     bad 130:9           23:19,25        better-qualif...
         149:9,21          44:5 45:8,13      26:14,14,16     Baker 2:4           24:20,24          164:6,8,20
         157:10,11         46:4,19 47:1      34:17,19        ballots 192:21      25:7,9,20       beyond 96:9,14
         159:6 163:19      48:24 49:23       47:10,12        ballpark            31:6,9 43:10      96:18 102:19
         169:7,21        attempt 8:13        49:4 55:6         107:10            43:13 50:23       105:20
         177:20            19:16 102:21      69:20,23,25       223:23            50:24 66:3        132:22
         179:20          attempting          70:3,10,13,15     224:14            79:7 107:10       142:17 144:8
         185:23            13:7 272:23       70:19 75:7        226:11            107:11 112:9      144:8,9
         186:18,20,22    attention 31:16     97:1 98:2         231:13            123:12            164:10,16
         190:6 208:6       98:19 99:4        110:10          band 109:17         129:18 159:9      170:19,24
         208:10 210:2      147:18 183:2      114:12,21       banned 5:19         160:24          bias 18:1,8,9
         213:6 220:2       184:6             134:25          base 112:2          182:13,15         20:3 21:7
         221:15          attitude 75:10      135:13            176:9             203:17            26:16,18
         222:16          attribute           182:11,24       based 17:15         206:24            27:1,3,8,11
         223:11 224:3      102:21            198:14,17         97:6 157:6        217:24            198:10 216:8
         229:1 232:5       199:10            199:9,12,17       157:13          benchmark           216:15 225:5
         237:3 240:5       213:19            199:24 205:1      159:25            85:13,14,19       225:17 238:6
         246:10,10       attributed          205:15,21         164:20            85:21 86:8        238:25 239:4
         252:9,21          133:8 134:17      206:5,9           173:13 174:1      86:13,18          239:19
         254:19            136:2             242:5 269:3       176:4,11          87:13,17,21       242:14
         260:16,17       atypical 63:7     awfully 73:14       177:25            88:3 131:14       248:19
         265:10,21       August 63:1,12    awhile 8:5 9:17     182:16 186:9      131:17 214:2    biases 180:16
         270:25            64:3,15           18:13,20          186:10            215:1,8,17,19   big 124:11
         271:25          authored 24:8       150:14            192:11            241:8,11          162:3 241:12
       asks 21:14          28:14           awkward 38:24       196:11            253:22            275:3 277:19
         193:10,13       authors 137:18    axis 278:8          197:10          benefits 246:6    bigger 123:22
       assertion           182:20                              207:19 235:3    best 6:17 7:10      241:14
         150:21          automatically            B            260:11 270:5      7:11 8:4 9:15   BILL 1:8
       assess 178:19       54:18,20,24     back 7:8 10:1       270:7 273:19      16:4,5 18:12    bit 17:23 32:22
         233:25            59:12 60:8        22:5 34:15      basic 154:14,24     18:14,15,16       64:21 82:2
       assessed 196:6      73:25 74:15       36:3 37:4       basically 51:21     18:18 19:23       82:12 85:3
       assessment          75:2 89:18        38:21 40:14       81:21 90:11       20:4,7,8,9,18     107:19
         235:2             200:1 211:25      41:1 44:15        133:24            23:11 25:17       109:17,24
       assigned          autosave 54:20      46:1 49:5,16      169:16            25:21 26:9,9      129:3 134:21
         234:20            54:25 55:5        50:23,24          190:24 191:7      28:21,23          155:6 163:19
         235:23            55:10 59:22       52:4 55:13        192:8 203:13      34:24 35:24       169:1 171:10
       Association         60:2              62:6,12           208:10            37:12,15          184:21
         30:25           autosaves           63:23 64:11       219:24            43:18 44:1        192:20,23
       assume 47:23        60:14             70:7,24           222:11            52:5 55:2,17      209:7 211:21
         89:4,13,18,20   available 21:25     81:12 89:8        223:11 249:1      55:24 58:23       214:4 219:18
         89:21 105:21      52:10 160:22      98:15 112:16      270:22            61:15 84:1,3      220:24
         109:20            164:13            113:3 150:18      272:21            85:5,21 97:3      223:14
         115:14            165:20,25         155:12 160:4    basis 6:25 47:5     97:5,9,15,17      226:21,21
         121:16            166:2             177:17 179:4      73:17 77:1        109:10 111:5      229:9 238:1
         125:16 134:3    Avenue 2:10,19      180:13            110:25            111:6 121:23      247:22
         142:3 153:20      281:19            185:20            148:19            122:8 127:15      250:10
         161:7 202:17    average 108:13      195:25            150:21 151:1      128:3,9,14        258:13
         236:16 270:4      108:15,17         208:20            152:5 160:24      139:2,7,9         272:22
         277:15            173:17            212:22            162:15,15         144:20 156:3      276:13
       assumes             230:13            217:21            163:5 183:4       200:14 201:7    black 29:25
         124:23            257:10 258:4      218:25 225:3      185:14            201:12            30:4 92:24
         158:10            260:17            238:2 245:24      204:16            205:11 211:4      94:16 95:6
         266:23            261:21,24,25      248:14            225:22            213:11 218:7      164:6,8,20
       assuming 49:9       262:4,5           251:25,25         230:23            223:16 224:8    blanket 77:10
         49:17 109:19      268:12            252:8,8           234:20 246:8      224:13 225:2      229:13
       assumption        avoid 12:5 13:2     253:3 255:19      254:24            229:8           blanking
         48:1              19:25             256:6 259:19      276:21          bet 274:22          182:22



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6591 Filed 12/14/18 Page 77 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 285

       blind 149:23        84:9,9,13,14      158:2 168:16      118:9 163:8       49:9,25 50:1     18:23 19:1,5
       blob 275:2,3,7      86:8,9            214:15            163:11,17         51:3,13,16       21:12,19
         275:15            101:21 117:4      215:23            201:10 202:2      52:25 53:20      23:12,16,19
         277:15,19         117:24,25       built 14:22         204:2 239:13      58:5 60:3,15     24:3,17,18
       blobs 272:15        118:3,5           214:13            272:14,15         63:5,17 64:6     25:4 26:3
         272:19            127:3             237:20          called 4:8 18:3     64:17,22,24      27:7,10 28:2
         273:22 274:1    breaks 78:15      bunch 135:5         65:7 66:3,3       65:1 68:19       28:6,10,13,14
         274:23            78:24 79:16       194:24 220:8      145:3 208:17      69:16 71:6       28:16,22
         278:24 279:5      79:17,22          223:8 224:17      226:12            72:24 74:17      29:3 30:10
       block 31:12         80:2,10 81:2      224:18 226:9    calling 101:10      75:21 81:17      30:17,18,21
         112:2             81:5,6,7,7,23     274:16          calls 97:6          83:2 87:1        31:2,5,11,23
       board 5:18          81:25 82:7,8    bunking 12:16       118:11 134:8      89:23 90:25      41:7 46:17
         31:1 184:13       82:14,15,25     BVAP 93:23,25       145:20            91:3,6,22        60:21 61:3
         184:15            83:5,7 84:25      94:2,9,9,22       161:14            93:20 98:3       61:20 62:13
       boat 273:8          85:22 86:2        95:5,12,20,24   campaign            98:15,17,25      62:15 71:20
       bodies 248:24       86:14,15,18       96:2,5            181:12 184:1      99:2 125:6       71:20 74:12
       body 196:12,14      86:20 87:14                         184:1 185:11      125:25           75:2 77:23
         268:24,25         87:16 88:8              C           186:3,5           126:13,15        86:17 87:18
       bonus 210:24        102:9 103:24    c 1:6 145:6,18      211:20            127:13           87:25 91:15
         211:21 212:7      112:18          calculate 8:13    cancelling          129:21           98:12 113:13
         212:11            114:16 115:3      9:18,24 10:9      211:17            134:13           119:25
       bonuses 211:9       115:4,11,21       20:12 95:20     candidate           135:19           120:19 125:3
       boost 186:2         116:2 118:18      122:10 128:9      29:23,24,25       137:21 139:3     133:8,19
       borrowed            121:8,25          130:14 188:9      30:5 164:13       140:12 143:4     170:17
         200:22            122:4,5,10,16     223:19            268:17            144:1,14         174:14 181:3
       bottom 5:6          122:19 123:3      260:13          candidates          146:1 147:10     181:5 187:7
         147:24,25         123:6 124:9       267:24 268:1      29:8 184:1        147:23           187:15 194:2
         265:23            125:19 126:9      275:1             194:11            150:15,18,19     197:15
         276:18 278:2      127:18,23,24    calculated 8:24   capable 95:17       153:18           202:23
         279:2             128:7,9,12,13     9:19 16:13      capacity 1:16       158:25 162:9     213:12
       boundaries          159:2,6,7,10      20:14 108:19    captured 111:2      164:24           226:17
         12:1 82:21        159:17,20         117:8 129:8       156:20            165:10,13        232:18
         85:15,16          160:7,10,20       129:17          care 140:16         166:13           281:10
         88:12 97:21       161:9,11          138:12          career 21:21        172:12         cases 5:4,8
         100:1,3           162:2,6           151:11          careful 92:6        173:10           21:2 22:17
         102:17,25       BRIAN 2:18          172:20            93:5              174:13           22:19,25
         104:5 120:12    briefly 10:16       209:18          Carolina 18:22      179:12           23:1,5,9
         167:6 214:12      135:21            221:12,13,14      60:16,21          189:13           25:15 28:24
         277:5           bring 79:10         232:13            61:20 62:4        193:16           98:1 113:11
       boundary            103:16 105:5      233:22            62:13,15          195:10,17,19     114:12
         214:11            105:23 106:2      244:13 250:1      139:25 140:4      195:25 196:1     134:14 182:3
       BRDAK 1:5         brings 127:1,2      260:8 267:22      140:6 186:9       206:12           195:11
       break 33:16         181:7 252:14    calculating         186:16 187:8      207:25         catch 147:22
         35:22 45:22     broad 199:24        10:5,7 16:19      187:15            209:11,25      categorically
         71:7 79:23        211:8             137:15          Carolina's          210:4 225:10     253:14
         81:9 99:25      broader 68:21       244:10 267:8      140:2             225:12         categorized
         100:3,7           120:24            268:2           carved 120:4        230:10 233:3     272:18
         101:14,23         158:21,22       calculation       Carvin 2:9 3:7      233:7 236:24   category
         103:1,1,12      broadly 194:7       16:23 20:16       5:13,16 8:17      237:23 241:2     217:19,20
         104:1 114:8     broke 115:9,10      108:22            28:5,9 32:9       241:18 247:5   cause 84:19
         115:16,19         115:14,15         216:10,12,23      33:7,13,17,20     248:14,15      caused 89:5,14
         116:8,9,10,18     116:15            217:15            33:23 34:15       253:2 254:8    causing 115:18
         116:19,25       broken 84:20        223:20            34:16 35:2        255:2 257:21     115:19
         118:12,13         84:24 99:7        275:17            35:12,17,25       260:3 277:1    caveat 118:20
         121:17 124:5      99:18 101:19    calculations        36:3,4,11,17      277:2 280:1      204:23,23
         124:16            105:1 106:11      10:22 18:2        36:22 38:3,5      280:4            205:9 256:19
         125:14 127:5    brought 126:24      209:3 217:23      38:13,17,21     case 1:7 5:2       269:16 276:7
         127:12,22       Brown 23:18         221:11 248:6      38:22 39:15       6:6,12,12,23   caveats 197:20
         147:7 150:13      23:20 25:3,4    calendar            39:24 40:5        7:4,8,9,13       223:25
         150:14,21       Bshekell@cla...     174:24            40:24 41:5,8      9:4,12,16        224:10
         195:22            2:21            call 10:14 12:4     41:9 43:9,24      10:3,13,17     CD-1 271:9,19
       breakdown         build 15:2          13:6 17:8         44:16 46:1,2      11:6,19 12:7   certain 20:25
         187:20            104:8 143:14      71:23 85:13       47:15,17          14:3 16:8        58:11 75:23
       breaking 84:8     building 112:2      108:9 115:20      48:4,19 49:3      17:21 18:17      82:19,23



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6592 Filed 12/14/18 Page 78 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 286

         84:6,6,7,12       23:13,16,24       243:2,5           273:21            227:8 229:16    co-authors
         84:12,19          24:1 26:10        245:19          circles 224:23      233:8 235:17      182:14
         94:9 96:2,3       26:17             246:13,21         224:25            246:19          co-counsel
         97:20 110:13    challenged          249:25 253:1      272:15 274:9      247:10            2:13,17
         113:1,2           23:7,20,20        258:13            274:17,22         277:22            48:14
         155:12            29:18             272:20            275:16 279:3    clarifying        coast 140:3
         201:14,16       challenger        characterized       279:5             105:11,14       code 42:2 50:4
         224:23            183:25            11:20 26:20     circumscribed       198:17 207:7      50:5,10,10,15
       certainly 16:15     185:16            132:20            17:8 148:20     clarity 78:1        50:17,18
         17:16 21:4      challenging         171:20 198:6    circumscribing    Clark 2:18          51:1,4,6,7,7
         21:12,16,19       25:15 26:1        203:20 211:8      128:22          class 57:23         51:11,15,17
         21:22 26:25       28:17,20          216:16            140:19,25       classes 56:5        51:21 52:4
         34:4 41:14      chamber 249:4       228:19,22         141:18          clean 212:1         52:19,24
         41:21 44:21       249:18            242:2,4           142:22          clean-up 47:21      53:4,13 54:1
         55:6,18,20      chambers            243:9,12        circumstance      clear 4:16 7:6      54:6,6,9,22
         56:23 61:18       256:13,14         245:13,20         179:24            11:13 14:11       54:23 55:8
         65:15,16        chance 147:11     characterizing    circumstances       26:18 39:6        55:14,22
         73:7,8,23       change 52:11        157:25 168:4      21:1 123:2        44:2 66:21        56:1,6 57:19
         74:12 81:23       54:7,8 59:6,7     172:9 173:21      124:21 145:3      99:6 103:2        58:16 59:6,9
         82:4 84:5         84:20 247:9       174:9 189:16      145:4,10,13       105:6 109:5       60:6,7,8,14
         90:19 95:20       252:16            189:24            210:9 242:1       119:2 132:1       60:17,18,20
         100:21 102:7      257:14 258:9      217:14            248:22            139:10,11         61:4,5,9,10
         131:25            258:10            220:25          cite 99:24          159:13            61:21 62:10
         132:17            261:17            246:25            133:8 182:5       176:22            62:19,22
         136:11,18         262:20            249:16            182:8             200:19            63:11 64:2
         141:11            263:21          Charles 114:20    cited 69:23,24      203:21            64:14 68:6
         148:14 152:4      268:11          chart 117:9         70:3,13,14,19     237:25            95:20 96:21
         153:8 154:12    changed 54:6      chase 90:25         199:10            238:23 273:6      96:22 111:3
         161:4 162:23    changes 41:20       272:11          cities 103:15     clearer 202:10      111:9,9,22
         165:7 167:7       42:4 44:22        275:25            103:16 104:2    clearly 59:3        112:19,22
         168:17            52:4,13         chatting            104:13,23,25      119:6 131:5       118:11
         172:18            55:16,25          150:20            105:22 106:8      159:19,21         120:12 122:2
         178:24            57:15,15        check 56:17,18      106:10 111:2      164:5 205:6       122:2,4
         185:12            58:24,25          110:2 198:3     Citizens 6:23       243:3 261:18      125:9 128:7
         190:11 194:2      59:3,10           273:11,13,16      9:4             Clerk 114:19        128:11 142:8
         199:20 200:9      88:11 97:21     checked 110:6     city 5:17 6:3,8   clever 34:7         143:11,14
         213:12 215:7      104:5 126:8     checks 56:16        6:8,13,15 7:7   Clinton 182:22      148:24
         218:20            257:16            198:5,7           7:19,22         close 106:17,21     156:22 157:2
         229:12 231:6    characteriza...   Chen 1:20 3:6       100:3,7           139:22            158:3,19
         234:13            25:20 138:23      3:14 4:6,7,11     103:18            174:25 190:4      215:24,24
         239:23 240:8      139:6 171:21      4:25 33:24        105:24 106:2      218:23            237:20
         240:14            171:23            33:25 98:18       106:4 113:4       231:16,17         242:20
         241:24 250:8      172:10 173:1      98:20 281:10      113:7,10,15       244:18          codes 57:21
         250:9 251:23      173:4,6           281:13            114:16 145:7      247:20          collection
         252:21            199:2 203:12    Chen's 49:10        167:16,17         274:17            176:10 177:9
         253:15            234:25 242:7      49:18             168:1           closer 192:24     colloquially
         254:18            242:23 248:1    Chicago 22:9      claim 73:14         226:22            200:23
         256:21,25       characteriza...   choice 29:25      claiming 224:7    cluster 197:14    Colored 30:25
         258:12 263:4      190:1 242:12      106:1 117:24    clarified           222:8,9         column 117:10
         264:7,16,19     characterize        118:3,7           139:17            225:1 239:11      117:11
         266:16            10:15 11:15       124:13            159:23            239:12,14         224:17,18
         277:11            27:2 28:24      choose 20:25      clarify 4:18        274:18          columns 121:5
       certainty           31:13 92:7        21:2 36:13        13:12 37:21     clustered         combination
         138:10 152:9      93:5 154:15       36:16 106:2       40:14 45:7        191:8 192:9       214:22
         153:13,20         166:23 178:2    choosing 102:7      48:9 72:14        197:16          combine
         154:2,13          178:2 186:16    chose 36:5          79:25 85:4        224:23            214:15
         157:5,13,19       194:19            59:1 120:20       90:23 91:17     clustering        combined
         172:4 197:4       198:11,12       chosen 105:4        91:23 92:1        224:24 226:6      124:1 125:4
         197:23            204:15          circle 17:8         116:13          clusters 213:13     125:12 214:9
       CERTIFICATI...      230:17 235:7      128:22            121:18 154:8      222:19,22       come 68:20
         281:1             239:3,20,23       130:15            157:16            224:17,18         78:18 79:20
       certify 281:8       239:24 240:6      140:19,25         179:16            239:8,11,17       81:9 86:10
         281:12            240:17,20,22      141:18            185:20 221:4      274:20            87:16 94:8
       challenge 6:7       240:24 241:3      142:22 221:5      222:12 227:6    co-author 31:6      112:16 142:2



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6593 Filed 12/14/18 Page 79 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                               Page 287

         155:12 178:8     16:1,7,16,20      162:16            177:24           132:7 142:7      227:12 237:4
         178:14           16:20,24          163:12 177:7      178:17           143:14           237:15
         212:22           17:4,8,9,12       181:21            231:25 232:2     148:23         conclusions
         247:20           17:17 72:10       230:11            241:20 244:5     149:10,10        153:5 161:21
       comes 5:13         73:8,9,14,15      232:24 236:3      279:23           151:15           248:2
         130:10 132:2     74:14,15          279:17,18       compliance         156:10,22      concrete
         210:11           78:15 84:24     comparison          103:17           157:2 158:3      253:16
       comfortable        85:1 128:18       79:3 87:10        105:23           158:19         condition
         138:11,14        129:5,18          119:22            108:22           159:15           249:13
         206:10           131:5,7           120:18,25         117:13 156:2     161:10 167:6     255:10
       coming 155:25      132:2,8           138:10 157:7    complied 66:9      215:12,24,24   conditions
         208:23           133:4 137:23      157:8,14          103:22           227:25 230:8     249:6,22,24
         222:12 274:5     142:2,13          165:19 178:5      114:24           237:20           254:11 256:1
       command            143:6,7,10,16     178:15 183:4      128:16           242:20           256:11
         54:10 149:2      144:3,6,24        204:1 232:24      129:23         computer-si...     259:16,21
       comment 41:4       145:2,9,11,14     233:20            140:14           7:22 10:21       262:23
       commenting         145:16,16,19      234:19            262:17           24:13 25:14    conduct 13:21
         67:9             146:5,7,8,12      235:22,24         275:21           37:17 77:22    conducted 19:5
       comments           146:13            236:5,5,13,15   complies 96:24     79:4 119:23      19:6 24:10
         139:8,12         147:12 148:7      240:21 244:7    comply 92:2        120:8,19,22      29:4
         153:12           149:3,9,12,15     245:7 269:24      96:10,24         121:1 129:19   Conference
       commercial         149:16,19,20      270:1,6         components         136:14 151:5     28:1
         166:25 167:2     149:22 150:1      276:22            187:20           159:22         confidence
         167:8            150:6,7,24      comparisons       composed           162:16           153:21,22,23
       commission         151:9,11,22       245:4             121:11,13        201:17,22,23     155:1 157:6
         156:8            151:24,25       competitive       composition        202:13           208:16,21
       common 16:14       152:15            205:12,25         7:16 24:19       208:13           209:6
         16:14,15,16      208:15            206:2 268:10      24:20,21         228:12,17      confidences
         66:1           compactness...      268:15,23         25:11 29:9       243:11           49:12,20
       commonly           149:21          compiled 50:15      31:8 195:3       245:21 246:4   configuration
         17:14,18,23    company             50:18 51:1        195:12 222:5   computer-si...     84:13 124:3
         65:6,20          167:14            52:24 53:7,7      226:14,19        135:3            124:7 125:8
         71:14 72:7     comparable          60:18 62:8        227:13         computerize        278:21
         72:11 129:25     12:10 138:21    compiler 55:4     compositions       143:14         configurations
         167:8 251:24     138:22,25         55:10 59:21       95:10          concentrated       24:25 158:9
       commonsense        139:18,19,20      60:13 65:2,3    compound           272:14         configured
         221:15           140:9             65:12 66:2        227:4          concentration      276:11
       Commonwea...     compare 7:25      compilers         comprehensi...     213:9          confirm 34:3
         10:11            100:19 135:5      59:17 65:6        230:16         concept 103:25     140:16
       communicati...     136:11            65:19,25        comprise           163:21           278:14
         38:24 45:21      137:22          complaint           126:20,20      concepts         conform
       communicati...     140:10            31:23 33:21     comprising         212:16           128:12
         36:25 37:2,8     160:10 178:4      34:2,18 35:4      270:19         concern 45:21    conformed
         37:11,24         178:21 182:2      35:8 36:6       compromised        274:9            208:8
         43:14 45:18      208:13            38:8 40:1,13      102:5          concerns 63:20   confused 4:17
       communities        233:10 234:7      42:14,20,23     computed         conclude           35:13 51:14
         68:10,25         247:11 248:2      43:5,8,23         153:19           148:10,13        202:5 273:9
         69:9 70:4,21     254:6             44:6 45:8,14    computer 7:18      151:20 153:7   Congress 32:14
         77:4,8,11      compared 7:17       46:4,9,20         7:19 8:9         269:11           35:6 40:7,8
         83:23            10:21 136:19      47:2 48:24        14:23,24       concluded          188:23
       community          151:5 158:13    complaints          15:3,22          27:10 227:9      193:18
         29:25 71:25      161:25            36:19             34:25 60:13      237:6 280:8      206:20 251:6
         76:9,22          162:21          complete 92:9       68:6 80:9      concluding         257:2
         130:3 198:9      191:13            104:10            82:17,19         166:20 227:7   congressional
       compact            233:14            212:19 281:9      93:15 95:16    conclusion         2:13,17
         130:23           239:21 248:5    completely          95:19 96:13      29:16,17         10:18 23:14
         131:17,20        255:11            38:4 82:10        96:20,22         30:4,7 86:25     23:21,22,23
         132:4 134:7    comparing           95:1 110:24       111:3,9,22       89:18,21,22      23:24 24:14
         140:22           9:10 119:23       116:3,3,6         112:19,22        133:3 134:8      25:12 31:20
         144:10,11        120:18            118:5,14,14       118:11           142:17           40:17,22
         148:15 149:2     133:25 140:5      130:18,25         120:12 122:2     145:21           45:8 78:4
         150:11           151:2 153:4       131:7 149:20      122:2,4          148:17           79:4,4 80:1,9
         152:10 153:9     153:6 157:11      149:23 165:8      123:2 126:9      214:21 219:9     90:12,18,19
       compactness        157:21 160:2      174:23            128:7,8,11       225:15           92:13 94:7



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6594 Filed 12/14/18 Page 80 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 288

         94:10,11,12       229:17,22       content 37:10      87:15,21        correlated          85:23 86:3,9
         99:24,25        considering         37:24            88:8,19,24        188:7,12          88:9 101:14
         100:2,16          162:1,18,19     CONTENTS 3:1       89:3,12         correlation         103:1 105:13
         101:2 137:23      163:20,23       context 57:8     correct 12:8,10     110:7,16,20       106:11
         138:3,4,11,15     230:5,6           77:20 106:12     13:11 14:13       188:10            116:12,20
         139:20,22,25    consistent          130:10 131:3     17:10 25:24       221:24,25         117:7,21
         144:22 145:5      207:8 277:8       131:10 138:8     28:11 30:16       222:1             118:24 120:2
         145:8 146:14    consistently        139:24 140:8     35:4 40:16      corresponde...      122:8 123:10
         146:20            120:17            147:19 164:4     42:7 47:15        114:18,22         123:14,15
         147:13 148:7    consisting          166:16           48:2 51:6,24    corresponds         125:4,10,11
         148:11,14         111:21 281:8      168:15 169:2     66:12,14,24       279:19          counting 8:10
         152:10 153:9    console 56:2        169:4 170:3      67:3,11,14,20   Corrine 23:18       112:17 119:3
         159:3,5           56:12 57:19       180:2,14,22      68:1 73:1,20      25:4              119:3 190:24
         171:8 172:20      57:20 58:10       181:6 196:15     74:20 75:25     cosmetic 55:16    counts 116:21
         173:13,16,20    constant 193:3      199:23 201:4     76:24 78:7        55:16,20,22       122:4 128:11
         174:12 175:8    constituency        213:21           78:25 79:19       55:25 56:25     county 5:18
         176:5 180:24      183:8 188:5       229:10 230:4     83:25 85:8        57:2,5,7,8,15     6:23,24 7:5
         180:25          constitutes         230:7 240:16     89:5,14,17        58:13,15,21       9:3 29:5,6
         182:17,18         198:10,15         240:17           94:20 99:20       58:22 59:3,6      31:1 78:14
         184:18 189:2      199:15            246:22           105:13          cosmetics 58:7      78:24 79:15
         193:4 195:3       205:12            250:16,24        114:17            58:18             79:16,21,23
         216:3 219:12    constitution        253:15 254:5     121:21          cost 100:14         80:2,10 81:2
         226:15,18         72:3 73:12        254:17 263:4     123:12            101:6,16          82:7,14 84:9
         249:4 252:18      73:19,24          268:13           128:23            102:10,15,18      84:10,24,25
         253:7 258:18      74:5,13         contexts 205:4     144:20            102:20            85:16 86:13
         259:6 267:4     constitutional    contextual         146:14 148:4    council 6:8,13      86:15,18,20
         267:17,18         71:15,21          255:3            149:14            6:15 7:19,23      87:3,8,14,16
         268:1,6           72:18           contiguity         153:11          counsel 2:2,8       96:4 99:7,17
         269:8 272:1     constitutions       78:14,22         157:20 166:8      12:18 14:6        100:1,7,13
         272:1 276:2       72:8 73:1,6       99:6,21          169:18            21:4,8 32:2       101:6,19,21
         276:16            74:19,22        contiguous         177:11            32:24 33:8        101:23 102:9
         279:20            76:6,12           111:10,24        183:13            36:10 37:9        103:3,12,23
       congressman       constraint 33:3   continues          185:22            38:24 39:3        104:1,9,10
         170:22            43:17             172:11           186:13            39:12 43:14       105:1,3
       Congresswo...     constraints       control 177:23     188:15            45:18 47:16       115:3,4,9,10
         23:20             82:2,4            177:23 249:3     189:15,16         48:4 49:13        115:11,15,19
       connection        construct           249:17,20        196:7,10          49:21,24          115:19 116:2
         40:25             196:20 274:7      256:10,17        203:24            50:9 63:16        116:4,5,6,8,9
       conscious         constructed       controlled         210:20 215:2      93:10 100:23      116:9,15,15
         11:23             183:9 208:17      25:18 186:11     215:5 216:8       101:4 139:8       116:17,18,19
       consensus         constructing      conversation       220:7,15,25       143:13,15,20      116:21,22,24
         130:2 131:2       270:22            38:10,14         225:8 234:25      144:6,16          116:25 117:4
         198:19,22       consult 64:4        48:16            235:1,4,6,14      155:18            117:5,24,25
         199:14,24       consultant        conversations      235:16          counsel's           118:3,5,14,15
         206:11            170:2,6           14:5 32:2,24     236:18            33:12 38:2        118:18,24
       consequence       consultation        36:12,15         241:23 243:1    count 39:22         119:1,12,13
         277:16            39:3              39:11 46:16      243:17 244:1      114:8 115:11      119:15,16,19
       consider 14:16    consulted         converse           252:21            115:16,20         119:19,20
         15:1 48:18        143:12            253:24           254:12            120:9 121:8       120:1,4,9,12
         85:2 102:8      consulting        conveying          255:10 256:1      121:17 122:3      120:15,20,21
         156:19            101:4             117:9            258:3 259:5       122:6 125:19      121:2,7,8,10
         191:17          contain 219:3     conveys 117:11     271:15            126:9 127:5       121:10,10,13
         207:19          contained           117:11           277:21,21         127:11            121:17,19,25
       consideration       13:24           copies 98:24       281:9             128:12            122:3,4,10,12
         19:10 67:3      Containing        copy 54:8        corrected 79:8      189:14            122:16,19
         68:8,23 69:9      270:2           core 169:14        79:11             224:25            123:3,6,8,22
       considerations    contains          cores 68:9,25    correctly 11:20   counted 116:8       123:22,23,25
         15:2,3,4 29:1     103:24 122:2      69:9,21          34:9 42:6         121:25 128:7      124:5,8,16
         66:23 67:3        122:3             70:11 71:4,8     70:7 81:23        187:17            125:13,14,17
         67:17,18        contend 216:6       71:22 75:4       102:1 118:16    counterfactual      125:18,18
         69:24 70:14     contending          75:15 83:23      126:19            73:16             126:6,9,18,18
         168:14            157:23            84:22 85:8,9     144:19          counties 80:18      126:20,24
       considered          159:10,12         85:20 86:1       157:17 214:1      80:21,24          127:1,3,5,11
         13:10 83:21     contends 182:5      86:11,13,20      272:12            84:13 85:18       127:12,17,22



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6595 Filed 12/14/18 Page 81 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                               Page 289

         127:23 128:9     31:18 66:10     cutoff 132:3     decreasing        Democratic         131:3,3,10
         128:11,13        66:11,14,22       204:4            101:19            8:12 27:1,23     138:8 139:24
         159:1,6,7,10     67:2,7,10,19    cycle 251:13       118:18            110:4,9,15       139:24 180:2
         159:16,20        67:21,25          252:7 260:23   default 55:5        186:1 189:17     180:14,22
         160:7,10,20      68:6,7,13,14      264:1          defendant 1:18      190:21,25        181:6 199:24
         161:9,11         68:15,24                           2:8 4:8 22:21     194:11           250:24
         162:2,6          71:13,14,16            D         Defendants          196:24 200:4     253:15 254:5
         281:6,22         72:2,5,9,17     d 2:18 101:14      1:22 50:4         201:14,16,21     254:18 263:4
       couple 39:1        73:5,10,13,15     103:14,17        61:20             201:24,25      depending
         167:9 200:9      73:24 74:4        105:24         define 175:21       202:6,12,15      247:9 250:25
       course 14:1        74:16,19,21     D-4 278:15         194:24            202:18,24      depends 21:5
         22:15 108:2      74:21,23        D.C 2:10         defined 151:9       203:5,23         85:4,12
         130:16 192:1     76:10,11        D1 275:19          175:20 201:8      204:2 206:20     86:16 181:3
         226:5            77:12 78:2        276:9            211:1 216:10      209:13,15,24     192:16
       court 1:1 3:20     78:16 79:21     D3 269:21        defines 117:21      209:25 210:2     196:15
         4:14 34:5,7      82:23 83:22       270:1,9        definitely 8:24     213:9,13         240:16
         38:8 97:25       83:25 85:2        271:3,3          9:24 16:15        219:3,7          241:13
         114:19,19        88:20,22        D5 269:21          41:12 42:10       235:13 239:2     250:16
         134:5,11,14      95:14 98:21     D6 273:10          43:22 58:22       243:4 253:13     254:20
         281:1            99:11 106:25    D8 277:25          65:24,25          253:25,25      depicted
       cover 121:19       107:1 114:20    Daniels 2:4        66:2 77:11        254:2,21         223:24
         173:23           116:23 117:1    darn 174:25        77:11 123:24      264:4,6,18     deposed 24:4
       covering           117:14,19       data 25:8          131:22            268:19           30:13,19
         119:12           128:19 129:1      194:18           168:18            276:17,20        38:9
         202:14           129:2,4           218:13           171:11            278:6 279:3    deposition
       covers 113:15      141:6,9,10,15     222:24,24      definition          279:8,14,20      1:20 4:13
       Covey 2:22         142:3,8,9,12      223:18           16:18,19        Democrats          34:1 38:10
         281:19           142:23            224:11           17:4,6,7 97:4     26:19,24         38:12,16
       crack 201:3,6      143:10,13         260:19 261:4     200:5,6,12,18     27:8,11          48:11 280:8
         203:20           144:9,25          274:10           200:20 201:3      171:7,14         281:12
       cracked 200:4      149:3 151:10      275:12           205:7,14          172:22         describe 55:23
         203:4 204:2      155:18 156:2    DATE 281:16        206:1 207:14      173:12 174:1     77:21 153:19
         204:11           156:4,19        day 2:9 168:11     211:3,7           174:12 175:5     154:17,20,23
         269:12           158:2,16,19     days 169:25        257:13            187:5 189:9      234:17 238:9
         270:18           158:23          de 83:11,12,17     258:11            192:22         described 9:9
         271:12           160:11,21         83:20          degree 154:2        210:16           44:19 66:11
       cracking           167:21,22,23    deal 110:21,23     172:3 197:4       212:24 217:1     68:20 71:3
         200:13,19,21     168:16,18,19    dealing 118:25   delays 63:22        217:2 219:8      82:3 93:9
         203:16,20        169:12 212:4      131:12         delegation          219:23 220:7     102:22
         204:19,25        212:8 213:16    dealt 90:7         2:13,17           220:14,23        117:12 127:4
         205:8 269:17     213:24            111:1 112:23     171:8,9,9         228:18,20,25     133:7 144:3
         270:5 272:25     214:12          decade 25:19       173:13            229:4,12,15      154:18,21
         276:4,6          215:23,25         29:19 188:8      195:12 207:3      242:14,25        157:17
       create 32:17       237:20            192:1 249:13     207:18 249:4      248:23           158:20 170:5
         57:24 80:1       242:19            257:11,16      delegations         251:20 253:6     187:14 227:2
         94:8 105:9     criterion 15:23     258:14           195:4             256:9,16,21      273:24
         113:20 144:2     17:18 31:19       259:18,22      delete 54:2         259:4 262:18   describes
         169:19,19        74:1,1,14       decade's 85:10   deliberate          264:24           103:23 228:8
       created 148:15     84:18             85:13 87:9       225:7,19          265:22 267:9   describing
         152:10 153:9   CSR-2616 2:22       88:3 160:14      227:20 228:1      268:16           22:16 30:17
         166:7            281:19            180:18,20      deliver 167:15    demonstration      30:22 59:22
       creating         current 160:14    decades            168:2             46:15,18,25      80:17 110:7
         166:22           180:19            135:22,22      delivering          47:22 48:6       115:23 120:7
       creation           184:25          decide 21:5        168:13            48:20,25         129:4 132:23
         148:12 237:7     256:22,23       decision 22:7    delivery 167:15   deny 156:16        136:9 141:6
         237:7            258:14            150:23           167:18,24       Department         148:5 152:21
       criteria 12:19   currently 183:9     164:21 166:3     168:6             97:23            156:9 175:24
         12:22 13:2,6   curve 210:23      decision-ma...   demarcation       departs 150:2      203:16
         13:9,10,22       212:11,12,20      272:16           225:18          departure        description
         14:4,5,8,11    curves 211:9      decisional       demarcator          83:24 89:2,4     238:23
         14:13,17,22    cut 90:25           20:19,22         226:12            89:10,13       designed 10:25
         15:7,9,19        267:14          decisionmaker    Democrat          depend 179:8       132:16
         19:7,8,16        272:11            165:20 166:1     27:13,17        dependent          155:23
         20:19,22         275:24            166:3            267:5 276:19      130:10,11        233:25,25



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6596 Filed 12/14/18 Page 82 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                               Page 290

       designing           230:11,17        177:24            63:10,22        92:24 93:7,8      273:3,11,12
         156:3 163:15      234:4 243:7      178:17            64:1,13         93:16,16,17       276:16,17,19
       detail 13:8         243:16,24        184:21          discuss 43:15     93:21,24          276:20 278:6
         90:16 111:6       244:5,10,11      199:12 205:3    discussed         94:1,2,4,9,16     278:21,23
         155:8             244:13,14,21     205:4 212:18      214:14          94:21,23          279:4,9,14,19
       detailed 66:17      244:24 245:2     213:17            219:25 220:9    95:4,5,6,8,13     279:23
       detailing 79:3      245:6,10,14      221:18 222:8      222:2,2         95:19,20,24     district's
       details 111:1       245:19           222:9 224:19      266:9 269:18    95:25 96:6        128:21
       determination       246:11,12,14     232:21          discusses         97:21 99:6,8      140:25
         188:3             246:15,24        236:12 245:1      147:12          99:19,25          141:18
       determine           247:16           247:4,7         discussing        100:2,13          142:22 270:3
         146:7             251:15           252:14,17         22:3 29:13      101:11 102:6      270:7
       determined          252:25           258:15 263:8      63:11 64:3      102:16,24,25    district-by-di...
         11:8 143:13       255:14           265:9,12          64:15 118:8     104:8,10,14       276:10
       detracting        differences        276:5,11,13     discussion        104:18 105:5    districting 6:8
         228:23            7:21 9:6,7       276:21            48:4 103:24     105:9,16          6:13 7:19,20
       Detroit 2:20        10:15 55:16      279:11,23       discussions       107:7 108:15      11:21,22
         108:2 110:13      133:9,21       differing 24:24     143:20 144:6    108:16            15:8 17:17
         110:14            134:4,18         24:25           disfavored        109:16,16         19:15 23:6
       Detzner 22:20       136:25 137:4   differs 110:1       229:13          112:4 115:9       23:14 24:14
         22:23,23          137:15,15      difficult 274:8   disfavoring       115:10,12,12      26:1 31:9,21
         23:2,3,12,16      147:12,14      digression          228:18,19       115:15 116:2      66:12,17,22
         23:18 24:18       179:21           208:7             229:15          120:11,11         67:2 70:5,22
         25:4              181:13,13      diluted 103:18      242:25          121:4,9,9,11      71:10,13,17
       develop 167:13      183:25 198:2   diminution        disfavors         121:12,18         71:24 72:1,5
         167:15,18         243:10           253:8             149:22          122:11,18,18      72:17 73:5,9
       developed           245:21 246:4   direct 31:16        228:24 229:4    123:25 124:2      73:18 74:1,4
         101:3 163:24    different 10:3     99:4 147:18     disparities       124:12,18         74:16,21
       deviate 102:16      13:13 16:12      178:5 183:2       7:14            125:16,16,17      75:6,8,10,14
         183:7,11          19:5,22 23:1   directed 106:1    display 56:2,13   126:4,25          75:16 76:1,5
       deviating           23:5,6 29:20   directing 98:19     57:20,21,22     127:4,22,24       76:10,23
         225:6             29:22,23         277:3             57:23           128:22            77:5,12,22
       deviation           42:5 44:24     direction         displaying        130:19 132:3      78:2,3 82:3
         108:13,15,18      46:7,19 48:6     253:14,21         56:12           138:11            97:13 129:19
         109:1,3,6,15      48:21,22,24      254:3 257:17    dispute 28:22     140:19,19         130:17
         109:24 192:3      50:15,25         272:7           distinct 274:1    145:8,8           136:10 138:3
         197:7,17,18       59:16,17       directions        distinction       180:11 183:9      138:4 139:18
       devoid 225:21       60:9 65:5,6      105:7 251:22      15:25 173:24    183:22 185:5      148:16,21,25
         232:2             68:2 72:12     directive           174:19          185:15,19         149:1 152:11
       DIANA 1:9           77:6,7,7,12      105:12            179:18 214:4    189:14,15,20      152:20,23
       DICK 1:11           77:13 82:2,6   directly 140:10   distinguish       189:21,22         156:24 157:4
       Dickinson 1:23      82:12 85:3       164:19 178:4      164:25          194:20,22         163:3 166:18
       dictating 82:19     85:17 92:16      187:24 234:7    distinguishing    200:6 201:11      169:15
         82:20             93:21,23,24      248:5             246:20          201:13,15,18      171:18
       differ 55:12        94:5,15        disabled 64:19    distracted        201:19 202:1      172:11 173:2
         154:25            100:16         disadvantaged       49:15           202:11,12,17      173:2,4
       difference 8:1      113:23           26:23 64:19     distribution      202:19,25         178:12,15
         8:2 9:14 18:4     115:14,15,18   disagree 77:3       132:25          203:4,17          198:4 201:17
         20:2,20 23:8      116:3,6        disagreed           154:16 214:9    204:1,2           211:19 212:3
         26:6 58:19        117:25 118:5     156:18            214:16 226:4    205:13 206:7      213:16,24
         83:9,11,17,18     118:14,15      disagreeing         230:8,19,24     229:5,6,8,14      214:3 216:7
         132:14,14         119:7 122:19     166:14            233:14,15       244:14,14         237:18 238:5
         134:6 136:3       125:1 130:19   discern 165:25      234:7 236:4     246:6,7           238:24
         136:21,22         130:25 131:7     274:20            236:14 237:5    263:19            256:22
         137:7,19          131:13           275:15            241:25 247:1    265:22          districts 7:16
         159:21,25         132:17         disclose 32:2       247:12          266:24 267:1      8:9,9,10,11
         179:11,19         134:21           36:25 37:8        249:15 260:9    267:5,7,13,21     8:11,25
         190:6 196:13      137:16 140:3     43:14           district 1:1,2    267:21 268:1      16:20 19:20
         199:14,16         154:6 155:6    disclosing          9:1,20 11:10    268:5 269:24      24:22,25
         228:5,9,12,17     156:23           37:24             11:14 12:1,2    269:25 270:1      25:12 28:18
         228:24 229:3      161:10         disclosure          19:21 23:22     270:2,2,25        29:2,5,17
         229:3,16,17       163:19,21        37:10             23:22,23        271:5,11,11       68:9,25
         229:21 230:1      171:10         discovery           28:18 29:14     271:13,20         69:21 70:11
         230:3,3,7,9       177:12,16,19     48:13 50:3        84:8 91:15      272:1,1           71:8 75:5,15



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6597 Filed 12/14/18 Page 83 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 291

         80:18,21          242:19          DONNA 1:7           101:11          Eclipse 65:7,15     226:8,9,24
         82:7,20,22,22     244:17 253:7    dots 222:17,22      102:25 131:9      65:20,23,24     either 8:12
         83:23 84:7        256:23 259:5    double 11:10        145:8,10          66:1              9:13,25 10:6
         84:23,24          262:19            11:13 12:3        148:11          educated            32:17 48:20
         85:10,21          264:25 266:3      12:16,16,16       150:11 158:2      223:14            67:24 80:25
         86:21 88:19       266:17 267:3      19:18 20:1        158:16,22       effect 84:23        92:19 93:5
         88:24 89:3        267:3,4,16,17     116:5 118:9       159:15 162:5      88:23 179:2       96:10 108:6
         89:12 90:8        267:19          doubled 11:15       241:20            179:6,9,22        123:7 132:1
         90:11,21          268:11,14,17    doubt 136:7,10    drew 33:24          186:14            144:22
         91:15,24          268:19 269:8      136:17            130:19            213:15 214:9      160:16
         92:2,4,11,12      269:12          download 56:8       150:24            266:19            171:11
         92:13 93:2        270:20            58:1              160:13            268:25            185:15
         94:7,10,12        272:17,19       downloaded        drive 2:14        effectively         187:23
         95:11 96:2,3      276:2,12,15       58:3              168:3             119:14            211:10 257:2
         102:8 103:17      277:5,9,10      downloading       driven 148:16       269:12            257:16
         104:6 105:23      278:7,9           58:3,8,10         148:21,25       efficiency 8:1      260:18
         107:3 109:18      279:7,20        draft 32:10         149:1 150:23      8:14,16 9:14      268:18
         110:4,5,8,9     divergence          41:1,17,18,23     152:12,14,15      9:19,25 10:5    elaborate
         110:14,14,16      103:14            41:23,24          152:20,23         18:7,9,16         91:25
         115:14,18         117:18            42:2,3 44:14      159:24            20:11,12,14     elect 219:8,23
         116:12,14,22    diversity 199:4     45:4,4,9        driver 167:17       20:21,24        elected 170:23
         116:24 117:4    divide 111:11       50:10 51:7,7      168:12            21:22 22:2,4      180:17
         117:8 119:11      111:23            51:11,15,17     drivers 167:18      22:9 168:10     electing 173:12
         119:12,16,17    divided 80:18       51:21 52:4        167:25 168:1      198:2,9,15        174:1 175:5
         120:5 123:9       80:21,24          53:4 54:1,8       168:11            199:21 216:2      189:12
         123:12,13,17      116:12,22         55:15 58:16     due 120:4           216:19,20       election 29:20
         123:18,21         117:7,22          61:8              183:8             217:1 219:2       171:3,12,22
         125:5,10          118:24          drafts 41:20,21   duly 281:13         219:13,21         172:21 173:9
         126:5,19          119:17 120:2      44:19,20,21     durability          220:7,17,20       173:23
         128:20 129:9      120:21 121:3      55:13 59:5,9      175:25 177:5      220:21            176:13 177:9
         130:13,15,22      210:19            59:11             177:13,17,20      221:11,13,18      180:6 182:15
         137:25 138:2    DIVISION 1:3      drastic 181:10      178:5,11          221:20,24         182:16,17
         138:15          Doctrine 32:3     draw 82:6,21        248:19            222:6,14,25       183:6,16,20
         139:21,22,25      32:25             85:22 86:10     durable 249:21      223:2 225:6       183:20 184:3
         140:1,18,22     document 5:11       95:2 121:4      DURHAL 1:6          225:17,23,25      184:5,10,19
         141:17            189:5             123:21                              226:8,10,19       187:3,5,18
         143:16 144:2    documents           130:13 135:5            E           238:7,10,15       188:19 190:7
         144:10,24         246:17            156:8,15,16     e 1:7,7 100:11      239:9,18,25       191:13 192:4
         145:14,19       doing 4:12 9:2      167:19 168:6      100:12 103:5      240:1,15,18       192:12,17
         148:12,15         9:21,23 11:3      168:7 223:7       103:9             241:21 242:2      193:25 194:1
         149:2 150:7       20:16 21:17       225:15 248:1    E-C-L-I-P-S-E       242:16,21,25      194:8,17,23
         150:11            27:5,12 41:6    drawer 83:21        65:7              243:2,5           196:16 197:5
         152:10 153:9      82:19 91:18       85:19 86:10     e-mails 48:14       246:20            197:7,9,13
         169:25            119:6 120:24      215:11          earlier 14:9,12   efficient           218:5 219:5
         170:11,20,25      122:1,1           226:25            41:17,18,21       167:25            219:14,25
         172:10,22,24      128:5,20        drawers 67:9        48:5 67:5       effort 11:23        226:20
         173:20            130:24 135:7      67:13,15,18       76:4 129:16       131:6 162:6       233:21,23
         175:19 178:8      135:22,23         67:23 68:5        137:11 144:9      227:23            234:2 235:20
         178:9 181:9       141:3 144:16      142:21 143:2      151:10 173:5    efforts 184:1       235:21,23
         181:18            156:4 167:1       153:14 161:8      183:14 195:9      225:8,20          236:12,13,23
         184:13 186:4      170:14 172:8      215:14            208:14            227:21 228:1      245:7 251:8
         188:2,8,20        178:1,5,11      drawing 13:11       215:10 220:9    eight 174:8         251:13,23
         189:8,11          185:25            28:17 29:1        232:13            175:14            252:1,7
         190:5,25          190:11 209:3      69:15 82:22       255:19            206:19            253:19 254:1
         191:21 192:2      210:19            88:8 130:21       269:18            207:18            254:6,19,20
         192:7 196:7       216:17,24         145:2,19          272:23            208:21 209:5      255:22,24
         197:1,1           224:8,21          153:5 166:21    early 40:19         214:8 219:3       256:6,20
         200:4 201:19      228:10            167:6 225:7       44:19,20          219:8,23          257:1,6
         201:22,23         234:14            225:20            138:7             221:17            258:7,18,23
         202:13 203:1      251:17            227:21 228:1    easier 37:22        226:15 268:3      260:12,16,23
         203:18            271:21            237:12          easily 130:11     eight-Republ...     261:4 263:1
         204:10 219:4      274:16          drawn 15:22       East 281:19         207:3             263:5,7,22
         231:23          dominant            78:20,21        EASTERN 1:2       eight-six           264:1,9,11,13
         235:11            130:2             82:20,20        ebb 192:17          207:11 222:9      265:18



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6598 Filed 12/14/18 Page 84 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 292

       elections 5:18      268:15,23         134:18 135:6      141:21,22       essential 55:19     21:23 22:1,6
         170:11,12,13    electoral 216:8     136:2,4,13,15     142:6 143:15      56:19 57:16       22:21 26:17
         171:15 172:1      216:14 225:5      136:22,25         145:19,24         244:11            40:7 41:10
         172:5 173:18      225:17 238:6      137:5 147:13    endogenous        essentially         56:1 57:18
         174:14,16,22      238:25            148:3,11,14       176:12,15,18      10:12,14          58:1 71:20
         176:5,5,6,12      239:19 249:6      149:13            176:23 177:3      52:6 83:8         72:10 78:22
         176:15,17,20      249:12,22,24      150:22 151:5      177:9 178:13      146:19            79:15 85:25
         176:23,24         254:11 255:9      152:10 153:4      178:20 179:2      149:21            85:25 86:17
         177:3,12,25       255:25            153:8 154:1       179:7,24          175:24 227:3      94:6 96:4
         178:13,20,21      256:11            154:11 157:7      180:13,15,19      266:25            105:21 106:9
         179:3,7,24,25     259:16,21         157:9,12,14       181:4,6,18,22     278:23            110:3 111:20
         180:7,9,13,15     262:23            157:22 159:2      190:7 232:24    estimate 64:18      112:8 113:5
         180:19,24       electorate 29:9     159:7,14,14       236:2             274:20,23         114:5 115:2
         181:1,4,7,14      29:10             160:1,2,7,11    engaged 25:23     etcetera 84:20      115:21
         181:17,18,22    eleven 80:21        161:8 162:2       41:6              118:22            116:14 123:7
         181:22 182:6    eliminate 81:3      162:14,25       enhance             136:10            130:12
         182:7,9         ELLIS 1:7           163:1,14          155:23            176:24 251:6      131:15 133:3
         183:3,5,5,11    emerge 11:22        165:18          enshrined         evaluate 21:16      138:9 153:15
         183:13,19         14:7 148:16       166:18            71:15 72:7        129:18            156:18
         184:6,16,17       149:9 150:11      170:20            76:5              166:18            158:21
         185:2,9,12,13     163:3 197:2       171:18          entered 5:2         234:10,15         165:24,25
         185:14,18         215:19            172:20          entire 21:21,21   evaluated           168:21 170:5
         186:1,4,8,14      227:16            173:16            24:20 111:16      24:11,15          170:9 171:1
         186:20 187:1    emerged             174:11 175:6      138:2 164:18      236:12            172:19 173:7
         188:13,18,23      148:20            175:8,25          198:12,12       evaluating          173:16 175:9
         189:1,3,8,10      149:19            177:6,8           212:12            180:19            177:22 199:5
         189:19 190:9      152:11,19,23      178:2,19          220:24          event 104:1         199:6 201:15
         190:23 191:1      153:10            179:14,19,22    entirely 38:25    evidence 76:8       204:22
         191:2,3,14,22     159:22            180:8 185:21      241:19            124:23            238:11 251:8
         191:23 193:3      227:14            188:15,20       entirety 119:12     158:11 166:6      253:16
         193:4,18,19     emerges             201:15,19       entity 170:6      Ex 167:13           263:25
         194:15,18         163:14            202:1,11,23     enumerated          168:1,6           279:12
         196:6,11,18     emphasize           203:5 204:1       15:9 88:20        170:5,6         examples 57:3
         196:21,23         151:25            207:2,11,15     envelope          exact 82:9,16       167:10,12
         197:14 198:1    empirical           207:17            208:20            107:12 199:2      200:3
         206:17            149:23,25         208:13          equal 78:14,23      247:2           exceeded
         207:20            230:23            227:13 234:7      118:20          exactly 20:22       160:21
         209:14,17       employ 21:3,12      234:16 235:3      160:21            77:3 98:11      excellent
         211:20            59:20             235:10,12         211:15,17,21      101:2 109:18      214:25 215:7
         212:18 217:3    employed            236:11,14         264:7 266:23      117:11 119:2      259:9,10
         217:9 220:21      78:16 168:1       237:4 239:24      267:1             120:4 127:14    exception
         224:4 228:15    employer            240:1,14,21     equality 100:14     135:23            92:14
         231:4 232:25      164:5             241:3,7,16,22     101:7,17,18       139:19          exceptions
         233:11,12,17    employing           241:24            101:21,22         155:11            107:5 194:6
         233:24 234:1      77:7              243:24 245:5      102:4,11,13       156:21 168:4    Excerpt 3:15
         234:5,5,15,16   employment          247:11 248:5      106:17 107:1      172:24          excess 124:17
         234:21            164:4,11,17       248:19            107:18            191:11 192:2    exclude 119:1
         235:13 236:2    enacted 7:16        269:12,24         108:14            192:14          excluded
         236:4,8,17        7:22,25 8:9       270:1,1,3,6       118:21            196:17 197:4      119:14 120:1
         237:1 243:17      9:25 10:2,3,6     270:25          equally 104:14      197:24 205:7    exercise 78:5
         243:19,23         10:18,23          271:13,17,25      105:5,9,16        211:23 216:9      78:11 271:22
         244:1,23,25       20:13 23:13       272:13 273:3      121:3             219:3 224:25      272:22
         246:25 247:2      23:13,16          277:4 278:5     equate 189:20       244:15            278:25 280:5
         247:3,13          24:11 25:16       278:7 279:4       236:11            270:13          exhaust 156:12
         248:4,6           26:1 79:3         279:17,18       equated 222:1       278:10          exhausted
         250:25            80:20,22        encapsulated        233:22            279:21            14:11
         251:19,25         93:22 95:11       111:18          equating          Examination       exhaustive
         255:5,15,19       96:5 106:15     encompass           189:23            3:7 4:9           12:23 13:10
         256:2,2,3         106:22 115:4      72:17           equivalent        examined 87:2       13:19,22
         257:8,18          119:11,23       encouraged          94:9              88:1,3            14:8 61:17
         259:13,14,17      120:7,18,22       79:21 142:17    errata 5:11         162:11            66:18 156:1
         259:22 260:9      121:1 129:19      142:21            79:18           examining           156:7 157:2
         261:11 262:5      130:1 131:20      144:16,18       especially          179:20          exhaustiven...
         266:18            133:22 134:5    encourages          158:1 192:19    example 15:6        78:1



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6599 Filed 12/14/18 Page 85 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                    Page 293

       Exhibit 3:14,15     251:24 258:2    extent 26:14        183:8,15,23      fewer 101:14          35:23 72:11
         4:24 5:1        experience          32:1 33:4         184:2,6,8,9         101:14             188:17
         98:16,20          17:16 59:20       34:12,23          185:2,17            103:14 159:1       219:12
       EXHIBITS 3:13       191:21            36:8,24 37:1      186:5 193:2      fewest 104:1          245:12 249:7
         3:20            expert 3:14         37:8,9,23         211:13,18,19        104:22,25       finding 148:3
       exist 54:13         7:13 12:13        39:2 110:10       212:2 214:25        105:7,13           151:7,16
       existed 54:13       21:22 22:1        150:25            252:15,23           161:9 162:2     findings 26:25
         54:14,17          30:19 61:19       156:21            255:3            field 198:13,21       27:2 148:10
       existing 68:9       62:15 69:14       163:20 205:5    facts 124:23          198:24             151:3,4,12,19
         68:25 69:21       76:20 83:19       212:21            158:10           figure 41:8           159:13,13
         70:11 71:8        87:10 145:23      229:12          Faegre 2:4            45:22,22           186:16
         75:5,15           149:18          extra 84:8,9      failure 164:7         48:23 115:8     fine 16:1
         83:23 84:22       161:17 194:8      98:24 105:19    fair 28:5 46:12       124:20          finish 81:12
         85:19 86:21       194:14 195:2      124:12,13         46:24 48:1          141:24             86:5 91:2
         87:6 88:19        237:19 242:7    extraordinary       49:9,14,22          155:11 158:7       142:14
         88:24 89:3      expertise 68:4      225:7,19          210:1 214:16        179:1,6,22         165:12 226:2
         89:12             96:9 97:11        227:20            214:18,21           188:11 190:3       233:2 240:11
       exogenous           97:12 134:17    extreme 85:18       218:21              216:6,19           254:13,15
         176:24            164:10,16         85:25 86:1,7      219:10,11           217:4,8,21,22      262:1 278:12
         177:21            166:17            132:25            231:3 239:10        217:24          finished 56:10
         178:21 179:3      174:23            198:10,15         243:2 259:23        218:14             56:10
         179:7,25          194:12 205:5      199:1,16,19     fairly 224:22         222:15          first 5:4 6:2
         180:25            269:2,4           227:18            259:24              224:21 226:6       11:2 13:16
         181:19 182:5    Expires 281:21      246:25          faithfully 129:3      230:12             19:6,9 24:11
         182:7,9         explain 11:4        251:22          fall 217:18,19        232:12             34:6 41:1
         190:8 234:21      50:22 57:4      extremely         false 89:4,13         233:14,22          85:5 99:5,14
         236:4             62:12 79:20       188:14,18       far 38:1 46:8         234:13 238:4       104:8 111:8
       expect 87:22        83:24 92:10       191:17,18         52:6 59:12          238:13,14          111:9 118:7
         130:17,22,25      92:17,20        eye 82:7            62:20 110:16        249:1 268:7        118:17 119:5
         131:8 132:6       93:4 119:6        261:13            121:14              269:19             127:16 129:6
         170:19 175:8      135:10,17,18    eyeballing          124:10              270:13             140:17
         191:23,25         151:1 208:3       217:22,23         126:21 128:3        274:16 276:9       142:23 144:8
         192:6,10,10       208:11 226:3      218:10,11         164:18              278:8              144:24 148:3
         192:13,20,22      244:12 246:8                        197:19           figured 162:18        183:2 194:5
         192:24,25         277:20                  F           218:18 275:7     figures 247:18        201:9 232:19
         193:4 194:21    explained 67:5    f 103:7,9           277:18              276:13             232:20
         196:22            89:3,11            104:20         FARRIS 1:7         file 50:19,20,24      240:12
         199:21 211:9      107:2 163:2        105:22         fast 56:18            51:1 53:7          247:18 249:9
         214:9 215:8     explaining        facetious         favor 27:8,11         56:9 58:2,3,8      249:9 269:24
         254:20            68:5 105:2         138:18           101:18              58:10 60:19     firsthand
         256:21,25         117:16 201:7    fact 19:16 23:9     144:23 146:8        61:21 62:5,6       161:19
         257:8 258:5     explains 84:17       48:17 55:5       149:2 172:22        62:14 111:13       162:22
         260:1,4,10        90:7               73:25 75:13      172:22 213:9        111:15,19          163:22
         261:7 263:7     explanation          88:18 157:11     238:6,25            218:13             227:22
         264:6,19          83:10 84:25        157:21           268:24              274:10          fit 123:24
       expectation         86:5 87:15         159:16,25      favored 27:3       files 25:10        fitting 130:15
         173:19            150:2 221:15       188:11           144:10              48:15 50:25     five 43:22 44:9
         174:14            221:21             212:23           196:18              160:18             44:13 45:2
         175:10            267:15             215:11         favoring 149:3        222:25             66:11,14,22
         192:24            278:13,22          225:24           150:6,7          filibuster            67:2,19 78:2
         196:22,25       explicit 117:7       238:12           189:9 192:2         195:21             78:16 83:21
         197:2 257:7       117:21             259:11           192:7 219:4      fill 104:8            88:20 149:16
         258:5,16,22     explicitly 13:7   factor 63:21      favorite 239:4     final 51:5,11,15      164:5,21
       expectations        14:17 15:1         183:14         favors 128:20         51:18,20,21        166:7 172:22
         174:11            19:16 90:4         184:17 185:1     140:17,22,23        55:21 60:17        174:12 185:6
         256:21            145:2           factored 19:1       141:16 150:1        61:3,10            221:16
         258:21 260:1    explore 124:10       133:4 184:12   feasibility           62:10,22        flag 200:1
         260:7           explored 88:18       185:17,17        21:16            finance 181:12     flaw 6:15
       expected 163:3    expressed         factoring         Fed 167:13            185:11 186:5    Flint 91:15
         197:8 212:7       45:20              252:18           168:1,6             211:20             92:16,21,22
         214:2 215:1     expressing        factors 73:19       170:5,6          financed              92:24 93:2,7
         215:3,17,19       134:19             83:21 88:11    feel 155:9            185:15             93:8,17
         232:21 235:2    extended             88:12 140:17     267:14           finances 184:1        94:16,20,21
         250:20            208:7              181:7,14       Ferguson 31:1      find 21:10            94:23 95:4,5



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6600 Filed 12/14/18 Page 86 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 294

          95:8,24          276:22            279:13          gather 103:5       242:17,21         137:17
          277:14         format 48:12      fuel 168:9        gathered 46:17     248:8 254:17      139:11
       flip 177:22       forms 199:12      full 77:18,24     general 17:22      265:18            145:23
          249:17         formula 22:5        123:17,25         29:17 84:17      268:22 276:9      146:22
       flipping 203:25   forth 14:6 17:6     183:3             98:10 101:13   generated           147:11
       Florida 22:20       19:8 21:4,6,9   fully 4:22          107:2,6,17       186:11            149:18
          23:15 25:17      156:4 217:10      123:11            108:1,4        generically         161:20
          26:15            266:21            125:10            111:7,8          69:22 70:12       165:24
       Florida's 23:13   forward 152:7     function 54:9       112:6,21       genesis 47:7        166:16,19
          24:14            177:14            54:20 55:5        114:13 119:8   geographic          167:9,12
       flow 192:17       forwarded           55:10 59:22       129:3 130:5      11:25,25          175:16 199:5
       fluctuation         33:25           functionally        131:14 132:6     131:15 167:6      199:6 200:3
          193:1          found 16:17         53:15             133:23 135:6     201:18,20,24      200:14 201:7
       focus 169:16        81:6 136:1      functioning         136:18           202:14,14         205:22 211:3
          173:11 182:2     216:13            57:17             145:15 150:5     203:2 279:7       211:4,6
       follow 16:23        217:16          functions 56:5      161:3,17,21    geographically      212:24
          33:11 37:15    foundation          57:6 58:15        164:12           113:19 114:4      218:13 223:1
          37:19 113:24     97:7              58:21             165:17 167:5     269:25 270:8      223:16 224:8
          121:14         foundations       fundamental         167:12           276:16            224:11
          122:24           154:24            9:8               168:20 172:9   geographies         229:13 231:5
          124:19 128:8   four 128:19,20    fundraiser          173:1,15         131:13            231:8 232:1
          129:3 143:25     140:17            186:3             175:4,8,9,19   geography           238:11
          150:20           142:23 144:8    further 37:18       180:5,7          130:11 138:8      248:23
          151:16           144:24            37:23,25          183:17           139:24 140:2      253:16
          242:19           276:23,25         89:19,25          186:22,24,25     140:2 169:15      254:24 258:1
       followed 66:11      277:1             97:17 161:20      188:1 191:20     170:1 199:23      260:19
          71:16,17       fourth 74:3         280:5             192:6,13,16      211:18 212:3      262:18
          72:9 88:22       99:4,14         future 181:17       194:6,19         213:6,8,13,20     264:24
          106:25 154:3     277:6             182:6             195:2,12         213:23            265:21 266:2
          158:18         fraction 109:20                       200:15           214:11,11,20      266:13 275:5
          242:19           109:20                 G            211:15           246:5             280:1
       following 11:4    fragments         G 1:10              213:12,14,15   Georgia 28:1,2    given 11:6
          14:13 19:7       114:11          games 34:7          221:23           30:18             39:21 128:2
          37:13 38:2     FREDERICK 1:6     gap 8:1,14,16       240:18         Georgia's           136:7 143:19
          43:19 85:15    free 267:14         9:14,19,25        247:24           28:18             143:22
          85:16 91:12    freeze 92:2,3       10:5 18:3,7,9     251:20,21      gerrymander         161:21 170:9
          91:12,18,19      92:10 93:2,7      18:17 20:11       253:13 260:1     25:24 177:13      190:1 239:8
          92:19,19         93:8 94:11        20:12,15,21       260:11           177:15            266:10
          93:6,6           94:16 95:7        20:24 21:22       261:16 263:2     229:18,23       gives 180:10
          125:23           95:12,19          22:2,4,9          265:17 269:3   gerrymander...    giving 67:8
          193:18,20        277:16            198:2,9,15        269:5            26:12             71:2 84:4,16
          215:24         freezes 277:4       199:21,25       generally        getting 115:9       110:25 118:7
          237:16         freezing 90:21      216:2,14          22:14,15         128:5 185:4       128:9 133:11
       footnote 31:16      96:3 120:10       217:1 219:2       30:7 34:19       208:6 228:20      138:1,2
          31:24 32:6     Friday 1:22         219:13,21         59:9 69:23       244:17            141:1,11
          32:10,13       front 16:3 17:3     220:17,20,21      69:25 70:3     gist 24:9,16        156:7 166:21
       forecast            217:23            221:12,13,18      70:13,15,19      28:14             175:13,18
          195:11,12        218:13            221:20,24         80:8 97:1,20   give 4:4 14:19      210:10
          257:6 258:20     222:23            222:6,25          98:2 111:7       15:13,17          223:19
       forecaster          223:18            225:6,17,25       121:6 136:8      16:18 37:5        253:12 276:7
          193:5 194:23     224:11            226:8,20          137:22 138:6     52:8,9,18       glad 48:11
          255:20           257:25            238:7,10,15       144:12 147:6     53:8,24 56:1    go 7:8 9:25
       forecasters         258:12            239:4,9,18,25     148:5 169:8      57:3 63:6         20:6 22:6
          194:17           260:19            240:1,15,18       170:3,19,24      64:18 71:4        32:21 33:3
       forecasting         269:22            241:21,23         170:25 171:6     73:22 77:1        34:15 38:17
          194:8 256:3      274:10,11         242:2,16,25       171:17,20        77:14 83:10       39:13 40:14
          256:7,20       froze 90:11         243:2,5           172:10           85:5 92:8         40:15 62:12
          259:25           91:24 92:12       246:20 248:4      182:11,24        97:1,3,5,9,14     63:15,16
       forecasts           94:8 119:10       259:24            188:6,11         97:17 98:7        68:18 70:24
          170:15,18        120:12 277:8    gaps 216:19,20      190:13 198:5     100:9 109:25      81:3,12,18
       forget 135:24       278:20            220:7 222:14      198:8 199:9      115:21            90:9,16
       form 42:2,3       frozen 24:25        223:2 225:23      201:1 204:21     121:23 123:5      91:20 98:15
          52:15,16         91:15 120:5       226:10            205:21 206:8     126:12,13         102:11,19
          53:5,9 56:8      277:11            242:21            226:3 237:9      135:16            105:21



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6601 Filed 12/14/18 Page 87 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                Page 295

         106:14          82:8,12,15        268:6,16        gubernatorial     hard 73:14        hired 61:19
         107:23 109:4    84:1,3 85:4       269:2 271:6       185:6             224:25            170:2
         124:12,13,18    86:10 90:15       272:11 275:5    guess 8:7,20        275:15          hires 164:5
         126:16,23       92:5,17,18,20     278:14,19         12:3 21:18      harder 229:5,9    hiring 164:14
         139:4 144:21    94:23 95:4      good 4:11,12        84:4 90:18      Hawaii 130:13     historical
         147:4 155:8     96:4 97:10        86:8 87:3,7       119:25 160:4      130:17,24         194:1
         156:14 160:4    97:16 101:11      87:13,20,22       166:24 176:7      131:9           historically
         161:20 168:7    104:4 105:9       98:18 130:23      176:18 190:1    HD-1 277:14         193:17
         169:8 175:1     108:19            131:4 135:11      191:15 218:2    HD-2 277:12,18      253:17,25
         177:17          110:24,25         138:9 153:15      223:1,6,14,16     277:20 278:2    history 193:25
         188:22          111:4,5           168:8 186:2       223:20 224:8      278:2,5           260:14
         190:21          112:9 113:19      192:20,22         224:13 225:2    head 65:9,18      hold 33:15
         195:17          115:17            194:25            275:5             66:6 107:13       195:13
         201:16 208:7    116:18,19         253:17,17,23    guessing            115:21,22       holding 242:24
         209:9 217:21    118:13 119:8      253:25,25         138:12            136:7 167:10    HOLLIDAY 1:9
         218:25 221:2    120:14,21         254:2,21,21       231:10            182:11,21       Honestly
         233:4 234:25    121:2,23          259:14          guesswork           199:9,11          208:22
         238:15 246:7    123:11 125:9      264:17,22         78:6              209:20          hopefully
         247:14,19       126:17          gotcha 45:10      guideline 72:12     223:21            10:16 50:2
         252:6,6,23      127:11,15,16      148:2 210:19    guidelines          224:10          horizontal
         253:3 255:19    130:25            217:11            66:17 72:8        257:12,23         218:19
         261:22          133:17            225:14            77:21           heads 162:17      House 28:17,19
         269:19,21       134:10 135:9      231:22          guiding 67:10     health 62:25        29:1 31:21
         271:4 277:18    135:18,21         245:18 246:8    Guilford 5:18       63:9,14,19,25     32:15 35:7
       goal 12:21        136:24 139:1      249:11          Gwinett 29:5        64:12,21          40:18,21,23
         82:14 114:15    139:19            265:25                            hear 37:4           41:11,22
         148:12          143:13,17,19      266:14 267:8           H            53:19 70:8        42:9 78:5
       goals 78:13       144:13            271:8 273:18    h 1:12 2:3          221:22 227:7      83:6 90:12
         82:4 132:15     153:20 161:5      275:23            103:17            267:15            92:14,16
         149:16          164:10,14,15    gotten 162:17       105:24          heard 15:11         93:3,8,16,17
       goes 100:5        167:16,17       governing         half 216:13         70:6 74:10        94:18 95:5,8
         125:18 126:6    170:23            100:6             248:24 267:2      74:11 102:1       95:23 100:13
         127:1 256:6     172:10,24       governor            267:3,3           210:23,25         106:9,16,20
         263:23          173:7,18,18       176:24          hand 32:16          211:11            107:7,20
       going 5:21,23     174:11,21         184:24            122:1,7         heart 212:16        108:6 112:24
         8:3,4,20,20     175:16,17       grabbing            147:7 224:6     held 24:25          120:7,8,11,19
         9:15,21 10:8    176:18            127:11            224:7 275:16      281:10            120:22 121:4
         11:4 13:12      177:13 180:1    Grand 107:20      happen 170:19     help 188:16         123:9,17,18
         13:13,15,20     180:6 181:8     grant 174:25        194:14          helped 31:7,8       123:25 124:2
         14:18 15:13     182:11          graph 239:5         208:22          helpful 57:1        125:5 131:16
         16:4 18:12      184:20,20         271:10            259:25            140:6 154:19      159:5 171:2
         20:4,4,7        185:20,23       GRASHA 1:8        happened            160:5 179:18      171:9 176:5
         22:17 23:10     187:6 192:18    gray 221:5          29:14 135:14      180:10            183:5 184:18
         23:11 26:21     193:8,9,24        224:23            188:24 252:1      238:17            190:21,23
         27:5 28:21      194:10,25         274:16            252:3 262:25      262:12            191:6,14,18
         28:22 31:25     197:17            275:16 279:3      263:1             269:21            192:1 195:4
         32:21 33:5      198:11            279:5,5         happening         helping 57:24       231:19,21,24
         33:11,14        203:13          great 39:23         12:6 269:5      helps 217:2         232:2,15
         34:11 36:16     204:15            130:9 146:24    happens           Henry 29:5          233:12,21
         36:24 37:12     208:19            214:14            119:15          hidden 34:4         234:16,20
         37:14,19        211:21            223:11            252:15          hiding 34:7         235:3,10,12
         38:9,11,13,15   213:11 218:2    greater 16:22       279:11          hierarchy           235:19,21
         38:23 39:13     220:18 223:6      183:20          happy 27:2          149:6             236:11,22
         43:13,18        223:6,16,22       211:16,16         90:9 91:14      high 154:2          238:1,16
         45:21 47:23     226:3,7           226:7             91:16,20,25     higher 93:1         242:18 243:8
         48:8,10 50:2    235:8 238:2     Greensboro          146:22 154:8      107:19            244:17
         56:5,22 57:1    238:22            5:17,19 6:3,8     155:8 177:17      188:10            262:19
         57:23 59:16     242:21            6:9,13 7:7,8      180:3 207:5       201:25            264:24,24
         61:15,16        246:19 247:9      7:8,18,20         208:2,3,11        202:23            265:22,24
         63:4,6,13       247:11          grounds 26:2        209:9 211:4       203:23 204:3      266:2 267:3
         64:20 67:4      248:10 256:4      28:20             221:13,22         226:21            267:16,22
         70:7 71:19      257:4 258:24    group 220:19        233:8 234:25      228:21 229:3      268:9 277:5
         73:22 74:9      261:23 262:1    guarantying         242:5,10        highly 188:7        277:8,10,13
         76:17 79:6      262:21 267:9      172:23            246:8 278:13    Hill 2:14,18        278:21,23



                                          Benchmark Reporting Agency
                                                612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6602 Filed 12/14/18 Page 88 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 296

       huge 56:8           61:8 140:9       189:4             161:24            242:24             27:7,10
         83:20             145:4 217:5    inconsistent        250:17          intentionally        31:14 63:7
       Hum-hum          identifying         13:1            informed            11:23 12:5         127:22,23
         197:18            8:11 112:18    incorrect 227:8     205:23            106:4              209:7 242:3
       human 156:14     idiosyncratic     increase          inherent 82:17    interest 68:10    involvement
         168:7             142:4 183:8      260:23            242:14            69:1,10 70:4       30:17
       hundred 7:18        193:2          incumbency        initially 126:3     70:22 77:4,8    involving
         10:20 107:8    ignorant            19:2 68:8,16    inside 128:21       77:11 83:24        130:19
         107:11,11         163:15           69:9,20           140:18,24       interested        island 110:21
         162:5 167:25   ignore 15:3         70:10 181:13      141:17            63:19 150:10       111:10
         274:21         ignored 149:20      184:2,12,24       142:22 271:1      157:25 158:5    islands 111:2,2
       hundreds         illustrative        185:8 186:5       272:2             158:21             111:24
         167:18            79:14 115:1      186:12,14,20    insofar 162:24    internet 56:9        112:11,11,13
       hurts 217:1      imagine 130:12      187:2             171:17            58:2               113:1,3,6,7,9
       hypothesis          167:13         incumbent           173:15          interpret 69:3       113:11,12,22
         152:3          impermissible       11:7,24           212:13            90:5 96:13         130:14,18
       hypothesize         68:23 69:2       19:11 184:18    instance            102:20          isolated 19:17
         262:13         implementat...      185:5,15          102:19            133:17          issue 6:22
       hypothetical        232:20         incumbents          136:17            155:19             28:13 31:12
         29:14 73:11    implemented         10:25 11:3,5    instruct 143:19     216:18             39:17 48:8
         73:16 75:17       232:19           11:7,9,12,14    instructed 15:2   interpretation       49:6 50:3
         84:2,11,14     imply 185:3         12:2,25 13:3      32:23 93:10       69:8 91:11         77:10 110:21
         85:18 86:22    importance          13:7 15:6,24      114:5 144:2       97:2 100:21        170:16
         87:12 88:1        16:22            19:10,17,18     instructing         133:14             171:16
         89:6,7,16      important           19:19,21,25       39:10 78:18       156:18 214:6       176:23
         122:8,22          244:12           68:24 71:1        78:19,20        interpreted          178:14
         123:19 124:5   imposed 68:5        83:22 84:6,7    instruction         15:16 68:13        183:11
         124:10,22      impossible          84:12 180:17      33:10,12          101:16 102:3       256:13
         125:1 126:10      114:13         independent         37:21 43:12       134:12          issues 31:4,14
         126:25 127:7      236:17           144:17            43:19             155:18             62:25 63:9
         135:15 152:2   inaccurate        Indiana 2:5       instructions      interpreting         63:19,25
         152:6 161:15      139:13         Indianapolis        34:21 37:5        69:7 92:8          64:12 122:25
         164:4,25       inappropriate       2:5               37:14,19,20       117:2              162:12 260:6
         166:9 202:12      139:7,13       indicate 131:6      38:2 39:9,18    interrupt 5:10    iteration 54:5
         207:7,11          236:14         indication          39:20,21          278:13          iterations 60:9
         208:4,24       include 18:2        213:1             43:6 45:15      interrupted       iterative 104:5
         215:14 229:9      72:25 73:5     indicative          45:19 95:18       195:13
         236:19,22         73:19 74:4       188:1 213:6       96:14,16,19     interrupting              J
         237:13 267:1      74:13,18,18    indicator           96:20 122:3       39:16 142:19    J 1:5,8
       hypothetically      74:21 76:10      180:10            123:1 143:18      179:15          JACK 1:6,10
         84:5 85:16        76:11 119:18   individual 33:8     143:22,25       interval 153:21   Jackman
         122:7 212:14      119:19,20        138:2 178:8     integrated          153:23 155:1      182:13,20
         264:17            120:9,20         190:5 198:20      113:3,12          208:17,21       JAR 50:18,19
       hypotheticals       123:11           262:5           intend 175:11       209:6 270:23      50:20,23,25
         128:6             158:15         individually        272:6             271:2 272:8       51:1 53:7
                           272:17           90:16           intent 139:13       273:2 274:8       60:18 61:21
               I        included 17:24    industry            148:17,21,25    intervals           62:5,6,14
       idea 42:15          74:22 120:15     168:21            150:23            224:23          JASON 2:13
         71:22 95:21       121:6 186:5    inevitably          152:12,15,20    Intervener        Java 54:22,23
         107:15 142:2   includes 92:12      116:20 123:5      152:24            2:13,17           55:4,8,14
         168:5,8,20        118:24           123:7 181:7       153:14          intrude 104:9       56:1 57:19
       ideal 102:24     including 9:10      196:23,24         159:24            116:6             59:6,9,11,16
         107:7             116:17           197:16            161:12          intrudes 105:3      59:17,21
       identical 49:2   INCLUSION         infer 164:7         162:10,20,22    intuition           60:6,7,8,13
         50:14 52:6,6      3:20             166:1             162:24 163:8      222:11            60:14,18
         53:16 82:10    incomplete        inference           163:11,17       intuitive           61:9,21 65:3
         172:15 224:7      75:17 86:22      159:24            164:9,11,16       221:21          Jay.Yeager@...
       identification      89:6 124:22      221:16            164:19,20       intuitively         2:6
         273:1             126:10         inferring 172:2     165:18,18,25      226:5,7         job 85:14,15
       identified          161:15 166:9   influence 187:6     166:1,8         invading 43:11      86:8 87:3,7
         50:24 53:2,5      208:24         information         207:9 225:21    inviolable 99:6     87:13,20,22
         55:14 147:14      236:19           63:14 64:21       227:2,11        involve 6:6         164:7
         275:8 278:21      237:13           87:19 117:9       232:3 236:18    involved 5:5      Johnson 1:15
       identify 47:9    incompletely        128:1,2           237:2,12          6:12 23:23        126:6,24



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6603 Filed 12/14/18 Page 89 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                   Page 297

         127:1,3,11      kind 9:6 10:15      226:5,7           125:10,12         183:15,23           200:19
       JON 1:10            55:4 56:7         230:14,15,21      225:25            185:13           levels 157:13
       Jones 2:9           57:25 58:4        239:21 240:7      226:21 250:9      188:14,19        Levin 114:20
         121:10,12,13      58:17 63:11       243:21            250:10,14         191:20,22        light 166:8
         122:12,17,17      64:2,14           250:23            263:23            192:17              241:23 273:7
         123:8,14,23       71:22 85:25       257:22 258:2    largest 109:16      211:19           likelihood
         124:2,6,13,14     110:15 116:5      272:14          LASALLE 1:10        233:11,21           173:12,25
         124:14,15,18      133:9 134:18    knowing           late 208:7          249:4 257:11        175:5
         125:4,17          135:3 140:8       253:22          Law 22:9            257:17           limited 182:18
         126:4,18,20       140:8 163:6     knowledge         lawyer 21:13        268:24              212:21
       JOSEPH 2:3          168:15 169:5      6:17 25:17        21:14           legislator's          219:18
       Josh 182:22         170:5 177:24      25:21 26:9      lay 208:6           161:20              237:15
       journalists         182:15,22,24      26:10 28:16     laying 71:16      legislators        limits 43:20
         200:24,24         185:4 193:1       30:10 31:22     layman's 67:24      160:16           line 67:18
       Jowei 1:20          198:23            42:13,19          68:2              162:17              83:21 84:25
         3:14              213:14            43:21,22        lead 84:19 86:1     163:20              101:21,23
       Jowie 3:6 4:6,7     241:10            44:1 46:21        86:24 213:18      170:23              102:25 104:1
         28:7 281:10       246:22 256:5      55:3 58:16      leads 86:14       legislature           104:22 105:1
         281:13            257:16 264:4      58:23 59:24       97:25 151:19      19:8 25:16          115:9,9,10,10
       JR 1:6 2:3          278:20            60:14 61:13     League 1:4          25:17 28:19         115:12,15
       Jtorchinsky...    kinds 133:20        61:25 62:16       10:10 22:23       141:22              116:15,25
         2:16              168:11 184:2      62:18,24          23:3,15           160:13,22           117:5,21,24
       judgement           242:11            67:12,15          24:16,18          162:1 163:23        117:25 118:3
         13:4 78:6       know 4:13 5:12      92:12 95:9        25:22 26:4        163:23              121:10 127:3
         141:14            6:11 15:1         110:12            26:13,14,21     legislature's         140:3 142:21
         220:13 270:4      26:6 31:13        114:21            26:24             161:13              143:2 145:10
       judicial 75:5,9     34:23 35:23       128:14          leaning 8:12,12   legitimacy            153:14 206:8
         75:13             36:8 40:13        134:15            110:15            192:4               218:19,19
       jump 221:7,19       42:18,22,25       161:19            201:24          length 214:14         223:7 225:18
       jumped 221:16       43:1,3,4 44:8     162:22          leave 124:14        242:20              226:13,25
       jumping 238:1       44:9,18,25        163:22 205:4    led 41:7 272:17     246:21 266:9        235:11
       juncture            45:12 46:3,6      227:23          left 38:25          269:18              237:12 244:4
         138:20            46:8,11,11,15   known 16:2          196:2 224:7       272:23              245:16 246:1
       June 50:23          46:18,24          21:20 22:10       224:17          lesser 85:1        lines 23:22
         62:25 63:12       47:5,7,24         22:11             239:14 275:2      103:18              57:21 82:19
         64:3,15           48:13 59:16     knows 35:23         275:16            105:24 106:3        84:8,24 87:4
       jurisdiction        59:23,25                          left-hand 115:6     106:5               87:8 94:8,11
         131:3 194:20      60:1,17                 L           168:10          let's 5:8,17 9:3      94:17 95:7
         230:5             61:16,18,24     L 1:9,9           legal 13:4 14:1     10:10 24:2          99:7,18,25
       jurisdictions       62:20 67:12     label 202:16,21     14:3,18           38:17 39:14         100:2,6,7,8
         77:6,13           67:12 78:19       203:20            15:14,18          40:6 71:7           100:13,14
         97:20             80:1 88:23      labeled 11:2        67:8,22,24        81:3,3,18           101:6,11,19
       Justice 97:23       95:19 96:25     labeling 203:2      68:3,3,11         85:16 103:7         103:4,13
         114:20            98:4 100:20     lack 46:24 97:7     69:3,6 97:2,4     105:21              110:20 119:2
       justify 84:19       106:6,8,17      laid 17:3           97:10 117:15      107:22              145:8,14
                           109:1 110:14      101:13 107:1      134:8 141:14      115:14              214:11
              K            117:13            158:19            142:6 145:20      123:22              272:11
       Kalamazoo           119:15          land 111:16         216:18            129:24 134:3     lining 276:11
         113:8,10          123:18 135:2      128:21          legality 15:18      135:15,24        list 5:4 13:22
         281:20            136:8,15          140:18,24         70:1,16           139:15 145:4        14:8,11
       keep 7:6 23:10      137:24 138:5      141:17            117:17            160:4 177:21        61:17 66:14
         41:14 42:11       138:15,20         142:21          legally 14:1,20     184:11              66:16 116:21
         105:10            142:16          language            15:16,17          193:10              156:1,7
         113:20 114:5      158:15            100:16            28:23 98:8        195:22              157:2 183:23
         114:10,11         160:20 162:7    large 40:22         141:1,13,19       202:11,17           214:13
         208:19            164:18            41:10 56:21     legislative         209:6,12            273:11,24
         258:20 271:6      165:24 169:5      113:5,6           73:12 100:5       223:10           listed 6:2 13:9
       keeps 105:3         185:13            181:7 183:18      100:6 144:23      236:16 243:7        14:14,17
       kept 114:7          186:24            224:22            146:16            252:24 253:3        28:10 30:18
       KETOLA 1:9          192:16 197:3      242:14 247:8      160:12            253:16,24           67:19 263:10
       KEVIN 2:3           197:19            254:25            169:15,25         263:12              271:5 272:9
       Kevin.Toner...      205:24            259:24 260:2      176:17,20         264:21 271:3        273:15 279:2
         2:7               209:13 211:1    largely 86:17       182:19 183:4    level 153:20       listen 39:14
       key 121:21          211:5 220:24    larger 123:8        183:5,6,8,10      171:14              154:19



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6604 Filed 12/14/18 Page 90 of
                                     109
                                    Deposition of Jowei Chen - 9/7/2018
          League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                Page 298

       listing 180:3      look 4:25 22:19     213:17 220:5     48:7 67:9,13     132:10          174:10
          272:3             61:8 109:15       254:4 268:16     67:15,22        matter 84:11     176:18,23
       literal 133:14       145:5,6           272:10           68:4 85:19       84:15 119:18    179:9 181:14
       literally 133:18     146:16            275:16           86:10 161:7      131:23          185:3 187:4
          139:11            153:25 159:4    lots 58:22         168:16,17        132:13          187:9 191:24
          154:10 167:5      160:4 183:18      136:8 194:6      215:11,14        184:23          200:16 201:5
          267:13,20         185:14 190:3      212:2            218:10 225:5     213:15          201:13
       literature 22:3      194:24 198:4    Louis 30:15        225:7,18,19      253:14          203:22 204:8
          135:7 136:8       201:16,17,19      31:1             227:13,21        266:16          204:25
          182:12,24         201:20          Louisiana 2:10     228:1           matters 35:21    205:21
          198:12            202:13          low 138:10        maps 31:20        121:2           207:14
          204:14,16         204:24 209:4    lower 150:22       32:7 33:8,8     maximize         215:10
          205:1,2,17,24     218:4 219:24      151:24           33:20 34:17      19:16 144:24    216:22,22
          211:2,6           237:5 239:5       201:25 202:6     34:17,20         146:5 149:12    217:7,15
       litigants            249:15            202:15 203:5     36:5 38:7        149:15          221:12,25
          242:11            252:24                             40:1,4,8,11      150:24          223:9 227:11
       litigation 40:25     261:17,23              M           40:17,18,18     maximized        227:19,25
          60:16,17          262:19          M 2:3              40:20,23         144:3           228:21 229:1
          62:22 174:21      264:21          macarvin@jo...     41:11,24        maximizing       229:4 232:23
          183:11 242:3      269:21 271:3      2:11             42:3,5,9,13      145:2           237:21 243:2
       litigations          273:17          magical 132:3      42:22,23        maximum          244:14,17
          61:12 62:21       274:19,23       magnitude          43:2,4,7,15      109:1,3,6,23    249:23 250:7
       little 32:22         275:6 277:12      264:7            43:22 44:2,3     145:9,11,14     250:24
          82:1,12 85:3      278:15          main 1:23          44:5,14,24       145:19          252:14 254:5
          109:17,24       looked 18:13        111:11           45:4,5,9,13     Mayer 33:9,23    256:18 258:9
          125:22 128:5      18:21 29:7      majority 79:22     46:3,5,6,7,9     34:12 47:3,8    261:16
          129:2,3           52:5 55:13        81:9 94:16       46:9,19 47:1     47:11,14,20     263:20
          134:21 155:5      58:16 185:18      95:6 201:23      47:3,5,9,10      47:23 49:11     267:23 275:2
          163:19            230:23            231:4,7,7        47:12,19         49:11,19,19     275:3
          171:10            261:25            232:1,10         48:3,15,20,22    49:23 209:21   mean-median
          184:21            262:11            239:9 249:3      48:24 49:11     Mayer's 46:13    8:1 9:23 10:8
          192:20,23         265:18 269:1      249:20           49:19,23         46:22 47:1      18:3,3 20:2,9
          209:7 211:16      269:20            256:10           50:6,7 69:15     48:25           20:20,24
          219:18          looking 25:8,9      257:17 266:9     79:15,16        McGhee 22:8      198:2 199:13
          220:24 229:9      25:10 131:25      268:19           80:3,7 81:6     MCL 12:20        199:16,19,25
          238:1 247:22      154:10          majority-min...    81:22 83:6       98:22,22        228:8,24
          250:10 253:6      171:25 178:4      90:8,11,21       106:15,20,24    mean 9:14        229:2 238:4
          258:13 273:9      178:12            92:4,10,13       121:25           10:14 11:11     243:7,10,16
          276:13            183:15 186:4      95:12            127:19 148:8     13:16,25,25     243:24 244:5
       LLP 2:4              204:8 219:11    making 7:2         160:6,17         14:18 20:22     244:11
       load 273:8           222:15            15:16 22:7       167:19 168:6     22:11 41:23     245:10,19
       location 19:10       225:22 226:4      45:17 95:17      168:9,18         45:3 57:4,8    meaning 14:3
       logistical           226:9 231:3       139:12           206:19           57:15 58:13     56:11 75:13
          168:12            238:9,14          170:14,21        219:12           71:13 73:9      101:17
       long 1:11 42:12      246:9 247:18      171:3,6,13       225:16,21,24     73:25 74:15     102:22
          64:18 120:24      260:11            174:19           269:12           75:22 76:4      163:18
          146:19            261:20 262:3      179:18 195:2    Marjorie 2:22     76:13 77:13     173:17
          194:21            267:7 268:4       197:3,20         281:19           79:24 83:12     200:17 230:6
          196:21,25         270:13            245:4 252:24    marked 3:13       84:11 88:8      263:17,18
          204:23 205:9      271:22,24         255:6,20         4:24,25          92:19 96:12     271:16
          257:7 258:16      276:5,15,17       256:8,16         98:16,20         100:21 101:8   meaningful
       long-run             276:18,20,22      257:5 258:20    materials 49:7    108:11          120:16 134:6
          173:17          looks 168:8       mandated          math 196:13       109:19 115:8   meanings 77:8
          174:10,14         218:12,14         31:19            207:1 210:13     116:13 119:5   means 69:14
          180:11            224:17 239:8    manipulating       210:21           131:10          77:9 95:22
          196:22 257:7      267:4             84:8             231:16           148:22          100:18 101:5
       long-term          LORENZO 1:11      manner 6:21        252:21 261:4     152:18          102:11,18
          183:7,12        lost 114:3          7:3 205:6        261:8            162:22 163:8    111:20
          258:4,5,21,22     263:25          map 10:18         mathematical      163:11          119:13
          260:17          lot 64:6 86:2       32:14,14,15      137:15           164:10          123:24
          261:21,24,25      88:10 135:7       32:18 35:3,6     202:22           165:22 168:4    139:19 150:6
          262:4,5           140:3 161:24      35:6,7 36:12    mathematica...    168:20          197:16 201:2
       longer 135:16        196:14            36:16,18         113:19 114:4     169:13          214:1 245:4
          264:13            211:13            40:13 45:8       114:13           172:13          278:5 279:2



                                             Benchmark Reporting Agency
                                                   612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6605 Filed 12/14/18 Page 91 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                Page 299

       meant 11:5       member 27:21        281:4,19,22       45:2 57:18      83:5,7 85:15       103:12,15
        13:19,20        mention 117:7     Michigan's          60:12 87:12     88:12 99:7         104:2,23
        14:9 32:12      mentioned           31:20 121:4     minutes 147:4     99:18 103:24       249:17 250:2
        69:18 120:20      6:10 68:15        214:10            147:8           104:1 112:18       250:9 266:4
        150:5 165:15      73:14,19,24       242:18 246:5    misheard 15:5     114:8 159:1        266:13 268:4
        184:22 213:4      74:5,19 75:5    Michigan/Ac...      81:2 232:8     municipalities    need 4:15
        272:5             76:2,11           281:22          mislead 202:9     84:14,20           43:16 64:22
       measure 16:2       126:3 144:9     Microsoft         misleading        85:17,23           64:23 87:18
        16:7,16           161:3 212:8       54:19             147:25 271:5    86:2,9 88:9        91:2 128:1
        17:12,18,24       275:25          mid 63:1,12       misled 238:7      101:15             147:7 161:23
        17:25 21:7      mere 180:18         64:3,15           238:15 272:6    104:11 105:4       162:7 178:7
        21:15,25        merged 113:12       267:22          misreading        105:10             178:21
        128:25 129:6      113:17          middle 5:22         217:11          111:14             210:14
        136:20          merging             29:19 154:10    Missouri 30:24    112:10 113:2       234:10 240:6
        146:12            225:23            204:3 221:19    misspoke         municipality        241:14,19
        176:14 178:8    Meridian 2:4        224:18 229:8      202:8           84:9 111:15        250:16
        180:6 185:21    method 16:19        230:19          misstates        Muskegon            257:13 259:3
        196:21            16:23 133:24      270:19            53:17 89:7      281:6,21           262:18
        197:23            133:25            271:24 273:2      164:22                             267:20
        208:15,16         135:23            274:7 275:1       166:10 195:6          N            270:15 271:7
        219:14,15,25      168:24            275:9,17          246:17         N-E-T-B-E-A-...   needed 78:6
        221:1,2           169:17          midpoint 268:2    misundersta...     66:5              142:12
        222:4 225:24      182:17          Mike 5:10           45:10 207:16   N.W 2:10            248:23 267:4
        226:20          methodologi...    miles 168:2         231:22         NAACP 28:1        needing 39:21
        278:11            154:23          mimicked            271:13           30:15           needs 114:7
       measured         methodology         86:18             277:22         name 65:17        negative 166:1
        186:7 219:4       157:10,18       mind 122:14       misunderstood      230:2             216:12,20
        220:15,20         166:22,24         161:20 210:1      137:10         named 88:13         218:1,2
        236:25 247:1    methods 158:6     minds 162:23        187:11         names 23:10         220:7,9,22,22
        247:13            170:3,4         minimal 216:14    model 29:11,13     65:9              221:2,2
       measurement        182:3 199:17    minimis 83:11       186:11,17      narrow 34:13        223:12,12
        244:20,21         199:18            83:12,17,20       187:13,14,17   nation 137:23       225:25 226:1
       measures 7:23    metric 21:13      minimization      modeled 153:5    national 30:24      226:1,8,21,22
        9:13 10:19        222:6 234:12      86:20 159:16    modest 243:11      230:16            239:9,10
        16:10,12        metrics 21:2,3      159:20            243:12 244:4   nationally          240:15 250:8
        18:7,9 21:19      21:5,10         minimize 11:9       245:11,15,21     230:14,15,21      257:9 265:1
        208:14 218:5      234:11            11:24 12:6        246:5,7          230:24,25       neighborhood
       measuring        MI 281:20           19:18 78:23     moment 9:5,9     natural 87:15       41:11
        180:8 197:25    MICHAEL 2:9         123:6 124:8       13:5 73:21       213:8           neighboring
       mechanistic      Michigan 1:2,5      128:21            81:1 100:9     naturally 193:1     104:9
        273:23            1:16,24 2:20      140:18            125:2 155:3      213:1           neither 27:25
       media 201:1        4:1 12:9,9,11     141:17            157:16 203:9   nature 130:19       102:18
       median 9:1,19      13:11 16:19       142:12,21         222:3 234:14     151:4,8,18,21     121:18
        10:9 228:21       17:1,2,9          161:11            271:21           151:22          Netbeans 66:3
        229:4,5,6         27:18,20        minimized           276:14           159:17          neutral 213:2
        244:14 267:5      67:11,18          86:13 144:2     money 268:23       228:24            213:10 216:8
        267:7,13,21       68:1,23 69:2    minimizes         month 61:7       near 219:21         241:21
        267:21,24,25      69:14 78:5        86:14           morning 4:11     nearly 219:2        242:14
        268:1             88:1 107:8      minimizing          4:12 46:17       260:23            254:22
       median-mean        112:8 128:21      78:14 79:21       49:6 129:16    necessarily       never 45:13
        8:1,18,19         140:1,3,3,6       82:7,8,14,14    motivated          11:17 17:14       47:19 54:13
        9:14 17:25        140:10,18,24      87:13 102:8       225:19           84:19 86:24       54:15,17
        228:5,12,17       141:17            114:15          move 81:14         87:18 91:18       59:21,24
        229:3,15,17       142:21 185:6      118:18          multiple 41:20     94:1,2            110:6 116:15
        229:21,25         212:5,7,11        140:24 142:2      65:19,22         100:20            133:12 170:2
        230:3,3,7,9       213:13 219:8      143:16 162:6      80:18,21         149:22 180:1      191:5,11,25
        230:17            230:18          minimum 94:9        116:12,22        181:5,8           192:3 212:1
        244:10,13,20      231:19,21,24      94:22 162:7       117:8 119:17     203:22,24         222:17
        245:2,6,14,20     232:2 242:15    minority-maj...     149:3            211:22            229:19,24
        246:3,11,11       243:1 244:19      94:7            municipal          213:18 237:1      259:25 263:6
        246:13,15,23      249:13          minus 108:7         78:15,24         251:17 261:6    new 86:11
        248:4             250:18            217:1,16          81:5,5,6,7,9     275:2,3           87:21 105:3
       medications        260:12            218:4             81:23,25         279:14            167:15,17
        4:21              261:11 269:5    minute 38:18        82:8,15,25     necessary           168:1 171:4



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6606 Filed 12/14/18 Page 92 of
                                     109
                                    Deposition of Jowei Chen - 9/7/2018
          League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 300

       newly 6:7            187:8,15         224:22 230:7     257:19            189:11            184:25 185:9
       news 194:25        northern           233:11,16,22   objective           191:11,24       offices 1:23
       next-to-the-l...     113:14           235:11,23        200:20 201:3      192:16 193:1      170:16
         148:9            not-terribly       236:2 241:12     205:5,7           193:2 197:22      171:15 181:1
       nine 79:15 80:2      252:24           241:14           276:8             198:14,16         182:7
         80:10,25         Notary 281:1       242:13 243:3   objectively         199:3 200:24    official 1:15
         81:6,24            281:21           244:2 247:21     164:6,8           205:1,24        officially
         148:12           noted 120:8        252:18 257:7   observations        207:14            136:15
         172:21,24        notion 224:5       260:20           223:8             209:19          Oh 21:2,25
         173:19             228:23           264:14         observed 262:7      211:22 212:2      32:16 40:14
         174:12           November           266:19 268:2   obtain 62:2,4,5     212:9 214:7       53:23 54:23
         175:17,19          171:1 173:3      268:3 275:17   obvious 184:23      214:10,14,19      62:6 76:13
         188:23 189:8       175:1 194:12     279:10,11      obviously           215:10,22         78:16 109:3
         189:11             254:10 259:6   numbers 7:17       10:14 15:15       216:19            109:9 140:22
         221:17             259:9,14         9:20 10:22       15:21 23:23       217:15            170:6 184:20
         226:16,18,25       263:11           29:7 56:3        40:6,17           218:12,17         187:4,9
         239:9,18           264:22           57:20 107:12     56:14 59:15       219:15,25         193:5,22
       nine-five          number 7:14        107:13 108:6     61:15,23          220:8,12,24       199:8 215:3
         173:16 175:9       7:14,15 8:11     132:23           63:6 67:4,8       221:24            222:19
         226:14,18          8:24 10:20       133:11           67:21 70:1        222:21,24         228:23
       nod 4:15             11:9 12:17       172:14,15        70:16 73:16       223:17 224:9      255:14
       non-compact          12:18 17:17      173:13 175:7     75:2 84:16        227:11,22       okay 4:21,25
         130:4 131:18       19:17 24:10      176:9 190:12     85:18 90:9        229:2,4           5:4,8 6:2 7:4
         132:3              24:12,23         194:25 202:9     95:21 96:3,4      230:6 232:9       7:8 8:22 9:12
       non-listed           34:8,9,11        221:12,14,19     96:12 100:22      232:12            9:15 10:10
         68:24              37:16 40:3       222:13,18,19     102:15            233:19            13:12 14:21
       non-simulated        40:10,20,23      222:21,25        106:12 108:1      236:17            15:11 18:5
         266:1,7            41:10,22         224:9 238:16     108:22 110:1      237:19            18:19,22
       noncontiguous        43:21 52:23      239:6 240:2      110:12,14,19      240:18            22:17,21
         111:10,17,21       56:22 58:17      250:6 257:25     111:20            241:13 242:6      23:2,5,19
         112:4,25           58:17 65:5,5     258:1,12         112:10,16         247:4 251:19      24:2,10 25:3
         113:9 114:11       65:15 78:24      274:24           116:18,19,20      252:15,17,23      25:7 26:5
         116:3              80:10,17,24    numerical          118:20            254:4 256:4       27:4,13 28:1
       nonideal             82:25 83:5       132:23           119:16 121:2      256:19 258:6      28:13,15
         127:17             84:20,23                          122:1,9           260:5 262:9       30:8,11,15,24
       nonpartisan          86:14,18              O           123:9 125:11      263:22            31:4,15,18
         14:16 15:4         88:9 90:8      Obama 192:21       128:5,7           264:16 269:3      32:20 33:2,5
         15:19,23           93:23 101:19   object 32:1,21     130:6,24          272:5,22          33:15,19
         19:15 149:10       109:21 110:1     34:10 36:24      132:18            274:9 275:12      34:6,24 35:6
         149:12,15          112:9 113:6      63:4 135:16      133:11            276:6             36:12 37:7
         151:15             113:6,8          139:5,12         134:11 138:7    occasions           38:17 39:7
         155:15,22          115:3 116:11     143:17,19        139:24 141:3      200:10            39:25 40:6
         156:2,9,11,12      116:14 117:4     252:10           142:6 144:8     occur 170:15        40:13 41:13
         156:15,17          117:7,21       objection 8:6      149:6 151:3       172:4 190:20      41:18 42:1,8
         157:4,24           118:18,23        33:10 35:9       156:14,22         197:18 214:3      42:13,16
         158:1,8,14         120:1 133:12     35:20,21         157:1,21        occurred            43:1,4,18,25
         208:9 210:17       139:20 140:1     44:11 51:12      158:17            143:20 172:1      44:9 45:10
         212:24 214:3       150:7 160:10     53:17 74:7       161:19,22         172:2 176:6       45:20 46:12
         215:2,4,6,9        160:20 161:9     75:17 86:22      162:3,17          176:20 266:4      46:15 47:10
         215:12,18,20       162:2,6          89:6 97:6        163:21 164:3    occurs 237:9        48:19 49:3
         226:25             168:2,10         98:5 124:22      164:10,15       October 281:21      49:25 50:12
         232:22             170:10,22        125:20           165:5,15,22     odd 150:7           51:9,20,23
         237:18,19          173:18           126:10 127:8     166:12            224:5,16          52:1,12 55:2
         244:6 266:10       174:16 181:7     138:23 139:5     167:16,21       off-year 193:18     55:23 57:9
       normal 59:2,5        183:18 185:6     145:20           168:4 171:21      193:20            60:16,24
         153:21             185:25 189:1     158:10           173:22          offer 24:7          61:3 62:8,12
       normally 257:8       189:2 192:20     161:14           175:12          offered 5:23        62:20,25
       North 2:4,14         192:23           164:22 165:2     176:19          offering 67:24      64:5,23,25
         18:22 60:16        196:17 197:8     166:9 189:4      177:11            68:3 76:21        66:16 67:1
         60:21 61:20        197:14 199:7     195:5 227:4      179:10 184:8    office 35:3         69:17 72:25
         62:4,13,14         199:8 202:11     236:19           184:25 185:3      176:23            74:9 75:1
         139:25 140:2       207:15 214:7     237:13           185:8,11,24       184:25            76:7 77:4,16
         140:4,6            214:10           246:17           186:17,24         185:18            77:25 78:9
         186:9,16           222:21           253:10           187:4,6         officeholder        78:22 79:3,9



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6607 Filed 12/14/18 Page 93 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                   Page 301

         79:12 80:4,8      190:6,19           6:20 7:2           166:21            270:18         packed 200:4,6
         80:13,17,19       193:14 195:8     ones 5:23            173:17            271:12           201:11 202:2
         81:4,11,20        196:4 198:8        13:10 17:13        198:16,18         273:23 275:8     202:7,19,24
         83:4,11 87:6      200:11,13          44:17 189:11       199:4 225:22    outliers 269:9     204:11,22
         88:18 89:15       203:11             219:21             229:25            271:6 272:18     269:12
         89:24 90:15       204:11             277:14             247:25            273:12,16        270:18
         91:10 93:12       206:15,22        operation            253:12            276:5,10,22      271:12
         94:1,6,21,24      207:8,8            201:12           opinions 75:6,9   outlying 151:4   packing 200:13
         95:3 97:9         208:10           operational          75:13 76:20       151:8,17,20      200:19,21
         98:15,22          210:23 212:8       141:9              198:20            151:22           201:3,6,10
         99:16,17,24       213:3 216:4      operationaliz...   opportunity       output 56:2        202:16,21
         100:4,9,11,25     216:6,25           205:6              113:18          outset 91:17       203:2 204:19
         101:20 103:7      217:13           operationaliz...     114:14 147:2      92:1,18          204:25 205:7
         103:7,8           218:22 219:7       202:22           opposed 53:25     outside 76:8       269:17 270:5
         105:12,21         219:24 221:7       204:19             171:23,24         95:23 102:16     272:25 276:4
         106:6,14,16       223:1,11,16        213:23             175:14,14         128:22 132:9     276:6
         107:23            225:3,4,14       operationalize       176:24            132:10         page 3:4 5:4
         110:21,24         228:4,6,7,8        13:21 142:18     opposite 62:21      140:19           22:19 28:11
         114:2,9,18,23     231:3,16           201:4,11           86:12 251:22      143:21 148:7     31:15 66:7
         115:8,24          232:5,8            202:4 206:6      optimization        166:17           77:16 79:1
         116:1,11          234:23             272:24             127:17            168:23 169:2     83:3 99:3,12
         117:6,24          235:22           operationaliz...     167:21,23         169:3,22         99:24 103:21
         118:7,19          236:16,21          11:16,19           168:24            170:2 174:23     114:23
         121:11,16         237:3,24           117:22 141:6       169:17 170:3      208:21 209:6     118:23,25
         122:20            238:12,17          141:8,13,15        170:4             215:12           119:9 120:7
         124:25            239:7 240:11       142:9,15         optimize            254:10 255:9     128:15
         125:16 126:2      240:13             143:11             167:19 168:9      255:25           129:22
         126:6 127:10      243:16,18          155:20 201:8       168:16            262:22 269:2     133:21 137:8
         127:15            244:3 245:18     operationaliz...     169:10            270:18 271:1     140:13
         128:15,17,25      247:22             69:19 269:17     option 101:20       272:2,2,9,13     146:25
         129:10,24         248:22 249:1     opine 13:4 14:2      101:22,23         272:16 273:3     147:11,15
         134:2,21          250:6,6            165:7 256:4      oranges 234:2       275:9            157:19 160:4
         135:12,24         251:3,4,8,12       262:21             235:24 236:1    outstanding        175:22
         137:7,10          253:4,12           265:13             236:9             48:13            182:25 183:1
         138:22,25         254:15           opined 169:18      order 66:22       overall 140:7      187:19 196:2
         140:15 142:1      256:16             198:14             78:3 101:14       178:3 188:7      206:13 216:1
         143:9 144:5       258:24 259:2       229:24             104:8,10          188:17           216:2,3,5
         144:15,21         259:3,13         opining 131:19       159:11            209:15 229:7     217:6,10
         146:2,16,18       260:25             132:16,17          252:22            244:16,18,22     218:25
         146:24 147:8      261:10,23          141:16,19          268:19            244:24           222:17 223:3
         147:11 148:2      262:1,11,14        155:24           ordered 278:7     overcome           225:3,13
         148:19,22         262:18             161:18             278:9             259:24           228:4,7
         151:1 153:2       265:25             162:10,14,15     ordering          overhearing        231:1 237:24
         153:12 154:5      266:14 268:8       162:20,20,24       278:25            46:16            238:3,9,10,20
         154:7,19,25       269:6,7,11,22      165:8,17           279:19          overlap 49:2       239:5 243:9
         155:17 157:5      271:3,3,21,23      173:11,15        orient 147:15       270:20           243:14
         157:23            272:4 273:7        174:2 228:3        188:16            271:18           245:13,17,23
         158:13 159:1      275:19,22          240:18 253:8     original 127:7      276:16           246:3 247:21
         159:6,23          277:12,12,24       254:9 255:8        164:14          overlaps           248:16 249:3
         160:4 161:7       278:16,19          255:23 263:2     outcome 7:24        269:25 270:8     249:19 251:3
         161:17            279:25             264:25             9:13 183:6      overpopulated      253:3 259:1
         164:18          once 39:6          opinion 15:17        183:10            110:4            260:21
         165:14 166:6    one-fifth 133:4      62:17 67:8         255:21                             262:16
         170:8 171:10    one-half 253:7       67:22,25         outcomes                 P           263:12
         174:21            256:17,22          68:2,3,11          29:20 182:17    p.m 98:13,14       264:21 269:6
         175:20,23         259:4 262:19       69:4,6,14          183:24 184:3      98:16 150:16     269:7,13,22
         176:22 179:1      264:24             71:9 75:20         188:15,19         150:17           271:5,7
         179:17            265:22             76:2 83:16         256:20            195:23,24        273:10,11,13
         182:25            267:10,16,17       83:19 84:16      outlier 132:25      248:12,13        273:17,20
         184:20          one-person           137:18 141:1       133:1 159:17      280:2,3,8        276:23,25
         185:23 186:9      6:18,20 7:2        141:12 143:1       200:1 207:4     P75327 2:18        277:12
         186:19,22       one-size-fits...     143:2 145:23       207:19 208:9    packages           278:15
         187:19            130:8              149:19             218:3 227:18      167:15 168:2   pages 175:24
         188:13,22       one-vote 6:18        155:25             237:8,22          168:13           281:9



                                             Benchmark Reporting Agency
                                                   612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6608 Filed 12/14/18 Page 94 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 302

       pair 84:7           183:6,20,22       229:18,22,23      18:8,17 61:1      225:6,17,18     perfect 106:17
         251:19,25         187:5 194:10      232:3 236:18    people 30:25        225:20,25         106:21,21
       paired 11:10        197:5 198:16      237:2,12,21       107:9,11,12       226:1,8,11,12     108:14
         11:13,15          199:1,21          242:24            116:4 118:9       226:22,23         130:20,21
       pairing 12:3,4      214:16,18,19      248:19            158:6 198:14      228:13,13,14      168:17 180:6
         12:16,16,25       229:15,25         249:17            198:25 199:3      229:17,22         180:21
         13:2 15:6,23      230:7,18          251:22 269:9      200:23            230:1,13,21     perfectly
         19:18,20,20       250:12            270:18 271:6      205:22,24         230:24 231:6      165:16 233:8
         20:1              255:21 258:7      271:12 272:7      206:6,9           231:8,10,11     performance
       paper 125:24        258:8 260:9       272:18            242:11            231:13,25         171:4 172:9
         126:11,13         263:3 265:10      273:12,16,23    percent 56:10       232:5,11,12       188:7 194:11
         128:5 182:13      272:24            276:22 278:6      56:10 58:2,8      240:1,4,9,15      194:22
       papers 169:20     particularly      partisan-neu...     77:2,2 93:1       240:19          performed
       paragraph 5:22      120:16            242:18            93:19,21          241:22,23         10:20 24:23
         77:18,24          170:11          partisanship        94:3,22 95:5      242:1,15          29:11 111:2
         99:5,13,14        262:12            7:15 8:10 9:1     101:13,20,22      243:17,22,22    period 21:21
         147:17,18,24    parties 268:22      9:20 24:12        102:5,11,12       243:25 244:3      181:1
         148:1,6,9       partisan 6:21       24:15,19          102:14,16,19      245:10,14,14    permissibility
         188:17            7:3,24 9:7,13     25:1,2,9,11       102:24 103:3      245:16,17         15:18
         190:22            10:19,19,21       89:5,14           107:3,6,9,17      246:11,15,16    permissible
         225:11            10:22 15:2,3      156:19 160:2      107:20 108:2      246:24            14:1,16,20,24
         228:10,11         18:1,8,9 20:2     162:14 163:1      108:3,7,9,9       247:12,14,16      15:8,14,17,21
         238:22            21:7 24:12        163:6,15          109:2,4,7,7,8     247:17,20         70:2,18
         243:18 249:2      24:20 26:10       165:23            109:8,12,12       250:10,11,13      101:24
         249:8,9           26:16,18          171:18,20         109:13,17,18      250:14,15,20    person 109:20
         269:10,15         27:3,8,11,18      173:1 174:9       109:19,23,24      250:23            164:5,6,8
         272:3,7           110:2 148:12      178:3,9           109:25            251:12,12,14      199:1
         277:4,6           148:17,21,25      180:8,11          148:14 152:9      251:14,24       personal 59:19
       paragraphs          150:23 151:4      183:21 186:7      153:8,13,22       252:7,8,10,11     59:20 63:8
         147:21,24         151:17,20         188:2 194:20      154:11,25         252:22 253:6      67:15 76:23
       park 168:12         152:12,14,20      197:25 198:4      157:6,19          253:13,20         142:3,10
       part 13:23 21:5     152:24            208:16            173:7 174:6       254:3,9         personally
         28:22 38:8        153:14            227:12            174:7 189:15      255:8,15,24       27:14 32:16
         55:19,21          159:11,24         234:12 237:8      189:20,21         257:1,9         Ph.D 3:14
         58:9 69:13        162:10,24         244:22,25         199:25 200:2      258:2,17        phrase 11:13
         79:18 86:2        163:8,11,17     parts 29:5          202:12,15,17      259:3,8,17,22     32:12 45:2
         90:13 92:7        164:18            79:11 103:5       202:19 203:3      260:23 261:6      77:7 104:22
         97:12 100:22      165:17,19         111:22            203:4,17,18       261:18            163:10
         110:22            170:24 171:4      120:14            203:25 204:3      262:20 263:7      210:23
         115:25 120:3      172:9 175:25      121:12,12,13      204:3,4,9         263:10,11,19      216:22
         124:6 126:23      177:5,7,13,15     121:13,19         206:8,19,22       263:23 264:1    piece 65:6
         131:12            177:20,23,23    party 26:23         206:25 207:8      264:8,14,20     pit 187:24
         145:18            177:25            27:22,24          208:8,21,23       264:23,23       Pittsfield 113:6
         255:18            178:19 179:1      29:22 171:2       209:6,22          265:1,14          113:15,21
         260:25 276:3      179:6,9,11,18     171:11            210:2,9,10,11     266:2 270:3     place 84:6 96:1
         276:4,9           179:21,22         193:17 194:3      210:16,17,18      270:6,19,20       146:4 172:11
         277:23            181:10 183:7      210:5,6           211:10,11,16      270:23 271:1      173:3 180:17
         279:23            183:12 188:4      211:16 249:2      211:22,23,24      271:17,18,24    placed 11:14
       partially 246:5     188:7 190:8     party's 249:3       211:25            272:8 273:2       16:21,22
       participant         192:18 193:1    pattern 110:2,6     212:14,23,24      273:3 274:3     placement
         229:9             194:21            110:11 194:6      212:25 213:3      274:8 275:1       84:12
       participating       196:20 198:3      269:5             216:11,12,14      275:9,18        places 107:18
         5:20              198:10          patterns 29:4,8     216:20,20,25    percentage          115:16 116:4
       particular 11:6     201:20          pause 28:10         217:16,17         76:18 173:25      116:7
         21:13 27:21       203:19 207:4    pay 184:5           218:1,2,3,5       199:10,11       Plaintiff's 35:8
         48:17 57:22       207:9,19        peer 134:24         218:17,19,19      201:14,16       plaintiffs 1:13
         57:22 72:19       208:9 213:15    peer-reviewed       220:1,6,7,9       202:6,7,24        2:2 6:18,19
         82:21 84:18       214:2 215:1       135:22            220:22,22,25      203:5,23          7:1 24:3,5,7
         90:6,9 91:10      215:3 222:5     pen 125:23          221:3,6           223:1 225:16      25:15,22,25
         91:14,17          225:7,19,21       128:5             222:4,14          248:23            26:11,22,23
         96:23 97:13       226:14,19       Pennsylvania        223:2,4,7,12      262:20,22         27:6 28:17
         98:12 102:21      227:2,11,13       10:11,17,18       223:23,23         267:1,7           28:25 161:3
         119:25            227:20,23         10:24 16:1        224:1,2,6,7     percentages       Plaintiffs'
         141:12 142:9      228:1 229:18      17:1,5 18:1,6     224:14 225:2      190:4,5           12:17 14:5



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6609 Filed 12/14/18 Page 95 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                Page 303

         21:8 31:23        156:18 157:4    24:13 25:2        186:10 198:5    PLLC 1:23           211:1,18
         33:8,11 34:2      157:7,9,12,14   25:13,14          201:17 202:5    plus 108:7          212:3 213:6
         34:18 35:4        157:22 159:2    26:1 31:21        202:24 203:6      217:2 231:25      213:13,20,22
         36:6,9,19         159:7,14,24     31:22 32:7        207:9 208:9     Pogue 114:19        214:10,11
         37:9 38:2         160:7,11        32:11 33:24       208:13,23       point 5:15 11:8   politicians 11:8
         39:11 42:14       161:8,8,13      33:25 34:2        209:5 210:10      12:4 30:8       poll 76:25
         42:20,23          162:2,15,25     34:25 37:17       210:17            45:3 63:18        130:7 194:25
         43:5,23 44:5      163:1,1,14,25   40:21,22          212:24 214:2      68:3 79:6,14    polling 194:18
         45:18 46:4        165:18          41:22 46:15       214:24 216:3      83:5 88:15      polls 194:24
         46:19 47:16       172:11,20       46:18,25          216:7 218:1       91:23 108:1     Polsby-Popper
         48:7 49:13        173:2,2,4,16    47:8,22,24,25     219:1,2,2,15      109:4,22          16:2,7,9
         49:21,24          173:16,20       48:6,25           220:8 221:10      112:4 118:23      17:20,21,23
         50:9 93:10        174:12 175:6    58:21 69:19       222:3,14,20       119:22            136:9,19
         100:23 101:4      175:8,9         78:5,19,21        226:6,10,13       120:10,17,24    polygon 111:15
         143:12,15         177:8 178:19    79:4,5 80:9       228:9,12          121:21 132:5      111:18
         144:6,16          178:21 179:2    80:24 82:10       231:4,8           138:18 147:2    polygons
         155:18            179:6,14,19     82:12 83:1,6      232:1,11          153:15 157:1      111:12,23
       plan 6:8,13,16      179:22          83:14 84:18       234:8,17          164:3,12          112:12
         7:16,25 9:25      180:20 188:5    85:1 89:2,5       238:5,13,24       169:4 180:21    poor 85:14,15
         10:2,23 13:2      188:15          89:11,14          239:9,24          186:2 191:24    pops 56:3,9
         23:14,17          202:23 203:5    90:12 92:14       241:20            192:6,25          58:2,7
         24:11,21          206:20,22       94:18 95:6        243:11 244:6      194:7,16        popular 200:23
         25:16 31:9        207:2,11,12     95:11 96:9        245:5,11,21       196:15,18         201:1
         57:25 66:12       207:15,17       106:9,16,18       246:4,7           197:25          popularly
         80:1,20,22        208:13 214:3    108:5,13          247:13            213:22            205:11
         82:9,16           219:22 222:8    109:6,8,8         256:22,23         218:23          populated
         83:25 85:10       226:9,18,24     112:24            266:1,5,7,10      224:21 225:9      102:5 104:14
         85:13,13,14       227:15          113:20            271:17 276:2      227:3 228:20      105:5,9,16
         85:19,21,22       228:17 230:4    118:25 120:8      278:10,10         238:17,18         109:16,16
         86:2,8,11,13      230:18          120:19,23         279:18            241:15,17,19      110:17 121:3
         86:14,17,18       232:22 234:7    121:1 129:19    plans' 134:18       241:20          population
         87:6,7,9,13       234:16 235:3    129:19,20         230:13 276:2      244:12,22         7:14 9:6
         87:14,17,21       235:10,12       131:5,9         plausibly           245:1 246:1       78:14,23
         87:21 88:4,8      236:12,14,25    132:15            237:17            246:22 247:4      88:11 92:25
         88:25 90:16       237:3,4,6,16    133:22 134:5    play 34:7 36:18     247:7,9,10,24     92:25 93:18
         90:18,19          237:16,17       134:5,20          39:25 69:21       252:20,23         96:2 99:8,19
         92:17 93:3        238:1 240:21    135:5,24,25       70:12 211:13      254:17,23         100:15 101:7
         93:22 94:7        241:3,7,16,22   136:1,4,10,23   pleasant 280:5      262:25            101:13,18,21
         96:23 97:13       241:24          137:1,6,16,23   please 4:17 5:1     263:14            101:22 102:4
         107:20 108:6      242:15,18       138:4,21          5:15 6:4          267:22,23         102:10,14,24
         110:1,1           243:24 245:5    139:1,18          31:16 33:6      pointing 80:13      103:13,18
         112:19 115:4      248:5 266:17    147:13 150:4      37:5 64:11        260:25 261:3      105:25 106:2
         119:10,11,23      267:22 268:6    150:10,24         66:4,8 77:16      265:9             106:3,5,17,21
         119:24 120:7      269:24 270:2    151:6 153:25      77:18 81:12     points 4:14         107:1,18
         120:19,22         271:13,17       156:11,12,20      85:8 99:3         241:8 244:11      108:11 110:3
         121:1,3           272:13          156:24 157:7      114:23            262:20,22         110:13
         130:1,3,17        276:13 278:5    157:14,21,24      128:15          polarized 30:1      118:21 123:8
         131:17,18,20      279:4,13,15     158:1,7,14,16     140:13          policy 20:19        123:11,16,16
         131:21 134:3      279:17,18       158:18,22         147:20,24       political 6:25      123:23,24
         135:6 136:2     plan's 175:25     159:1,8,8,14      175:22            22:3 71:9,14      124:1,12,13
         136:4,11,13       188:20 237:7    159:22 160:1      193:11            71:24,25          124:15,17,19
         136:14,14,19      240:1,14        160:1,3,13        195:21            72:6 76:9,14      125:17 127:2
         136:22 137:1      247:12          161:4,6           206:14            76:17,19,22       270:3,7,21
         137:5 138:3       248:19 277:5    162:1,4,5,11      218:25 226:2      77:1,2 83:13    populations
         145:5 147:13    planning 24:14    162:16,21         231:1 237:24      83:15 130:2       126:4
         148:3,7,11,15   plans 3:15 7:19   163:20,24         242:9 248:16      131:11          portion 111:11
         149:13            7:20,22,23      166:7,18,22       250:5 251:3       132:13            113:14,16
         150:22 151:5      8:14 9:10       171:18,21         254:13            169:15 170:1      125:12
         151:14,21         10:3,6,21,22    172:5 177:6       260:21 269:6      190:14 193:6      213:20
         152:10 153:4      10:24 11:9      178:3,4,6,12      275:20            193:25 194:9    portions
         153:9 154:1       11:22 12:9      178:15,18,22      276:24            198:8,13          111:17
         154:11            12:11 13:11     179:19 180:8      277:20            200:15,18         112:25 145:1
         155:22 156:2      14:7 15:22      180:9,18          278:12            204:13,16,22    posed 161:25
         156:8,15,17       20:13 23:6      185:21          pleased 38:10       205:1,16          234:14



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6610 Filed 12/14/18 Page 96 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 304

         265:20            224:25         presented 38:7     180:5 183:17       78:22 82:3        192:2 207:2
       posing 76:8         244:18 260:8     170:10 216:3     211:15             82:11,17          207:9 215:17
         86:25 219:19      275:15         preservation       212:20             97:22,25,25       216:25
       position 198:12   predict 188:23     71:4,22 85:7     213:14             119:14 120:3      222:14
         198:23            189:2 190:22     86:1           principles           120:14 122:9      225:17,20
       positive 217:17     191:22         preserve 85:20     71:16 72:1         148:11,16,21      226:25 236:7
         218:7,7,24        196:16           86:12 87:14      72:17 73:18        148:22,23,25      236:8 244:5
         228:24            233:25           88:24 100:13     74:4 75:9          149:1,10,12     produces
       possibility       predictable        101:6            76:10,23           149:15            236:25
         88:18 266:15      192:5          preserved          100:14             151:15            242:15
       possible 9:19     predicted          87:21          prior 30:4           152:12,14,20    producing 41:1
         73:7,23           175:13,16,18   preserves          34:10 81:15        152:21,23         53:7 56:21
         74:25 75:3        197:14           86:11            81:19 87:7         153:4 155:14      58:20 66:12
         80:1,5 81:24      207:18         preserving         90:24 91:2,5       155:17            112:19
         84:15 85:21       259:11           68:9,9,24,25     97:7 121:16        156:10,21         242:17
         86:11 95:2      predicting         69:20 70:4       147:18             159:15,15       product 32:3
         100:1,4,8,17      29:13 172:18     70:11,21         179:16             160:12,14         32:25 43:11
         104:17,19         172:23 181:2     71:8 75:4,15     181:18             163:4,14          143:21 237:1
         113:18,19         182:17           83:22,23         185:18             215:4,9,18,20   production
         114:5 135:13      191:20           84:22 85:9       193:19             227:24            44:4
         135:14 145:9      192:11           86:20 87:3,7     195:15,18          237:18          professional
         145:11 152:4      234:18           88:6,19 89:3     254:13,19,20       241:21            172:4
         156:1,14,16     prediction         89:12            281:12             272:16          Professor 4:11
         157:2 158:1       171:4,6        president        priorities 103:4   processed           33:9,23,24,25
         158:13            173:9,22,22      192:21 194:3   prioritization       151:6             34:12 46:13
         237:11 262:6      174:5 197:3    president's        123:4            processes           46:22 47:1,3
       possibly 13:13      197:21           193:17,22      prioritize 125:9     56:19             47:10,14,20
         13:24 25:11       255:20 256:5     194:3,5          131:7 143:6      processing          49:10,17,23
         61:16 72:13       256:8,16       presidential       159:20,20          56:23             91:23 98:18
         209:5           predictions        182:16         prioritized        produce 25:14       147:7 150:21
       potential 63:21     170:21         press 200:23       118:17 124:4       31:19 33:8        193:10
         158:8 206:1       171:13 172:3   pretty 17:4        124:8 125:15       41:11 49:11       209:21
       potentially         182:19           130:22,23        144:7              49:19 50:13       225:13
         110:11            194:17 195:2     138:9,14       prioritizes          50:15,23          254:14
       power 56:24         197:10 255:6     167:7 168:22     163:4              53:13 60:16     program 19:9
       practice 17:19    predictor          174:25 188:6   prioritizing         78:4 81:24        90:4 95:23
         17:23 55:8        180:23 181:4     231:17           128:19 131:5       156:1 157:3       95:24 215:7
         59:2,5,20,24      181:15,17        264:17           132:7 159:16       158:18          programmed
       practices 27:24     188:14,19      prevented 63:9   priority 66:23       206:19,22         35:1 88:21
       pre-clearance       191:17,19        64:1,13          78:3 149:6         214:16            128:8 148:23
         97:20,22,24       259:10         previous 57:13   privacy 63:8,19      222:13 225:5      151:16
         97:25           predictors         70:6,8,24,25   private 63:14        237:11            152:21 153:5
       precede 44:3        182:6            81:13 85:10    pro-Republic...      241:21            156:22
       preceding         predominated       85:12 87:9       148:4 271:20     produced 7:19       158:17 215:5
         147:20            148:13           88:3 166:15    probability          25:8 32:8         215:20
       precise 16:18     predominates       171:3 180:18     174:6,7            34:25 37:16       227:25
         91:5 97:4         103:3            184:22 214:5     175:13,16,18       38:7 40:3,6,7     237:18
         109:9 168:5     prefer 38:15       240:4,11         255:21             40:10,16,20     programmer
         199:11          preferable         254:2 262:1    probably 16:13       40:22 41:15       168:15
         200:16 201:3      118:12         previously 5:5     88:12 109:20       41:21 42:3,5    programmers
         204:25          preferred 29:8     74:11 134:22     161:23 167:9       42:24 43:2        59:18
         205:14,23         29:25 30:5       227:1,2          167:23             43:21 44:23     programming
         211:3,7,12,24   preliminary        248:18           168:17,21          45:1,4,5,5        78:3 95:22
         218:14            41:7           primarily          170:9 192:3        46:5,6 47:1       213:24
         219:10          prepare 32:14      169:24,25        213:4 226:22       48:15 50:21     progress 56:4
         222:21            34:20          principle 15:8     231:6,17           52:10 53:14       57:22 58:3
         224:11          prepared 45:9      71:10,24         253:23             60:18 61:3        58:12
         249:25 250:7    presence           72:7 75:6,11     274:22             61:11 80:9      prohibit 66:23
         258:1 260:20      183:24           75:14,16       probative            96:10 149:13      67:3,6,6 68:8
         276:8           present 180:16     76:1,5 77:5      179:25             150:3 151:14      68:23 69:8
       precisely 8:21      181:8,11,11      99:7 101:7       187:23 188:4       154:3 166:6     prohibited
         133:12            184:9,10         101:16         problem 39:4         172:14            141:13
         136:16            185:2 187:21     102:10,13,15   process 42:8         176:10          prohibitions
         137:17            275:25           102:23 167:6     56:12 78:20        186:17 188:9      68:6



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6611 Filed 12/14/18 Page 97 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 305

       prohibits 67:16     65:12 69:18       229:1             117:15 118:2     139:9 147:6       104:11
         67:18             87:10 99:8      qualifying          118:16 121:8     162:8 177:16    randomness
       project 219:22      99:18 112:17      18:20 97:10       126:23           177:19 193:9      82:11,16
       proper 56:18        112:18 117:1      121:24            127:10,15        199:13 228:5    range 103:13
       properties          117:2 173:4       123:12            133:14,16,23     271:9 272:10      109:23 132:5
         132:24 133:7      181:2             127:16            134:21,22        280:6             132:6,9,11
       proportional      purposes 56:21      193:24            135:9 137:3    quick 64:7          134:19 137:5
         171:7,12          67:6 93:3         215:13,22         139:2,10,14    quicker 195:20      148:8 159:8
       proposed 31:9       267:8           quality 183:25      139:15,16      quickly 22:18       196:21
         136:14          pursuant 41:15      185:16            140:7 142:14     64:8 275:6        220:24
         160:12,15,16      43:2 158:2      quantifiable        143:24 144:4     275:19            221:19
         160:21 161:4    pursue 82:13        17:4 146:12       149:8,23,25    quite 48:8 72:4     222:14
       protect 10:25       82:23 84:12       213:19            153:17,19        72:15 102:2       223:12 224:1
         11:3,5 13:7       143:6 149:16    quantification      154:19 155:4     103:2 140:2       242:22 243:3
         63:14           pursued 82:5        129:5             158:4,15         157:17 167:5      243:6 249:5
       protected 32:2      144:7           quantified          160:19,25        169:1 194:16      249:12,21,23
         32:24 34:12     pursuit 158:16      117:22            161:18 166:5     211:12 232:4      250:7 254:11
         34:14 35:21       158:23            234:12            166:15 167:3     247:19            255:9,25
         143:21          put 14:6 17:6     quantifies          169:23           250:21            257:24 258:3
       protecting          21:4,6,9 26:4     109:11            170:14           251:20,21         262:6,23
         11:11 19:25       56:7 77:20      quantify 83:18      171:10 172:2     267:12,13         270:19
         68:24 83:22       84:18 95:14       199:19,20         177:24           272:22            271:24 272:2
       protection 19:2     96:14,20,20       200:18            179:16,21      quote 204:15        272:13 273:3
         19:11 43:11       104:3 107:22      205:22,24         181:20,24        230:2             275:1,9,18
         68:8,16 69:9      141:24 156:4      212:12            182:14         quoting 249:2     ranges 262:6
         69:20 70:11       201:12 202:9    quantifying         186:22                           rank 230:24,25
         71:1              203:13 219:9      16:20,24          187:16,24              R           278:9,24
       prove 274:10        219:10 235:8      132:22            192:3 193:10   race 184:23         279:19
       proven 229:14       242:11          question 6:5        193:11,13,15     185:6 192:2     ranked 278:6
       proves 133:4        266:21            10:16 13:16       195:14,15,16   races 176:10        278:11
       provide 51:23       268:22            13:24,25          195:17,18,21     177:10          ranking 276:2
         52:2 58:25      puts 43:20          14:6,10           204:6 208:2      180:25          ranks 230:21
         66:10           putting 11:24       15:11 21:14       208:5 213:3      183:16          rapidly 63:10
       provided 5:8        38:23 82:18       27:9 28:4,7       213:7 214:5      186:10            64:1,13
         48:21 49:7        95:18 151:2       28:21 32:1        214:5 219:18     190:22          Rapids 107:21
         49:12,20,24       151:3,7,12,19     33:6,14           220:11 224:3     252:18          RASHIDA 1:12
         50:4,9 51:4       152:7 268:16      34:13 35:19       224:15 227:7     257:11          rating 194:10
         51:17 58:14     puzzled 233:24      35:24 36:7        230:20         racial 6:21,25    re-draw 30:4,6
         58:20 103:14                        37:2,7,13         231:22 232:8     7:3,15 24:19    reach 142:16
         222:17                 Q            39:6,13,14,14     233:6,9,10       24:21 25:11     reached 237:4
       providing         qualification       39:21 40:2        234:14 235:9     26:11,17        reaches 126:6
         43:15 63:10       68:11 97:14       42:19 43:11       235:18 240:4     29:1,9,9 31:8     127:1
         64:2,14           122:24 263:2      43:12,19          240:12           31:12,14        reaching
       provision         qualifications      45:11,23          249:14           95:10 164:8       227:11,12
         49:11,19          98:7 122:21       47:21 49:8        250:22           164:11,16,19    read 12:19
         103:25            201:9 219:20      53:19 54:12       254:14,16        165:19            14:4,14
         104:18,24       qualified 13:4      57:13 61:15       255:16         racially 30:1       16:24 46:13
         145:15            14:2,19           63:7,14,23        256:18,24      raise 79:13         47:23 49:16
       provisions          28:23 98:8,8      64:5,11           257:3,4          147:7             49:17 63:23
         71:16,21          117:15            68:21 69:2        258:19 261:7   raised 49:6         63:25 64:11
       Public 281:1,21     134:11 166:5      70:7,8,9,24       261:8,9,14     Raleigh 6:2,23      64:12 70:10
       published           166:16,20         73:3,4,21         262:2,2,8,13     7:5 9:3           89:8,10
         22:15           qualify 7:11        74:2,3,10,10      263:9 265:10   RAM 56:24           100:12,22
       purely 26:10        8:4 9:15 10:1     81:1,11,13,16     265:12,19,21   ran 7:13 51:22      104:20
         59:2 78:5,11      18:12 19:24       81:19,21          266:1,3,6,8      52:7,16,16,18     140:15
         84:11,14          20:5 61:16        84:1 85:6,11      266:21           109:6             141:11,15
         131:22            67:4 69:5         89:1,9,20         268:13,20      random 82:3         143:12 146:5
         202:21            70:25 84:2        90:1,10,17,24     273:19           82:21,22          146:6 147:20
         203:25            84:21 92:18       91:2,3,5,8      questions 4:16     105:4 120:3       147:20,24
         210:17            97:17 122:9       92:5 96:18        13:13,17         157:24            153:15
         266:16            128:4 135:21      97:11 98:9        21:3,6,9,10      168:21            159:18 179:4
         271:22            178:23            100:5 102:1       37:3 39:1,11     169:19            179:5 229:21
         272:21            200:14            103:2 115:13      71:1 98:23       172:19            245:13 246:2
       purpose 45:6        223:17 228:2      115:25 117:3      115:17 139:6   randomly            259:19,20



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6612 Filed 12/14/18 Page 98 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 306

       reading 16:17      208:7,20,22        66:2,5 79:11    records 29:15       79:7 98:21      relatedly 67:5
         68:12 77:20      216:22             136:17          recounted           118:23 120:6    relates 53:14
         80:14 101:4      226:13,15          137:13,20         72:15             146:6           relating 95:15
         141:12           228:22             182:1 190:11    recruitment       references        relation 239:24
         245:25           230:16,19          190:16,18         268:17            145:13            239:25 240:7
       real 120:13        232:4 234:3        209:18 222:2    red 200:1           146:13            240:8,10,14
         122:25           237:9 239:20     recalling 20:14     235:11          referencing       relative 83:25
         132:14           240:15 241:9     recognize           271:25            39:2,5 238:7      110:4 146:8
         176:11,15,17     241:9,9            117:6,20        redistricters     referendum          161:9 170:16
         177:8 183:24     244:11 245:6       131:12            68:1              5:20 6:10         171:4 173:8
         184:3,6,7        247:24 248:1       156:14          redistricting     referred 14:12      187:4 203:25
         185:18           250:16,22        recognized          3:15 6:16         44:2 119:10       216:16,18
         186:14,20        253:17,25          199:17,18         12:21 13:2      referring 32:6      239:21
         187:1 188:24     254:2,21,21      recollected         19:7 25:16        32:10 37:2      relatively
         190:4 191:5      261:19 264:2       108:6             25:19 26:16       40:11 44:14       192:22
         191:14 196:9     274:19           recollection        67:10 69:22       50:7 62:15        216:21
         206:11           275:16             6:12,17,21,22     70:12 72:9        148:24            242:13,25
         232:14 234:1   realm 178:8          7:1 8:8,13        72:12 73:13       152:17 153:3      247:8,8
         234:1,5,21     reask 33:6           9:18 11:1         73:15 87:2        155:7 160:13    relevance 63:6
         235:14,22      reason 4:21          16:3,5,6,9        131:11            208:15 217:4      117:13
         236:8 275:6      33:1 47:7          18:2,14,16,18     132:15 135:3      217:7,8,8       relevant
       reality 34:3       81:14 113:17       19:4,23 20:8      138:21,25         219:1 236:6       116:23 117:1
       realize 274:8      129:11             20:10,12,18       142:4 145:6       236:22,23         162:11
       realized 155:5     178:20 180:7       23:5,12,14        155:22 156:8      239:17            165:19 204:5
       really 16:14       204:23             25:7 32:5,12      158:9,14          269:14 279:6      248:24 266:3
         22:3 47:21       221:16 264:6       34:25 41:19       160:14 167:2      279:8           reliable 252:24
         51:14 55:21      275:8 277:3        52:5 55:17        167:22          refers 102:14     remaining
         77:1 83:16     reasonable           55:24 59:10       168:23 169:2      235:5,11          124:1 125:12
         83:19 84:6       172:3 249:5        60:18,25          169:3,10,12     reflect 135:25    remember 7:10
         85:12,14,15      249:12,21,23       61:2,7 95:9       169:20,22         141:9 238:5       8:3,4,21,23
         86:2,8,16        250:7,15           95:10 100:11      172:5 179:2       238:24 246:5      9:16 11:2
         92:3 95:1,16     254:11,18,25       108:25            179:6 213:2     reflected 9:7       16:4 18:12
         95:17 97:1       255:9,25           109:10 110:6      213:10 215:2      33:1 133:21       18:15 19:3
         98:11 109:24     256:11             111:6 114:21      215:4,6           183:12            20:4 23:9
         114:25           258:16,22          115:19 120:1      232:22          reflects 117:18     31:10 50:25
         119:18 120:2     261:14             121:6 123:1       242:15,18         161:12 164:8      108:19
         121:2,4          262:23             127:19            252:17            206:16            127:19
         130:8 131:2    reasonably           144:20 159:9    redrawing           239:19            160:25 161:5
         132:20,20,21     100:1,3,17         160:18,24         88:11 104:5       243:11            182:21
         136:7 137:17     130:17             190:10          redrawn 6:8,14      245:15            190:10
         139:12 140:9     148:16             232:18 270:9      29:18           refresh 6:22        209:19
         142:16           152:11,22          270:12 277:8    reduce 80:10      regard 96:16        223:21 224:9
         149:18 150:5     153:10 163:2     record 4:16         168:10          regarding 7:2       262:2
         152:22           166:2 170:15       5:14 33:17      redundancy          36:16 48:15     removed-fro...
         159:12,18        216:7 250:20       33:18 36:1,2      56:16             67:22 72:8        122:22
         161:20 162:8   reasons 178:23       36:3 38:11      refer 72:6          73:13 78:2      removing
         162:10 165:9     178:24,25          38:16,17,19       116:5             107:1 142:17      57:16
         165:15           180:2,4            38:20,21        reference           151:4,8         render 130:3
         166:20           227:1              41:14 42:11       12:19,20,25       170:18          Rene 23:2,12
         167:14 168:8   rebuttal 31:6        45:7,24,25        39:10,11          227:12 272:7    Reock 16:13
         168:8 169:13   recall 6:7,11,11     46:1 48:11        45:18 72:2      regardless          17:9,18,20,24
         171:12           6:12 8:24 9:2      49:17 63:25       73:8 75:13        103:4 200:10      129:7,8,12,24
         174:16,24        9:12,21,22,24      64:9,10,12        240:20 241:3    register 27:21      130:1,3,10,12
         179:15           10:5,7 11:3        70:10 89:7        241:7,8,10,14   registered          130:14,16,23
         180:14,16        17:25 19:6         89:10 98:13       241:17,19,20      27:17             130:25 131:4
         181:3 184:22     19:14 20:16        98:14,15          241:25          registration        131:6,8,14,15
         186:2 189:23     23:25 25:1         150:16,17,18      244:22            25:10 27:19       131:21,25
         194:25           27:12 31:8         166:10 179:5      246:22,25         29:7,15           134:18,19
         196:15 197:8     31:14 40:19        195:23,24,25      247:4,7,9,12    regression          135:25 136:9
         197:12           40:21,21           229:21          referenced          186:11,17         136:19,25
         198:23           41:14 42:10        231:18            14:12 44:17       187:13,14,17      137:16,22
         200:22           61:18,19           248:12,13,14      46:15 72:18     reinforce 63:18     138:1,7,13
         205:14,18,20     62:18 65:9         259:20 280:2      72:25 73:5      related 83:6        140:5,10
         205:22 208:6     65:16,21,25        280:3 281:9       75:8 78:1         151:21            148:19



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6613 Filed 12/14/18 Page 99 of
                                     109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                              Page 307

         149:13 150:3      237:19           251:9 252:16     142:6 145:18      215:1,3,8      78:24 79:5
         150:22 151:8      245:10           253:9,17,18      145:24 227:1      219:5 220:6    79:20 80:2,5
         151:11            248:16 270:4     253:21,23      requiring 71:21     220:10,14      80:11,15,23
       repeat 6:5 27:9     270:13           254:3,10,21      109:22            228:8 233:21   81:6 84:22
         145:17            275:25           260:24 264:2   research 55:9       233:23 234:2   85:2 86:21
         210:14            276:23           264:5,17,22    residential         235:20,21,23   87:17 88:7
         229:20          reported 2:22      266:19           11:7,24           236:7,8        94:10,13,19
       repeating           7:21 9:1         268:18         resources           245:8 251:5    100:16 101:5
         57:14 140:15      107:13           271:11,11,16     268:17            255:24 256:3   102:2 103:4
       rephrase            119:22           271:19 276:3   respect 7:24        257:1 258:18   103:7,7,9
         133:17 266:8      171:17           276:12 278:6     9:23 15:18        258:23         104:7,12,16
       report 3:14 5:2     209:19         Republicans        15:22 71:3        260:12         104:17,20,24
         5:11 7:13         221:14 244:2     25:23 26:24      78:14 90:2        262:22 263:1   105:12,15,18
         11:19 12:13       250:4,6          27:3 172:22      94:6,15           263:5,18       106:6,11
         12:20 13:9        252:19           172:25           95:23,24          265:11,18      107:4,16,23
         16:3,10,12      reporter 3:20      173:19 174:6     106:16,20       retain 256:10    108:8,10,24
         18:6,13,21        4:3,14 281:1     174:7,11         112:24 143:9      256:17         109:14 112:9
         19:4,13 20:9    reporting          175:13,17        143:10          RETAINED         116:11 118:4
         20:13 22:1        132:23 141:3     187:5 189:9      157:20            3:20           118:6,10
         24:7,8,9,10       141:4 151:23     189:12,24        171:15 177:2    retracting       125:7,23
         24:17 25:5,7      159:12 189:7     190:23 191:5     186:7 190:19      245:9          126:21,23
         25:8,13           190:12,16,24     192:2,7,19       190:21          retrogression    127:14 128:6
         28:11,14          233:15           195:1 196:9      208:14 216:8      98:11          129:7 131:24
         30:3,11,12,16   reports 21:22      197:24           224:3 233:15    return 266:4     132:12,19
         30:19 31:6        47:1             206:23           252:13 256:2    reveal 64:20     137:8 140:13
         31:15 32:8      represent          212:13           258:6           revealing        140:21,23
         33:1 40:6         98:21 277:13     213:10 231:5   respond 21:3        49:12,20       141:5,10,18
         45:6 46:13      representation     231:8 232:1    responding        reveals 216:6    141:23
         46:22,23          48:5 155:23      232:9,14         63:10,22          238:4 242:13   144:18,25
         47:4,4,8,23       171:8,12,14      238:6,25         64:1,13           242:17         145:11,15,17
         48:25 49:24     representative     239:4 246:6    response 4:15     review 22:9      146:9,11,13
         50:7,16           100:13 158:8     251:21           265:12            31:24 100:9    146:25 148:8
         65:13 66:7      represented        253:19         responsive          114:18         149:2,5
         77:16 79:1        272:13           256:10,17        90:10,17          134:24         151:24 152:1
         83:3 87:10      representing       258:23 259:9     92:7 155:9        144:22         152:17,24
         89:1 90:7         271:25           259:15 265:1     208:2 235:9       147:11 203:7   153:7,10,14
         98:22 99:3        273:15           265:14 266:2   rest 22:17        reviewed 31:18   153:25 154:9
         103:21 107:2    Republican         266:7,10,13      195:15            45:13 47:3,4   154:22
         107:14            8:12,25          268:16           249:13            49:5 61:21     155:13,15,19
         108:24,24         25:16,18,18    requests 63:10   restroom 147:3      62:16 211:5    155:21 156:6
         114:23            27:1,23          63:22 64:2     result 105:8      reviewing        156:13,20
         118:25            110:4,9          64:14            227:12            31:25          159:2,6
         122:10            148:12         require 36:25      236:16,23       RICHARD 1:10     160:1,2,8
         128:15            155:23           37:8,10          237:11,17       right 5:5 6:24   162:12,21
         140:13 144:3      170:22,22        43:13 67:25      263:8,15          9:3 12:14      163:7,13,16
         147:1 152:8       171:2 173:8      97:20 118:1    resulted            18:7,14,18     164:1 165:1
         153:12            175:19 186:1     141:2 142:17     227:24            20:8 23:4      165:21 167:3
         154:17,20         188:24 189:2     225:7 227:20   results 132:24      25:5 30:2      169:11
         158:20            189:14,17,20   required 72:11     154:18,21         35:25 37:20    170:10,12,21
         161:22 165:1      189:21,21        79:21 97:13      162:21            38:15 39:16    171:9,13,19
         170:11            190:20,25        101:24           170:15            42:21 45:1     174:15,25
         172:15            194:11 196:7     110:17           172:21 176:1      48:14 50:2     175:2,17
         173:14 174:2      196:17,23        128:18           177:7,9           51:4,11 52:8   176:6,11,15
         175:22            202:1 206:20     141:13,19        178:19            52:18 53:1,3   176:16 177:1
         179:11            207:15,18      requirement        180:23,23,24      53:6,8,12,14   177:4,12
         182:25            208:21           99:9 101:13      181:3,17,19       54:16 55:11    178:16,22
         187:19            209:24 213:1     101:18           182:6 183:4       58:6,14 59:8   179:13,25
         190:11,12,17      214:8 219:3    requirements       184:10,12,19      60:20 62:6     182:21 183:9
         190:18 196:3      229:6 233:11     90:2,22          187:3 190:7       62:11,23       183:23,24
         200:3,8           233:16 235:2     99:19 102:20     190:20            66:6,7,19      184:3,7,11,17
         201:8 203:7       235:12         requires 32:1      191:13 192:4      67:24 72:22    185:10,19
         206:13            236:25 237:7     93:16 96:25      192:8,12,17       75:7 76:16     187:21
         212:17 216:1      237:16 239:3     97:22 104:25     194:1 197:13      76:21 77:23    188:25 189:3
         222:25 231:6      243:4 249:20     140:24 141:2     214:2,6           78:11,17,18    189:25



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6614 Filed 12/14/18 Page 100
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                Page 308

        190:23 191:3      270:11,15,22    run 10:24 12:7      138:14           205:2             188:24 189:2
        191:4,7,9,10      271:14,16         19:1 25:13        141:22 142:8   science 22:3        191:12,18
        191:14 192:9      272:10,21         50:19 52:19       142:15           71:25 76:9        192:11,14
        196:12,14         273:10,17,25      54:14 56:1        151:13 152:5     76:22 130:3       196:9,14
        197:11 198:3      274:6,11          57:19 60:6        152:18,19,22     132:13 198:9      197:11
        200:8 202:17      275:4,5,10,12     196:25            152:25           200:18            207:15
        203:8,14          275:14          running 20:6        154:11,18        204:13,16,22      208:22
        204:4,7           276:23            55:21 56:18       155:14,21        205:1,17          210:11,18
        206:11,13         277:25 278:1      56:19 57:23       157:1 159:13     211:1             211:11
        207:2,10,12       278:3 279:1     RUTH 1:15           163:5 169:8    scientific          212:14 213:4
        207:13 208:1      279:13,22                           172:14,23        200:20 202:3      213:5 214:8
        209:23          Rights 90:3,5             S           173:6 175:7      205:6 272:25      231:5,9,18,21
        210:21,22         90:22 91:12     sacrifice           176:8 184:11     276:8             231:23
        211:3,7           91:13,19          132:21            184:15         scientist 71:9      232:15
        212:5 213:5       92:2,8,20       safe 268:18,19      185:11           71:14,24          233:11,16
        214:3,24          95:15,18,22       268:24            189:23           72:6 76:15        234:20 235:2
        215:9,18          96:8,17,25        274:22            197:22           83:13,15          236:25 237:7
        216:14 217:3    rises 200:19      safely 168:13       200:15 202:5     190:14 193:6      248:24 256:9
        217:19,24       RIVERA 1:11       safer 271:11        203:15,24        194:9 198:13      256:12
        218:6,15,16     robustness        sake 56:17          204:24 206:6     200:15            259:11
        218:18 219:5      198:3,5,7         280:4             206:10         scientists          266:11,13,13
        219:17 220:1    ROGER 1:5         sample 157:24       207:14,17        76:18,19          266:19
        220:2,3         role 36:18,23       158:8             209:4 211:12     77:1,2            268:24
        221:5 222:3       39:25 69:21     samples             211:24           131:11          seats-to-vote
        222:11,18,20      70:12             169:19,19         212:19         score 16:13         212:19
        222:23 223:5    Romo 22:23        satisfied           216:17           129:7,8,12,24   seats-to-votes
        223:7,8,10,13     23:2,12 24:2      144:25            219:24           130:1,3,9,9       212:12
        224:4,6           25:22 26:4,9    satisfying 99:8     220:11           130:12,15       seats-votes
        226:24 228:9      26:11             99:19             221:25           131:1,4,14,21     210:23 211:9
        228:15,18,23    ROSA 1:8          save 52:4,11        223:17 224:1     132:25            212:10
        229:11          rough 41:11         52:13,14,20       224:9,16         137:16,22       second 10:24
        230:11 231:9      64:18 107:9       54:4,5,6,8,24     227:15,23        138:10,13         11:1,2 13:23
        231:12 232:3      164:3 167:9       59:1,2,5,9,9      234:6,6          148:19            31:15 58:1
        232:4,6,14,15     223:1,19          59:11 60:8        236:11,21        149:13 151:9      80:14,17,20
        232:22            230:13            168:9 176:22      237:15 240:5     199:16            104:22
        233:13,18       roughly 42:8        270:15            240:22         scores 130:16       115:24,25
        234:9,18,22       42:10 123:10    saved 52:15         241:16 251:1     130:23 131:6      117:25 118:3
        235:14 236:7      125:5 135:25      54:15,18          254:15,24        131:8,15          118:12 124:2
        237:2,12          168:1,2           55:14 273:8       255:6,14         132:1,6           124:15
        238:13,21,23      210:22          saves 54:20         256:25 257:5     134:19,19         164:13 183:3
        239:1,16,18       220:22 221:2    saw 7:21 14:14      258:4,6,20       136:1,9,9,25      188:17
        240:3,3           223:22            16:21 58:16       260:1,8,12       138:1,7           193:22 194:4
        241:13,19         231:13            58:17,22          261:17 262:4     140:5,10          194:4 225:10
        242:1 243:7       239:13,13         129:4,5           263:13,16,21     148:20 149:9      228:11,11
        243:8,11,21       240:23 264:1    saying 10:4         263:24 267:8     149:19 150:3      238:22
        244:6,9           266:2             13:5 16:14        267:12,18        150:22 151:9      243:18 246:3
        245:9 247:6     row 80:14,17        18:13 20:5        273:25           151:11,22,24      259:8 260:25
        247:15            80:20 111:16      27:5,5 32:6       274:25           198:9             276:18,19
        248:20,25         111:18,19,21      48:2 54:15      says 22:21       screen 56:3,13      280:1
        249:6,9,10        117:10,11         54:18 57:18       56:10 58:2     SD-27 275:6       seconds 54:21
        250:3,5,19        160:9 259:8       60:1 61:23        99:25 100:17   SD-6 278:20,22    Secretary 1:16
        251:6,10,16       263:11            62:13 67:20       101:6 103:12     279:1,2,7,13    section 96:7,11
        253:5 255:4       276:19,19         69:25 70:1        104:17,18        279:17,18         96:13,16,24
        255:16 256:8      278:2,2           70:16,17          144:23 145:6   SD-7 278:20,22      96:25 97:19
        259:1,7,10,12     279:2,6           71:19 75:2        146:5 238:12   SD-8 273:15,19      97:19 98:4
        261:2,11        rows 271:1          77:2,10           243:18           273:24            100:11,12
        262:15          Rucho 18:22,23      81:23 82:21     scenario         seat 190:20         101:9,24
        263:12,25         19:4 61:20        84:2 93:4         118:13           203:22,24         117:21
        264:2,3,5,8     rule 32:3,24        96:18 102:23    scheme 213:10      207:18            146:10
        264:12,15         35:21 43:11       105:8,18        scholarly          211:23,25       see 5:21,25
        265:2,15,22       108:4,23          110:7 118:13      133:12,19        226:15            23:19 28:6
        266:23,24         143:21            121:24 122:9      134:16,24        232:20            31:2 55:15
        267:2,5,7,11    rules 97:23         124:19 125:3      136:2          seats 171:2         56:18 66:13
        269:16            120:25 122:2      128:4 131:22    scholars 199:9     174:12            66:20,25



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6615 Filed 12/14/18 Page 101
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 309

         77:24 78:8        46:21,23          115:20 116:3      189:17 190:8      132:13 134:6      160:1,3,6
         82:25 99:16       47:4,22           116:8 122:15      201:14,16,21      136:23 137:2      162:21 163:3
         103:9,19,20       61:10 62:10       256:18 263:8      201:21,25         137:6 216:23      166:18,22
         104:22 109:9      62:22 133:19    separated           202:1,13,16       225:5 234:4       178:4,6,15,18
         113:18 115:6      205:3 237:3       112:1,6,13        202:18            247:17            178:22
         115:7,17          237:3 262:25    separately          203:19          Significantly       179:19 180:9
         116:11,17         263:4,11,13       112:15,20         209:15 210:2      239:2             185:21
         130:11 131:8      263:15            115:17            211:17,23       similar 7:2         186:10
         133:10          select 32:17      separates           212:1 220:16      10:12,14          201:19
         145:12,15         35:6,14           19:20 112:19      232:20            23:10 136:20      202:24 203:1
         146:10 148:9      164:7           separating          244:15,16,18      140:1 149:13      203:6,18
         148:18 154:1    selecting 36:18     112:25            251:9 253:9       153:12            204:9 206:19
         160:9 172:21      39:25 164:20      113:22            253:18            172:14 187:7      208:23
         173:22 188:6    selection 35:11     131:17            254:10            191:21            210:17 214:1
         188:21            35:16,18        September           260:24 278:7      244:16            214:24
         189:11 190:6    Senate 23:16        1:22 4:2        shares 186:11     similarity          215:15 216:3
         191:4,7           23:17 24:21       281:10,16       sharing 126:4       46:24,25          216:7 217:25
         192:1,9           31:20 32:15     series 128:8        209:25          similarly 85:22     219:1,2
         196:8 197:13      35:7 40:18      set 10:24 11:1    shed 166:8          88:9              222:13 226:9
         201:22            40:21,23          11:3 19:6,8     SHEKELL 2:18      Simon 182:13        228:9 230:12
         206:18,21,22      41:22 78:4        19:10,12,14     shift 104:17,18   simple 209:4        231:4,25
         216:5,9,19,21     90:12 92:14       23:22 24:24       105:7,13        simpler 90:20       232:11 234:8
         217:14,14         100:12            31:20 82:19     shifted 103:15    simply 21:13        234:17 238:5
         218:3,7           106:16,20         114:13            104:2 105:25      34:3 55:18        238:13,24
         219:6 221:5       118:25 119:9      158:22            106:9,10          77:12 146:7       244:6 245:5
         222:17,21         119:10 121:7      177:12 184:9      122:16,17         151:25            245:11 246:7
         223:8,14,22       159:5 171:8       200:17          shifting 104:25     162:16,20         247:13 266:4
         224:24,25         176:5 184:18      214:19            124:6             165:5 179:21      266:10,17
         225:14 226:6      184:24 185:5      217:10          shifts 181:10       186:7 189:16      270:2 271:17
         228:10,16,20      185:5 195:3       234:15,16       shipping            214:7 227:23      276:15 278:9
         232:4,11          197:9 259:3       244:23,25         167:14            249:16 272:8      278:10 279:4
         235:10 236:3      259:4,10,13       245:7 247:3     shock 177:21      simulated 8:10      279:7,18
         239:11,12         260:14            247:13 248:4      177:21            9:10 10:22      simulating
         240:3 243:13      261:11 267:3      248:5,6         shocking            10:24 20:13       24:14
         243:16,23         273:12            250:25            191:25            25:2,13 32:7    simulation
         244:2,3         Senator 185:4       252:14,18       short 146:19        32:11 40:3        14:23,24
         245:23          sense 11:4,11       260:9             247:23            43:2 44:3         15:22 19:9
         247:20            14:1,18,25      sets 19:5 20:15     262:12            46:7 50:6,7       20:15 41:22
         249:11 251:7      15:15 29:12       24:13 44:24     shorthand           57:24 58:21       41:23 42:2,4
         251:8,11          95:17 120:3       45:6 49:1         202:2,21          69:19 79:15       45:4 55:19
         253:5 255:15      130:5 138:20      50:15,25        shot 84:3 85:5      79:16 80:2,7      56:20 68:14
         255:21 256:6      140:11 142:6      51:7 111:8        97:9,15,17        80:24 81:6        78:4 82:1,2
         257:8 258:5       200:17            151:3 188:4       121:23 128:3      81:22 83:1,6      82:17 88:21
         258:5,7           216:17,18         234:10            128:9 200:14      83:25 84:18       92:21 112:2
         259:8 260:22      229:5 240:19    setting 122:12      201:7,12          85:1 89:2,5       119:14 120:3
         260:23 263:7      250:7 268:15    settle 182:14       205:11 211:4      89:11,13          120:14
         266:18          sentence 99:5       182:15          show 116:15         93:17 106:15      128:17 132:7
         269:10            99:14 105:22    seven 119:11        116:21 182:8      106:17,21,23      135:15
         271:10            148:22            119:11,16       showing 251:5       106:24            155:21
         273:17 275:2      152:19 183:3      163:25            260:9             108:13 109:6      159:15
         275:15 276:1      188:21 191:7      173:12 174:1    side 62:21          112:19,24         177:17
         277:6,7,15,18     210:14 217:8      174:7 175:5       107:22 115:6      121:25            204:12
         278:3 279:1       219:6 225:10      175:14            203:19,21,23      127:19            213:25 214:6
         279:6             227:20            206:23 214:8      204:10            131:21            214:13
       seeing 127:19       228:11,16         267:18 268:2      234:15 274:4      133:21 134:5      227:16 248:5
         137:7 151:14      238:12          seven-seven       sign 229:18,22      134:20          simulations
         221:23            243:13,23         222:7,8           230:2             135:24 136:1      7:18,25 11:3
         225:24            246:3 249:9     severe 132:21     significance        136:22 137:1      19:1,5,6,12
         273:25            249:19,24         236:18            133:9,20          137:6 148:8       19:14 20:15
       seek 78:23        separate 19:19    severely 242:2      134:17 136:3      148:23 150:4      20:16 24:23
       seeking 158:5       19:19 44:24     shape 111:13        137:19 175:3      153:25            24:24 29:12
         158:15            111:12,12,23      111:15,19         276:1             156:20 157:7      29:13 35:1
       seeks 128:18        111:24 112:5    share 76:18,19    significant         157:9,14,21       41:2 50:16
       seen 28:10          112:11,14         77:3 125:17       43:21 83:13       158:7 159:8       50:19 51:8



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6616 Filed 12/14/18 Page 102
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                    Page 310

         52:7,10,16,17      222:7           sorry 7:6 15:5   sought 11:21         94:25 112:23       97:10 104:10
         52:18,19        sizable 231:7        24:8 49:15       87:14 88:16        135:13 136:6       110:25 119:9
         53:14 54:14     size 125:5           60:5 62:3        88:23              136:13,16,16       121:24
         56:15,22           224:20 258:8      71:18 81:22    sound 209:22         137:13,19          127:16
         60:6 65:13      skew 180:18          91:4 180:12    sounds 122:13        138:12             129:24 180:3
         67:7 68:20         198:3 229:18      188:17 194:4     122:14,15,18       154:14             192:3 193:24
         78:13,18           229:23            206:24           210:21 240:3       170:18             201:10
         81:24 92:23        243:11,12         209:24         source 49:10         172:23           started 34:15
         94:11 101:10       244:4 245:11      210:12 266:8     49:18 50:4,5       175:12             41:19 44:22
         111:8 148:4        245:15,22       sort 6:19 9:8      51:4,5,7           181:21             111:14
         157:11,23          246:5,7           11:9,21,22       52:19 53:13        184:15             220:11
         214:19,21       skewed 180:16        12:15 14:7       60:17,20           187:12           starting 5:21
         216:25             214:19            14:24 19:11      61:3,5,9,10        190:10,16          125:1,22
         220:19 221:1    skews 213:1          28:24 55:9,9     62:10,22           213:16           starts 5:25
         223:24          slightly 119:7       57:2 59:21       88:14              219:13             31:24 112:8
         227:25 230:8       154:6 156:23      86:7 115:22    South 1:23           227:10 242:5       220:24
         232:6 237:10       188:10 205:3      117:7 122:9    southern 1:3         249:14           state 1:17
         241:25 247:1       205:3 246:6       122:14,22        113:16             255:18,22          23:17 28:1,1
       single 11:10         276:11            123:2,4        speak 25:25          261:13             28:17,18,19
         12:1 19:17      slow 57:1            124:3,3,7        26:21 27:6         262:10             35:7 59:3
         19:21 52:11     small 82:24          125:8 127:18     47:19 56:22        263:10             66:16,16
         54:5,5,9,10        110:20 124:6      129:4 130:12     76:14 83:15        264:10 265:7       72:3,7,8,19
         59:6 82:9,16       132:21 238:5      130:16,25        111:7 177:16       265:8,16,19        73:6,7,12,12
         111:14,15,16       238:25 239:4      131:5,6,8      speaking 130:6     specificity 78:1     76:5,6 77:25
         111:18,18,19       239:19,21,24      132:21,22        215:14,16        specified 17:13      90:12 99:5
         112:17             239:25 240:6      135:23           227:22 260:5       72:2 128:25        100:5,6
         115:12 116:2       240:7,8,10,14     140:15 149:9   speaks 117:3       specify 66:22        130:13,20,21
         116:8,9            240:17,19,24      149:19,25      special 108:3        67:2 123:18        139:25
         118:11             241:4 243:10      150:5,10       specialize         speculate            144:23
         120:11,11          245:14,20         151:15           169:14             209:2              146:16 152:9
         191:25 192:1       246:3,11,13       153:21 155:6   specific 16:19     speculation          153:13 154:2
         205:5 229:14       246:15,21         158:18           17:4,5,6,7         97:6 161:14        170:22
       sir 4:12,20,23       247:8 267:13      159:22           23:21,21         spell 66:4           176:17
         5:3,7 9:8,11       267:23            161:18,18        74:14 78:20      spelled 270:12       182:19 183:5
         17:11 18:25        275:17            162:25 163:1     82:14 105:6      split 81:22          184:24 185:4
         24:8 28:12      smaller 44:25        163:3,14,18      105:12             85:17 121:10       185:5,5
         31:3,17 40:9       123:23            163:18           107:18 114:1     splitting            190:23
         46:14 51:25        125:11            167:22,24        122:25             123:21             191:20 192:1
         66:13,15           216:21            168:13           131:15           spoke 100:22         194:20 195:3
         71:11 77:17        250:14            169:19,21        133:11 171:5     spot 38:24           195:4 199:22
         78:10,12,16     smallest             177:22           171:23 173:9       275:13             212:3 213:1
         79:2,6,19          109:15            178:14           173:11,21        square 130:20        231:24
         115:7 128:16    Smith 121:10         187:17           182:2 183:23       130:21             233:21
         225:9 231:2        121:12,13         191:23 193:3     187:10           SS 281:5             235:19,20
         269:23             122:12,16,17      193:5,24         194:17,17        St 30:15 31:1        236:22
         278:18 280:7       123:8,14,22       194:8,12,23      195:11 197:3     stability            249:20
       sit 49:4             123:25 124:1      199:21,25        197:20             183:21             257:11,17
       sitting 122:13       124:6,11,15       205:23           204:11,20        stable 180:10        259:3,13
       situation 5:19       125:4,17          206:11 214:8     213:16,20,23     stack 138:3          261:10
         48:9 85:3          126:3,18,20       215:20           214:12           stacking             268:11
         115:22          so-called 177:3      222:24 226:5     215:23,25          224:22             279:24 281:4
         122:12 123:5       178:13            227:15           220:18             274:16             281:22
         127:17,18,21    software 55:9        237:18 241:8     242:19           stacks 138:21      state's 71:15
       situations           65:7              242:6 243:5      250:17,25          230:14,15          73:24 74:5,5
         151:2           solemnly 4:3         247:20           255:20,22        standard 98:4        74:13,19,22
       six 163:25        somebody             251:18           256:5,20           98:11 200:17     stated 34:1
         164:2 175:14       88:23 136:14      254:18 255:6     257:6 258:11     standpoint         statement
         176:6 182:25       154:3 164:19      260:10,20        258:11,25          227:17             67:14 77:10
         183:2 206:20       199:7,11          261:7 276:5      260:13 273:1     star 271:13,25       157:18
         210:11,13,18    somewhat             276:8          specifically 9:2     272:18 275:7       165:16
         210:19 214:7       68:21 125:1     sorts 102:8        9:21,22 10:7       277:15,18          184:22
         219:3              233:24 245:1      135:4 162:8      17:16 31:10      start 5:8,17         214:17,18
       six-eight            271:11            178:17           55:6 72:2,18       24:2 80:13         229:14 245:9
         219:16 222:4       276:21            191:21           75:7 91:20         90:15,15,18      statements



                                             Benchmark Reporting Agency
                                                   612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6617 Filed 12/14/18 Page 103
                                    of 109
                                    Deposition of Jowei Chen - 9/7/2018
          League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 311

         73:13 172:3        133:1,2,6        68:7 71:15        260:13            66:10             246:8 247:19
       states 1:1           148:14 152:9     71:21 72:8      stuff 140:8       summed              252:13
         69:25 70:15        153:8,13,20      74:22 77:21       169:21            189:18            256:15
         71:21 72:12        154:2,13,14      83:22,25        subdivision       summing             257:12
         72:13 100:12       154:15,17,24     88:20 98:21       103:14,17         123:15            258:19 260:5
         128:17 138:5       155:6 157:5      99:10 106:25      105:24          superior 182:9      260:8 261:4
         139:21 140:9       157:13,17,19     117:14,19       subject 182:12    suppose             265:6 266:6
         189:4 191:22       159:17,25        129:1 142:3     subjective 78:6     123:22            271:4 273:5
         213:17 230:4       161:21 207:6     151:9 155:17    submission          177:21            274:15
         230:25             208:16 209:7     156:19            97:22             202:11            277:25
         244:23             221:25         stay 103:13       submitted 5:11      253:16,24         279:16
       statewide 24:1       227:17,18        209:12            30:11           supposed          surprise
         170:12             234:11 237:8   step 64:7         subordinate         101:12,12         192:15 197:6
         172:21             266:16         Stephanopol...      101:17          Supreme             197:9
         176:10,13          272:21 273:1     22:8            subordinated        114:19,19       surprising
         177:10 180:7     statistically    steps 105:19        159:10          sure 6:1 9:22       197:13
         181:14,22          132:10,12,17     128:8           subsequently        10:8 13:25      surrounding
         182:15 183:3       151:8,17,21    stick 123:7         42:4              20:22 26:7        90:8 113:4
         183:13,18,19       155:2,12       sticky 50:3       subset 44:25        26:20 28:15     survey 76:25
         184:5,10,17        208:4 267:21   stipulate 48:20     156:11            30:16,22          130:7 198:23
         185:2,9,12,14      267:24           209:21          substantial         31:13 38:25     surveyed
         185:20 186:1     status 56:4,7    stipulated          54:7 58:17        46:11,23          198:21
         186:8,10           56:11,12         48:18             59:7,10           47:9 55:13      surveys 194:18
         187:18             57:25          stipulation         225:16 239:8      57:9 68:2       swear 4:3,19
         188:13,18,23     statute 15:10      5:14 20:6         242:25            70:6,8 71:4     swing 176:1,4
         189:1,8,10,15      15:15 16:17    stop 90:17        substantially       75:12,19,22       176:9,13
         189:19 190:4       16:22,24         195:22            50:10 51:5        79:24 83:12       177:2,22
         190:8 191:13       17:3,13,15       208:19            51:10,17,24       83:15 91:6        212:18
         191:22             66:17 67:1       247:22            52:1,9 53:5,9     92:22,23          248:18,23
         192:11,17          67:16,17         248:10 261:9      53:15,22,25       94:25 98:25       249:16
         196:6,11,18        68:4,12,14       270:15            55:11,15          102:21            250:14,14,15
         196:21             69:7,8,14      stopping 37:20    substantive         108:15,21         250:20
         197:10,23          72:3 73:12     stops 105:17        98:4 133:6,9      110:1,24          251:12,18,23
         198:1 206:17       74:6 99:24     straight 23:10      133:20            113:25            252:7,8,21
         207:19             100:17,22        77:14 176:2       134:17 136:3      114:25            253:1,5,13,20
         209:13,14,22       101:3,9          279:16          substantively       124:25            254:2,9
         209:25             103:5 116:23   strategy 269:3      136:23 137:1      127:25,25         255:1,4,7,8
         210:10,16          117:3,6,20     Street 1:23 2:4     137:6 247:17      133:11,23         255:11,11,16
         211:10             129:5,10       strikes 224:5     subtract 57:6       135:20 137:3      255:24 256:5
         212:25 217:3       140:23 141:1   strokes 211:8       119:21            137:14 140:5      257:1,9,10
         217:9 219:4        141:9,11,12    strong 249:4        263:19            140:11 143:9      258:7,9,12,17
         219:14             141:16,21        264:2,4,5,6     subtracted          147:5,9,19,25     258:23 259:4
         220:16,21          142:5,21         264:18            57:7              150:5 156:14      260:2,16
         224:4 226:20       143:2,12,15    strongly          successful 30:5     156:25            261:5,15
         228:14 229:7       144:15,18,23     188:12          succinctly          160:17            262:18,21
         231:4 233:17       145:13,18,24   structural          111:5             163:11 164:2      263:3,5,7,11
         233:23,24          145:25 146:7     41:20 52:16     suggest 75:14       167:11            263:14,15
         234:4,21           146:14,20        54:7 59:7,10      86:19 131:16      168:25            264:7,19,23
         235:3,13         statutes 14:12   structurally        137:4 148:10      175:10            265:1,10
         236:7,13,16        14:14,16,17      50:14 51:21     suggested 21:7      176:25            266:3,12,23
         237:1 243:17       16:18 31:19    structure 52:7      134:6             181:20,23         266:23 268:4
         243:19,22,25       66:11,16,21      55:19 56:14     suggesting          185:1 187:4       268:23
         244:16,18          68:8,22          56:19 57:16       67:17 140:23      198:11,21,21    swings 249:15
         246:24 247:2       72:18 73:1,6     58:9              141:8             199:2 203:8       250:1,4,8
         248:23 251:5       73:20 74:20    studied 190:13    suggests            203:13 204:7      254:18 258:3
         259:10             76:6,12 78:2     230:20            277:19            207:14            258:13
         260:15             99:5,14,15     study 131:11      Suite 1:24 2:5      209:18 211:6      260:10,15
         265:14             117:2 145:1      140:9,11          2:14,19           222:23            261:7,10
         266:17           statutory          169:22            281:19            225:22            262:4 263:22
         268:11             12:19,22         182:12          sum 108:17          227:10            264:9 266:18
       stating 183:18       13:1,6 14:5      193:25,25         123:10            228:19            267:1 268:10
       statistical 31:7     15:7 17:7        194:1 213:21    summarized          229:12 232:4      268:25
         131:22             31:18 66:10      230:16            34:9              235:7 236:22    switch 9:3
         132:24,25          67:19,25         258:25          summary             241:9 245:6       10:10 247:3



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6618 Filed 12/14/18 Page 104
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                     Page 312

       switches          talk 33:16           25:25 26:25        87:3,7,13          153:24            131:11,19
         203:22            35:22 91:16        39:3,3 52:6        118:17             154:12 155:4      136:6 138:1
       sworn 4:8           107:23 125:1       53:21 69:18        123:23,23          170:5 193:25      139:17,19
         281:13            169:5 243:7        91:14,24           127:17             197:22            149:6,8
       systematically    talked 103:25        96:9,23,23         132:15,24          203:14            153:23 154:5
         106:14            147:14 149:4       97:12 98:11        137:16             267:14            157:15,17,20
         110:18            149:7 151:10       110:19 123:4       139:20 166:2       271:10,16         159:23
                           208:14             130:8 134:11       169:8 170:21       273:19 279:1      161:11,25
               T           242:20 270:5       143:15             178:3 190:20     things 5:15         165:8 167:7
       table 3:1 45:23     270:19             145:24             192:11 200:5       27:1 34:7         169:9,21,22
         63:24 79:7        272:22             146:22 155:1       200:7,16,22        37:15 55:20       170:25 171:1
         79:10 91:9        277:13             155:9 164:11       200:25 201:2       56:11,25          173:7,9
         119:4,5,9       talking 10:2         164:16             201:6,6,8          57:1,7,16         174:21
         120:6,7           11:18 15:4         198:23 207:5       203:13,19,23       58:7,18,22        176:19 182:1
         121:7 137:8       23:2 26:3          221:13             204:19,24          62:17 72:25       182:18,21
         139:14,15         32:7 38:25         257:12,23          207:6 208:6        73:5 77:13        183:10
         178:10            44:14,18,19        270:8 281:13       210:25             88:14 97:21       187:12
         193:15            44:23 45:3,7     telling 14:4         211:21             112:3 115:1       191:18 194:9
         206:16            46:9 57:2          58:11 59:19        219:10             135:4 153:6       196:2 197:12
         223:15 250:4      61:5 67:6,21       68:14 76:13        220:16             154:6 163:4       198:25
         250:6 251:5       67:22 81:5         80:20 121:18       238:10             168:9,12          199:17,23
         253:3 261:1       85:7,9 96:15       131:20 133:3       260:15             171:25            200:9 203:12
         267:17 276:1      96:19 103:9        141:14 142:7       269:17             180:18            203:14 204:4
       tables 119:7        108:4 114:25       152:6 163:21       272:25 276:8       181:12            205:10
       tabulation          123:9 125:2        175:18           terribly 140:6       185:11            206:24
         116:16            126:3 137:7        223:20 227:3     test 17:8,10         194:18            208:20,22
       tail 230:18         137:14             234:3              155:1,13           211:18,20         209:9 213:3
       take 13:13          139:18 148:1     tells 21:13 56:3     209:7              214:15,23         213:4 217:4
         19:10 20:23       148:24             58:8 68:12       testified 30:21      234:11            217:7 219:19
         28:10 33:15       153:24 154:5       146:7,10           33:23,24         think 5:23 6:10     220:1,11
         35:22 45:22       154:13,14          194:9              47:22 61:20        8:15 9:16         222:11
         47:7 73:2         155:3,5          telltale 229:18      61:25 62:16        10:20 11:20       224:15,16,19
         92:19 106:19      159:3 167:22       229:22 230:2       62:17              16:25 17:22       228:21 233:9
         111:9,22,24       175:2 176:19     ten 41:12,15       testify 4:22 8:7     18:3 26:7         233:24 235:8
         124:14            185:8 200:7        42:9,10,11         24:2,4 32:23       28:21 39:5        235:22
         125:23            212:8 219:15       43:22 44:9         59:16 76:17        39:17 42:17       238:14
         135:15,24         226:13,19,24       44:13 45:2         76:20 143:18       42:17 44:13       239:17
         139:10 143:1      231:20             79:16 80:25      testifying           44:18 47:21       242:22
         147:7,20          235:15,19          81:7,22            155:24             54:12 57:12       247:22
         150:14            237:25 238:2       187:19 196:2     testimony 4:3        59:4 60:12        252:11 257:3
         174:10            239:11             239:10,18          5:9,24 7:4         64:4 65:17        259:23 261:8
         177:22            242:22 243:6       240:10             34:10 53:17        66:5 67:14        261:9,16
         184:11            243:21 244:7     tend 213:8,9         55:1,2 58:19       71:3 72:15        262:8 270:12
         195:22            245:1 246:23       268:11             59:11 61:23        73:4,21           270:22
         197:23            247:4 250:25     tenth 279:2,3,6      72:3 164:22        74:10,11          273:11,25
         198:16            255:11             279:8,12,14        195:6 235:25       80:13 81:1        277:23
         210:21 242:5      257:13,14        term 11:18,19        281:10             81:20 84:5      thinking 122:7
         242:10            258:21 259:6       13:19 29:11      tests 154:15,17      85:7 88:13        122:13,22
         244:16            259:13 264:9       76:4,13,14         154:20,21,24       89:15 94:25       124:4 184:21
         250:12,12         264:10,13          143:3 176:18       155:6 207:6        95:1 100:18       204:4
         251:15            270:10             193:22 194:4     text 56:3 57:20      102:1,2,10,18   thinks 198:24
         263:13,18         276:14             194:5,21           238:18             105:8,19          199:1,7
         264:25          tally 127:6          200:21           thank 8:19           107:13,15       third 77:18,24
         265:21          tallying 123:2       201:13 202:3       49:25 70:23        109:3,11,19       125:18 210:6
         266:16 275:8    taught 168:24        204:21             91:7 99:1          112:9 113:7       276:19,20
         275:17            168:25             216:16             150:15             114:3 115:22    third-from-b...
         278:22            169:18             239:21 257:7       203:11 210:8       116:4,23          148:6
       taken 1:22        technical 14:25      258:16             262:16 273:7       117:1,3,13,17   thoroughly
         4:13 55:18        78:5,11,17       terminology          280:7              118:7 119:8       138:6
         58:23 76:25       267:14,15,23       207:16           thing 45:3 55:7      121:22          thought 17:15
         86:1 130:7        271:22           terms 7:25           57:2 100:18        122:11            70:9 122:16
       takes 96:7        tell 13:15 14:19     8:10 24:11         100:21 132:1       123:12            155:3 161:8
         112:22            14:22,23           27:1 29:8,22       132:22             127:10 128:1      198:6 227:8
         140:16            15:15,20           29:23 38:24        146:20             129:16 131:2      240:1 268:21



                                             Benchmark Reporting Agency
                                                   612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6619 Filed 12/14/18 Page 105
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                  Page 313

         273:21             25:19 32:22    touchstone        trial 5:8,24        262:2 274:23      187:19
       thousand             42:12 52:13      267:2              24:4 30:9,10     274:23            206:13 216:1
         32:17 35:4         52:13 64:18    tough 223:6          30:20            279:16            225:3 228:4
         35:14 40:7         65:8,8 74:3    township 100:3    tried 11:23       trying 7:6 12:5     231:1 237:24
         40:17,17,18        82:9,16          100:8 103:18       19:18,19         13:17 16:22       243:14
         41:16 43:1         106:19           105:24 106:3       65:19 87:13      18:15 21:3        248:16
         44:3,10,23         117:25 118:3     106:5 110:22       87:20 129:2      26:4 34:3         249:19 251:3
         45:5 46:7          147:20           110:23 111:1       129:3 140:9      41:8 48:23        259:1 260:21
         50:6 78:13         160:23           111:10,11,17       149:24,25        57:4,12           262:16
         80:6 82:10         164:13           111:21             150:8 182:8      65:17 82:6        263:12 267:5
         85:17,23           165:21 166:3     112:13,17,25       187:24,25        86:12,19          269:6 273:10
         107:8,10,11        176:22 181:1     113:3,4,5,6,8      201:4 205:22     90:25 91:23       275:19
         148:8 150:3        184:11           113:11,12,13       206:6,9          92:6,8 99:12      276:23
         153:25 154:1       192:18           113:14,15,20    tries 114:11        114:10,25         277:12
         157:23 158:7       202:23           113:21,22          227:16           115:8 116:13    turned 52:23
         178:22             208:12           114:7,15        triple 12:4         119:5 123:6       53:4 61:21
         202:20,20          251:18           145:7              19:18,20         124:8,20          62:14 111:3
         216:7 219:12       262:12         townships         tripling 19:21      128:6 132:8     turning 120:6
         223:24             270:15 273:8     103:15,16       trouble 125:23      139:1,8,9       turnout 29:10
         227:16 237:9       279:16           104:2,13,23     true 113:8          141:24            186:12,14
         238:5,13,24     times 65:25         104:25             124:11 159:7     155:11            187:1,2,3
         278:10          tiny 83:20          105:22 106:8       166:6 184:8      156:15          turns 132:3
       thread 114:3      titled 269:24       106:10             185:24 187:8     157:16            168:10
       three 7:15 12:3   TLAIB 1:12          110:22             187:9 211:8      158:18          twice 115:10
         22:19 33:20     to-- 239:25         112:11,14          213:17           159:19            115:15
         34:11 45:6      today 4:22          113:1,2            220:20           160:25          two 4:14 7:15
         50:15,24,25        67:5 151:10      114:6,10           234:24           164:25 165:6      10:3 11:13
         51:7 66:7          167:23         traditional          266:11           165:24            11:24 12:2
         111:8 127:24       214:15           15:8 17:17         268:10 281:9     166:24            12:19 13:13
         147:4,8            215:10           19:7,15 70:5    Trump's 194:9       168:16 169:9      14:12,14
         159:8,14           269:18           70:22 71:9      trust 278:19        170:25            16:12 19:22
         169:5 170:16       272:23           71:13,23        trustees            174:16            23:9 28:17
         171:2,15        told 9:5 49:1       72:1,5,16          184:13           177:20 178:2      29:4,17 34:9
         196:12,14          124:21           73:4,9,15,18    truth 4:4,4,5       178:14,19         44:23 49:1
         197:8,11           144:17 155:3     74:1,4,15,21       281:13           179:1,5,10,21     83:9 94:7
         256:9,12,13        155:19           75:6,8,10,14    truthfully 4:22     187:12 190:3      95:2 100:19
         256:14,23       TONER 2:3           75:16 76:1,2    try 7:10 8:3        200:5 201:12      101:22,23
         263:1           top 16:17           76:4,10,22         16:23 18:12      202:4 205:10      102:8 103:16
       three-seat           21:18 30:24      77:5,12            19:3 20:4        211:14            105:22
         232:1,10           65:9,18 66:6   transcript 3:21      21:9 22:17       212:13            115:11,15,16
       threshold 99:9       107:12           281:8              23:9,10,11       224:19            115:17,18,20
         99:19 101:18       115:21 136:6   translate            38:5,23          230:12            116:2,3,6,8
         102:4,12,14        167:10           194:10,25          57:13 74:18      238:18            119:7 121:9
         103:3 106:2        182:11,21        211:10,23          84:1 85:11       245:12            121:12,19,20
         107:3 108:11       199:9,11       translates           86:5,10          247:10,25         122:11,15,18
         109:12 127:2       206:16           211:25             89:25 90:4       248:2 249:1       122:19 123:8
         199:1 229:25       209:19 216:2   transmission         92:5 103:1       250:5 252:12      123:10,11,14
         250:1,13           223:21           47:12              108:19 109:9     254:6 269:19      123:15,17
         260:8,13           224:10,22      transmit 48:2        111:4,5          270:15            125:4,5,10,10
       thresholds           238:3,10       transmittal          112:9 114:14     275:24            125:11,16
         110:13             257:12,23        47:10              118:2 123:20   turn 31:15          126:5,19
       throw 172:19         274:17         transmitted          125:24 126:1     62:18 66:7        127:22,23
       throwing 210:6    topics 211:6        47:19              126:17           68:17 77:16       130:22
       tide 173:8        TORCHINSKY        transparent          127:15 131:6     77:18 79:1        137:15
         181:11             2:13             119:6              168:9,9          83:3 99:3         146:13
         196:23,24       total 109:17,23   traversal 116:5      182:11           103:7,21          147:24 151:2
         252:16             123:16           118:9              199:20 202:9     114:23            151:3,12
       tides 192:18         125:14         treat 112:14,17      204:15           118:24            153:6 165:16
         193:2 251:22       127:24         treated 112:2        205:24           128:15            173:7 177:16
       tie 249:17           189:18           118:12             212:12           129:22            177:19
       tighter 110:13    totally 128:1     treats 111:14        214:24 217:4     140:13            178:17 182:2
       tightly 110:17       150:6 164:2      112:20 114:7       223:14           146:25            182:13,20
       time 11:8            232:22         trends 183:7         240:11 244:2     175:22            186:2 187:23
         13:14 15:11     touch 116:7         183:12             246:19 249:7     182:25 187:4      187:25 188:4



                                            Benchmark Reporting Agency
                                                  612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6620 Filed 12/14/18 Page 106
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 314

         191:12,15,16     181:20            262:18 263:3       51:12 208:25     205:21 208:9      90:22 91:12
         191:18           200:16 201:1      263:5,7            253:10           230:18            91:12,19
         192:10,14        201:5 204:14      265:10             257:19         views 76:23         92:2,8,20,24
         210:5 239:11     204:24            266:18,23       valid 172:11,13   violate 101:12      92:25 93:18
         239:17           205:10          unique 129:4         236:4          violated 118:21     95:15,17,21
         250:14           208:18 214:1    United 1:1        value 57:21         118:21            96:7,17,25
         273:22,25        245:24            138:4              220:12         violating 37:18     183:7,12
       two-party          250:19          universal         variable 57:22    violation 6:18    VRA 93:6
         189:18 210:3     258:19            240:19          variables 56:4      6:20            vs 1:14
         211:17           269:20          universe          variation 82:25   violative 13:1
       typical 131:9      272:12 274:3      156:12 158:1       186:25         Virginia 2:15           W
         253:1,1          276:7             158:22          various 7:17,17   virtually 203:1   W 1:11
         257:17         understanding     university           7:23 10:19       224:6           wade 50:3
         261:18           12:22,24          184:13,15          24:13,19,21    virtue 200:1      wait 28:4,7
       typos 5:15         13:6,9 14:15    unknown              55:13 56:4,5   visualization      32:20,20
                          15:7 27:18        162:3              56:5 57:21       122:14           39:18 42:17
              U           27:20 28:25     unnecessary          71:15 95:11    visually 122:21    91:4 139:16
       U.S 183:5          35:5 36:9         79:23,24           97:23 136:10     224:6            193:8,8,10,13
         184:24           46:5 67:1       unreasonable         177:6 180:2    vote 186:11       Wake 6:2,23,23
       ultimately         68:7,22           250:21             211:5 212:3      190:8 201:14     6:23 7:5 9:3
         44:23 50:11      71:25 72:16       259:16,20          250:1 266:18     201:16,20,21     9:4
         50:14,17,18      72:23 76:3      unusual 251:13       266:25           201:25 202:1    walk 208:3
         50:19            77:6 85:8,11      251:19,24       vast 79:22 81:8     202:12,16,18    want 4:13 5:21
       unacceptable       91:11,18        upcoming             201:22 231:4     203:19           6:2 7:11
         38:4 198:10      95:17 97:5        194:14,18          231:7 266:9      209:13,15,25     15:25 19:24
         199:15           97:16,19        update 56:7,11    veracity 273:16     210:3,10,17      33:15 34:6
       unaware            98:10 99:10     updates 57:25     verbal 4:15         211:10,17,22     34:13 37:4
         134:14           99:17 100:24    updating 58:10    verify 108:22       212:25,25        42:10,17,21
       unbiased           101:3,5,9,25      58:11              274:11           213:4 220:16     48:9,18 52:1
         241:20           102:13          UPS 167:14           275:12           244:15,16,18     56:22,23
       uncompiled         117:19          use 16:1,7        versa 132:4         251:9 253:18     63:7 65:24
         53:4 60:20       118:16            17:12,18,22     version 58:14       254:10           69:5 70:6,24
         61:5,9 62:10     126:19            18:7 20:20         60:8 79:8        260:24           70:25 81:12
         62:19,22         127:21            20:20 21:5,7    versions            262:18           91:4,16,24,25
       underlying         128:12            22:2 40:6          277:20           265:14           102:8 114:1
         140:2 154:23     142:12,20         41:23 50:5      versus 5:18         266:12 267:4     118:2 119:18
         161:12 188:2     144:5,12,15       55:9 59:18         10:10 23:2,3     268:4,10         119:19,20,21
         212:2,16         145:1 183:21      59:18,23           23:12,15,15      278:7            122:8 124:10
         214:10           204:21            60:4,6 65:2,3      24:18 25:4     voted 163:25       126:14
         218:13           235:17            65:5,6,11,12       28:1 30:15     voter 25:9,10      138:20
         222:24           272:25            65:20 67:5         30:25 118:5      29:7,14          144:22 147:2
         223:17         understood          67:16 68:15        134:3 136:1      214:11,20        147:15,15,19
       underneath         13:19,20          72:1 76:13         136:13           246:5            163:8 167:13
         103:9 116:11     14:6 67:10        108:5 129:12       181:22         voters 1:4         167:14
       underpopula...     94:6 137:12       147:3 158:6        226:15           10:10 23:3       173:11,23
         6:24 110:8       141:7 142:8       158:6 165:25       244:25           23:15 24:16      179:15
         126:5,25         205:6 233:9       169:9 177:8     vertical 278:8      24:18 25:22      195:14,15
       understand 9:5     257:4 270:17      177:12          vi 145:6,18         26:4,13,15,21    199:8 203:7
         11:17 13:8     undoubtedly         178:12,20       vice 132:4          26:24 27:21      208:7 209:10
         13:12,15,23      279:10            180:7,19        victories           213:9,14         210:13 221:4
         42:5 54:12     unified 25:18       199:3 200:3        196:17         votes 186:1        228:4 229:13
         59:12 63:19    uniform 176:1       200:7,21,23     view 75:4           187:18           233:5 234:7
         76:14 81:20      176:4,9,13        200:24,24          76:18,19,21      189:17,17,18     235:17
         89:15 92:5       177:2 212:18    uses 135:3           76:22 77:3       190:25 196:7     238:15
         96:13 108:2      248:18            141:9 200:23       83:11 130:2      196:12           240:11
         110:12 118:2     251:18 253:1      201:2 204:16       130:5 142:4      211:25           244:12
         122:11 128:2     253:5 255:1     usually 71:13        142:5 144:17     212:14 219:7     245:24 249:7
         137:3 139:1      255:6,8,16,24     72:6 76:11         198:19           235:3,13         252:20
         144:19           256:5 257:1       240:6 244:15       199:15           239:2,3          267:15 271:9
         145:16           257:8 258:7                          205:12,16        243:4,4          272:15
         147:19 149:8     258:9,11,17            V             215:7 216:15     253:9            273:13,16
         163:18           258:23 259:4    v 6:23 22:23,23      247:17         voting 27:24       277:25 280:5
         164:12 165:5     260:2,10          23:18              273:23           29:4,8 30:1     wanted 30:22
         174:15,18        261:7,14        vague 44:11       viewed 198:8        31:12 90:3,5     55:21 72:14



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6621 Filed 12/14/18 Page 107
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                             Page 315

        79:13 84:6       269:17            127:21,23       195:14 233:5      254:15          190:4 191:5
        84:21 135:16     272:20 276:8      144:9 146:4    withdrawing        259:19,23       191:14
        177:5 201:9      276:11            147:13 149:3    81:15,18          262:17          195:11 196:9
        219:12           277:21            160:6 167:22    90:23 91:1        275:21 280:7    232:14 234:1
        222:12 228:2    Wayne 96:4         214:14         withdraws         Women 1:4        234:1,5,21
        229:16 273:5     116:17,18,21      219:25 238:1    254:14            10:10 22:23     235:14,23
       wants 64:4        118:24 119:1      242:20,22      withstand          23:3,15         236:8
       ward 268:9        119:12,13,15      261:17          249:5             24:16,18       worse 151:24
       Warrenton         119:16,19,19      262:25         witness 3:4 8:8    25:22 26:4      193:18 220:5
        2:15             119:20 120:1     well-accepted    28:6 32:5,23      26:13,15,21     220:12,14
       Washington        120:2,4,9,12      198:19          33:2,5,11         26:24           259:17,22
        2:10             120:14,20,21      199:15          34:11,14,21      won 29:23       wouldn't 10:14
       Washtenaw         121:2,7          went 36:1,2      34:24 35:11       196:9 232:14    47:5 71:23
        116:19          ways 7:17          38:19,20        35:16,19,22       259:11          80:6 89:18
       wasn't 22:4       112:23            41:19,20        36:9,15,21       wondering        128:11 150:2
        49:10,18         113:23 156:1      44:21 45:24     37:5,12 38:1      20:24 63:21     150:24
        62:19 65:23      157:2 187:21      45:25 50:24     39:8,18,23        80:5 81:8       156:20 168:7
        88:22 101:1      205:3             52:4 55:13      40:3,16 43:6      126:8 132:12    180:1 192:13
        122:1 150:10    we'll 5:15 13:8    58:20 64:9      43:10,18          225:15          192:15 197:9
        152:2,15         32:21 63:15       64:10 98:13     44:13 45:15      Woodward         210:1 211:22
        189:23           64:7,7            98:14 122:10    45:17,20          2:19            221:18
        266:21           107:23 108:9      124:15          47:16 50:22      word 13:24       237:11
       waste 219:7       212:22            146:20          52:23 53:19       41:23 54:6      239:20
       wasted 239:2,2    239:13            150:16,17       57:12 59:15       54:19 61:24     246:13
        243:4,4          255:21            195:23,24       60:12 64:4        67:5 72:1       261:12,16,18
       way 5:14 9:20    we're 10:2         248:12,13       64:16 66:9        102:20          273:22
        11:17 26:20      38:11,15          251:9 280:2     69:13 70:23       173:11         wrapped
        29:19 37:22      39:13 45:21       280:3           72:22 74:9        210:21          115:22
        38:5 55:8        50:2 81:5        Western          75:19 81:20       227:10 242:6   Wright 1:23
        75:24 78:17      99:12 100:11      120:14          86:24 89:8        242:10         write 54:23
        82:18 84:21      105:6 114:25     white 164:5      89:15 91:10      words 19:17      55:8 126:17
        85:21 90:6,9     123:9 137:7      wholly 110:22    93:15 97:9        42:2 53:21      168:25
        95:22 101:11     147:15            113:9 116:14    98:7 103:22       59:4 67:16      169:20,24,25
        102:3,22         151:14 154:5      117:17          114:24            121:11 131:3   writing 21:21
        109:4,7,11       174:25 175:2      178:18          124:25            145:25          21:21 169:14
        117:8,22         176:19,19         212:23          125:22            167:19 191:8    216:2
        119:4,5          177:19            225:21          126:11            192:15 197:6   written 22:11
        120:4 127:6      183:15           wide 221:19      127:10            200:3 201:25    30:19 101:2
        128:11 132:8     191:20 193:8     widely 21:20     128:16            216:11 226:1    111:9 168:24
        133:9 134:12     193:9 203:16      76:9 168:22     129:16,23         235:8           168:25
        134:12           208:15 210:6     widespread       134:10           wordsmith        181:16,21
        141:16 142:9     218:9 221:23      167:7           137:13            42:21          wrong 85:9
        143:8 144:7      222:15 226:9     WILLIAM 1:8      138:25 139:6     work 31:11       123:13 142:4
        154:25           226:24 230:5     win 171:2        139:17            32:3,25,25      192:13 240:2
        155:22           231:20            173:19 174:7    140:14 143:1      41:7 43:11      270:8
        156:11,16        237:25            174:8,11,12     143:24 144:5      134:24         wrote 22:1
        157:3 161:11     238:14 243:6      175:14,17       145:23 147:9      143:21          25:7 30:12
        161:11,12        244:10 245:4      197:24          150:13            166:17 169:1    119:2 152:8
        165:22           245:24            212:14 229:5    158:13            169:3 190:14    169:5
        166:21           246:23            253:7 256:17    161:17 165:4      242:7,8        Wyoming
        167:25 168:5     248:10            256:22 259:4    166:12 172:8      268:20          130:20,22
        169:18 175:1     250:25 259:6      267:9,20,20     172:18 174:5     working          131:7 138:13
        199:18 202:3     259:13           wind 273:24      179:4,8           167:17          138:16
        204:12,13        262:12 264:9     window 56:9      189:7 193:12     works 221:20    Wyoming's
        206:11           264:13            58:2,11         193:14 195:8      222:6           138:11
        214:19           270:10           windows 58:7     206:5 207:23     world 59:17
        216:16 219:7     276:15,17,18     winnable         209:2 210:1       73:11 122:25          X
        219:22 222:5     276:19            268:18          227:6 229:20      167:8 176:11   X 76:18 77:2
        227:13 237:6     277:25           winner 211:9     229:24            176:15,17        174:6 199:25
        242:4 247:19    we've 48:15       winner's         236:21            177:8 183:24     200:2 206:7
        260:7 261:10     63:11 64:2,6      210:24 212:7    237:15 241:1      184:3,6,7
        261:19           64:14 96:14       212:11          241:7 246:19      185:18                Y
        264:25           96:19 126:18     wins 187:6       252:11            186:15,21      Y 174:7 206:7
        266:11           126:18           withdraw 91:5    253:12            187:1 188:24   Yeager 2:3


                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6622 Filed 12/14/18 Page 108
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 316

        4:10 5:10 8:6     252:10            132:14            219:24 221:1    18 81:6 238:14      180:25
        28:4,7 31:25      253:10            133:10            223:10,12,23    180,000             187:20 191:2
        32:20 33:3        254:13            137:22 138:3      223:23 224:3      123:10,16         191:6 192:21
        33:10,15,19       257:19          0.418 132:15        224:7 225:23    19 226:22           196:5 217:19
        33:22 34:6        276:25            133:10            226:11,20       1982 114:18         218:5 220:5
        34:22 35:9      Yeager's 37:14    0.435 133:10        240:2,10        1996 146:17         220:14,20
        35:15,20          37:19,20        06 177:11           243:22          1999 145:5          223:2 228:14
        36:7,14,20,24     43:19 63:18       222:4 246:24      255:14          1st 62:25 63:12     231:3,20
        37:7,21 38:6      143:25            261:5,17          257:14            64:3,15           232:14,16
        38:9,14 39:8    yeah 14:13        08 252:25           258:10 269:8                        233:16,23
        39:13,16,20       44:18 55:24                       12.1 240:1,3,8           2            235:3,13,14
        40:2,15 41:4      64:6 75:19             1            240:15          2 3:15 98:16,20     235:21
        41:6 43:7,10      83:10 132:10    1 3:14 4:24 5:1     241:22            130:9 221:6       236:13 237:1
        44:11 45:16       170:6 190:24      107:25 269:8    12:13 98:13         228:13,14         239:5 252:15
        45:20 46:17       191:15            271:5 272:1     13 83:7,11        2:17 150:16         252:25 253:6
        47:14 48:10       197:20            277:5,9,10        94:14 139:25    2:17-cv-141...      254:10
        49:1,4,15,23      203:12          1,573 112:10        221:2 223:2       1:7               255:13,15,24
        50:9,21,23        207:23            112:12            223:4,7,8       2:28 150:17         257:1 258:18
        51:2,12,15        218:11,15       1.04 262:20,21      225:17,20       20 274:21           258:23
        52:21 53:17       220:4 222:17      263:7,10,11       226:11          2000 87:2           262:19,22
        57:10 59:13       222:23            263:19,23         233:15          20001-2113          263:5,11,15
        60:10 61:8        224:13            264:14,19         234:13            2:10              263:18,20,25
        63:4,13,23        226:17          1.800.878.8...    14 83:7,11        2002 187:20         264:4,13
        64:4,7,11,20      228:10            281:20            94:14 139:21    2006 170:12         265:11
        64:23,25          239:12          1:01 98:14,16       139:22            176:10          2012-2016
        68:17 69:11     year 63:1         10 109:1,17,24      146:25            177:10            236:7 243:17
        72:20 74:7        173:23            191:1 222:4       147:15            187:21,22       2013 22:1
        75:17 81:15       183:20            241:21 242:1      157:19 160:7      189:9 191:2     2014 31:1
        81:18 86:22       191:12            242:15 269:8      173:20 176:7      196:5 206:16      171:24 191:6
        89:6 90:23        192:20,22,23      277:5,9,11,14     176:20 192:8      209:14 217:2      259:6,9,14
        91:1,4,7          193:22 194:4    10.2 239:15         210:11,13,18      217:9,18          263:14
        93:13 97:6        209:14          10:20 36:1          210:19 221:3      218:6 219:13    2015 9:16
        98:5,24 99:1      232:19,20       10:26 36:2          221:10,17         219:20          2016 40:19
        124:22            252:16 253:6    10:30 38:19         222:14            220:15            41:1 42:24
        125:20            253:17,18,18    10:47 38:20         225:17,20         243:19,25         44:15 170:13
        126:10 127:8      253:23,25       10:55 45:24         257:14            260:22            171:24 173:5
        129:14 134:8      254:1,2,21,22   100 2:14            258:10,10       2006-2010           173:8 176:11
        135:16            254:22 259:9    102 107:20          263:21            207:19 219:4      177:8,10,15
        137:12            264:2,4,5,6       108:3             267:18            228:13            180:25
        138:23 139:5      264:17,18,22    105 28:18 29:2      281:21          2008 251:8,15       181:11
        142:24          years 45:4          29:18 101:13    14'ish 221:8        251:20            187:21 191:3
        143:17 144:4      163:25 164:2      102:11,14,16    14-and-a-half     2010 170:12         191:6 192:19
        145:20 147:8      164:3,5,21        102:19,24         220:6,22          176:11            196:5 217:19
        147:22            166:7 173:5       103:3 107:3     141 281:19          177:11            218:5 220:5
        150:13            174:17 176:6      107:6 108:1     15 79:1 223:12      187:21,22         220:14,21
        153:17          yep 196:8           108:9,23          225:6,18,25       189:10 191:2      223:2 228:14
        158:10          York 167:16,17      109:4,7,8,12      226:1,8,12,21     196:5 206:16      231:3 233:16
        161:14            168:1             109:13,23         226:21            209:14 217:2      233:23 235:3
        164:22 165:2                      11 269:8          150 107:17          217:9,18          236:13 237:1
        165:12 166:9           Z          11:00 45:25       16 176:7,21         218:6 219:14      239:5 255:12
        172:6,16        zero 216:11       11:23 64:9          187:22            219:20            263:14 264:5
        174:3 189:4       218:8,9,15,16   11:28 64:10         189:10 191:1      220:15            264:10,16,22
        193:8,13,15       218:19,19,23    110 192:7,9         192:8 219:14      243:19,25         265:2,15
        195:5,13,18       219:2,21          231:21,23         219:25 221:1      246:24 251:9    2017 28:2
        195:22 206:3      220:1,25          232:10            224:4 225:24      251:15,21       2018 1:22 4:2
        207:21            222:4 225:6       235:12            226:20 240:2      252:4,16,25       170:16,19,23
        208:24          zone 168:6          244:17            243:22            252:25            171:1,5,9,15
        209:24 225:9    zones 167:15        267:18            258:10            260:22 261:5      171:22,23
        227:4 233:2       167:18,24       111 28:18 29:2      263:22            261:17            172:4,14,25
        233:5 236:19                        29:18           16.7 231:10         263:25 264:2      173:3,5,8,13
        237:13                 0          12 176:7,20       17 115:4 160:8    2011 86:17          173:21,23
        240:25 241:5    0.05 218:20         187:22            206:13          2012 170:13         174:1,20,22
        246:17          0.1 218:7           189:10 191:1      238:13            176:11            180:24 181:2
        248:10          0.415 130:1         192:8 219:14    17th 278:2,5        177:10            181:11 193:4



                                           Benchmark Reporting Agency
                                                 612.338.3376
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 160-5, PageID.6623 Filed 12/14/18 Page 109
                                    of 109
                                   Deposition of Jowei Chen - 9/7/2018
         League of Women Voters of Michigan, et al. v. Ruth Johnson, Secretary of the State of Michigan

                                                                                                 Page 317

         197:18,21       3.6 228:14         247:21 252:5      95:19 192:2     70 202:12,15        271:24 272:8
         250:20 253:9    3.63 12:20         252:6             252:6 266:13    700 83:7            273:2,2
         254:11 255:4      98:22          47.6 252:11         267:18,22       74 269:22           274:3,7
         255:5,10,15     3.8 228:13       48 204:2          55th 268:9        74.9 231:6,10       275:1,9,18
         255:22 256:1    3:32 195:23      48.5 204:3        56 211:10,12        232:5,10        978 79:16 80:9
         256:2,20        3:41 195:24      48226 2:20          211:25          75 77:2 269:22      80:14
         257:2,6         30 54:20         49 238:9 243:9      267:23 269:6    76 278:15         98 3:15 56:10
         258:20          300 1:24 2:4       245:13,23,24      269:7,13,14     77.3 206:25         107:19,25
         262:23 264:5      83:6             246:1,3           271:5,7         77.8 206:22         108:3
         264:23 265:2    3000 32:10       49007 281:20        273:11,13,14    78 273:10,20      982 81:7,22
         281:11,16         121:25                             273:17          7th 268:4,5,9     99 101:22
       20186 2:15        313-965-8803            5          57 253:3 259:1                        102:5 153:21
       202-879-3939        2:20           5 96:7,11,13,16     262:16                 8            154:10
         2:11            317-237-0300       96:24,25          264:21          8 240:23          99.9 148:13
       2020 170:16,19      2:6              97:19 98:4      58 56:10 58:2,8     250:23            152:9 153:8
         171:9,15,22     32 206:19,25       108:7 109:3       231:5,8           251:14,24         153:13,23
         174:1,14,20       207:8 208:8      130:9 216:11      232:9 233:20      269:8 273:12      157:19
         175:2,6,10        208:23 209:4     216:12,12,14      233:22 236:3      273:12
         180:24 181:2      210:10,17        216:20,20         241:12,14       8-and-a-half
         197:18 253:9      212:23           218:1,1           266:2,2,7,10      251:12 252:7
         254:12 255:4    350 1:23           220:6,9,22        266:13          8.7 239:13
         255:10,22       3500 2:19          221:2,8,10      59 77:16 99:3     80 277:12
         256:1,2         38 196:7           224:1 250:4       99:12 191:8     85 107:10
         257:2 258:21    38-seat 196:12     250:6,15,20       191:15          85,000 108:6
         262:24            196:14           253:3 269:8       211:10,12,25    87 224:14
       2021 281:21                        5.19 243:24         232:7,15          225:2
       206 281:19               4           244:3 246:10      234:22          88 224:1,6
       2083-49 2:3       4 3:7,14 97:19     246:16,24         235:14,21       89 107:8
       21 228:4,7          120:7 137:8      247:12,16         236:2,3         89,000 108:14
       22 79:15 80:2       245:16         5:05 248:13
       22.5 216:25         264:23,23,25   5:50 280:2,3             6                 9
         217:16            265:14 269:8   5:51 280:8        6 191:1 243:17    9 240:19
       23 259:11         4-and-a-half     50 85:17,23         245:10,14,17      241:21 242:1
       24 196:6,13,25      247:14,16,19     203:3,4,25        246:15            242:15
         197:1,4,8,15    4.261 12:20        204:4 205:19      252:22            251:12,14
         197:24 216:3      98:22 100:11     211:16          6.0 243:22          260:23 261:6
         216:5 217:6       100:22 101:3     230:25 239:5    6.4 259:3,17,22     261:18 269:8
         217:10 223:3    4.5 243:17,21      270:2,6,20      6.45 259:8          281:16
         259:11            245:10,14,17     271:17,18       6.7 230:21,24     9.3 239:14
       25 216:1,2          246:15           274:21          60 206:1 232:7    9.8 109:25
         218:25 225:3    4:55 248:12      50.1 189:15       61 190:23,25        239:15
         225:13          40 83:3 114:23   50/50 206:8         191:5,8,9,11    9.9 109:25
       26 32:3,24          118:23 120:7     229:9             192:2,7,9,20    9:34 1:24 4:2
         35:21 43:11       129:22         500 2:19            192:23          9:35 4:24
         143:21            133:21 137:8   51 2:10 189:20      234:20 235:4    90 231:25
       27 118:25           160:4 206:1      237:24 238:3      235:5,10,24     91.8 231:8
         119:9 196:9     41 231:1           238:10,20       62 103:21         92 231:13
         196:13          415 132:9        52 175:22           236:16,21,25      232:12
         259:11            138:10           202:18            237:6,7,16,16   94 107:11
       2700 2:5          418 131:16         248:16 249:3    63 99:24          94,000 108:6
       28 116:16         42 213:3         53 202:17,19        103:21 191:8    95 101:13,20
       281 281:8         42.9 210:11,12     210:16 211:9      191:8,15          102:5,11,14
                           210:18           211:22,23,24    64 128:15           102:16,19,24
              3            212:24           212:25            140:13            103:3 107:3
       3 229:17,22       435 131:16         249:19          65 189:21           107:6,9,17
         230:1,13          137:25         53.2 209:22         212:14 251:3      108:1,9,23
         250:15,20       44 252:6           210:2,9           260:21            109:7,8,11,12
         253:20 254:3    45 2:14 205:19   54 252:5,6          263:12            109:18,19,22
       3.37 253:6,8,13   45.3 206:25      54.15 251:9                           154:10,25
         254:9 255:8     45.65 251:9      540-341-8808             7            157:6 203:17
         255:15,24       46204 2:5          2:15            7 1:22 4:2          203:18 204:3
         257:1,9         463 100:6        55 92:25 93:18      250:23 252:8      204:9 208:21
         258:2,17        47 243:14          93:21 94:2        252:10,22         209:6 270:19
       3.5 230:13          245:17           94:22 95:5        264:1 281:10      270:22 271:1


                                           Benchmark Reporting Agency
                                                 612.338.3376
